Exhibit 10.1

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

among

BCO HOLDING COMPANY,

BWAY CORPORATION,

ICL INDUSTRIAL CONTAINERS ULC,

VARIOUS LENDERS

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------

Dated as of July 17, 2006

 

--------------------------------------------------------------------------------

LASALLE BANK, N.A.,

as DOCUMENTATION AGENT

DEUTSCHE BANK SECURITIES INC.

AND

J.P. MORGAN SECURITIES INC.,

as JOINT LEAD ARRANGERS

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Section 1.

   Amount and Terms of Credit    1

1.01

   The Commitments    1

1.02

   Minimum Amount of Each Borrowing    5

1.03

   Notice of Borrowing    5

1.04

   Disbursement of Funds    7

1.05

   Notes    7

1.06

   Interest Rate Conversions    11

1.07

   Pro Rata Borrowings    12

1.08

   Interest    12

1.09

   Interest Periods    14

1.10

   Increased Costs, Illegality, etc.    15

1.11

   Compensation    17

1.12

   Change of Lending Office    18

1.13

   Replacement of Lenders    18

1.14

   [Reserved.]    20

1.15

   Incremental Term Loan Commitments    20

1.16

   Incremental RL Commitments    23

1.17

   Provisions Regarding Bankers’ Acceptances, Drafts, etc.    25

Section 2.

   Letters of Credit    25

2.01

   Letters of Credit    25

2.02

   Maximum Letter of Credit Outstandings; Final Maturities    26

2.03

   Letter of Credit Requests; Minimum Stated Amount    27

2.04

   Letter of Credit Participations    27

2.05

   Agreement to Repay Letter of Credit Drawings    30

2.06

   Increased Costs    31

Section 3.

   Commitment Commission; Fees; Reductions of Commitment    32

3.01

   Fees    32

3.02

   Voluntary Termination of Unutilized Revolving Loan Commitments    34

3.03

   Mandatory Reduction of Commitments    35

Section 4.

   Prepayments; Payments; Taxes    36

4.01

   Voluntary Prepayments    36

4.02

   Mandatory Repayments    38

4.03

   Method and Place of Payment    46

4.04

   Net Payments    46

Section 5.

   Conditions Precedent to Credit Events on the Initial Borrowing Date    49

5.01

   Effective Date; Notes    49

 

(vi)



--------------------------------------------------------------------------------

          Page

5.02

   Officer’s Certificate    49

5.03

   Opinions of Counsel    49

5.04

   Corporate Documents; Proceedings; etc.    50

5.05

   Employee Benefit Plans; Shareholders’ Agreements; Management Agreements;
Employment Agreements; Non-Compete Agreements; Collective Bargaining Agreements;
Tax Sharing Agreements; Existing Indebtedness Agreements    50

5.06

   Existing Indebtedness    51

5.07

   Consummation of the Acquisition; Refinancing, etc.    52

5.08

   Adverse Change, Approvals    53

5.09

   Litigation    53

5.10

   Pledge Agreement    53

5.11

   Security Agreements    54

5.12

   Mortgage; Title Insurance; Survey; Landlord Waivers; etc.    55

5.13

   Subsidiaries Guaranties    57

5.14

   Financial Statements; Pro forma Balance Sheets; Projections    57

5.15

   Solvency Certificate; Insurance Certificates, etc.    57

5.16

   Fees, etc.    58

5.17

   Credit Facility Rating    58

Section 6.

   Conditions Precedent to All Credit Events    58

6.01

   No Default; Representations and Warranties    58

6.02

   Notice of Borrowing; Letter of Credit Request    58

6.03

   Incremental Term Loans    58

Section 7.

   Representations, Warranties and Agreements    59

7.01

   Organizational Status    59

7.02

   Power and Authority    59

7.03

   No Violation    60

7.04

   Approvals    60

7.05

   Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections    60

7.06

   Litigation    62

7.07

   True and Complete Disclosure    62

7.08

   Use of Proceeds; Margin Regulations    63

7.09

   Tax Returns and Payments    63

7.10

   ERISA; Canadian Welfare and Pension Plans    64

7.11

   The Security Documents    66

7.12

   Properties    67

7.13

   Capitalization    67

7.14

   Subsidiaries    67

7.15

   Compliance with Statutes, etc.    68

7.16

   Investment Company Act    68

7.17

   [Reserved.]    68

7.18

   Environmental Matters    68

7.19

   Labor Relations    69

 

(vii)



--------------------------------------------------------------------------------

          Page

7.20

   Intellectual Property    69

7.21

   Indebtedness    69

7.22

   Insurance    70

7.23

   Representations and Warranties in Other Documents    70

7.24

   Subordination    70

7.25

   Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc.    70

Section 8.

   Affirmative Covenants    70

8.01

   Information Covenants    71

8.02

   Books, Records and Inspections; Annual Meetings    74

8.03

   Maintenance of Property; Insurance    75

8.04

   Existence; Franchises    75

8.05

   Compliance with Statutes, etc.    76

8.06

   Compliance with Environmental Laws    76

8.07

   ERISA    77

8.08

   End of Fiscal Years; Fiscal Quarters    78

8.09

   Performance of Obligations    78

8.10

   Payment of Taxes    78

8.11

   Use of Proceeds    79

8.12

   Additional Security; Further Assurances; etc.    79

8.13

   Ownership of Subsidiaries; etc.    80

8.14

   Interest Rate Protection    81

8.15

   Permitted Acquisitions    81

Section 9.

   Negative Covenants    83

9.01

   Liens    83

9.02

   Consolidation, Merger, Purchase or Sale of Assets, etc.    86

9.03

   Dividends    89

9.04

   Indebtedness    91

9.05

   Advances, Investments and Loans    96

9.06

   Transactions with Affiliates    98

9.07

   Capital Expenditures    99

9.08

   Consolidated Interest Coverage Ratio    100

9.09

   Maximum Consolidated Total Leverage Ratio    100

9.10

   Limitations on Payments of Subordinated Notes; Modifications of Subordinated
Note Documents, Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc.    101

9.11

   Limitation on Certain Restrictions on Subsidiaries    103

9.12

   Limitation on Issuance of Capital Stock    103

9.13

   Business    104

9.14

   Limitation on Creation of Subsidiaries    104

9.15

   Negative Pledges    105

9.16

   No Designation of Other Indebtedness as “Designated Senior Debt”    105

9.17

   Additional Holdings Covenants    105

 

(viii)



--------------------------------------------------------------------------------

          Page

Section 10.

   Events of Default    106

10.01

   Payments    106

10.02

   Representations, etc.    106

10.03

   Covenants    106

10.04

   Default Under Other Agreements    106

10.05

   Bankruptcy, etc.    106

10.06

   ERISA    107

10.07

   Security Documents    108

10.08

   Guaranties    108

10.09

   Judgments    108

10.10

   Change of Control    108

10.11

   Refinancing of Existing Senior Subordinated Notes    108

Section 11.

   Definitions and Accounting Terms    109

11.01

   Defined Terms    109

Section 12.

   The Administrative Agent    156

12.01

   Appointment    156

12.02

   Nature of Duties    157

12.03

   Certain Rights of the Agents    158

12.04

   Reliance by Agents    158

12.05

   Notice of Default, etc.    158

12.06

   Nonreliance on Agents and Other Lenders    158

12.07

   Indemnification    159

12.08

   Agents in their Individual Capacities    159

12.09

   Holders    160

12.10

   Resignation of the Agents    160

12.11

   Collateral Matters    161

12.12

   Delivery of Information    162

12.13

   Special Provisions Applicable to Joint Lead Arrangers and Documentation Agent
   162

Section 13.

   Miscellaneous    162

13.01

   Payment of Expenses, etc.    162

13.02

   Right of Setoff    163

13.03

   Notices    164

13.04

   Benefit of Agreement; Assignments; Participations, etc.    164

13.05

   No Waiver; Remedies Cumulative    167

13.06

   Payments Pro Rata    167

13.07

   Calculations; Computations    168

13.08

   GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL    169

13.09

   Counterparts    170

13.10

   Effectiveness    170

13.11

   Headings Descriptive    170

 

(ix)



--------------------------------------------------------------------------------

          Page

13.12

   Amendment or Waiver; etc.    171

13.13

   Survival    173

13.14

   Domicile of Loans    173

13.15

   Register    173

13.16

   Confidentiality    174

13.17

   USA Patriot Act Notice    175

13.18

   Designation as “Designated Senior Debt”    175

13.19

   Special Provisions Regarding Pledges of Equity Interests in Persons Not
Organized in Qualified Jurisdictions    175

13.20

   Powers of Attorney; etc.    176

13.21

   Waiver of Sovereign Immunity    176

13.22

   Judgment Currency    177

13.23

   Absence of Financial Assistance by Canadian Borrower    177

13.24

   INTERCREDITOR AGREEMENT    178

Section 14.

   Credit Agreement Party Guaranty    178

14.01

   The Guaranty    178

14.02

   Bankruptcy    179

14.03

   Nature of Liability    179

14.04

   Independent Obligation    179

14.05

   Authorization    180

14.06

   Reliance    181

14.07

   Subordination    181

14.08

   Waiver    181

14.09

   Maximum Liability    182

14.10

   Payments    182

 

SCHEDULE I    Commitments    SCHEDULE II    Lender Addresses    SCHEDULE III   
Existing Letters of Credit    SCHEDULE IV    Real Property    SCHEDULE V   
Certain Disclosed Liabilities, etc.    SCHEDULE VI    Plans    SCHEDULE VII   
Existing Other Indebtedness    SCHEDULE VIII    Subsidiaries    SCHEDULE IX   
Insurance    SCHEDULE X    Legal Names; Types of Organization (and whether
Registered Organization); Jurisdiction of Organization, etc. SCHEDULE XI   
Existing Liens    SCHEDULE XII    Existing Investments    SCHEDULE XIII   
Provisions Relating to Bankers’ Acceptance Loans    EXHIBIT A-1    Notice of
Borrowing    EXHIBIT A-2    Notice of Conversion/Continuation   

 

(x)



--------------------------------------------------------------------------------

EXHIBIT B-1    B Term Note   EXHIBIT B-2    C Term Note   EXHIBIT B-3    U.S.
Borrower Revolving Note   EXHIBIT B-4    Canadian Borrower Revolving Note  
EXHIBIT B-5    Swingline Note   EXHIBIT B-6    Incremental Term Note   EXHIBIT C
   Letter of Credit Request   EXHIBIT D    Section 4.04(b)(ii) Certificate  
EXHIBIT E-1    Opinion of Debevoise & Plimpton LLP   EXHIBIT E-2    Opinion of
Richards, Layton & Finger   EXHIBIT E-3    Opinion of Morris, Manning & Martin,
LLP   EXHIBIT E-4    Opinion of Torys LLP   EXHIBIT F    Officers’ Certificate  
EXHIBIT G    Pledge Agreement   EXHIBIT H-1    U.S. Security Agreement   EXHIBIT
H-2    Canadian Security Agreement   EXHIBIT I-1    U.S. Subsidiaries Guaranty  
EXHIBIT I-2    Canadian Subsidiaries Guaranty   EXHIBIT J    Solvency
Certificate   EXHIBIT K    Compliance Certificate   EXHIBIT L    Assignment and
Assumption Agreement   EXHIBIT M    Incremental Term Loan Commitment Agreement  
EXHIBIT N    Incremental RL Commitment Agreement   EXHIBIT O    Intercreditor
Agreement  

 

(xi)



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of July 17, 2006, among BCO HOLDING COMPANY, a
Delaware corporation (“Holdings”), BWAY CORPORATION, a Delaware corporation (the
“U.S. Borrower”), ICL Industrial Containers ULC, a Nova Scotia unlimited
liability company (the “Canadian Borrower” and, together with the U.S. Borrower,
the “Borrowers” and each a “Borrower”), the Lenders party hereto from time to
time, DEUTSCHE BANK TRUST COMPANY AMERICAS, as the Administrative Agent, LASALLE
BANK, N.A., as Documentation Agent, DEUTSCHE BANK SECURITIES INC. and J.P.
MORGAN SECURITIES INC., as Joint Lead Arrangers (in such capacity, the “Joint
Lead Arrangers”). All capitalized terms used herein and defined in Section 11
are used herein as therein defined.

W I T N E S S E T H :

WHEREAS, this Agreement and the other Credit Documents are being entered into,
among other purposes, to effect a refinancing and/or replacement of all of the
Indebtedness under and in respect of the Existing Credit Agreement; and

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrowers the respective credit
facilities provided for herein;

NOW, THEREFORE, IT IS AGREED:

Section 1. Amount and Terms of Credit.

1.01 The Commitments. (a) Subject to and upon the terms and conditions set forth
herein, each Lender with a B Term Loan Commitment severally agrees to make a
term loan or term loans (each, a “B Term Loan” and, collectively, the “B Term
Loans”) to the U.S. Borrower, which B Term Loans (i) shall be incurred by the
U.S. Borrower pursuant to a single drawing on the Initial Borrowing Date,
(ii) shall be denominated in U.S. Dollars, (iii) except as hereinafter provided,
shall, at the option of the U.S. Borrower, be incurred and maintained as, and/or
converted into, Base Rate Loans or Eurodollar Loans, provided that (A) except as
otherwise specifically provided in Section 1.10(b), all B Term Loans comprising
the same Borrowing shall at all times be of the same Type, and (B) unless the
Administrative Agent otherwise agrees in its sole discretion or has reasonably
determined that the Syndication Date has occurred (at which time this clause
(B) shall no longer be applicable), prior to the 90th day following the Initial
Borrowing Date, B Term Loans may be incurred and maintained as, and/or converted
into, Eurodollar Loans only so long as all such outstanding Eurodollar Loans,
together with all outstanding Revolving Loans that are maintained as Eurodollar
Loans, are subject to an Interest Period of one month which begins and ends on
the same day, and (iv) shall be made by each such Lender in that aggregate
principal amount which does not exceed the B Term Loan Commitment of such Lender
on the Initial Borrowing Date (before giving effect to the termination thereof
pursuant to Section 3.03(b)). Once repaid, B Term Loans incurred hereunder may
not be reborrowed.

(b) Subject to and upon the terms and conditions set forth herein, each Lender
with a C Term Loan Commitment severally agrees to make a term loan (each, a “C
Term Loan” and, collectively, the “C Term Loans”) to the Canadian Borrower,
which C Term Loans (i) shall



--------------------------------------------------------------------------------

be incurred by the Canadian Borrower pursuant to a single drawing on the Initial
Borrowing Date, (ii) shall be denominated in Canadian Dollars, (iii) interest
thereon shall, at the option of the Canadian Borrower, be accrued at the
Canadian Prime Rate, or B/A Discount Rate plus the margins described in
Section 1.08, provided that, unless the Administrative Agent otherwise agrees in
its sole discretion or has reasonably determined that the Syndication Date has
occurred (at which time this proviso shall no longer be applicable), prior to
the 90th day following the Initial Borrowing Date interest shall accrue at the
B/A Discount Rate plus the margins described in Section 1.08 only so long as all
such outstanding B/A Discount Rate Loans are subject to an Interest Period of
one month which begins and ends on the same day, and (iv) shall be made by each
Lender in that initial principal amount as is equal to the C Term Loan
Commitment of such Lender on the Initial Borrowing Date (before giving effect to
the termination thereof on such date pursuant to Section 3.03(c)). Once repaid,
C Term Loans incurred hereunder may not be reborrowed.

(c) Subject to and upon the terms and conditions set forth herein, (i) each
Lender with an Incremental Term Loan Commitment for a given Tranche of
Incremental Term Loans severally agrees to make a term loan (each, an
“Incremental Term Loan” and, collectively, the “Incremental Term Loans”) to the
Incremental Term Loan Borrower for such Tranche, which Incremental Term Loans
(i) shall be incurred pursuant to a single drawing on the respective Incremental
Term Loan Borrowing Date, (ii) shall be denominated in U.S. Dollars or, if the
Incremental Term Loan Borrower is the Canadian Borrower and so elects in
accordance with the terms of Section 1.15, Canadian Dollars, (iii) in the case
of Incremental Term Loans denominated in U.S. Dollars, shall, except as
hereinafter provided, at the option of the Incremental Term Loan Borrower for
such Tranche, be incurred and maintained as, and/or converted into one or more
Borrowings of Base Rate Loans or Eurodollar Loans, provided that except as
otherwise specifically provided in Section 1.10(b), all such Incremental Term
Loans of a given Tranche made as part of the same Borrowing shall at all times
consist of Incremental Term Loans of the same Type, (iv) in the case of
Incremental Term Loans denominated in Canadian Dollars, interest thereon shall,
except as hereafter provided, at the option of the Canadian Borrower, be accrued
at the Canadian Prime Rate or B/A Discount Rate plus the margins described in
Section 1.08 and (v) shall not exceed for any such Incremental Term Loan Lender
at any time of any incurrence thereof, the Incremental Term Loan Commitment of
such Incremental Term Loan Lender for such Tranche on the respective Incremental
Term Loan Borrowing Date (before giving effect to the termination thereof on
such date pursuant to Section 3.03(e)). Once repaid, Incremental Term Loans may
not be reborrowed.

(d) Subject to and upon the terms and conditions set forth herein, each U.S.
Borrower RL Lender severally agrees to make, at any time and from time to time
on or after the Initial Borrowing Date and prior to the Revolving Loan Maturity
Date, a revolving loan or revolving loans (each, a “U.S. Borrower Revolving
Loan” and, collectively, the “U.S. Borrower Revolving Loans”) to the U.S.
Borrower, which U.S. Borrower Revolving Loans (i) shall be denominated in U.S.
Dollars, (ii) shall, at the option of the U.S. Borrower, be incurred and
maintained as, and/or converted into, Base Rate Loans or Eurodollar Loans,
provided that (A) except as otherwise specifically provided in Section 1.10(b),
all U.S. Borrower Revolving Loans comprising the same Borrowing shall at all
times be of the same Type, and (B) unless the Administrative Agent otherwise
agrees in its sole discretion or has reasonably determined that the Syndication
Date has occurred (at which time this clause (B) shall no longer be applicable),

 

-2-



--------------------------------------------------------------------------------

prior to the 90th day following the Initial Borrowing Date, U.S. Borrower
Revolving Loans may be incurred and maintained as, and/or converted into,
Eurodollar Loans only so long as all such outstanding Eurodollar Loans, together
with all outstanding B Term Loans and Canadian Borrower Revolving Loans that are
maintained as Eurodollar Loans, are subject to an Interest Period of one month
which begins and ends on the same day, (iii) may be repaid and reborrowed in
accordance with the provisions hereof, (iv) shall not be made (and shall not be
required to be made) by any U.S. Borrower RL Lender in any instance where the
incurrence thereof (after giving effect to the use of the proceeds thereof on
the date of the incurrence thereof to repay any amounts theretofore outstanding
pursuant to this Agreement) would cause the Individual U.S. RL Exposure of such
U.S. Borrower RL Lender to exceed the amount of its U.S. Borrower Revolving Loan
Commitment at such time, and (v) shall not be made (and shall not be required to
be made) by any U.S. Borrower RL Lender if the making of same would cause the
Aggregate U.S. RL Exposure (after giving effect to the use of the proceeds
thereof on the date of the incurrence thereof to repay any amounts theretofore
outstanding pursuant to this Agreement) to exceed the Total U.S. Borrower
Revolving Loan Commitment as then in effect.

(e) Subject to and upon the terms and conditions set forth herein, each Canadian
Borrower RL Lender severally agrees to make, at any time and from time to time
on or after the Initial Borrowing Date and prior to the Revolving Loan Maturity
Date, a revolving loan or revolving loans (each, a “Canadian Borrower Revolving
Loan” and, collectively, the “Canadian Borrower Revolving Loans” and, together
with the U.S. Borrower Revolving Loans, collectively, the “Revolving Loans” and
each, a “Revolving Loan”) to the Canadian Borrower, which Canadian Borrower
Revolving Loans (i) shall be made and maintained in the respective Available
Currency elected by the Canadian Borrower; (ii) except as hereafter provided,
shall, at the option of the Canadian Borrower, be incurred and maintained as,
and/or converted into, one or more Borrowings (with the following Types of Loans
specified in clauses (w) and (x) available only in the case of Canadian Borrower
Revolving Loans denominated in U.S. Dollars, and the following Types of Loans
specified in clauses (y) and (z) available only in the case of Canadian Borrower
Revolving Loans denominated in Canadian Dollars) of (w) Base Rate Loans,
(x) Eurodollar Loans, (y) Canadian Prime Rate Loans, or (z) (i) in the case of a
B/A Lender, the creation of Bankers’ Acceptances on the terms and conditions
provided for herein and in Schedule XIII hereto or (ii) in a case of a Non-B/A
Lender, the creation and purchase of completed Drafts in Canadian Dollars and
the exchange of such Drafts for B/A Equivalent Notes, in each case on the terms
and conditions provided for herein and in Schedule XIII hereto, provided that
(A) except as otherwise specifically provided in Section 1.10(b), all Canadian
Borrower Revolving Loans made as part of the same Borrowing shall at all times
consist of Canadian Borrower Revolving Loans of the same Type, and (B) unless
the Administrative Agent otherwise agrees in its sole discretion or has
reasonably determined that the Syndication Date has occurred (at which time this
clause (B) shall no longer be applicable), prior to the 90th day following the
Initial Borrowing Date, (x) Canadian Borrower Revolving Loans may be incurred
and maintained as, and/or converted into, Eurodollar Loans only so long as all
such outstanding Eurodollar Loans, together with all outstanding B Term Loans
and U.S. Borrower Revolving Loans that are maintained as Eurodollar Loans, are
subject to an Interest Period of one month which begins and ends on the same day
and (y) Canadian Borrower Revolving Loans may be incurred and maintained as
and/or converted into, Bankers’ Acceptance Loans only so long as such
outstanding Bankers’ Acceptance Loans have a term to maturity of 30 days;
(iii) may be repaid and reborrowed in accordance with the provisions hereof;
(iv) shall not be made (and shall

 

-3-



--------------------------------------------------------------------------------

not be required to be made) by any Canadian Borrower RL Lender in any instance
where the incurrence thereof (after giving effect to the use of the proceeds
thereof on the date of the incurrence thereof to repay any amounts theretofore
outstanding pursuant to this Agreement) would cause the Individual Canadian
Borrower RL Exposure of such Canadian Borrower RL Lender to exceed the amount of
its Canadian Borrower Revolving Loan Commitment at such time; and (v) shall not
be made (and shall not be required to be made) by any Canadian Borrower RL
Lender if the making of same would cause the Aggregate Canadian Borrower RL
Exposure (after giving effect to the use of the proceeds thereof on the date of
the incurrence thereof to repay any amounts theretofore outstanding pursuant to
this Agreement) to exceed the Total Canadian Borrower Revolving Loan Commitment
as then in effect.

(f) Subject to and upon the terms and conditions set forth herein, the Swingline
Lender agrees to make, at any time and from time to time on or after the Initial
Borrowing Date and prior to the Swingline Expiry Date, a revolving loan or
revolving loans (each, a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the U.S. Borrower, which Swingline Loans (i) shall be incurred and
maintained as Base Rate Loans, (ii) shall be denominated in U.S. Dollars,
(iii) may be repaid and reborrowed in accordance with the provisions hereof,
(iv) shall not be made (and shall not be required to be made) if the making of
same would cause the Aggregate U.S. RL Exposure (after giving effect to the use
of the proceeds thereof on the date of the incurrence thereof to repay any
amounts theretofore outstanding pursuant to this Agreement) to exceed the Total
U.S. Borrower Revolving Loan Commitment as then in effect, and (v) shall not
exceed in aggregate principal amount at any time outstanding the Maximum
Swingline Amount. Notwithstanding anything to the contrary contained in this
Section 1.01(f), (i) the Swingline Lender shall not be obligated to make any
Swingline Loans at a time when a Lender Default exists with respect to a U.S.
Borrower RL Lender unless the Swingline Lender has entered into arrangements
satisfactory to it and the U.S. Borrower to eliminate the Swingline Lender’s
risk with respect to the Defaulting Lender’s or Defaulting Lenders’
participation in such Swingline Loans, including by cash collateralizing such
Defaulting Lender’s or Defaulting Lenders’ U.S. Borrower RL Percentage of the
outstanding Swingline Loans, and (ii) the Swingline Lender shall not make any
Swingline Loan after it has received written notice from the U.S. Borrower, any
other Credit Party or the Required Lenders stating that a Default or an Event of
Default exists and is continuing until such time as the Swingline Lender shall
have received written notice (A) of rescission of all such notices from the
party or parties originally delivering such notice or notices or (B) of the
waiver of such Default or Event of Default by the Required Lenders.

(g) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to the U.S. Borrower RL Lenders that the Swingline Lender’s outstanding
Swingline Loans shall be funded with one or more Borrowings of U.S. Borrower
Revolving Loans (provided that such notice shall be deemed to have been
automatically given upon the occurrence of a Default or an Event of Default
under Section 10.05 or upon the exercise of any of the remedies provided in the
last paragraph of Section 10), in which case one or more Borrowings of U.S.
Borrower Revolving Loans constituting Base Rate Loans (each such Borrowing, a
“Mandatory U.S. RL Borrowing”) shall be made on the immediately succeeding
Business Day by all U.S. Borrower RL Lenders pro rata based on each such U.S.
Borrower RL Lender’s U.S. Borrower RL Percentage (determined before giving
effect to any termination of the U.S. Borrower Revolving Loan Commitments
pursuant to the last paragraph of Section 10) and the

 

-4-



--------------------------------------------------------------------------------

proceeds thereof shall be applied directly by the Swingline Lender to repay the
Swingline Lender for such outstanding Swingline Loans. Each U.S. Borrower RL
Lender hereby irrevocably agrees to make U.S. Borrower Revolving Loans upon one
Business Day’s notice pursuant to each Mandatory U.S. RL Borrowing in the amount
and in the manner specified in the preceding sentence and on the date specified
in writing by the Swingline Lender notwithstanding (i) the amount of the
Mandatory U.S. RL Borrowing may not comply with the Minimum Borrowing Amount
otherwise required hereunder, (ii) whether any conditions specified in Section 6
are then satisfied, (iii) whether a Default or an Event of Default then exists,
(iv) the date of such Mandatory U.S. RL Borrowing, and (v) the amount of the
Total U.S. Borrower Revolving Loan Commitment at such time. In the event that
any Mandatory U.S. RL Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code with respect to the
U.S. Borrower), then each U.S. Borrower RL Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory U.S. RL Borrowing would
otherwise have occurred, but adjusted for any payments received from the U.S.
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such participations in the outstanding Swingline Loans as shall be
necessary to cause the U.S. Borrower RL Lenders to share in such Swingline Loans
ratably based upon their respective U.S. Borrower RL Percentages (determined
before giving effect to any termination of the Revolving Loan Commitments
pursuant to the last paragraph of Section 10), provided that (x) all interest
payable on the Swingline Loans shall be for the account of the Swingline Lender
until the date as of which the respective participation is required to be
purchased and, to the extent attributable to the purchased participation, shall
be payable to the participant from and after such date and (y) at the time any
purchase of participations pursuant to this sentence is actually made, the
purchasing U.S. Borrower RL Lender shall be required to pay the Swingline Lender
interest on the principal amount of participation purchased for each day from
and including the day upon which the Mandatory U.S. RL Borrowing would otherwise
have occurred to but excluding the date of payment for such participation, at
the overnight Federal Funds Rate for the first three days and at the interest
rate otherwise applicable to U.S. Borrower Revolving Loans maintained as Base
Rate Loans hereunder for each day thereafter.

1.02 Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Loans under a respective Tranche shall not be less than the Minimum
Borrowing Amount applicable to such Tranche; provided that Mandatory U.S. RL
Borrowings shall be made in the amounts required by Section 1.01(g). More than
one Borrowing may occur on the same date, but at no time shall there be
outstanding more than (x) fifteen (15) Borrowings of Eurodollar Loans and B/A
Discount Rate Loans in the aggregate for all Tranches of Loans or (y) ten
(10) different maturity dates in the aggregate for all outstanding Bankers’
Acceptance Loans.

1.03 Notice of Borrowing. (a) Whenever a Borrower desires to make a Borrowing of
Loans hereunder (excluding (x) Borrowings of Swingline Loans, (y) Mandatory U.S.
RL Borrowings and (z) Borrowings of Canadian Prime Rate Loans that are Canadian
Borrower Revolving Loans to the extent resulting from automatic conversions of
Bankers’ Acceptance Loans as provided in Schedule XIII), such Borrower shall
give the Administrative Agent at its Notice Office at least one Business Day’s
prior written notice (or telephonic notice promptly confirmed in writing) of
each Base Rate Loan or Canadian Prime Rate Loan to be

 

-5-



--------------------------------------------------------------------------------

made hereunder and at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of each Eurodollar Loan, B/A
Discount Rate Loan or Bankers’ Acceptance Loan to be made hereunder, provided
that (in each case) any such notice shall be deemed to have been given on a
certain day only if given before 12:00 Noon (New York time) on such day. Each
such notice (each, a “Notice of Borrowing”), except as otherwise expressly
provided in Section 1.10, shall be irrevocable and shall be in writing, or by
telephone promptly confirmed in writing by or on behalf of the respective
Borrower, in the form of Exhibit A-1, appropriately completed to specify:
(i) the aggregate principal amount or Face Amount, as the case may be, of the
Loans to be made pursuant to such Borrowing (stated in the Applicable Currency),
(ii) the date of such Borrowing (which shall be a Business Day), (iii) whether
the respective Borrowing shall consist of B Term Loans, C Term Loans, U.S.
Borrower Incremental Term Loans, Canadian Borrower Incremental Term Loans,
Canadian Borrower Revolving Loans or U.S. Borrower Revolving Loans, (iv) in the
case of Dollar Denominated Loans, whether the Dollar Denominated Loans being
made pursuant to such Borrowing are to be initially maintained as Base Rate
Loans or Eurodollar Loans, (v) in the case of Canadian Borrower Term Loans,
whether the Canadian Borrower Term Loans shall consist of Canadian Prime Rate
Loans or B/A Discount Rate Loans, (vi) in the case of Eurodollar Loans and B/A
Discount Rate Loans, the Interest Period to be initially applicable thereto and
(vii) in the case of Canadian Dollar Denominated Revolving Loans, whether the
respective Borrowing shall consist of Canadian Prime Rate Loans or Bankers’
Acceptance Loans and, if Bankers’ Acceptance Loans, the term thereof (which
shall comply with the requirements of Schedule XIII). The Administrative Agent
shall promptly give each Lender which is required to make Loans of the Tranche
specified in the respective Notice of Borrowing, notice of such proposed
Borrowing, of such Lender’s proportionate share thereof (determined in
accordance with Section 1.07) and of the other matters required by the
immediately preceding sentence to be specified in the Notice of Borrowing.

(b) (i) Whenever the U.S. Borrower desires to incur Swingline Loans hereunder,
the U.S. Borrower shall give the Swingline Lender no later than 11:00 A.M. (New
York time) on the date that a Swingline Loan is to be incurred, written notice
or telephonic notice promptly confirmed in writing of each Swingline Loan to be
incurred hereunder. Each such notice shall be irrevocable and specify in each
case (A) the date of Borrowing (which shall be a Business Day), and (B) the
aggregate principal amount of the Swingline Loans to be incurred pursuant to
such Borrowing.

(ii) Mandatory U.S. RL Borrowings shall be made upon the notice specified in
Section 1.01(g), with the U.S. Borrower irrevocably agreeing, by its incurrence
of any Swingline Loan, to the making of the Mandatory U.S. RL Borrowings as set
forth in Section 1.01(g).

(c) Without in any way limiting the obligation of either Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent or the Swingline Lender, as the case may be, may act
without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from the Chief
Executive Officer, the Chief Financial Officer, the Treasurer or the General
Counsel of such Borrower, or from any other authorized officer of such Borrower
designated in writing by such Borrower to the Administrative Agent as being
authorized to give such notices, prior to

 

-6-



--------------------------------------------------------------------------------

receipt of written confirmation. In each such case, each Borrower hereby waives
the right to dispute the Administrative Agent’s or Swingline Lender’s record of
the terms of such telephonic notice of such Borrowing or prepayment of Loans, as
the case may be, absent manifest error.

1.04 Disbursement of Funds. No later than 1:00 P.M. (New York time) on the date
specified in each Notice of Borrowing (or (x) in the case of Swingline Loans, no
later than 12:00 Noon. (New York time) on the date specified pursuant to
Section 1.03(b)(i) or (y) in the case of Mandatory U.S. RL Borrowings, no later
than 1:00 P.M. (New York time) on the date specified in Section 1.01(g)), each
Lender with a Commitment of the respective Tranche will make available its pro
rata portion (determined in accordance with Section 1.07) of each such Borrowing
requested to be made on such date (or in the case of Swingline Loans, the
Swingline Lender will make available the full amount thereof). All such amounts
will be made available in U.S. Dollars (in the case of Dollar Denominated Loans)
or in Canadian Dollars (in the case of Canadian Dollar Denominated Loans), as
the case may be, and in immediately available funds at the Payment Office, and
the Administrative Agent will, except in the case of U.S. Borrower Revolving
Loans made pursuant to a Mandatory U.S. RL Borrowing, make available to the
relevant Borrower at the Payment Office the aggregate of the amounts so made
available by the Lenders. Unless the Administrative Agent shall have been
notified by any Lender prior to the date of Borrowing that such Lender does not
intend to make available to the Administrative Agent such Lender’s portion of
any Borrowing to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing and the Administrative Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the relevant Borrower and the relevant Borrower shall immediately pay
such corresponding amount to the Administrative Agent. The Administrative Agent
also shall be entitled to recover on demand from such Lender or the U.S.
Borrower or the Canadian Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the relevant Borrower
until the date such corresponding amount is recovered by the Administrative
Agent, at a rate per annum equal to (i) if recovered from such Lender, the
overnight Federal Funds Rate (or, in the case of Canadian Dollar Denominated
Loans, the cost to the Administrative Agent of acquiring overnight funds in
Canadian Dollars) for the first three days and at the interest rate otherwise
applicable to such Loans for each day thereafter and (ii) if recovered from the
relevant Borrower, the rate of interest applicable to the respective Borrowing,
as determined pursuant to Section 1.08. Nothing in this Section 1.04 shall be
deemed to relieve any Lender from its obligation to make Loans hereunder or to
prejudice any rights which the relevant Borrower may have against any Lender as
a result of any failure by such Lender to make Loans hereunder.

1.05 Notes. (a) The Canadian Borrower’s (in the case of C Term Loans, Canadian
Borrower Incremental Term Loans and Canadian Borrower Revolving Loans) and the
U.S. Borrower’s (in the case of B Term Loans, U.S. Borrower Incremental Term
Loans, U.S. Borrower Revolving Loans and Swingline Loans) obligation to pay the
principal of, and interest on, the Loans made by each Lender shall be evidenced
in the Register maintained by the

 

-7-



--------------------------------------------------------------------------------

Administrative Agent pursuant to Section 13.15 and shall, if requested by such
Lender, also be evidenced (i) in the case of B Term Loans, by a promissory note
duly executed and delivered by the U.S. Borrower substantially in the form of
Exhibit B-1, with blanks appropriately completed in conformity herewith (each, a
“B Term Note” and, collectively, the “B Term Notes”), (ii) in the case of C Term
Loans, by a promissory note duly executed and delivered by the Canadian Borrower
substantially in the form of Exhibit B-2, with blanks appropriately completed in
conformity herewith (each, a “C Term Note” and, collectively, the “C Term
Notes”), (iii) in the case of U.S. Borrower Revolving Loans, by a promissory
note duly executed and delivered by the U.S. Borrower substantially in the form
of Exhibit B-3, with blanks appropriately completed in conformity herewith
(each, a “U.S. Borrower Revolving Note” and, collectively, the “U.S. Borrower
Revolving Notes”), (iv) in the case of Canadian Borrower Revolving Loans, by a
promissory note duly executed and delivered by the Canadian Borrower
substantially in the form of Exhibit B-4, with blanks appropriately completed in
conformity herewith (each, a “Canadian Borrower Revolving Note” and,
collectively, the “Canadian Borrower Revolving Notes”), (v) in the case of
Swingline Loans, by a promissory note duly executed and delivered by the U.S.
Borrower substantially in the form of Exhibit B-5, with blanks appropriately
completed in conformity herewith (the “Swingline Note”) and (vi) in the case of
Incremental Term Loans, by a promissory note duly executed and delivered by the
Incremental Term Loan Borrower for such Tranche substantially in the form of
Exhibit B-6, with blanks appropriately completed in conformity herewith (each,
an “Incremental Term Note” and, collectively, the “Incremental Term Notes”).

(b) The B Term Note issued to each requesting Lender with a B Term Loan
Commitment or outstanding B Term Loans shall (i) be executed by the U.S.
Borrower, (ii) be payable to such Lender or its registered assigns and be dated
the Initial Borrowing Date (or, if issued after the Initial Borrowing Date, be
dated the date of issuance thereof), (iii) be in a stated principal amount equal
to the B Term Loans made by such Lender on the Initial Borrowing Date (or, if
issued after the Initial Borrowing Date, be in a stated principal amount equal
to the outstanding B Term Loans of such Lender at such time) and be payable in
the outstanding principal amount of B Term Loans evidenced thereby, (iv) mature
on the B Term Loan Maturity Date, (v) bear interest as provided in the
appropriate clause of Section 1.08 in respect of the Base Rate Loans and
Eurodollar Loans, as the case may be, evidenced thereby, (vi) be subject to
voluntary prepayment as provided in Section 4.01, and mandatory repayment as
provided in Section 4.02, and (vii) be entitled to the benefits of this
Agreement and the other Credit Documents.

(c) The C Term Note issued to each requesting Lender with a C Term Loan
Commitment or outstanding C Term Loans shall (i) be executed by the Canadian
Borrower, (ii) be payable to such Lender (or an affiliate designated by such
Lender) or its registered assigns and be dated the Initial Borrowing Date (or,
in the case of any C Term Note issued after the Initial Borrowing Date, the date
of issuance thereof), (iii) be in a stated principal amount (expressed in
Canadian Dollars) equal to the C Term Loan Commitment of such Lender on the
Initial Borrowing Date before giving effect to any reductions thereto on such
date (or, in the case of any C Term Note issued after the Initial Borrowing
Date, in a stated principal amount (expressed in Canadian Dollars) equal to the
outstanding principal amount of the C Term Loan of such Lender on the date of
the issuance thereof) (iv) be payable (in Canadian Dollars) in the principal
amount of the C Term Loan evidenced thereby from time to time, (v) mature on the
C

 

-8-



--------------------------------------------------------------------------------

Term Loan Maturity Date, (vi) bear interest as provided in the appropriate
clause of Section 1.08 in respect of the Canadian Prime Rate Loans and/or B/A
Discount Rate Loans, as the case may be, evidenced thereby, (vii) be subject to
voluntary repayment as provided in Section 4.01 and mandatory repayment as
provided in Section 4.02 and (viii) be entitled to the benefits of this
Agreement and the other Credit Documents.

(d) The Incremental Term Note issued to each requesting Lender with an
Incremental Term Loan Commitment or outstanding Incremental Term Loans under a
given Tranche shall (i) be executed by the Incremental Term Loan Borrower for
such Tranche, (ii) be payable to such Lender (or an affiliate designated by such
Lender) or its registered assigns and be dated the date of issuance thereof,
(iii) be in a stated principal amount (expressed in U.S. Dollars or Canadian
Dollars, as applicable) equal to the Incremental Term Loan Commitment of such
Lender on the respective Incremental Term Loan Borrowing Date (prior to the
incurrence of any Incremental Term Loans pursuant thereto on such date) (or, if
issued thereafter, be in a stated principal amount (expressed in U.S. Dollars or
Canadian Dollars, as applicable) equal to the outstanding principal amount of
the Incremental Term Loans of such Lender on the date of issuance thereof) and
be payable (in U.S. Dollars or Canadian Dollars, as applicable) in the principal
amount of the Incremental Term Loans evidenced thereby from time to time,
(iv) mature on the respective Incremental Term Loan Maturity Date, (v) bear
interest as provided in the appropriate clause of Section 1.08 in respect of
Base Rate Loans, Canadian Prime Rate Loans, B/A Discount Rate Loans or
Eurodollar Loans, as the case may be, evidenced thereby, (vi) be subject to
voluntary prepayment as provided in Section 4.01 and mandatory repayment as
provided in Section 4.02 and (vii) be entitled to the benefits of this Agreement
and the other Credit Documents.

(e) The Canadian Borrower Revolving Note issued to each requesting Canadian
Borrower RL Lender shall (i) be executed by the Canadian Borrower, (ii) be
payable to such Canadian Borrower RL Lender (or an affiliate designated by such
Canadian Borrower RL Lender) or its registered assigns and be dated the Initial
Borrowing Date (or, if issued after the Initial Borrowing Date, be dated the
date of the issuance thereof), (iii) be in a stated principal amount (expressed
in U.S. Dollars) equal to the Canadian Borrower Revolving Loan Commitment of
such Canadian Borrower RL Lender (or, if issued after the termination thereof,
be in a stated principal amount equal to the outstanding Canadian Borrower
Revolving Loans of such Canadian Borrower RL Lender at such time) and be payable
in the outstanding principal amount of the Canadian Borrower Revolving Loans
evidenced thereby, provided that if, because of fluctuations in exchange rates
after the date of issuance thereof, the Canadian Borrower Revolving Note of any
Canadian Borrower RL Lender would not be at least as great as the outstanding
principal amount (taking the U.S. Dollar Equivalent of all Canadian Dollar
Denominated Revolving Loans evidenced thereby) of the Canadian Borrower
Revolving Loans made by such Canadian Borrower RL Lender at any time
outstanding, the respective Canadian Borrower RL Lender may request (and in such
case the Canadian Borrower shall promptly execute and deliver) a new Canadian
Borrower Revolving Note in an amount equal to the aggregate principal amount
(taking the U.S. Dollar Equivalent of all Canadian Dollar Denominated Revolving
Loans evidenced thereby) of the Canadian Borrower Revolving Loans of such
Canadian Borrower RL Lender outstanding on the date of the issuance of such new
Canadian Borrower Revolving Note, (iv) with respect to each Canadian Borrower
Revolving Loan evidenced thereby, be payable in the respective Available
Currency in which such

 

-9-



--------------------------------------------------------------------------------

Canadian Borrower Revolving Loan was made, (v) mature on the Revolving Loan
Maturity Date, (vi) bear interest as provided in the appropriate clause of
Section 1.08 in respect of the Base Rate Loans, Canadian Prime Rate Loans and/or
Eurodollar Loans, as the case may be, evidenced thereby, (vii) be subject to
voluntary prepayment as provided in Section 4.01, and mandatory repayment as
provided in Section 4.02, and (viii) be entitled to the benefits of this
Agreement and the other Credit Documents.

(f) The U.S. Borrower Revolving Note issued to each requesting Lender that has a
U.S. Borrower Revolving Loan Commitment or outstanding U.S. Borrower Revolving
Loans shall (i) be executed by the U.S. Borrower, (ii) be payable to such Lender
or its registered assigns and be dated the Initial Borrowing Date (or, if issued
after the Initial Borrowing Date, be dated the date of the issuance thereof),
(iii) be in a stated principal amount equal to the U.S. Borrower Revolving Loan
Commitment of such Lender (or, if issued after the termination thereof, be in a
stated principal amount equal to the outstanding U.S. Borrower Revolving Loans
of such Lender at such time) and be payable in the outstanding principal amount
of the U.S. Borrower Revolving Loans evidenced thereby, (iv) mature on the
Revolving Loan Maturity Date, (v) bear interest as provided in the appropriate
clause of Section 1.08 in respect of the Base Rate Loans and/or Eurodollar
Loans, as the case may be, evidenced thereby, (vi) be subject to voluntary
prepayment as provided in Section 4.01, and mandatory repayment as provided in
Section 4.02, and (vii) be entitled to the benefits of this Agreement and the
other Credit Documents.

(g) The Swingline Note issued to the requesting Swingline Lender shall (i) be
executed by the U.S. Borrower, (ii) be payable to the Swingline Lender or its
registered assigns and be dated the Initial Borrowing Date, (iii) be in a stated
principal amount equal to the Maximum Swingline Amount and be payable in the
outstanding principal amount of the Swingline Loans evidenced thereby from time
to time, (iv) mature on the Swingline Expiry Date, (v) bear interest as provided
in the appropriate clause of Section 1.08 in respect of the Base Rate Loans
evidenced thereby, (vi) be subject to voluntary prepayment as provided in
Section 4.01, and mandatory repayment as provided in Section 4.02, and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.

(h) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the relevant Borrower’s obligations in
respect of such Loans.

(i) Notwithstanding anything to the contrary contained above in this
Section 1.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to either
Borrower shall affect or in any manner impair the obligations of the respective
Borrower to pay the Loans (and all related Obligations) incurred by such
Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to the various Credit Documents. Any
Lender which does not have a Note evidencing its outstanding Loans shall in no
event be required to make the notations otherwise described in

 

-10-



--------------------------------------------------------------------------------

preceding clause (e). At any time when any Lender requests the delivery of a
Note to evidence any of its Loans, the relevant Borrower shall promptly execute
and deliver to the respective Lender the requested Note in the appropriate
amount or amounts to evidence such Loans.

1.06 Interest Rate Conversions. (a) The respective Borrower shall have the
option to convert, on any Business Day, all or a portion equal to at least the
Minimum Borrowing Amount of the outstanding principal amount of Dollar
Denominated Loans of a given Tranche (other than Swingline Loans, which may not
be converted pursuant to this Section 1.06), Canadian Borrower Incremental Term
Loans or C Term Loans, in each case made pursuant to one or more Borrowings (so
long as of the same Tranche) of one or more Types of Loans, into a Borrowing (of
the same Tranche) of another Type of Loan (with the Type to be consistent with
the Tranche and relevant Applicable Currency of the respective Loan), provided
that (i) except as otherwise provided in Section 1.10(b), (x) Eurodollar Loans
may be converted into Base Rate Loans and (y) B/A Discount Rate Loans may be
converted into Canadian Prime Rate Loans, in each case, only on the last day of
an Interest Period applicable to the Loans being converted and no such partial
conversion of Eurodollar Loans or B/A Discount Rate Loans, as the case may be,
shall reduce the outstanding principal amount of such Eurodollar Loans or B/A
Discount Rate Loans, as the case may be, made pursuant to a single Borrowing to
less than the Minimum Borrowing Amount applicable thereto, (ii) unless the
Required Lenders otherwise agree, (x) Base Rate Loans may only be converted into
Eurodollar Loans and (y) Canadian Prime Rate Loans may only be converted into
B/A Discount Rate Loans, in each case, if no Default or Event of Default is in
existence on the date of the conversion, (iii) unless the Administrative Agent
otherwise agrees in its sole discretion or has reasonably determined that the
Syndication Date has occurred (at which time this clause (iii) shall no longer
be applicable), prior to the 90th day following the Initial Borrowing Date,
(x) conversions of Base Rate Loans into Eurodollar Loans shall be subject to the
provisions of clause (B) of the proviso in each of Sections 1.01(a)(iii),
1.01(d)(ii) and 1.01(e)(ii) and (y) conversions of Canadian Prime Rate Loans
into B/A Discount Rate Loans shall be subject to the provisions of the proviso
to clause (iii) of Section 1.01(b), and (iv) no conversion pursuant to this
Section 1.06 shall result in a greater number of Borrowings of Eurodollar Loans
or B/A Discount Rate Loans than is permitted under Section 1.02. Each such
conversion shall be effected by the respective Borrower by giving the
Administrative Agent at the Notice Office prior to 12:00 Noon (New York time) at
least three Business Days’ prior notice (each, a “Notice of
Conversion/Continuation”) in the form of Exhibit A-2, appropriately completed to
specify the Dollar Denominated Loans, Canadian Borrower Incremental Term Loans
or C Term Loans to be so converted, the Borrowing or Borrowings pursuant to
which such Dollar Denominated Loans, Canadian Borrower Incremental Term Loans or
C Term Loans were incurred and, if to be converted into Eurodollar Loans (in the
case of Dollar Denominated Loans) or B/A Discount Rate Loans (in the case of
Canadian Dollar Denominated Loans), the Interest Period to be initially
applicable thereto. The Administrative Agent shall give each Lender prompt
notice of any such proposed conversion affecting any of its Dollar Denominated
Loans, Canadian Borrower Incremental Term Loans and/or C Term Loans.
Notwithstanding any provisions hereof, any conversion pursuant to this
Section 1.06(a) or Section 1.09 of one Type of Canadian Borrower Term Loan into
another Type of Canadian Borrower Term Loan shall be deemed to be a change in
the interest method applicable to such Loan and shall not constitute a repayment
of or reborrowing of any Canadian Borrower Term Loan being so converted.

 

-11-



--------------------------------------------------------------------------------

(b) Mandatory and voluntary conversions of Bankers’ Acceptance Loans into
Canadian Prime Rate Loans shall be made in the circumstances, and to the extent,
provided in Schedule XIII. Bankers’ Acceptance Loans shall not be permitted to
be converted into any other Type of Loan prior to the maturity date of the
respective Bankers’ Acceptance or B/A Equivalent Note, as the case may be.

(c) The Canadian Borrower shall have the option to convert on any Business Day
occurring on or after the Initial Borrowing Date, all or a portion at least
equal to the applicable Minimum Borrowing Amount of the outstanding principal
amount of Canadian Prime Rate Loans made pursuant to one or more Borrowings of
Canadian Borrower Revolving Loans into a Borrowing or Borrowings of Bankers’
Acceptance Loans under such Tranche; provided that (i) Canadian Prime Rate Loans
may not be converted into Bankers’ Acceptance Loans if an Event of Default is in
existence on the date of such conversion and the Administrative Agent (on behalf
of the Required Lenders) has given notice to the Canadian Borrower that no such
conversion shall be permitted while such Event of Default is continuing and
(ii) Borrowings of Bankers’ Acceptance Loans resulting from this Section 1.06
shall be limited in number as provided in Section 1.02. Each such conversion
shall be effected by the Canadian Borrower by giving the Administrative Agent at
its Notice Office, prior to 12:00 Noon (New York time), at least three Business
Days prior to the date of the proposed conversion, a Notice of
Conversion/Continuation specifying the Canadian Borrower Revolving Loans to be
so converted into Bankers’ Acceptance Loans, the Borrowing or Borrowings
pursuant to which such Canadian Borrower Revolving Loans were made and the term
of the proposed Borrowing of Bankers’ Acceptance Loans (which, in each case,
shall comply with the requirements of Schedule XIII). The Administrative Agent
shall give each Canadian Borrower RL Lender prompt notice of any such proposed
conversion affecting any of its Canadian Borrower Revolving Loans maintained as
Canadian Prime Rate Loans. Upon any such conversion, the proceeds thereof will
be deemed to be applied directly on the day of such conversion to prepay the
outstanding principal amount of the Canadian Revolving Loans being converted.

1.07 Pro Rata Borrowings. All Borrowings of B Term Loans, C Term Loans,
Incremental Term Loans, Canadian Borrower Revolving Loans and U.S. Borrower
Revolving Loans (including Mandatory U.S. RL Borrowings) under this Agreement
shall be incurred from the Lenders pro rata on the basis of such Lenders’ B Term
Loan Commitments, C Term Loan Commitments, Incremental Term Loan Commitments,
Canadian Borrower RL Percentages or U.S. Borrower RL Percentages, as the case
may be. All Borrowings of Swingline Loans shall be incurred from the Swingline
Lender. It is understood that no Lender shall be responsible for any default by
any other Lender of its obligation to make Loans hereunder and that each Lender
shall be obligated to make the Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to make its Loans hereunder.

1.08 Interest. (a) Each Borrower agrees to pay interest in respect of the unpaid
principal amount of each Base Rate Loan and Canadian Prime Rate Loan (including
with respect to any (x) Eurodollar Loan converted into a Base Rate Loan pursuant
to Section 1.06 or 1.09, (y) B/A Discount Rate Loan converted into a Canadian
Prime Rate Loan pursuant to Section 1.06 or 1.09, or (z) Bankers’ Acceptance
Loan converted into a Canadian Prime Rate Loan pursuant to Schedule XIII) made
to such Borrower hereunder from the date of Borrowing thereof (or, in the
circumstances described in the immediately preceding parenthetical, from the
date of conversion

 

-12-



--------------------------------------------------------------------------------

of the respective Eurodollar Loan into a Base Rate Loan or the respective B/A
Discount Rate Loan or Bankers’ Acceptance Loan into a Canadian Prime Rate Loan,
as the case may be) until the earlier of (i) the maturity thereof (whether by
acceleration or otherwise) and (ii) the conversion of such Base Rate Loan to a
Eurodollar Loan, or such Canadian Prime Rate Loan to a B/A Discount Rate Loan or
Bankers’ Acceptance Loan, as the case may be, pursuant to Section 1.06, 1.09 or
Schedule XIII, as applicable, (which conversion shall, in the case of a
conversion contemplated by Schedule XIII, be deemed to occur on the date upon
which a maturing B/A Equivalent Note or Bankers’ Acceptance is converted into a
Canadian Prime Rate Loan pursuant to Schedule XIII, with the proceeds thereof to
be equal to the full Face Amount of such maturing Bankers’ Acceptance or B/A
Equivalent Note), at a rate per annum which shall be equal to (x) in the case of
Dollar Denominated Loans, the sum of the Applicable Margin plus the Base Rate
and (y) in the case of Canadian Prime Rate Loans, the sum of the Applicable
Margin plus the Canadian Prime Rate, in each case, as in effect from time to
time.

(b) Each Borrower agrees to pay interest in respect of the unpaid principal
amount of each Eurodollar Loan and B/A Discount Rate Loan made to such Borrower
from the date of Borrowing thereof until the earlier of (i) the maturity thereof
(whether by acceleration or otherwise) and (ii) (A) in the case of Dollar
Denominated Loans, the conversion of such Eurodollar Loan to a Base Rate Loan
pursuant to Section 1.06, 1.09 or 1.10, as applicable, and (B) in the case of
Canadian Dollar Denominated Loans, the conversion of a B/A Discount Rate Loan to
a Canadian Prime Rate Loan pursuant to Section 1.06, 1.09 or 1.10, as
applicable, at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the Applicable Margin as in effect
from time to time during such Interest Period plus (x) in the case of Eurodollar
Loans, the applicable Eurodollar Rate for such Interest Period or (y) in the
case of B/A Discount Rate Loans, the applicable B/A Discount Rate for such
Interest Period.

(c) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Loan and any other overdue amount payable hereunder shall, in
each case, bear interest at a rate per annum (1) in the case of overdue
principal of, and interest on, Canadian Dollar Denominated Loans and any other
amounts owing in Canadian Dollars, equal to 2% per annum in excess of the
Applicable Margin for Canadian Prime Rate Loans plus the Canadian Prime Rate,
each as in effect from time to time and (2) in the case of overdue principal of,
and interest on, Dollar Denominated Loans and any other amounts (except as
otherwise expressly subject to preceding clause (1)), equal to 2% per annum in
excess of the Applicable Margin for Base Rate Loans plus the Base Rate, each as
in effect from time to time, in each case with such interest to be payable on
demand.

(d) Accrued (and theretofore unpaid) interest shall be calculated daily and
payable (i) in respect of each Base Rate Loan and each Swingline Loan, quarterly
in arrears on each Quarterly Payment Date, (ii) in respect of each Canadian
Prime Rate Loan, quarterly in arrears on each Quarterly Payment Date, (iii) in
respect of each Eurodollar Loan and each B/A Discount Rate Loan, on (x) the date
of any conversion into a Base Rate Loan or a Canadian Prime Rate Loan, as the
case may be, pursuant to Sections 1.06, 1.09 or 1.10(b), as applicable (on the
amount converted) and (y) the last day of each Interest Period applicable
thereto and, in the case of an Interest Period in excess of three months, on
each date occurring at three month intervals after the first day of such
Interest Period and (iv) in respect of each Loan (other than Bankers’ Acceptance
Loans), on (x) the date of any prepayment or repayment thereof (on the amount
prepaid or repaid), (y) at maturity (whether by acceleration or otherwise) and
(z) after such maturity, on demand.

 

-13-



--------------------------------------------------------------------------------

(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the Eurodollar Rate for each Interest Period applicable to the
respective Eurodollar Loans and shall promptly notify the Borrower and the
Lenders thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.

1.09 Interest Periods. At the time a Borrower gives any Notice of Borrowing or
Notice of Conversion/Continuation in respect of the making of, or conversion
into, any Eurodollar Loan or B/A Discount Rate Loan (in the case of the initial
Interest Period applicable thereto) or prior to 12:00 Noon (New York time) on
the third Business Day prior to the expiration of an Interest Period applicable
to such Eurodollar Loan or B/A Discount Rate Loan, as the case may be, (in the
case of any subsequent Interest Period), the respective Borrower shall have the
right to elect the interest period (each, an “Interest Period”) applicable to
such Eurodollar Loan or B/A Discount Rate Loan, as the case may be, which
Interest Period shall, at the option of the U.S. Borrower or the Canadian
Borrower, as the case may be, (but otherwise subject to the provisions of clause
(B) of the proviso in each of Sections 1.01(a)(iii), 1.01(d)(ii) and
1.01(e)(ii)), be a one, two, three or six month period, provided that (in each
case):

(i) all Eurodollar Loans and B/A Discount Rate Loans comprising a Borrowing
shall at all times have the same Interest Period;

(ii) the initial Interest Period for any Eurodollar Loan or B/A Discount Rate
Loan shall commence on the date of Borrowing of such Eurodollar Loan or B/A
Discount Rate Loan (including, (x) in the case of Eurodollar Loans, the date of
any conversion thereto from a Borrowing of Base Rate Loans and (y) in the case
of B/A Discount Rate Loans, the date of any conversion thereto from a Borrowing
of Canadian Prime Rate Loans) and each Interest Period occurring thereafter in
respect of such Eurodollar Loan or B/A Discount Rate Loan shall commence on the
day on which the next preceding Interest Period applicable thereto expires;

(iii) if any Interest Period for a Eurodollar Loan or B/A Discount Rate Loan
begins on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period, such Interest Period shall
end on the last Business Day of such calendar month;

(iv) if any Interest Period for a Eurodollar Loan or B/A Discount Rate Loan
would otherwise expire on a day which is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day; provided, however, that
if any Interest Period for a Eurodollar Loan would otherwise expire on a day
which is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

(v) unless the Required Lenders otherwise agree, no Interest Period for a
Eurodollar Loan or a B/A Discount Rate Loan may be selected at any time when a
Default or an Event of Default is then in existence;

 

-14-



--------------------------------------------------------------------------------

(vi) no Interest Period in respect of any Borrowing of any Tranche of Loans
shall be selected which extends beyond the respective Maturity Date for such
Tranche of Loans; and

(vii) no Interest Period in respect of any Borrowing of any Tranche of Term
Loans shall be selected which extends beyond any date upon which a Scheduled
Repayment of such respective Tranche of Term Loans will be required to be made
if the aggregate principal amount of such respective Tranche of Term Loans which
have Interest Periods which will expire after such date will be in excess of the
aggregate principal amount of such respective Tranche of Term Loans then
outstanding less the aggregate amount of such required repayment.

With respect to any Eurodollar Loans, at the end of any Interest Period
applicable to a Borrowing thereof, the U.S. Borrower or the Canadian Borrower,
as applicable, may elect to split the respective Borrowing of a single Type
under a single Tranche into two or more Borrowings of different Types under such
Tranche or combine two or more Borrowings under a single Tranche into a single
Borrowing of the same Type under such Tranche, in each case, by having the
relevant Borrower give notice thereof together with its election of one or more
Interest Periods, in each case so long as each resulting Borrowing (x) has an
Interest Period which complies with the foregoing requirements of this
Section 1.09, (y) has a principal amount which is not less than the Minimum
Borrowing Amount applicable to Borrowings of the respective Type and Tranche,
and (z) does not cause a violation of the requirements of Section 1.02. If by
12:00 Noon (New York time) on the third Business Day prior to the expiration of
any Interest Period applicable to a Borrowing of Eurodollar Loans or B/A
Discount Rate Loans, the U.S. Borrower or the Canadian Borrower, as applicable,
has failed to elect, or is not permitted to elect, a new Interest Period to be
applicable to such Eurodollar Loans or B/A Discount Rate Loans as provided
above, the Borrower shall be deemed to have elected (x) in the case of
Eurodollar Loans, to convert such Eurodollar Loans into Base Rate Loans and
(y) in the case of B/A Discount Rate Loans, to convert such B/A Discount Rate
Loans into Canadian Prime Rate Loans, with any such conversion to be effective
as of the expiration date of such current Interest Period.

1.10 Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause
(i) or (iv) below, may be made only by the Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of Eurodollar Rate;

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Eurodollar Loan
because of any change since the Effective Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to:

 

-15-



--------------------------------------------------------------------------------

(A) a change in the basis of taxation of payment to any Lender of the principal
of or interest on the Loans or the Notes or any other amounts payable hereunder
(except for changes in the rate of tax on, or determined by reference to, the
net income or net profits of such Lender pursuant to the laws of the
jurisdiction in which it is organized or in which its principal office or
applicable lending office is located or any subdivision thereof or therein) or
(B) a change in official reserve requirements, but, in all events, excluding
reserves required under Regulation D to the extent included in the computation
of the Eurodollar Rate;

(iii) at any time, that the making or continuance of any Eurodollar Loan has
been made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the interbank Eurodollar market; or

(iv) at any time that there is no market for Bankers’ Acceptances by reason of
circumstances affecting the Canadian money market generally, as determined in
good faith by the Administrative Agent, acting reasonably;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clauses (i) or (iv) above) shall promptly give notice (by telephone
promptly confirmed in writing) to the affected Borrower and, except in the case
of clauses (i) and (iv) above, to the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each of the
other Lenders). Thereafter (w) in the case of clause (i) above, Eurodollar Loans
shall no longer be available until such time as the Administrative Agent
notifies the affected Borrower and the Lenders that the circumstances giving
rise to such notice by the Administrative Agent no longer exist, and any Notice
of Borrowing or Notice of Conversion/Continuation given by the relevant Borrower
with respect to Eurodollar Loans which have not yet been incurred (including by
way of conversion) shall be deemed rescinded by such Borrower, (x) in the case
of clause (ii) above, the respective Borrower (or Borrowers) agrees (or agree)
to pay to such Lender, upon such Lender’s written request therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender in its sole discretion
shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts received or receivable hereunder (a
written notice setting forth the additional amounts owed to such Lender, showing
in reasonable detail the basis for the calculation thereof, shall be submitted
to the respective Borrower or Borrowers by such Lender and shall, absent
manifest error, be final and conclusive and binding on all the parties hereto),
(y) in the case of clause (iii) above, the respective Borrower or Borrowers
shall take one of the actions specified in Section 1.10(b) as promptly as
possible and, in any event, within the time period required by law and (z) in
the case of clause (iv) above, Bankers’ Acceptance Loans (exclusive of Bankers’
Acceptance Loans which have theretofore been funded) shall no longer be
available until such time as the Administrative Agent notifies the Borrowers and
the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing given by the
Canadian Borrower with respect to such Bankers’ Acceptance Loans which have not
been incurred shall be deemed rescinded by the Canadian Borrower.

 

-16-



--------------------------------------------------------------------------------

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 1.10(a)(ii), the affected Borrower may, and in the case of
a Eurodollar Loan affected by the circumstances described in
Section 1.10(a)(iii), the affected Borrower shall, either (x) if the affected
Eurodollar Loan is then being made initially or pursuant to a conversion, cancel
such Borrowing by giving the Administrative Agent telephonic notice (confirmed
in writing) on the same date that such Borrower was notified by the affected
Lender or the Administrative Agent pursuant to Section 1.10(a)(ii) or (iii) or
(y) if the affected Eurodollar Loan is then outstanding, upon at least three
Business Days’ written notice to the Administrative Agent, require the affected
Lender to convert such Eurodollar Loan into a Base Rate Loan, provided that if
more than one Lender is affected at any time, then all affected Lenders must be
treated the same pursuant to this Section 1.10(b).

(c) If any Lender determines that after the Effective Date the introduction of
or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy, or any change in interpretation or administration
thereof by the NAIC or any Governmental Authority, central bank or comparable
agency, will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Commitments hereunder or its
obligations hereunder, then the respective Borrower agrees to pay to such
Lender, upon its written demand therefor, such additional amounts as shall be
required to compensate such Lender or such other corporation for the increased
cost to such Lender or such other corporation or the reduction in the rate of
return to such Lender or such other corporation as a result of such increase of
capital. In determining such additional amounts, each Lender will act reasonably
and in good faith and will use averaging and attribution methods which are
reasonable, provided that such Lender’s determination of compensation owing
under this Section 1.10(c) shall, absent manifest error, be final and conclusive
and binding on all the parties hereto. Each Lender, upon determining that any
additional amounts will be payable pursuant to this Section 1.10(c), will give
prompt written notice thereof to the relevant Borrower, which notice shall show
in reasonable detail the basis for calculation of such additional amounts.

1.11 Compensation. Each Borrower severally agrees to compensate each Lender,
upon its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation and the calculation of the amount of such
compensation), for all losses, expenses and liabilities (including, without
limitation, any loss, expense or liability incurred by reason of the liquidation
or reemployment of deposits or other funds required by such Lender to fund its
Eurodollar Loans or B/A Discount Rate Loans, as applicable but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, Eurodollar Loans or B/A Discount Rate Loans, as
applicable does not occur on a date specified therefor in a Notice of Borrowing
or Notice of Conversion/Continuation (whether or not withdrawn by such Borrower
or deemed withdrawn pursuant to Section 1.10(a)); (ii) if any prepayment or
repayment (including any prepayment or repayment made pursuant to Section 4.01,
Section 4.02 or as a result of an acceleration of the Loans pursuant to
Section 10) or conversion of any of its Eurodollar Loans or B/A Discount Rate
Loans, as applicable occurs on a date which is not the last day of an Interest
Period with respect thereto; (iii) if any prepayment or repayment (including any
prepayment or repayment made pursuant to Section 4.01, Section 4.02

 

-17-



--------------------------------------------------------------------------------

or as a result of an acceleration of the Loans pursuant to Section 10) of any
Bankers’ Acceptance Loan occurs on a date which is not the maturity date of the
respective Bankers’ Acceptance Loan, as the case may be; (iv) if any prepayment
of any Eurodollar Loans or B/A Discount Rate Loans is not made on any date
specified in a notice of prepayment given by the respective Borrower or
Borrowers; or (v) as a consequence of (x) any other default by such Borrower to
repay its Loans when required by the terms of this Agreement or any Note held by
such Lender or (y) any election made pursuant to Section 1.10(b).

1.12 Change of Lending Office. (a) Each Lender may at any time or from time to
time designate, by written notice to the Administrative Agent to the extent not
already reflected on Schedule II, one or more lending offices (which, for this
purpose, may include Affiliates of the respective Lender) for the various Loans
made, and Letters of Credit participated in, by such Lender (including, without
limitation, by designating a separate lending office (or Affiliate) to act as
such with respect to Obligations owing by the U.S. Borrower versus Obligations
owing by the Canadian Borrower); provided that, for designations made after the
Effective Date, to the extent such designation shall result in increased costs
under Sections 1.10, 2.06 or 4.04 in excess of those which would be charged in
the absence of the designation of a different lending office (including a
different Affiliate of the respective Lender), then the Borrowers shall not be
obligated to pay such excess increased costs (although if such designation
results in increased costs, the Borrowers shall be obligated to pay the costs
which would have applied in the absence of such designation and any subsequent
increased costs of the type described above resulting from changes after the
date of the respective designation). Except as provided in the immediately
preceding sentence, each lending office and Affiliate of any Lender designated
as provided above shall, for all purposes of this Agreement, be treated in the
same manner as the respective Lender (and shall be entitled to all indemnities
and similar provisions in respect of its acting as such hereunder).

(b) Each Lender agrees that on the occurrence of any event giving rise to the
operation of Section 1.10(a)(ii) or (iii), Section 1.10(c), Section 2.06 or
Section 4.04 with respect to such Lender, it will, if requested by the
applicable Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
or Letters of Credit affected by such event, provided that such designation is
made on such terms that such Lender and its lending office suffer no economic,
legal or regulatory disadvantage, with the object of avoiding the consequence of
the event giving rise to the operation of such Section. Nothing in this
Section 1.12 shall affect or postpone any of the obligations of either Borrower
or the right of any Lender provided in Sections 1.10, 2.06 and 4.04.

1.13 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of an event giving rise to the operation of
Section 1.10(a)(ii) or (iii), Section 1.10(c), Section 2.06 or Section 4.04 with
respect to any Lender which results in such Lender charging to either Borrower
increased costs in excess of those being generally charged by the other Lenders
or (z) in the case of a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the U.S. Borrower shall have the right, if no Default or
Event of Default then exists (or, in the case of preceding clause (z), will
exist immediately after giving effect to such replacement), to replace such
Lender (the “Replaced Lender”) with one or more other Eligible Transferees, none
of

 

-18-



--------------------------------------------------------------------------------

whom shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of whom shall be required to
be reasonably acceptable to the Administrative Agent, provided that (i) at the
time of any replacement pursuant to this Section 1.13, the Replacement Lender
shall enter into one or more Assignment and Assumption Agreements pursuant to
Section 13.04(b) (and with all fees payable pursuant to said Section 13.04(b) to
be paid by the Replacement Lender and/or the Replaced Lender (as may be agreed
to at such time by and among the U.S. Borrower, the Replacement Lender and the
Replaced Lender)) pursuant to which the Replacement Lender shall acquire all of
the Commitments and outstanding Loans of, and in each case participations in
Letters of Credit by, the Replaced Lender and, in connection therewith, shall
pay to (x) the Replaced Lender in respect thereof an amount equal to the sum of
(I) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans (including the Face Amount of any outstanding Bankers’
Acceptances and B/A Equivalent Notes) of the respective Replaced Lender under
each Tranche with respect to which such Replaced Lender is being replaced, (II)
an amount equal to all Unpaid Drawings (if any) under each Tranche with respect
to which the respective Replaced Lender is being replaced, in each case that
have been funded by (and not reimbursed to) such Replaced Lender, together with
all then unpaid interest with respect thereto at such time, and (III) an amount
equal to all accrued, but theretofore unpaid, Fees owing to the Replaced Lender
pursuant to Section 3.01, (y) in the case of the replacement of any Canadian
Borrower Revolving Loan Commitment and/or U.S. Borrower Revolving Loan
Commitment, the respective Issuing Lender amounts equal to such Replaced
Lender’s Canadian Borrower RL Percentage and/or U.S. Borrower RL Percentage, as
the case may be, of any Unpaid Drawings pursuant to Letters of Credit issued
pursuant to the respective Tranche evidenced by such Commitments (which at such
time remain Unpaid Drawings) with respect to Letters of Credit issued by such
Issuing Lender to the extent such amount was not theretofore funded by such
Replaced Lender, and (z) in the case of any replacement of U.S. Revolving Loan
Commitments, the Swingline Lender, an amount equal to such Replaced Lender’s pro
rata share of any Mandatory U.S. RL Borrowing (as appropriate) (determined in
accordance with Sections 1.01(g) and 1.07), to the extent such amount was not
theretofore funded by such Replaced Lender, without duplication, (ii) all
obligations of the Borrowers due and owing to the Replaced Lender at such time
(other than those specifically described in clause (i) above in respect of which
the assignment purchase price has been, or is concurrently being, paid) shall be
paid in full to such Replaced Lender concurrently with such replacement and
(iii) if the respective Replaced Lender has a related Canadian Borrower RL
Lender, or if the Replaced Lender is a Canadian Borrower RL Lender which has a
related Lender, all of the actions specified above in this Section 1.13 shall be
taken with respect to both the respective Lender and Canadian Borrower RL Lender
(who shall be treated collectively as a Replaced Lender). Upon the execution of
the respective Assignment and Assumption Agreement, the payment of amounts
referred to in clauses (i) and (ii) above and, if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate Note
or Notes executed by the respective Borrower, (x) the Replacement Lender shall
become a Lender hereunder and the Replaced Lender shall cease to constitute a
Lender hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 1.10, 1.11, 2.06, 4.04, 12.06
and 13.01), which shall survive as to such Replaced Lender and (y) in the case
of the replacement of any Canadian Borrower Revolving Loan Commitment or U.S.
Borrower Revolving Loan Commitment pursuant to this Section 1.13, the Canadian
Borrower RL Percentages and/or U.S. Borrower RL Percentages, as the case may be,
of the

 

-19-



--------------------------------------------------------------------------------

Lenders shall be automatically adjusted at such time to give effect to such
replacement. In connection with any replacement of Lenders pursuant to, and as
contemplated by, this Section 1.13, each of the U.S. Borrower and the Canadian
Borrower hereby irrevocably authorizes Holdings to take all necessary action, in
the name of the U.S. Borrower or the Canadian Borrower, as the case may be, as
described above in this Section 1.13 in order to effect the replacement of the
respective Lender or Lenders in accordance with the preceding provisions of this
Section 1.13.

1.14 [Reserved.]

1.15 Incremental Term Loan Commitments. (a) So long as no Default or Event of
Default is then in existence, each Borrower shall have the right, in
consultation and coordination with the Administrative Agent as to all of the
matters set forth below in this Section 1.15, but without requiring the consent
of any of the Lenders, to request at any time and from time to time after the
Initial Borrowing Date and prior to the date which is 12 months prior to the B
Term Loan Maturity Date, that one or more Lenders (and/or one or more other
Persons which are Eligible Transferees and which will become Lenders) provide
Incremental Term Loan Commitments to such Borrower and, subject to the terms and
conditions contained in this Agreement and in the respective Incremental Term
Loan Commitment Agreement, make Incremental Term Loans pursuant thereto; it
being understood and agreed, however, that (i) no Lender shall be obligated to
provide an Incremental Term Loan Commitment as a result of any such request by
such Borrower, and until such time, if any, as such Lender has agreed in its
sole discretion to provide an Incremental Term Loan Commitment and executed and
delivered to the Administrative Agent an Incremental Term Loan Commitment
Agreement as provided in clause (b) of this Section 1.15, such Lender shall not
be obligated to fund any Incremental Term Loans, (ii) any Lender (including any
Eligible Transferee who will become a Lender) may so provide an Incremental Term
Loan Commitment without the consent of any other Lender, (iii) each Tranche of
Incremental Term Loan Commitments shall be made available to a single
Incremental Term Loan Borrower and shall be denominated in U.S. Dollars or, if
extended to the Canadian Borrower and it has so elected, Canadian Dollars,
(iv) the amount of Incremental Term Loan Commitments made available pursuant to
a given Incremental Term Loan Commitment Agreement shall be in a minimum
aggregate amount for all Lenders which provide an Incremental Term Loan
Commitment thereunder (including Eligible Transferees who will become Lenders)
of at least U.S.$25,000,000 (or, CDN $10,000,000, in the case of Incremental
Term Loan Commitments denominated in Canadian Dollars), (v) the aggregate amount
of all Incremental Term Loan Commitments provided pursuant to this Section 1.15
(taking the U.S. Dollar Equivalent of any Incremental Term Loan Commitment
denominated in Canadian Dollars at the time of the borrowing thereof), when
combined with the aggregate amount of all Incremental RL Commitments provided
pursuant to Section 1.16, shall not exceed $75,000,000; provided that in no
event shall the aggregate amount of Canadian Borrower Incremental Term Loans
provided pursuant to this Section 1.15 exceed CDN $10,000,000, (vi) the proceeds
of all Incremental Term Loans incurred by the U.S. Borrower shall be used for
working capital and other general corporate purposes (including, without
limitation, to finance one or more Permitted Acquisitions, to pay fees and
expenses in connection therewith and/or to prepay then outstanding Revolving
Loans (with no corresponding reduction in Revolving Loan Commitments), (vii) the
proceeds of all Incremental Term Loans incurred by the Canadian Borrower shall
be used to finance one or more Permitted Acquisitions and to pay fees and
expenses in connection

 

-20-



--------------------------------------------------------------------------------

therewith, (viii) each Incremental Term Loan Commitment Agreement shall
(x) specifically designate, with the approval of the Administrative Agent, the
Tranche of the Incremental Term Loan Commitments being provided thereunder
(which Tranche shall be a new Tranche (i.e., not the same as any existing
Tranche of Incremental Term Loans, Incremental Term Loan Commitments or other
Term Loans), unless the requirements of Section 1.15(c) are satisfied) and
(y) provide that each Lender executing such Incremental Term Loan Commitment
Agreement shall be joined to, and become party as a Lender to, the Intercreditor
Agreement without further action required by such Lender (although the
Incremental Term Loan Commitment Agreement shall also provide that such Lender
shall execute and deliver any separate joinder agreement to the Intercreditor
Agreement as may at any time be requested by the Administrative Agent, (ix) if
to be incurred as a new Tranche of Incremental Term Loans, such Incremental Term
Loans shall have the same terms as each other Tranche of Term Loans as in effect
immediately prior to the effectiveness of the applicable Incremental Term Loan
Agreement, except as to purpose (which is subject to the requirements of
preceding clauses (vi) and (vii)) and mandatory repayment application provisions
(which are governed by Section 4.02); provided, however, that (I) the maturity
and amortization of such Tranche of Incremental Term Loans may differ, so long
as such Tranche of Incremental Term Loans shall have (a) an Incremental Term
Loan Maturity Date of no earlier than the then latest maturing Tranche of
outstanding Term Loans and (b) a Weighted Average Life to Maturity of no less
than the Weighted Average Life to Maturity as then in effect for the Tranche of
then outstanding Term Loans with the then longest Weighted Average Life to
Maturity and (II) the “interest rates” applicable to such Tranche of Incremental
Term Loans may differ from that applicable to the then outstanding Tranches of
Term Loans, with the interest rates applicable thereto to be specified in the
respective Incremental Term Loan Commitment Agreement, (x) all Incremental Term
Loans (and all interest, fees and other amounts payable thereon) incurred by a
given Incremental Term Loan Borrower shall be Obligations of such Incremental
Term Loan Borrower under this Agreement and the other applicable Credit
Documents and shall be secured by the relevant Security Agreements, and
guaranteed under each relevant Guaranty, on a pari passu basis with all other
Loans secured by each such Security Agreement and guaranteed under each such
Guaranty, (xi) each Lender (including any Eligible Transferee who will become a
Lender) agreeing to provide an Incremental Term Loan Commitment pursuant to an
Incremental Term Loan Commitment Agreement shall, subject to the satisfaction of
the relevant conditions set forth in this Agreement, make Incremental Term Loans
under the Tranche specified in such Incremental Term Loan Commitment Agreement
as provided in Section 1.01(c) and such Loans shall thereafter be deemed to be
Incremental Term Loans under such Tranche for all purposes of this Agreement and
the other applicable Credit Documents and (xii) all Incremental Term Loans
incurred hereunder shall be structured in a manner which shall (A) not cause any
withholding Taxes to be paid by, or in connection with payments of interest to,
any Lenders who are U.S. Persons (whether or not any Lenders of such Incremental
Term Loans are in fact U.S. Persons) and (B) be in compliance with the Canadian
“5/25” provisions as evidenced by an opinion of counsel to the Canadian Borrower
substantially to the effect of the opinion set forth as Exhibit E-4.

(b) At the time of the provision of Incremental Term Loan Commitments pursuant
to this Section 1.15, the respective Incremental Term Loan Borrower, the
Administrative Agent and each such Lender or other Eligible Transferee which
agrees to provide an Incremental Term Loan Commitment (each, an “Incremental
Term Loan Lender”) shall execute and deliver to the Administrative Agent an
Incremental Term Loan Commitment

 

-21-



--------------------------------------------------------------------------------

Agreement substantially in the form of Exhibit M (appropriately completed), with
the effectiveness of the Incremental Term Loan Commitment provided therein to
occur on the date on which (w) a fully executed copy of the respective
Incremental Term Loan Commitment Agreement shall have been delivered to the
Administrative Agent, (x) all fees required to be paid in connection therewith
at the time of such effectiveness shall have been paid (including, without
limitation, any agreed upon up-front or arrangement fees owing to the
Administrative Agent), (y) all Incremental Loan Commitment Requirements are
satisfied, and (z) all other conditions set forth in this Section 1.15 shall
have been satisfied. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Incremental Term Loan Commitment Agreement, and
at such time, (i) Schedule I shall be deemed modified to reflect the revised
Incremental Term Loan Commitments of the affected Lenders and (ii) to the extent
requested by any Incremental Term Loan Lender, Incremental Term Notes will be
issued at the respective Incremental Term Loan Borrower’s expense, to such
Incremental Term Loan Lender, to be in conformity with the requirements of
Section 1.05 (with appropriate modification) to the extent needed to reflect the
new Incremental Term Loans made by such Incremental Term Loan Lender.

(c) Notwithstanding anything to the contrary contained above in this
Section 1.15, the Incremental Term Loan Commitments provided by an Incremental
Term Loan Lender or Incremental Term Loan Lenders, as the case may be, pursuant
to each Incremental Term Loan Commitment Agreement shall constitute a new
Tranche, which shall be separate and distinct from the existing Tranches
pursuant to this Agreement (with a designation which may be made in letters
(i.e., A, B, C, etc.), numbers (1, 2, 3, etc.) or a combination thereof (i.e.,
A-1, A-2, B-1, B-2, C-1, C-2, etc.), provided that, with the consent of the
Administrative Agent, the parties to a given Incremental Term Loan Commitment
Agreement may specify therein that the respective Incremental Term Loans made
pursuant thereto shall constitute part of, and be added to, an existing Tranche
of Term Loans, in any case so long as the following requirements are satisfied:

(i) the Incremental Term Loans to be made pursuant to such Incremental Term Loan
Commitment Agreement shall have the same Borrower, the same Maturity Date, the
same Applicable Margins and the same currency denomination as the Tranche of
Term Loans to which the new Incremental Term Loans are being added;

(ii) the new Incremental Term Loans shall have the same Scheduled Repayment
dates as then remain with respect to the Tranche to which such new Incremental
Term Loans are being added (with the amount of each Scheduled Repayment
applicable to such new Incremental Term Loans to be the same (on a proportionate
basis) as is theretofore applicable to the Tranche to which such new Incremental
Term Loans are being added, thereby increasing the amount of each then remaining
Scheduled Repayment of the respective Tranche proportionately;

(iii) on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 1.09, such new
Incremental Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans of the respective Tranche on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings), so that each Lender
holding Loans under the respective Tranche of Term Loans participates in each
outstanding Borrowing of Term Loans of the respective Tranche (after giving
effect to the incurrence of such new Incremental Term Loans pursuant to
Section 1.01(c)) on a pro rata basis; and

 

-22-



--------------------------------------------------------------------------------

(iv) Incremental Term Loans may not be added to an existing Tranche of Term
Loans borrowed by the Canadian Borrower.

To the extent the provisions of preceding clause (iii) require that Lenders
making new Incremental Term Loans add such Incremental Term Loans to the then
outstanding Borrowings of Eurodollar Loans or B/A Discount Rate Loans of such
Tranche, it is acknowledged that the effect thereof may result in such new
Incremental Term Loans having short Interest Periods (i.e., an Interest Period
that began during an Interest Period, then applicable to outstanding Eurodollar
Loans or B/A Discount Rate Loans of such Tranche and which will end on the last
day of such Interest Period). In connection therewith, it is hereby agreed that,
to the extent the Incremental Term Loans are to be so added to the then
outstanding Borrowings of Term Loans of such Tranche which are maintained as
Eurodollar Loans or B/A Discount Rate Loans, the Lenders that have made such
Incremental Term Loans shall be entitled to receive from the relevant Borrower
such amounts, as reasonably determined by the respective Lenders, to compensate
them for funding the new Incremental Term Loans of the respective Tranche during
an existing Interest Period (rather than at the beginning of the respective
Interest Period based upon rates then applicable thereto). All determinations by
any Lender pursuant to the immediately preceding sentence shall, absent manifest
error, be final and conclusive and binding on all parties hereto.

1.16 Incremental RL Commitments. (a) So long as no Default or Event of Default
is then in existence, the U.S. Borrower shall have the right, in consultation
and coordination with the Administrative Agent as to all of the matters set
forth below in this Section 1.16, but without requiring the consent of any of
the Lenders, to request at any time after the Initial Borrowing Date and prior
to the date which is 12 months prior to the Revolving Loan Maturity Date, that
one or more Lenders (and/or one or more other Persons which are Eligible
Transferees and which will become Lenders) provide Incremental RL Commitments to
the U.S. Borrower and, subject to the terms and conditions contained in this
Agreement and in the respective Incremental RL Commitment Agreement, make U.S.
Borrower Revolving Loans pursuant thereto; it being understood and agreed,
however, that (i) no Lender shall be obligated to provide an Incremental RL
Commitment as a result of any such request by the U.S. Borrower, and until such
time, if any, as such Lender has agreed in its sole discretion to provide an
Incremental RL Commitment and executed and delivered to the Administrative Agent
an Incremental RL Commitment Agreement as provided in clause (b) of this
Section 1.16, such Lender shall not be obligated to fund any U.S. Borrower
Revolving Loans in excess of its U.S. Borrower Revolving Loan Commitment as in
effect prior to giving effect to such Incremental RL Commitment provided
pursuant to this Section 1.16, (ii) any Lender (including any Eligible
Transferee who will become a Lender) may so provide an Incremental RL Commitment
without the consent of any other Lender, (iii) the provision of Incremental RL
Commitments on a given date pursuant to this Section 1.16 shall only be
permitted on a single occasion, shall be in a minimum aggregate amount for all
Lenders (including Eligible Transferees who will become Lenders) of at least
U.S.$10,000,000 and shall be in a maximum aggregate amount of U.S.$20,000,000,
(iv) the aggregate amount of all Incremental RL Commitments provided pursuant to
this Section 1.16, when combined with the aggregate amount of all Incremental
Term

 

-23-



--------------------------------------------------------------------------------

Loan Commitments provided pursuant to Section 1.15 (taking the U.S. Dollar
Equivalent of any Incremental Term Loan Commitment denominated in Canadian
Dollars at the time of the borrowing thereof), shall not exceed $75,000,000,
(v) the proceeds of all U.S. Borrower Revolving Loans made pursuant to any
Incremental RL Commitment Agreement shall be used only for the purpose of
consummating one or more Permitted Acquisitions and/or providing for any
increased working capital needs as reasonably determined by the U.S. Borrower
resulting therefrom, (vi) each Incremental RL Commitment Agreement shall provide
that each Lender executing such Incremental RL Commitment Agreement shall be
joined to, and become party as a Lender to, the Intercreditor Agreement without
further action required by such Lender (although the Incremental RL Commitment
Agreement shall also provide that such Lender shall execute and deliver any
separate joinder agreement to the Intercreditor Agreement as may at any time be
requested by the Administrative Agent) and (vii) all U.S. Borrower Revolving
Loans provided pursuant to an Incremental RL Commitment (and all interest, fees
and other amounts payable thereon) shall be Obligations of the U.S. Borrower
under this Agreement and the other applicable Credit Documents and shall be
secured by the relevant Security Agreements, and guaranteed under each relevant
Guaranty, on a pari passu basis with all other Loans secured by each such
Security Agreement and guaranteed under each such Guaranty.

(b) At the time of the provision of Incremental RL Commitments pursuant to this
Section 1.16, the U.S. Borrower, the Administrative Agent and each such Lender
or other Eligible Transferee which agrees to provide an Incremental RL
Commitment (each, an “Incremental RL Lender”) shall execute and deliver to the
Administrative Agent an Incremental RL Commitment Agreement substantially in the
form of Exhibit N (appropriately completed), with the effectiveness of the
Incremental RL Commitment provided therein to occur on the date on which (w) a
fully executed copy of the respective Incremental RL Commitment Agreement shall
have been delivered to the Administrative Agent, (x) all fees required to be
paid in connection therewith at the time of such effectiveness shall have been
paid (including, without limitation, any agreed upon up-front or arrangement
fees owing to the Administrative Agent), (y) all Incremental Loan Commitment
Requirements are satisfied, and (z) all other conditions set forth in this
Section 1.16 shall have been satisfied. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental RL Commitment
Agreement, and at such time (i) the Total U.S. Borrower Revolving Loan
Commitment under, and for all purposes of, this Agreement shall be increased by
the aggregate amount of such Incremental RL Commitments, (ii) Schedule I shall
be deemed modified to reflect the revised U.S. Borrower Revolving Loan
Commitments of the affected Lenders and (iii) to the extent requested by any
Incremental RL Lender, U.S. Borrower Revolving Notes will be issued at the U.S.
Borrower’s expense, to such Incremental RL Lender, to be in conformity with the
requirements of Section 1.05.

(c) At the time of any provision of Incremental RL Commitments pursuant to this
Section 1.16, the U.S. Borrower shall, in coordination with the Administrative
Agent, repay outstanding U.S. Borrower Revolving Loans of certain of the U.S.
Borrower RL Lenders, and incur additional U.S. Borrower Revolving Loans from
certain other U.S. Borrower RL Lenders (including the Incremental RL Lenders),
in each case to the extent necessary so that all of the U.S. Borrower RL Lenders
participate in each outstanding Borrowing of U.S. Borrower Revolving Loans pro
rata on the basis of their respective U.S. Borrower Revolving Loan Commitments
(after giving effect to any increase in the Total U.S. Borrower Revolving Loan

 

-24-



--------------------------------------------------------------------------------

Commitment pursuant to this Section 1.15) and with the U.S. Borrower being
obligated to pay to the respective U.S. Borrower RL Lenders any costs of the
type referred to in Section 1.11 in connection with any such repayment and/or
Borrowing (and in any event including any amounts, as reasonably determined by
the respective Lenders, to compensate them for funding any U.S. Borrower
Revolving Loans during an existing Interest Period (rather than at the beginning
at the respective Interest Period based on rates then applicable thereto). All
determinations by any Lender pursuant to the immediately preceding sentence
shall, absent manifest error, be final and conclusive and binding on all parties
hereto.

1.17 Provisions Regarding Bankers’ Acceptances, Drafts, etc.The parties hereto
agree that the provisions of Schedule XIII shall apply to all Bankers’
Acceptances, Bankers’ Acceptance Loans, Drafts and B/A Equivalent Notes created
hereunder, and that the provisions of Schedule XIII shall be deemed incorporated
by reference into this Agreement as if such provisions were set forth in their
entirety herein.

Section 2. Letters of Credit.

2.01 Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein, a Borrower may request that an Issuing Lender issue, at any time
and from time to time on and after the Initial Borrowing Date and prior to the
30th day prior to the Revolving Loan Maturity Date, for the account of the U.S.
Borrower (in the case of requests made by it) or the account of the Canadian
Borrower (in the case of requests made by it) and for the benefit of (x) any
holder (or any trustee, agent or other similar representative for any such
holders) of L/C Supportable Obligations, an irrevocable standby letter of
credit, in a form customarily used by such Issuing Lender or in such other form
as is reasonably acceptable to such Issuing Lender, and (y) sellers of goods to
the respective Borrower or any of its Subsidiaries, an irrevocable trade letter
of credit, in a form customarily used by such Issuing Lender or in such other
form as has been approved by such Issuing Lender (each such letter of credit, a
“Letter of Credit” and, collectively, the “Letters of Credit”). All Letters of
Credit shall be issued on a sight basis only. Each Letter of Credit shall
constitute either (x) if issued for the account of the Canadian Borrower, a
Canadian Borrower Letter of Credit, in which case such Letter of Credit shall be
deemed to constitute a utilization of the Canadian Borrower Revolving Loan
Commitments and shall be participated in (as more fully described in following
Section 2.04(a)) by the Canadian Borrower RL Lenders in accordance with their
respective Canadian Borrower RL Percentages or (y) if issued for the account of
the U.S. Borrower, a U.S. Borrower Letter of Credit, in which case such Letter
of Credit shall be deemed to constitute a utilization of the U.S. Borrower
Revolving Loan Commitments and shall be participated in (as more fully described
in following Section 2.04(a)) by the U.S. Borrower RL Lenders in accordance with
their respective U.S. Borrower RL Percentages. All Canadian Borrower Letters of
Credit shall be denominated in U.S. Dollars or Canadian Dollars and shall be
issued for the account of the Canadian Borrower. All U.S. Borrower Letters of
Credit shall be denominated in U.S. Dollars and shall be issued for the account
of the U.S. Borrower. It is hereby acknowledged and agreed that each of the
letters of credit described in Schedule III (the “Existing Letters of Credit”),
which were issued by DBTCA under the Existing Credit Agreement and remain
outstanding on the Initial Borrowing Date, shall constitute a “Letter of Credit”
(and a “U.S. Borrower Letter of Credit”) for all purposes of this Agreement and
shall be deemed issued under this Agreement on the Initial Borrowing Date.

 

-25-



--------------------------------------------------------------------------------

(b) Subject to and upon the terms and conditions set forth herein, each Issuing
Lender agrees that it will, at any time and from time to time on and after the
Initial Borrowing Date and prior to the 30th day prior to the Revolving Loan
Maturity Date, following its receipt of the respective Letter of Credit Request,
issue for account of the respective Borrower, one or more Letters of Credit as
are permitted to remain outstanding hereunder without giving rise to a Default
or an Event of Default, provided that no Issuing Lender shall be under any
obligation to issue any Letter of Credit of the types described above if at the
time of such issuance:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reasonably and in good faith deems material
to it;

(ii) such Issuing Lender shall have received from the respective Borrower, any
other Credit Party or the Required Lenders prior to the issuance of such Letter
of Credit notice of the type described in the second sentence of
Section 2.03(b); or

(iii) a Lender Default exists with respect to any RL Lender, unless the Issuing
Lender has entered into arrangements satisfactory to it and the respective
Borrower to eliminate such Issuing Lender’s risk with respect to the Lender
which is the subject of the Lender Default, including by cash collateralizing
(in U.S. Dollars or Canadian Dollars, as appropriate) such Lender’s relevant
U.S. Borrower RL Percentage or Canadian Borrower RL Percentage, as the case may
be, of the U.S. Borrower Letter of Credit Outstandings or Canadian Borrower
Letter of Credit Outstandings, as the case may be.

2.02 Maximum Letter of Credit Outstandings; Final Maturities. Notwithstanding
anything to the contrary contained in this Agreement, (i) no Canadian Borrower
Letter of Credit shall be issued the Stated Amount of which, when added to the
sum of the Canadian Borrower Letter of Credit Outstandings (exclusive of Unpaid
Drawings which are repaid on the date of, and prior to the issuance of, the
respective Canadian Borrower Letter of Credit) at such time, would exceed U.S.
$5,000,000, (ii) no U.S. Borrower Letter of Credit shall be issued the Stated
Amount of which, when added to the U.S. Borrower Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid on the date of, and prior to the
issuance of, the respective U.S. Borrower Letter of Credit) at such time, would
exceed U.S. $15,000,000, (iii) no Canadian Borrower Letter of Credit shall be
issued at any time when the Aggregate Canadian Borrower RL Exposure exceeds (or
would after giving effect to such issuance exceed) the Total Canadian Borrower
Revolving Loan Commitment at such time, (iv) no U.S. Borrower Letter of Credit
shall be issued at any time when the Aggregate U.S. RL Exposure exceeds (or
would after giving effect to such issuance exceed) the Total U.S. Borrower

 

-26-



--------------------------------------------------------------------------------

Revolving Loan Commitment at such time, and (v) each Letter of Credit shall by
its terms terminate (x) in the case of standby Letters of Credit, on or before
the earlier of (A) the date which occurs 12 months after the date of the
issuance thereof (although any such standby Letter of Credit shall be extendible
for successive periods of up to 12 months, but, in each case, not beyond the
tenth Business Day prior to the Revolving Loan Maturity Date, on terms
acceptable to the respective Issuing Lender) and (B) ten Business Days prior to
the Revolving Loan Maturity Date, and (y) in the case of trade Letters of
Credit, on or before the earlier of (A) the date which occurs 180 days after the
date of issuance thereof and (B) 30 days prior to the Revolving Loan Maturity
Date.

2.03 Letter of Credit Requests; Minimum Stated Amount. (a) Whenever the Borrower
desires that a Letter of Credit be issued for its account, the Borrower shall
give the Administrative Agent and the respective Issuing Lender at least five
Business Days’ (or such shorter period as is acceptable to such Issuing Lender)
written notice thereof (including by way of facsimile). Each notice shall be in
the form of Exhibit C, appropriately completed, including, without limitation,
by specifying whether the requested Letter of Credit shall constitute a Canadian
Borrower Letter of Credit or a U.S. Borrower Letter of Credit and the Available
Currency (in the case of Canadian Borrower Letters of Credit) in which the
requested Letter of Credit is to be denominated (each, a “Letter of Credit
Request”).

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the U.S. Borrower or the Canadian Borrower, as
the case may be, to the Lenders that such Letter of Credit may be issued in
accordance with, and will not violate the requirements of, Section 2.02. Unless
the respective Issuing Lender has received notice from the Borrower, any other
Credit Party or the Required Lenders before it issues a Letter of Credit that
one or more of the conditions specified in Section 5 or 6 are not then
satisfied, or that the issuance of such Letter of Credit would violate
Section 2.02, then such Issuing Lender shall, subject to the terms and
conditions of this Agreement, issue the requested Letter of Credit for the
account of the respective Borrower in accordance with such Issuing Lender’s
usual and customary practices. Upon the issuance of or modification or amendment
to any standby Letter of Credit, each Issuing Lender shall promptly notify the
respective Borrower and the Administrative Agent, in writing of such issuance,
modification or amendment and such notice shall be accompanied by a copy of such
Letter of Credit or the respective modification or amendment thereto, as the
case may be. Promptly after receipt of such notice the Administrative Agent
shall notify the Participants, in writing, of such issuance, modification or
amendment. On the first Business Day of each week, each Issuing Lender shall
furnish the Administrative Agent with a written (including via facsimile) report
of the daily aggregate outstandings of trade Letters of Credit issued by such
Issuing Lender for the immediately preceding week.

(c) The Stated Amount of each Letter of Credit upon issuance shall be not less
than (x) in the case of a Dollar Denominated Letter of Credit, U.S. $50,000 and
(y) in the case of a Canadian Dollar Denominated Letter of Credit, CDN $60,000,
or in each case such lesser amount as is acceptable to the respective Issuing
Lender.

2.04 Letter of Credit Participations. (a) Immediately upon the issuance by any
Issuing Lender of any Letter of Credit, such Issuing Lender shall be deemed to
have sold and transferred to (i) in the case of a Canadian Borrower Letter of
Credit, each Canadian Borrower

 

-27-



--------------------------------------------------------------------------------

RL Lender and (ii) in the case of a U.S. Borrower Letter of Credit, each U.S.
Borrower RL Lender (each such Lender with respect to any Letter of Credit, in
its capacity under this Section 2.04, a “Participant”), and each such
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from such Issuing Lender, without recourse or warranty, an
undivided interest and participation, in a percentage equal to (x) in the case
of a Canadian Borrower Letter of Credit, such Participant’s Canadian Borrower RL
Percentage or (y) in the case of a U.S. Borrower Letter of Credit, such
Participant’s U.S. Borrower RL Percentage, in such Canadian Borrower Letter of
Credit or U.S. Borrower Letter of Credit, as the case may be, each drawing or
payment made thereunder (each, a “Drawing”) and the obligations of the
respective Borrower under this Agreement with respect thereto (although Letter
of Credit Fees shall be payable directly to the Administrative Agent for the
account of the Canadian Borrower RL Lenders or U.S. Borrower RL Lenders, as the
case may be, as provided in Section 3.01(b) and the Participants shall have no
right to receive any portion of any Facing Fees with respect to any such Letters
of Credit) and any security therefor or guaranty pertaining thereto. Upon any
change in (x) the Canadian Borrower Revolving Loan Commitments and, as a result
thereof the Canadian Borrower RL Percentages, of the Canadian Borrower RL
Lenders pursuant to Sections 1.13 or 13.04, it is hereby agreed that, with
respect to all outstanding Canadian Borrower Letters of Credit and Unpaid
Drawings relating thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 2.04 to reflect the new Canadian
Borrower RL Percentages of the Canadian Borrower RL Lenders and (y) the U.S.
Borrower Revolving Loan Commitments and, as a result thereof the U.S. Borrower
RL Percentages, of the U.S. Borrower RL Lenders pursuant to Sections 1.13 or
13.04, it is hereby agreed that with respect to all outstanding U.S. Borrower
Letters of Credit and Unpaid Drawings relating thereto, there shall be an
automatic adjustment to the participations pursuant to this Section 2.04 to
reflect the new U.S. Borrower RL Percentages of the U.S. Borrower RL Lenders.
With respect to each Letter of Credit from time to time outstanding, the
percentage participations therein of the various Canadian Borrower RL Lenders
(in the case of a Canadian Borrower Letter of Credit) or U.S. Borrower RL
Lenders (in the case of a U.S. Borrower Letter of Credit) calculated as provided
above in this Section 2.04(a) are herein called the “L/C Participation
Percentages” of the various Canadian Borrower RL Lenders or U.S. Borrower RL
Lenders, as the case may be, in such Letters of Credit. All calculations of the
L/C Participation Percentages shall be made from time to time by the
Administrative Agent, which calculations shall be conclusive absent manifest
error.

(b) In determining whether to pay under any Letter of Credit, no Issuing Lender
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by an Issuing Lender under or in connection with any Letter of
Credit issued by it shall not create for such Issuing Lender any resulting
liability to the respective Borrower, any other Credit Party, any Lender or any
other Person unless such action is taken or omitted to be taken with gross
negligence or willful misconduct on the part of such Issuing Lender (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

(c) In the event that an Issuing Lender makes any payment under any Letter of
Credit issued by it and the Borrower shall not have reimbursed such amount in
full to such Issuing Lender pursuant to Section 2.05(a), such Issuing Lender
shall promptly notify the

 

-28-



--------------------------------------------------------------------------------

Administrative Agent, which shall promptly notify each Participant (i.e., either
(x) the Canadian Borrower RL Lenders in the case of a Canadian Borrower Letter
of Credit or (y) the U.S. Borrower RL Lenders in the case of a U.S. Borrower
Letter of Credit) of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s L/C
Participation Percentage (as relates to the respective Letter of Credit) of such
unreimbursed payment in U.S. Dollars (or, to the extent the unreimbursed payment
is, in accordance with Section 2.05(a), to be reimbursed in Canadian Dollars, in
Canadian Dollars) and in same day funds. If the Administrative Agent so
notifies, prior to 12:00 Noon (New York time) on any Business Day, any
Participant required to fund a payment under a Letter of Credit, such
Participant shall make available to the respective Issuing Lender in U.S.
Dollars (or in Canadian Dollars to the extent such amount is required to be paid
in Canadian Dollars pursuant to Section 2.05) such Participant’s L/C
Participation Percentage (as relates to the respective Letter of Credit) of the
amount of such payment on such Business Day in same day funds. If and to the
extent such Participant shall not have so made its L/C Participation Percentage
of the amount of such payment available to the respective Issuing Lender, such
Participant agrees to pay to such Issuing Lender, forthwith on demand such
amount, together with interest thereon, for each day from such date until the
date such amount is paid to such Issuing Lender at the overnight Federal Funds
Rate (or, in the case of amounts owed in Canadian Dollars, the cost to the
Administrative Agent of acquiring overnight funds in Canadian Dollars) for the
first three days and at the interest rate applicable to Revolving Loans that are
maintained as Base Rate Loans for each day thereafter. The failure of any
Participant to make available to an Issuing Lender its relevant L/C
Participation Percentage of any payment under any Letter of Credit issued by
such Issuing Lender shall not relieve any other Participant of its obligation
hereunder to make available to such Issuing Lender its relevant L/C
Participation Percentage of any payment under any Letter of Credit on the date
required, as specified above, but no Participant shall be responsible for the
failure of any other Participant to make available to such Issuing Lender such
other Participant’s relevant L/C Participation Percentage of any such payment.

(d) Whenever an Issuing Lender receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (c) above, such Issuing Lender shall pay to each such Participant which
has paid its RL Percentage thereof, in U.S. Dollars (or, in Canadian Dollars in
the case of payments to be made in Canadian Dollars pursuant to Section 2.05(a))
and in same day funds, an amount equal to such Participant’s share (based upon
the proportionate aggregate amount originally funded by such Participant to the
aggregate amount funded by all Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective participations.

(e) Upon the request of any Participant, each Issuing Lender shall furnish to
such Participant copies of any standby Letter of Credit issued by it and such
other documentation as may reasonably be requested by such Participant.

(f) The obligations of the Participants to make payments to each Issuing Lender
with respect to Letters of Credit shall be irrevocable and not subject to any
qualification or exception whatsoever (except in the case of an Issuing Lender’s
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision)) and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

 

-29-



--------------------------------------------------------------------------------

(ii) the existence of any claim, setoff, defense or other right which a Borrower
or any of its Subsidiaries may have at any time against a beneficiary named in a
Letter of Credit, any transferee of any Letter of Credit (or any Person for whom
any such transferee may be acting), the Administrative Agent, any Participant,
or any other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the respective Borrower or any
Subsidiary of the respective Borrower and the beneficiary named in any such
Letter of Credit);

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

2.05 Agreement to Repay Letter of Credit Drawings. (a) The U.S. Borrower hereby
agrees (in the case of U.S. Borrower Letters of Credit), and the Canadian
Borrower hereby agrees (in the case of Canadian Borrower Letters of Credit), to
reimburse the respective Issuing Lender, by making payment in U.S. Dollars (in
the case of all Dollar Denominated Letters of Credit) or Canadian Dollars (in
the case of Canadian Dollar Denominated Letters of Credit) to the Administrative
Agent in immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed, an “Unpaid Drawing”), not later
than one Business Day following receipt by the respective Borrower of notice of
such payment or disbursement (provided that no such notice shall be required to
be given if a Default or an Event of Default under Section 10.05 shall have
occurred and be continuing, in which case the Unpaid Drawing shall be due and
payable immediately without presentment, demand, protest or notice of any kind
(all of which are hereby waived by the respective Borrower to the fullest extent
permitted under law)), with interest on the amount so paid or disbursed by such
Issuing Lender, to the extent not reimbursed prior to 12:00 Noon (New York time)
on the date of such payment or disbursement, from and including the date paid or
disbursed to but excluding the date such Issuing Lender was reimbursed by the
U.S. Borrower or the Canadian Borrower, as the case may be, therefor at a rate
per annum (x) in the case of Dollar Denominated Letters of Credit, the Base Rate
in effect from time to time plus the Applicable Margin for Canadian Borrower
Revolving Loans (in the case of Canadian Borrower Letters of Credit) or U.S.
Borrower Revolving Loans (in the case of U.S. Borrower Letters of Credit) in
each case maintained as Base Rate Loans, as in effect from time to time and
(y) in the case of Canadian Dollar Denominated Letters of Credit, the Canadian
Prime Rate in effect from time to time plus the Applicable Margin for Canadian

 

-30-



--------------------------------------------------------------------------------

Dollar Denominated Revolving Loans as in effect from time to time; provided,
however, to the extent such amounts are not reimbursed prior to 12:00 Noon (New
York time) on the third Business Day following notice to the respective Borrower
by the Administrative Agent or the respective Issuing Lender of such payment or
disbursement or following the occurrence of a Default or an Event of Default
under Section 10.05, interest shall thereafter accrue on the amounts so paid or
disbursed by such Issuing Lender (and until reimbursed by the respective
Borrower) at a rate per annum which shall be (x) in the case of Dollar
Denominated Letters of Credit, the Base Rate in effect from time to time plus
the Applicable Margin for Canadian Borrower Revolving Loans (in the case of
Canadian Borrower Letters of Credit) or U.S. Borrower Revolving Loans (in the
case of U.S. Borrower Letters of Credit) in each case maintained as Base Rate
Loans, as in effect from time to time plus 2% and (y) in the case of Canadian
Dollar Denominated Letters of Credit, the Canadian Prime Rate in effect from
time to time plus the Applicable Margin for Canadian Borrower Revolving Loans
maintained as Canadian Prime Rate Loans as in effect from time to time plus 2%,
in each such case, with such interest to be payable on demand. Each Issuing
Lender shall give the respective Borrower prompt written notice of each Drawing
under any Letter of Credit issued by it, provided that the failure to give any
such notice shall in no way affect, impair or diminish the respective Borrower’s
obligations hereunder.

(b) The obligations of the U.S. Borrower (with respect to the U.S. Borrower
Letters of Credit) and the obligations of the Canadian Borrower (with respect to
the Canadian Borrower Letters of Credit) under this Section 2.05 to reimburse
each Issuing Lender with respect to Unpaid Drawings (including, in each case,
interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which the respective Borrower or any Subsidiary of the respective Borrower may
have or have had against any Lender (including in its capacity as an Issuing
Lender or as a Participant), including, without limitation, any defense based
upon the failure of any drawing under a Letter of Credit to conform to the terms
of the Letter of Credit or any nonapplication or misapplication by the
beneficiary of the proceeds of such Drawing; provided, however, that no Borrower
shall be obligated to reimburse any Issuing Lender for any wrongful payment made
by such Issuing Lender under a Letter of Credit issued by it as a result of acts
or omissions constituting willful misconduct or gross negligence on the part of
such Issuing Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

2.06 Increased Costs. If at any time after the Effective Date, the introduction
of or any change in any applicable law, rule, regulation, order, guideline or
request or in the interpretation or administration thereof by the NAIC or any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Issuing Lender or any Participant with any request
or directive by the NAIC or by any such Governmental Authority (whether or not
having the force of law), shall either (i) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by any Issuing Lender or participated in by any Participant, or
(ii) impose on any Issuing Lender or any Participant any other conditions
relating, directly or indirectly, to this Agreement or any Letter of Credit; and
the result of any of the foregoing is to increase the cost to any Issuing Lender
or any Participant of issuing, maintaining or participating in any Letter of
Credit, or reduce the amount of any sum received or receivable by any Issuing
Lender or any Participant hereunder or reduce the rate of return on its capital
with respect to Letters of Credit (except for changes in the rate of

 

-31-



--------------------------------------------------------------------------------

tax on, or determined by reference to, the net income or profits of such Issuing
Lender or such Participant pursuant to the laws of the jurisdiction in which it
is organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein), then, upon the delivery of the
certificate referred to below to the U.S. Borrower or the Canadian Borrower, as
the case may be, by any Issuing Lender or any Participant (a copy of which
certificate shall be sent by such Issuing Lender or such Participant to the
Administrative Agent), the respective Borrower agrees to pay to such Issuing
Lender or such Participant such additional amount or amounts as will compensate
such Issuing Lender or such Participant for such increased cost or reduction in
the amount receivable or reduction on the rate of return on its capital. Any
Issuing Lender or any Participant, upon determining that any additional amounts
will be payable pursuant to this Section 2.06, will give prompt written notice
thereof to the respective Borrower, which notice shall include a certificate
submitted to the respective Borrower by such Issuing Lender or such Participant
(a copy of which certificate shall be sent by the Issuing Lender or such
Participant to the Administrative Agent), setting forth in reasonable detail the
basis for the calculation of such additional amount or amounts necessary to
compensate such Issuing Lender or such Participant. The certificate required to
be delivered pursuant to this Section 2.06 shall, absent manifest error, be
final and conclusive and binding on the respective Borrower.

Section 3. Commitment Commission; Fees; Reductions of Commitment.

3.01 Fees. (a) (x) The Canadian Borrower agrees to pay to the Canadian Sub-Agent
for distribution to each Non-Defaulting Lender with a Canadian Borrower
Revolving Loan Commitment a commitment commission, in U.S. Dollars, for the
period from and including the Effective Date to and including the Revolving Loan
Maturity Date (or such earlier date on which the Total Canadian Borrower
Revolving Loan Commitment has been terminated), computed at a rate for each day
equal to 0.50% on the daily average of the Unutilized Canadian Borrower
Revolving Loan Commitment of such Non-Defaulting Lender as in effect from time
to time and (y) the U.S. Borrower agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting Lender with a U.S. Borrower Revolving Loan
Commitment a commitment commission, in U.S. Dollars, for the period from and
including the Effective Date to and including the Revolving Loan Maturity Date
(or such earlier date on which the Total U.S. Borrower Revolving Loan Commitment
has been terminated), computed at a rate for each day equal to 0.50% on the
daily average of the Unutilized U.S. Borrower Revolving Loan Commitment of such
Non-Defaulting Lender as in effect from time to time (with all commitment
commissions payable as described in this clause (a) being herein referred to as
the “Commitment Commission”). Accrued Commitment Commission shall be due and
payable, in. U.S. Dollars, quarterly in arrears on each Quarterly Payment Date
and on the Revolving Loan Maturity Date or (i) in the case of Commitment
Commission payable pursuant to preceding clause (x), such earlier date upon
which the Total Canadian Borrower Revolving Loan Commitment is terminated and
(ii) in the case of Commitment Commission payable pursuant to preceding clause
(y), such earlier date upon which the Total U.S. Borrower Revolving Loan
Commitment is terminated.

(b) (x) The Canadian Borrower agrees to pay to the Canadian Sub-Agent for
distribution to each Canadian Borrower RL Lender (based on their respective L/C
Participation Percentages as from time to time in effect in the outstanding
Canadian Borrower Letters of

 

-32-



--------------------------------------------------------------------------------

Credit) in U.S. Dollars (or, in the case of Canadian Dollar Denominated Letters
of Credit, in Canadian Dollars) a fee in respect of each Canadian Borrower
Letter of Credit issued hereunder, and (y) the U.S. Borrower agrees to pay to
the Administrative Agent for distribution to each U.S. Borrower RL Lender (based
on their respective L/C Participation Percentages in the outstanding U.S.
Borrower Letters of Credit) in U.S. Dollars a fee in respect of each U.S.
Borrower Letter of Credit issued hereunder (with all fees payable as described
in this clause (b) being herein referred to as “Letter of Credit Fees”), in each
case, for the period from and including the date of issuance of such Letter of
Credit to and including the date of termination or expiration of such Letter of
Credit, computed at a rate per annum equal to the Applicable Margin for Canadian
Borrower Revolving Loans (in the case of determinations pursuant to preceding
clause (x)) or U.S. Borrower Revolving Loans (in the case of determination
pursuant to preceding clause (y)), in either case as in effect from time to time
during such period with respect to Revolving Loans that are maintained as
Eurodollar Loans on (i) the daily Stated Amount of each such Letter of Credit
(in the case of a Dollar Denominated Letter of Credit) and (ii) the daily
Canadian Dollar L/C Stated Amount of such Letter of Credit (in the case of a
Canadian Dollar Denominated Letter of Credit). Accrued Letter of Credit Fees
shall be due and payable quarterly in arrears on each Quarterly Payment Date
and, in the case of Letter of Credit Fees owing pursuant to preceding clause
(x), on the first day on or after the termination of the Total Canadian Borrower
Revolving Loan Commitment upon which no Canadian Borrower Letters of Credit
remain outstanding and, in the case of Letter of Credit Fees payable pursuant to
preceding clause (y), on the first day on or after the termination of the Total
U.S. Borrower Revolving Loan Commitment upon which no U.S. Borrower Letters of
Credit remain outstanding.

(c) Each Borrower agrees to pay to the respective Issuing Lender, for its own
account, in U.S. Dollars (in the case of each Dollar Denominated Letter of
Credit) or in Canadian Dollars (in the case of Canadian Dollar Denominated
Letters of Credit), a facing fee in respect of each Letter of Credit issued by
it (the “Facing Fee”) for the period from and including the date of issuance of
such Letter of Credit to and including the date of termination or expiration of
such Letter of Credit, computed at a rate per annum equal to 1/8 of 1% on
(x) the daily Stated Amount of such Letter of Credit (in the case of a Dollar
Denominated Letter of Credit) and (y) the daily Canadian Dollar L/C Stated
Amount of such Letter of Credit (in the case of a Canadian Dollar Denominated
Letter of Credit), provided that in any event the minimum amount of Facing Fees
payable in any twelve-month period for each Letter of Credit shall be not less
than $500; it being agreed that, on the day of issuance of any Letter of Credit
and on each anniversary thereof prior to the termination or expiration of such
Letter of Credit, if $500 will exceed the amount of Facing Fees that will accrue
with respect to such Letter of Credit for the immediately succeeding
twelve-month period, the full $500 shall be payable on the date of issuance of
such Letter of Credit and on each such anniversary thereof. Except as otherwise
provided in the proviso to the immediately preceding sentence, accrued Facing
Fees shall be due and payable quarterly in arrears on each Quarterly Payment
Date and upon the first day on or after the termination of the Total Revolving
Loan Commitment upon which no Letters of Credit remain outstanding.

(d) The respective Borrower agrees to pay to the respective Issuing Lender, in
U.S. Dollars (or if charged in Canadian Dollars with respect to any Canadian
Dollar Denominated Letter of Credit, in Canadian Dollars), for its own account,
upon each payment under, issuance of, or amendment to, any Letter of Credit
issued by it, such amount as shall at the time of such event be the
administrative charge and the reasonable expenses which such Issuing Lender is
generally imposing in connection with such occurrence with respect to letters of
credit.

 

-33-



--------------------------------------------------------------------------------

(e) The relevant Borrower shall pay to the Administrative Agent for distribution
to each Incremental Lender such fees and other amounts, if any, as are specified
in the relevant Incremental Commitment Agreement, with the fees and other
amounts, if any, to be payable on the respective Incremental Term Loan Borrowing
Date or Incremental RL Commitment Dates as the case may be.

(f) Each Borrower agrees to pay to the Administrative Agent such fees as may be
agreed to in writing from time to time by such Borrower or any of its
Subsidiaries and the Administrative Agent.

(g) The applicable Drawing Fee shall be paid by the Canadian Borrower at the
time of the incurrence of each Bankers’ Acceptance Loan.

3.02 Voluntary Termination of Unutilized Revolving Loan Commitments. (a) Upon at
least one Business Day’s prior written notice to the Administrative Agent at the
Notice Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), the U.S. Borrower shall have the right, at any time or
from time to time, without premium or penalty to terminate the Total Unutilized
Revolving Loan Commitment in whole, or reduce it in part, pursuant to this
Section 3.02(a), in an integral multiple of $1,000,000 in the case of partial
reductions to the Total Unutilized Revolving Loan Commitment, with the amount of
each reduction pursuant to this Section 3.02(a) to apply to reduce the Total
Canadian Borrower Revolving Loan Commitment or the Total U.S. Borrower Revolving
Loan Commitment, as specified by the U.S. Borrower, provided that no such
reduction shall be permitted to be made pursuant to this Section 3.02(a) if the
effect thereof is to cause either (x) the Aggregate Canadian Borrower RL
Exposure to exceed the Total Canadian Borrower Revolving Loan Commitment after
giving effect to the reduction thereto pursuant to this Section 3.02(a) or
(y) the Aggregate U.S. RL Exposure to exceed the Total U.S. Borrower Revolving
Loan Commitment after giving effect to the reduction thereto pursuant to this
Section 3.02(a). Each reduction to (x) the Total Canadian Borrower Revolving
Loan Commitment pursuant to this Section 3.02(a) shall apply to proportionately
and permanently reduce the Canadian Borrower Revolving Loan Commitment of each
Canadian Borrower RL Lender (based on their respective Canadian Borrower RL
Percentages) and (y) the Total U.S. Borrower Revolving Loan Commitment pursuant
to this Section 3.02(a) shall apply to proportionally and permanently reduce the
U.S. Borrower Revolving Loan Commitment of each U.S. Borrower RL Lender (based
on their respective U.S. Borrower RL Percentages).

(b) In the event of a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the U.S. Borrower may, subject to its compliance with the
requirements of Section 13.12(b), upon five Business Days’ prior written notice
to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders) terminate
all of the Canadian Borrower Revolving Loan Commitment, if any, and/or the U.S.
Borrower Revolving Loan Commitment, if any, of such Lender, so long as (x) all
Loans, together with

 

-34-



--------------------------------------------------------------------------------

accrued and unpaid interest, Fees and all other amounts, owing to such Lender
are repaid concurrently with the effectiveness of such termination pursuant to
Section 4.01(b) (at which time Schedule I shall be deemed modified to reflect
such changed amounts) and (y) after giving effect to such termination (and the
adjustments to the Canadian Borrower RL Percentages, U.S. Borrower RL
Percentages and/or related L/C Participation Percentages of the remaining
Lenders as contemplated below), neither the Individual Canadian Borrower RL
Exposure nor the Individual U.S. RL Exposure of any remaining Lender shall
exceed its Canadian Borrower Revolving Loan Commitment or U.S. Borrower
Revolving Loan Commitment, as the case may be. After giving effect to the
termination of the Commitments of any Lender pursuant to the provisions of this
Section 3.02(b), unless the respective Lender continues to have outstanding Term
Loans or other Commitments (if any) hereunder, such Lender shall no longer
constitute a “Lender” for purposes of this Agreement, except with respect to
indemnifications under this Agreement (including, without limitation, Sections
1.10, 1.11, 2.06, 4.04, 12.06 and 13.01), which shall survive as to such repaid
Lender. In cases where the Canadian Borrower Revolving Loan Commitment and/or
the U.S. Borrower Revolving Loan Commitment of any Lender is terminated pursuant
to this Section 3.02(b), except in cases where the respective Commitments are
replaced in full, after giving effect to the termination of any such Commitments
of a given Lender pursuant to this Section 3.02(b), there shall occur automatic
adjustments (as determined by the Administrative Agent) in the Canadian Borrower
RL Percentages and/or U.S. Borrower RL Percentages, as the case may be (and as a
result thereof in the related L/C Participation Percentages) of the remaining
Canadian Borrower RL Lenders and/or U.S. Borrower RL Lenders, as the case may
be.

3.03 Mandatory Reduction of Commitments. (a) The Total Commitment (other than
the Total Incremental Term Loan Commitment under a given Tranche) (and the B
Term Loan Commitment, the C Term Loan Commitment, the Canadian Borrower
Revolving Loan Commitment and the U.S. Borrower Revolving Loan Commitment of
each Lender with such a Commitment) shall terminate in its entirety on July 31,
2006 unless the Initial Borrowing Date has occurred on or before such date.

(b) In addition to any other mandatory commitment reductions pursuant to this
Section 3.03, the Total B Term Loan Commitment (and the B Term Loan Commitment
of each Lender with such a Commitment) shall terminate in its entirety on the
Initial Borrowing Date (after giving effect to the incurrence of B Term Loans on
such date).

(c) In addition to any other mandatory commitment reductions pursuant to this
Section 3.03, the Total C Term Loan Commitment (and the C Term Loan Commitment
of each Lender with such a Commitment) shall terminate in its entirety on the
Initial Borrowing Date (after giving effect to the incurrence of C Term Loans on
such date).

(d) In addition to any other mandatory commitment reductions pursuant to this
Section 3.03, the Total Revolving Loan Commitment (and the Canadian Borrower
Revolving Loan Commitment and the U.S. Borrower Revolving Loan Commitment of
each Lender with such a Commitment) shall terminate in its entirety on the
Revolving Loan Maturity Date.

 

-35-



--------------------------------------------------------------------------------

(e) In addition to any other mandatory commitment reductions pursuant to this
Section 3.03, the Total Incremental Term Loan Commitment pursuant to an
Incremental Term Loan Commitment Agreement (and the Incremental Term Loan
Commitment of each Lender with such a Commitment) shall terminate in its
entirety on the respective Incremental Term Loan Borrowing Date for such Total
Incremental Term Loan Commitment (after giving effect to the incurrence of
Incremental Term Loans on such date).

(f) Except as otherwise provided in Section 3.02(b), each reduction to the Total
B Term Loan Commitment, the Total C Term Loan Commitment, the Total Incremental
Term Loan Commitment under a given Tranche, the Total Canadian Borrower
Revolving Loan Commitment and the Total U.S. Borrower Revolving Loan Commitment
pursuant to this Section 3.03 as provided above (or pursuant to Section 4.02)
shall be applied proportionately to reduce the B Term Loan Commitment, the C
Term Loan Commitment, the Incremental Term Loan Commitment under such Tranche,
the Canadian Borrower Revolving Loan Commitment or the U.S. Borrower Revolving
Loan Commitment, as the case may be, of each Lender with such a Commitment.

Section 4. Prepayments; Payments; Taxes.

4.01 Voluntary Prepayments. (a) Each Borrower shall have the right to prepay the
Loans, without premium or penalty, in whole or in part at any time and from time
to time on the following terms and conditions: (i) the relevant Borrower shall
give the Administrative Agent at its Notice Office written notice (or telephonic
notice promptly confirmed in writing) of its intent to prepay the Loans, whether
such Loans are B Term Loans, C Term Loans, U.S. Borrower Incremental Term Loans
under a given Tranche, Canadian Borrower Incremental Term Loans under a given
Tranche, Canadian Borrower Revolving Loans, U.S. Borrower Revolving Loans and/or
Swingline Loans, the amount and currency (or currencies) of the Loans to be
prepaid, the Types of Loans to be repaid, in the case of any Term Loans, the
manner in which such prepayment shall apply to reduce the respective Scheduled
Repayments of such Term Loans and, in the case of Eurodollar Loans, Bankers’
Acceptance Loans and/or B/A Discount Rate Loans, the specific Borrowing or
Borrowings pursuant to which made, which notice shall be given by such Borrower
(x) prior to 12:00 Noon (New York time) at least one Business Day prior to the
date of such prepayment in the case of Loans maintained as Base Rate Loans
(other than Swingline Loans) or Canadian Prime Rate Loans, (y) prior to 12:00
Noon (New York time) on the date of such prepayment in the case of Swingline
Loans and (z) prior to 12:00 Noon (New York time) at least three Business Days
prior to the date of such prepayment in the case of Eurodollar Loans, Bankers’
Acceptance Loans and B/A Discount Rate Loans and shall, except in the case of
Swingline Loans, be promptly transmitted by the Administrative Agent to each of
the Lenders; (ii) (x) each partial prepayment of Term Loans pursuant to this
Section 4.01(a) shall be in an aggregate principal amount of at least $1,000,000
(or CDN $1,000,000 in the case of any amounts to be prepaid in Canadian Dollars)
or such lesser amount as is acceptable to the Administrative Agent, (y) each
partial prepayment of Revolving Loans pursuant to this Section 4.01(a) shall be
in an aggregate principal amount of at least $500,000 (or CDN $500,000 in the
case of prepayments to be made with respect to Canadian Dollar Denominated
Revolving Loans) or such lesser amount as is acceptable to the Administrative
Agent in any given case and (z) each partial prepayment of Swingline Loans
pursuant to this Section 4.01(a) shall be in an aggregate principal amount of at
least $100,000 (or such lesser amount as is acceptable to the

 

-36-



--------------------------------------------------------------------------------

Administrative Agent in any given case), provided that if any partial prepayment
of Eurodollar Loans or B/A Discount Rate Loans made pursuant to any Borrowing
shall reduce the outstanding principal amount of Eurodollar Loans or B/A
Discount Rate Loans made pursuant to such Borrowing to an amount less than the
Minimum Borrowing Amount applicable thereto, then (A) if such Borrowing is a
Borrowing of Eurodollar Loans, such Borrowing may not be continued as a
Borrowing of Eurodollar Loans (and same shall automatically be converted into a
Borrowing of Base Rate Loans) and any election of an Interest Period with
respect thereto given by such Borrower shall have no force or effect, and (B) if
such Borrowing is a Borrowing of B/A Discount Rate Loans, such Borrowing may not
be continued as a Borrowing of B/A Discount Rate Loans (and same shall
automatically be converted into a Borrowing of Canadian Prime Rate Loans) and
any election of an Interest Period with respect thereto given by such Borrower
shall have no force or effect; (iii) each prepayment pursuant to this
Section 4.01(a) in respect of any Loans made pursuant to a Borrowing shall be
applied pro rata among the Loans comprising such Borrowing, provided that at the
relevant Borrower’s election in connection with any prepayment of Canadian
Revolving Loans or U.S. Borrower Revolving Loans pursuant to this
Section 4.01(a), such prepayment shall not, so long as no Default or Event of
Default then exists, be applied to any Revolving Loan of a Defaulting Lender;
(iv) prepayments of Bankers’ Acceptance Loans may not be made prior to the
maturity date of the respective underlying Bankers’ Acceptances or B/A
Equivalent Notes, as the case may be; and (v) each prepayment of principal of B
Term Loans, C Term Loans and Incremental Term Loans of a given Tranche pursuant
to this Section 4.01 shall, subject to the immediately succeeding proviso, be
applied (1) first, to reduce the Scheduled Repayments of the respective Tranche
which will become due within twelve months after the date of such repayment in
direct order of maturity of the dates of such Scheduled Repayments, provided
that the applicable Borrower shall have delivered to the Administrative Agent
prior written notice of its election to apply such repayments pursuant to this
clause (1), and (2) second, to the extent in excess of the amount applied as
provided in the preceding clause (1), to reduce the then remaining Scheduled
Repayments of the respective Tranche of Term Loans in such manner as shall be
directed by the applicable Borrower in the respective notice of prepayment
delivered pursuant to Section 4.01(a) or, if no such direction is given, on a
pro rata basis (based upon the then remaining unpaid principal amounts of the
Scheduled Repayments of such Tranche of Term Loans after giving effect to all
prior reductions thereto).

(b) In the event of a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the relevant Borrower may, upon five Business Days’ prior
written notice to the Administrative Agent at the Notice Office (which notice
the Administrative Agent shall promptly transmit to each of the Lenders) repay
all Loans, together with accrued and unpaid interest, Fees, and other amounts
owing to such Lender in accordance with, and subject to the requirements of,
said Section 13.12(b) so long as (I) in the case of the repayment of Canadian
Borrower Revolving Loans of any Lender pursuant to this clause (b), the Canadian
Borrower Revolving Loan Commitment of such Lender is terminated concurrently
with such repayment pursuant to Section 3.02(b) (at which time Schedule I shall
be deemed modified to reflect the changed Canadian Borrower Revolving Loan
Commitments) and such Lender’s Canadian Borrower RL Percentage of all
outstanding Canadian Borrower Letters of Credit is cash collateralized in a
manner satisfactory to the Administrative Agent and the respective Issuing
Lenders, (II) in the case of the

 

-37-



--------------------------------------------------------------------------------

repayment of U.S. Borrower Revolving Loans of any Lender pursuant to this clause
(b), the U.S. Borrower Revolving Loan Commitment of such Lender is terminated
concurrently with such repayment pursuant to Section 3.02(b) (at which time
Schedule I shall be deemed modified to reflect the changed U.S. Borrower
Revolving Loan Commitments) and such Lender’s U.S. Borrower RL Percentage of all
outstanding U.S. Borrower Letters of Credit is cash collateralized in a manner
satisfactory to the Administrative Agent and the respective Issuing Lenders and
(III) the consents, if any, required under Section 13.12(b) in connection with
the repayment pursuant to this clause (b) have been obtained. Each prepayment of
any Term Loan pursuant to this Section 4.01(b) shall reduce the then remaining
Scheduled Repayments of the respective Tranche on a pro rata basis (based upon
the then remaining unpaid principal amounts of Scheduled Repayments of the
respective Tranche after giving effect to all prior reductions thereto).

4.02 Mandatory Repayments. (a) (i) If on any date the Aggregate Canadian
Borrower RL Exposure exceeds the Total Canadian Borrower Revolving Loan
Commitment as then in effect, the Canadian Borrower shall prepay on such date
the principal of outstanding Canadian Borrower Revolving Loans (other than
Bankers’ Acceptance Loans where the underlying Bankers’ Acceptances or B/A
Equivalent Notes, as the case may be, have not matured), in an amount (in the
case of payments made with respect to Canadian Dollar Denominated Revolving
Loans, taking the U.S. Dollar Equivalent of the amounts paid in Canadian Dollars
in which payments on such Loans are owing) equal to such excess. If, after
giving effect to the prepayment of all outstanding Canadian Borrower Revolving
Loans (other than Bankers’ Acceptance Loans where the underlying Bankers’
Acceptances or B/A Equivalent Notes, as the case may be, have not matured), the
sum of (x) the Face Amount of outstanding Canadian Borrower Revolving Loans
maintained as Bankers’ Acceptance Loans (for this purpose, using the U.S. Dollar
Equivalent of the Face Amounts thereof) plus (y) the aggregate amount of the
Canadian Borrower Letter of Credit Outstandings exceeds the Total Canadian
Borrower Revolving Loan Commitment as then in effect, the Canadian Borrower
agrees to pay to the Administrative Agent at the Payment Office on such date an
amount of cash and/or Cash Equivalents (in Canadian Dollars) equal to the amount
of such excess (or, if less, the aggregate amount described in preceding clause
(x)), such cash or Cash Equivalents to be held as security for the obligations
of the Canadian Borrower to the Canadian Borrower RL Lenders in respect of an
equivalent Face Amount of outstanding Bankers’ Acceptances accepted, and
outstanding B/A Equivalent Notes held, by the Canadian Borrower RL Lenders and
which shall be paid to and applied by the Canadian Borrower RL Lenders, in
satisfaction of the obligations of the Canadian Borrower to the Canadian
Borrower RL Lenders in respect of such Bankers’ Acceptances and B/A Equivalent
Notes, on the respective maturity dates thereof. If, after giving effect to the
prepayment of outstanding Canadian Borrower Revolving Loans and the cash
collateralization of the obligations of the Canadian Borrower in respect of
outstanding Canadian Borrower Revolving Loans maintained as Bankers’ Acceptance
Loans as contemplated by the preceding two sentences, the aggregate amount of
the Canadian Borrower Letter of Credit Outstandings exceeds the Total Canadian
Borrower Revolving Loan Commitment as then in effect (for such purposes,
determined as if all outstanding Canadian Borrower Revolving Loans maintained as
Bankers’ Acceptance Loans had been repaid in full), the Canadian Borrower agrees
to pay to the Administrative Agent at the Payment Office on such date an amount
of cash and/or Cash Equivalents (in U.S. Dollars or in the respective currencies
in which the Canadian Borrower Letter of Credit Outstandings are denominated)
equal to the amount of such excess (up to a maximum amount equal to the Canadian
Borrower Letter of Credit Outstandings at such time),

 

-38-



--------------------------------------------------------------------------------

such cash and/or Cash Equivalents to be held as security for all obligations of
the Canadian Borrower hereunder, in each case, in a cash collateral account to
be established by the Administrative Agent.

(b) If on any date the Aggregate U.S. RL Exposure exceeds the Total U.S.
Borrower Revolving Loan Commitment as then in effect, the U.S. Borrower shall
prepay on such date the principal of Swingline Loans and, after all Swingline
Loans have been repaid in full or if no Swingline Loans are outstanding, U.S.
Borrower Revolving Loans in an amount equal to such excess. If, after giving
effect to the prepayment of all outstanding Swingline Loans and U.S. Borrower
Revolving Loans, the aggregate amount of the U.S. Borrower Letter of Credit
Outstandings exceeds the Total U.S. Borrower Revolving Loan Commitment as then
in effect, the U.S. Borrower agrees to pay to the Administrative Agent at the
appropriate Payment Office on such date an amount of cash and/or Cash
Equivalents (in U.S. Dollars) equal to the amount of such excess (up to a
maximum amount equal to the U.S. Borrower Letter of Credit Outstandings at such
time), such cash and/or Cash Equivalents to be held as security for all
obligations of the U.S. Borrower hereunder in a cash collateral account to be
established by the Administrative Agent.

(c) In addition to any other mandatory repayments pursuant to this Section 4.02,
on each date set forth below (each, a “Scheduled B Repayment Date”), the U.S.
Borrower shall be required to repay that principal amount of B Term Loans, to
the extent then outstanding, as is set forth opposite each such date below (each
such repayment, as the same may be reduced as provided in Section 4.01(a),
4.01(b) or 4.02(k), a “Scheduled B Repayment”):

 

Scheduled B Repayment Date

   Amount

September 30, 2006

   $ 475,000

December 31, 2006

   $ 475,000

March 31, 2007

   $ 475,000

June 30, 2007

   $ 475,000

September 30, 2007

   $ 475,000

December 31, 2007

   $ 475,000

March 31, 2008

   $ 475,000

June 30, 2008

   $ 475,000

September 30, 2008

   $ 475,000

December 31, 2008

   $ 475,000

March 31, 2009

   $ 475,000

June 30, 2009

   $ 475,000

September 30, 2009

   $ 475,000

December 31, 2009

   $ 475,000

March 31, 2010

   $ 475,000

June 30, 2010

   $ 475,000

September 30, 2010

   $ 475,000

December 31, 2010

   $ 475,000

March 31, 2011

   $ 475,000

June 30, 2011

   $ 475,000

September 30, 2011

   $ 475,000

December 31, 2011

   $ 475,000

March 31, 2012

   $ 475,000

June 30, 2012

   $ 475,000

September 30, 2012

   $ 475,000

December 31, 2012

   $ 475,000

March 31, 2013

   $ 475,000

B Term Loan Maturity Date

   $ 177,175,000

 

-39-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained above, if any Incremental
Term Loans are incurred as B Term Loans, the then remaining Scheduled B
Repayments shall be proportionately increased (by the aggregate principal amount
of new Incremental Term Loans so incurred) as contemplated by
Section 1.15(c)(ii).

(d) In addition to any other mandatory repayments pursuant to this Section 4.02,
on each date set forth below (each, a “Scheduled C Repayment Date”), the
Canadian Borrower shall be required to repay that principal amount of C Term
Loans, to the extent then outstanding, as is set forth opposite each such date
below (each such repayment, as the same may be reduced as provided in
Section 4.01(a), 4.01(b) or 4.02(k), a “Scheduled C Repayment”):

 

Scheduled C Repayment Date

   Amount

September 30, 2006

   CDN$ 141,025

December 31, 2006

   CDN$ 141,025

March 31, 2007

   CDN$ 141,025

June 30, 2007

   CDN$ 141,025

September 30, 2007

   CDN$ 141,025

December 31, 2007

   CDN$ 141,025

March 31, 2008

   CDN$ 141,025

June 30, 2008

   CDN$ 141,025

September 30, 2008

   CDN$ 141,025

December 31, 2008

   CDN$ 141,025

March 31, 2009

   CDN$ 141,025

June 30, 2009

   CDN$ 141,025

September 30, 2009

   CDN$ 141,025

December 31, 2009

   CDN$ 141,025

March 31, 2010

   CDN$ 141,025

June 30, 2010

   CDN$ 141,025

September 30, 2010

   CDN$ 141,025

December 31, 2010

   CDN$ 141,025

March 31, 2011

   CDN$ 141,025

June 30, 2011

   CDN$ 141,025

September 30, 2011

   CDN$ 141,025

December 31, 2011

   CDN$ 141,025

March 31, 2012

   CDN$ 141,025

June 30, 2012

   CDN$ 141,025

September 30, 2012

   CDN$ 141,025

December 31, 2012

   CDN$ 141,025

March 31, 2013

   CDN$ 141,025

C Term Loan Maturity Date

   CDN$ 141,025

 

-40-



--------------------------------------------------------------------------------

(e) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02, each Incremental Term Loan Borrower shall be
required to make, with respect to each new Tranche (i.e., other than B Term
Loans, which are addressed above) of Incremental Term Loans of such Incremental
Term Loan Borrower, to the extent then outstanding, scheduled amortization
payments of such Tranche of Incremental Term Loans on the dates and in the
principal amounts set forth in the respective Incremental Term Loan Commitment
Agreement (each such repayment, as the same may be reduced as provided in
Sections 3.02, 4.01 and 4.02(k), a “Scheduled Incremental TL Repayment”);
provided that, if any Incremental Term Loans are incurred which will be added to
(and form part of) an existing Tranche of Incremental Term Loans (other than B
Term Loans, which are addressed above) as contemplated and permitted by
Section 1.15(c), the amount of the then remaining Scheduled Incremental TL
Repayments of the respective Tranche shall be proportionally increased (with the
aggregate amount of increases to the then remaining Scheduled Incremental TL
Repayments to equal the aggregate principal amount of such new Incremental Term
Loans then being incurred) in accordance with the requirements of clause (ii) of
Section 1.15(c).

(f) [Reserved.]

(g) In addition to any other mandatory repayments pursuant to this Section 4.02,
on each date on or after the Initial Borrowing Date upon which either Borrower
or any of its respective Subsidiaries receives any cash proceeds from any
issuance or incurrence by such Borrower or any of its Subsidiaries of
Indebtedness (other than Indebtedness permitted to be incurred pursuant to
Section 9.04, except (in the case of Indebtedness incurred pursuant to
Section 9.04(iv)), to the extent that said Section 9.04(iv) expressly provides
that the respective Indebtedness shall be treated as if not permitted under
Section 9.04 for purposes of determining amounts to be repaid pursuant to this
Section 4.02(g)), an amount equal to 100% of the Net Debt Proceeds of the
respective incurrence of Indebtedness shall be applied on such date as a
mandatory repayment in accordance with the requirements of Sections 4.02(k) and
(l).

(h) In addition to any other mandatory repayments pursuant to this Section 4.02,
on each date on or after the Initial Borrowing Date upon which the U.S. Borrower
or any of its Subsidiaries receives any cash proceeds from any Asset Sale, an
amount equal to 100% of the Net Sale Proceeds therefrom shall (x) except with
respect to any Tranche of Canadian Borrower Term Loans, be applied on such date
as a mandatory repayment and/or commitment reduction in accordance with the
requirements of Sections 4.02(k) and (l) and (y) with respect to each Tranche of
Canadian Borrower Term Loans, be used to make an offer to repay Canadian
Borrower Terms Loans of the respective Tranche in accordance with the
requirements of Section 4.02(k); provided, however, with respect to no more than
$5,000,000 in the aggregate of such Net Sale Proceeds received by the U.S.
Borrower or any of its Subsidiaries in any fiscal year of such Borrower, such
Net Sale Proceeds shall not be required to be so applied or used to make
mandatory repayments of U.S. Borrower Term Loans or offers to repay Canadian
Borrower Term Loans, as the case may be, on such date if no Default or Event of
Default then exists and the U.S. Borrower shall deliver within 30 days of such
date a certificate to the Administrative

 

-41-



--------------------------------------------------------------------------------

Agent setting forth that portion of such Net Sale Proceeds that the U.S.
Borrower or its Subsidiaries, as the case may be, intends to reinvest in the
purchase of Equipment, other fixed assets or other tangible assets (but, in the
case of tangible assets which do not constitute Equipment or fixed assets, only
to the extent replacing the respective such tangible assets subject to such
Asset Sale), in each case, to be used in the business of the U.S. Borrower and
its Subsidiaries, within 365 days following the date of receipt of such
proceeds; provided, further, that if within 365 days after the date of receipt
by the U.S. Borrower or any of its Subsidiaries of such Net Sale Proceeds, the
U.S. Borrower or any of its Subsidiaries, as the case may be, have not so used
all or a portion of such Net Sale Proceeds not required to be applied as a
mandatory repayment and/or commitment reduction and/or used to make an offer to
repay Canadian Borrower Term Loans pursuant to the preceding proviso, as the
case may be, the remaining portion of such Net Sale Proceeds shall be applied as
a mandatory repayment in accordance with the requirements of Sections 4.02(k)
and (l) on the last day of such 365 day period.

(i) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02, on each Excess Cash Flow Payment Date, an amount
equal to the Applicable Prepayment Percentage of the Excess Cash Flow for the
related Excess Cash Flow Payment Period shall be applied as a mandatory
repayment in accordance with the requirements of Sections 4.02(k) and (l).

(j) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02, within 10 days following each date on or after
the Initial Borrowing Date upon which the U.S. Borrower or any of its
Subsidiaries receives any cash proceeds from any Recovery Event, an amount equal
to 100% of the Net Insurance Proceeds from such Recovery Event shall (x) except
with respect to any Tranche of Canadian Borrower Term Loans, be applied on such
date as a mandatory repayment and/or commitment reduction in accordance with the
requirements of Section 4.02(k) and (l) and (y) with respect to each Tranche of
Canadian Borrower Term Loans, be used to make an offer to repay Canadian
Borrower Terms Loans of the respective Tranche, in accordance with the
requirements of Section 4.02(k); provided, however, with respect to no more than
$10,000,000 in the aggregate of such Net Insurance Proceeds received by the U.S.
Borrower and its Subsidiaries in any fiscal year of such Borrower, such Net
Insurance Proceeds shall not give rise to a mandatory repayment or offer to
purchase within such ten day period to the extent that no Default or Event of
Default then exists and the U.S. Borrower shall deliver within 90 days of the
date of receipt of such Net Insurance Proceeds a certificate to the
Administrative Agent setting forth (x) that portion of such Net Insurance
Proceeds that the U.S. Borrower and/or its Subsidiaries, as the case may be,
intends to reinvest in the purchase of Equipment, other fixed assets or other
tangible assets (but, in the case of tangible assets which do not constitute
Equipment or fixed assets, only to the extent replacing the respective such
tangible assets subject to such Recovery Event), in each case to be used in the
business of the U.S. Borrower and its Subsidiaries within two (2) years
following the date of receipt of such proceeds and (y) the proposed use of such
portion of such Net Insurance Proceeds (and, in connection therewith, shall
thereafter promptly provide such other information with respect to such
reinvestment as the Administrative Agent may from time to time reasonably
request); provided, further, that if (x) within 365 days after the date of
receipt by the U.S. Borrower or any of its Subsidiaries of such Net Insurance
Proceeds, the U.S. Borrower or its Subsidiaries have not used such Net Insurance
Proceeds, or in the alternative have not delivered to the Administrative Agent
evidence reasonably satisfactory to the Administrative Agent that

 

-42-



--------------------------------------------------------------------------------

the U.S. Borrower or its Subsidiaries have entered into one or more binding
contractual commitments to so use such Net Insurance Proceeds, or, in any event
(y) if within two (2) years after the date of receipt by the U.S. Borrower or
any of its Subsidiaries of such Net Insurance Proceeds, the U.S. Borrower or any
of its Subsidiaries have not so used all or a portion of such Net Insurance
Proceeds not required to be applied as a mandatory repayment and/or commitment
reduction and/or used to make an offer to repay Canadian Borrower Term Loans, as
the case may be, pursuant to the preceding proviso, the remaining portion of
such Net Insurance Proceeds shall be applied as a mandatory repayment and/or
commitment reduction and/or used to make an offer to repay Canadian Borrower
Term Loans, as the case may be, in accordance with the requirements of Sections
4.02(k) and (l) on the last day of such 365 day period or two (2) year period,
as the case may be.

(k) (I) Each amount required to be applied pursuant to Sections 4.02(g), (h),
(i) and (j) in accordance with this Section 4.02(k) shall be applied (subject to
the following provisions applicable to Canadian Borrower Term Loans) to repay
the outstanding principal amount of Term Loans, with each Tranche of then
outstanding Term Loans to be allocated (for repayment, subject to the provisions
set forth below applicable to Canadian Borrower Term Loans) its Term Loan
Percentage of each amount so required to be applied; provided that with respect
to repayments to be made pursuant to Sections 4.02(h) and (j), if such amounts
are required to be used to make a mandatory repayment hereunder are (x) received
by the U.S. Borrower or any of its Subsidiaries that are not Canadian
Subsidiaries, then such amounts shall first be applied by the U.S. Borrower to
repay outstanding U.S. Borrower Term Loans (with their Term Loan Percentages
determined as provided above except that for purposes of such determinations
there shall be deemed to be no Canadian Borrower Term Loans then outstanding)
and, only to the extent the proceeds to be applied exceed the aggregate
principal amount of U.S. Borrower Term Loans then outstanding, to repay
principal of then outstanding Canadian Borrower Term Loans; provided that,
notwithstanding any other provision hereof, during the Canadian Five-Year Period
applicable to a given Tranche of Canadian Borrower Term Loans, such amounts
otherwise required to be applied to Canadian Borrower Term Loans of such Tranche
shall be limited as provided in clause (II) below, or (y) received by the
Canadian Borrower or any of the Canadian Subsidiaries, then such amounts shall
be applied by the Canadian Borrower to offer to repay outstanding Canadian
Borrower Term Loans (with their Term Loan Percentages determined as provided
above except that for purposes of such determinations there shall be deemed to
be no U.S. Borrower Term Loans then outstanding) and, to the extent the proceeds
to be applied exceed the aggregate principal amount of Canadian Borrower Term
Loans then outstanding, the U.S. Borrower shall be required to apply an amount
equal to such excess (although the Canadian Borrower shall have no obligation to
pay such amounts) to repay principal of then outstanding U.S. Borrower Term
Loans in accordance with the requirements of this Section 4.02(k)). With respect
to amounts required to be applied pursuant to Section 4.02(g), (h), (i) and (j),
the amounts to be applied to each Tranche of outstanding Term Loans shall be
determined as provided above; provided that such provision shall determine only
the amount each Borrower is required to repay with respect to outstanding
Tranche of Term Loans, and nothing in this Section 4.02(k) (or elsewhere in this
Agreement) shall require the Canadian Borrower to utilize any proceeds received
by it to repay outstanding Term Loans of the U.S. Borrower. Except as otherwise
provided below, all repayments of outstanding Term Loans of a given Tranche
pursuant to Sections 4.02(g), (h), (i) and (j) (and

 

-43-



--------------------------------------------------------------------------------

applied pursuant to this clause (k)) shall be applied (1) first, to reduce the
Scheduled Repayments of the respective Tranche which will become due within
twelve months after the date of such repayment in direct order of maturity of
the dates of such Scheduled Repayments, provided that the applicable Borrower
shall have delivered to the Administrative Agent prior written notice of its
election to apply such repayments pursuant to this clause (1), and (2) second,
to the extent in excess of the amount applied as provided in the preceding
clause (1), to reduce the then remaining Scheduled Repayments of the respective
Tranche of Term Loans on a pro rata basis (based upon the then remaining unpaid
principal amounts of the Scheduled Repayments of such Tranche of Term Loans
after giving effect to all prior reductions thereto).

(II) Notwithstanding anything to the contrary contained above in this
Section 4.02, (A) in no case will the aggregate amount of mandatory repayments
of any Tranche of Canadian Borrower Term Loans made (or required to be made)
pursuant to Sections 4.02(d), (e), (g), (h) (but in the case of clause (h), only
to the extent the respective repayment is based on Net Sale Proceeds received by
the U.S. Borrower and its Subsidiaries other than Canadian Subsidiaries),
(i) and (j) ( (but in the case of clause (j), only to the extent the respective
repayment is based on Net Insurance Proceeds received by the U.S. Borrower and
its Subsidiaries other than Canadian Subsidiaries) during the Canadian Five-Year
Period applicable thereto taking into account all Scheduled Repayments exceed
25% of the initial aggregate principal amount of the Canadian Borrower Term
Loans of the respective Tranche incurred by the Canadian Borrower, and (B) to
the extent that the aggregate amount of mandatory repayments of any Tranche of
Canadian Borrower Term Loans made (or that otherwise would be required to be
made) pursuant to Sections 4.02(d), (e), (g), (h) (but in the case of clause
(h), only to the extent the respective repayment is based on Net Sale Proceeds
received by the U.S. Borrower and its Subsidiaries other than Canadian
Subsidiaries), (i) and (j) ( (but in the case of clause (i), only to the extent
the respective repayment is based on Net Insurance Proceeds received by the U.S.
Borrower and its Subsidiaries other than Canadian Subsidiaries) during the
Canadian Five-Year Period applicable thereto exceeds or would exceed 25% of the
initial aggregate principal amount of the Canadian Borrower Term Loans of the
respective Tranche incurred by the Canadian Borrower, an amount equal to such
excess shall be required to be repaid by the Canadian Borrower in respect of
such particular Tranche immediately following the end of the respective Canadian
Five-Year Period and in no event shall any amount in respect of such excess be
required to be repaid by the U.S. Borrower on B Term Loans under this
Section 4.02 as a result of, or in respect of, such event.

(III) Notwithstanding anything to the contrary contained above in this
Section 4.02, with respect to any amount required to be applied to any Tranche
of Canadian Borrower Term Loans pursuant to Sections 4.02(h) and (j) and
pursuant to clause (y) of the proviso to the first sentence of
Section 4.02(k)(I), the amount allocated to such Tranche of then outstanding
Canadian Borrower Term Loans (otherwise determined in accordance with clause
(y) of the proviso to the first sentence of clause (I) of this Section 4.02(k)),
shall instead be used to make an offer to repay Canadian Borrower Term Loans of
the respective Tranche in accordance with this clause (III) (with any such offer
to prepay being herein called an “Offer to Prepay Canadian Term Loans”), with
each such Offer to Prepay Canadian Term Loans to be subject to the following
requirements: (A) the Canadian Borrower shall deliver, within 5 Business Days
after the date the respective mandatory prepayment of Term Loans would otherwise
have been required pursuant to Section 4.02(h) or (j), a notice (each, an “Offer
to

 

-44-



--------------------------------------------------------------------------------

Prepay Notice”) to the Administrative Agent (for distribution to the Lenders of
the respective Tranche) irrevocably and unconditionally offering to prepay
Canadian Borrower Term Loans of the respective Tranche in an aggregate amount
equal to the amount allocated to such Tranche (otherwise determined in
accordance with clause (y) of the proviso to the first sentence of clause (I) of
this Section 4.02(k)) of the Net Sale Proceeds of the respective Asset Sale or
the Net Insurance Proceeds of the respective Recovery Event, as the case may be,
giving rise to such Offer to Prepay Canadian Term Loans pursuant to
Section 4.02(h) or (j), as the case may be, which notice shall set forth (i) the
date of the proposed consummation of such Offer to Prepay Canadian Term Loans
(which shall be no later than the fifth Business Day following delivery of the
respective Offer to Prepay Notice), (ii) the last Business Day on which such
Offer to Prepay Canadian Term Loans may be accepted or declined (which shall in
no event be later than the date occurring three Business Days after the date of
delivery of such Offer to Prepay Notice) and (iii) the aggregate principal
amount of the Canadian Borrower Term Loans of the respective Tranche subject to
such Offer to Prepay Canadian Term Loans; and (B) no later than one Business Day
after the last Business Day on which such Offer to Prepay Canadian Term Loans
may be accepted or declined, the Canadian Borrower shall repay Canadian Borrower
Term Loans of the respective Tranche subject to the respective Offer to Prepay
Canadian Term Loans, with such prepayment of Canadian Borrower Term Loans to be
applied to reduce Scheduled Repayments of the respective Tranche in accordance
with the requirements of sub-clause (I) above; provided, however, to the extent
that any Lender declines such Offer to Prepay Canadian Term Loans, the aggregate
amount of such Net Sale Proceeds or Net Insurance Proceeds that otherwise would
have been applied to the Canadian Borrower Term Loans of the respective Tranche
of such Lender shall instead be applied as a mandatory repayment of the other
Tranches of Term Loans in accordance with the provisions set forth in sub-clause
(I) above (but, for this purpose, determined as if no Canadian Borrower Term
Loans were outstanding at the time of such repayment). Each Lender of Canadian
Borrower Term Loans, the Administrative Agent and the Canadian Borrower hereby
agree that nothing in this Agreement shall be understood to mean or suggest that
the Canadian Borrower Term Loans subject to an Offer to Prepay Canadian Term
Loans constitute “securities” for purposes of either the Securities Act or the
Securities Exchange Act.

(l) With respect to each repayment of Loans required by this Section 4.02, the
respective Borrower may (subject to the priority payment requirements of
Section 4.02(k)) designate the Types of Loans of the respective Tranche which
are to be repaid and, in the case of Eurodollar Loans or B/A Discount Rate
Loans, the specific Borrowing or Borrowings of the respective Tranche pursuant
to which such Eurodollar Loans or B/A Discount Rate Loans were made, provided
that: (i) repayments of Eurodollar Loans and B/A Discount Rate Loans pursuant to
this Section 4.02 may only be made on the last day of an Interest Period
applicable thereto unless all such Eurodollar Loans or B/A Discount Rate Loans
of the respective Tranche with Interest Periods ending on such date of required
repayment and all Base Rate Loans or Canadian Prime Rate Loans (as applicable)
of the respective Tranche have been paid in full; (ii) if any repayment of
Eurodollar Loans or B/A Discount Rate Loans made pursuant to a single Borrowing
shall reduce the outstanding Eurodollar Loans or B/A Discount Rate Loans made
pursuant to such Borrowing to an amount less than the Minimum Borrowing Amount
applicable thereto, (x) in the case of Eurodollar Loans, such Borrowing shall be
automatically converted into a Borrowing of Base Rate Loans and (y) in the case
of B/A Discount Rate Loans, such Borrowing shall be automatically converted into
a Borrowing of Canadian Prime Rate Loans;

 

-45-



--------------------------------------------------------------------------------

and (iii) each repayment of any Loans made pursuant to a Borrowing shall be
applied pro rata among such Loans. In the absence of a designation by the
respective Borrower as described in the preceding sentence, the Administrative
Agent shall, subject to the above, make such designation in its sole discretion.
Notwithstanding anything to the contrary contained above, in the event of any
Offer to Prepay Canadian Term Loans in accordance with clause (III) of preceding
Section 4.02(k), unless all Lenders of the respective Tranche have accepted the
respective offer to prepay Canadian Term Loans, each prepayment actually made
pursuant thereto shall apply to reduce each then outstanding Borrowings of the
respective Tranche on a pro rata basis (based on the relative principal amounts
of such Borrowings), with the amounts prepaid being paid to the respective
Lenders accepting the respective Offer to Prepay Canadian Term Loans.

(m) In addition to any other mandatory repayments pursuant to this Section 4.02,
all then outstanding Loans of any Tranche shall be repaid in full on the
respective Maturity Date for such Tranche of Loans.

(n) Notwithstanding anything to the contrary contained above, all payments owing
with respect to each Tranche pursuant to this Section 4.02 shall be made in the
respective currency or currencies in which the respective obligations are owing
in accordance with the terms of this Agreement. For purposes of making
calculations pursuant to this Section 4.02, the Administrative Agent shall be
entitled to use the U.S. Dollar Equivalent or Canadian Dollar Equivalent, as the
case may be, of any such amounts required to be converted into other currencies
for purposes of making determinations pursuant to this Section 4.02.

4.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent (except that with respect to Canadian Borrower
Revolving Loans such payments shall be made to the Canadian Sub-Agent) for the
account of the Lender or Lenders entitled thereto not later than 12:00 Noon (New
York time) on the date when due and shall be made in (x) U.S. Dollars in
immediately available funds at the Payment Office of the Administrative Agent in
respect of any obligation of the Borrowers under this Agreement except as
otherwise provided in the immediately following clause (y) and (y) Canadian
Dollars in immediately available funds at the Payment Office of the
Administrative Agent, if such payment is made in respect of (i) principal of, or
Face Amount of, or interest on Canadian Dollar Denominated Loans, (ii) Letter of
Credit Fees, Facing Fees and Unpaid Drawings (and interest thereon) in respect
of Canadian Dollar Denominated Letters of Credit, or (iii) any increased costs,
indemnities or other amounts owing with respect to Canadian Dollar Denominated
Loans (or Commitments relating thereto), in the case of this clause (iii) to the
extent the respective Lender or Issuing Lender which is charging same
denominates the amounts owing in Canadian Dollars. Whenever any payment to be
made hereunder or under any Note shall be stated to be due on a day which is not
a Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable at the applicable rate during such extension.

4.04 Net Payments. (a) All payments made by each Credit Agreement Party
hereunder and under any Note will be made without setoff, counterclaim or other
defense. Except as provided in Section 4.04(b), all such payments will be made
free and clear of, and

 

-46-



--------------------------------------------------------------------------------

without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding,
except as provided in the second succeeding sentence, any tax imposed on or
measured by the net income, net profits or capital of a Lender pursuant to the
laws of the jurisdiction in which it is organized or the jurisdiction in which
the principal office or applicable lending office of such Lender is located or
any subdivision thereof or therein and all interest, penalties or similar
liabilities with respect to such non-excluded taxes, levies, imposts, duties,
fees, assessments or other charges (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, the Credit
Agreement Parties (other than, with respect to any Loans or Obligations (other
than Obligations constituting U.S. Borrower guarantees of Obligations of the
Canadian Borrower) of the U.S. Borrower, the Canadian Credit Parties) jointly
and severally agree to pay or withhold and remit the full amount of such Taxes,
and such additional amounts as may be necessary so that every payment of all
amounts due under this Agreement or under any Note, after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein or in such Note. If any amounts are payable in respect of
Taxes pursuant to the preceding sentence, such Credit Agreement Parties jointly
and severally agree to reimburse each Lender, upon the written request of such
Lender, for taxes imposed on or measured by the net income or net profits of
such Lender pursuant to the laws of the jurisdiction in which such Lender is
organized or in which the principal office or applicable lending office of such
Lender is located or under the laws of any political subdivision or taxing
authority of any such jurisdiction in which such Lender is organized or in which
the principal office or applicable lending office of such Lender is located and
for any withholding of taxes as such Lender shall determine are payable by, or
withheld from, such Lender, in respect of such amounts so paid to or on behalf
of such Lender pursuant to the preceding sentence and in respect of any amounts
paid to or on behalf of such Lender pursuant to this sentence. Holdings, the
U.S. Borrower or the Canadian Borrower, as the case may be, will furnish to the
Administrative Agent within 45 days after the date the payment of any Taxes is
due pursuant to applicable law certified copies of tax receipts evidencing such
payment by Holdings, the U.S. Borrower or the Canadian Borrower, as the case may
be. The Credit Agreement Parties (other than, with respect to any Loans or
Obligations (other than Obligations constituting U.S. Borrower guarantees of
Obligations of the Canadian Borrower) of the U.S. Borrower, the Canadian Credit
Parties) jointly and severally agree to indemnify and hold harmless each Lender,
and reimburse such Lender upon its written request, for the amount of any Taxes
so levied or imposed and paid by such Lender.

(b) Each Lender to the U.S. Borrower that is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code) for U.S. Federal income tax
purposes agrees to deliver to the U.S. Borrower and the Administrative Agent on
or prior to the Effective Date or, in the case of a Lender that is a Lender to
the U.S. Borrower and that is an assignee or transferee of an interest under
this Agreement pursuant to Section 1.13 or 13.04(b) (unless the respective
Lender was already a Lender hereunder immediately prior to such assignment or
transfer), on the date of such assignment or transfer to such Lender, (i) two
accurate and complete original signed copies of Internal Revenue Service Form
W-8ECI or Form W-8BEN (with respect to a complete exemption under an income tax
treaty) (or successor forms) certifying to such Lender’s entitlement as of such
date to a complete exemption from United States withholding tax with respect to
payments to be made under this Agreement and under any

 

-47-



--------------------------------------------------------------------------------

Note, or (ii) if the Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and cannot deliver either Internal Revenue
Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption under
an income tax treaty) (or any successor forms) pursuant to clause (i) above,
(x) a certificate substantially in the form of Exhibit D (any such certificate,
a “Section 4.04(b)(ii) Certificate”) and (y) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN (with respect to the
portfolio interest exemption) (or successor form) certifying to such Lender’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments of interest to be made under this
Agreement and under any Note. In addition, each Lender that is a Lender to the
U.S. Borrower agrees that from time to time after the Effective Date, when a
lapse in time or change in circumstances renders the previous certification
obsolete or inaccurate in any material respect, such Lender will deliver to the
U.S. Borrower and the Administrative Agent two new accurate and complete
original signed copies of Internal Revenue Service Form W-8ECI, Form W-8BEN
(with respect to the benefits of any income tax treaty), or Form W-8BEN (with
respect to the portfolio interest exemption) and a Section 4.04(b)(ii)
Certificate, as the case may be, and such other forms as may be required in
order to confirm or establish the entitlement of such Lender to a continued
exemption from or reduction in United States withholding tax with respect to
payments under this Agreement and any Note, or such Lender shall immediately
notify the U.S. Borrower and the Administrative Agent of its inability to
deliver any such Form or Certificate, in which case such Lender shall not be
required to deliver any such Form or Certificate pursuant to this
Section 4.04(b). Notwithstanding anything to the contrary contained in
Section 4.04(a), but subject to Section 13.04(b) and the immediately succeeding
sentence, (x) the U.S. Borrower shall be entitled, to the extent it is required
to do so by law, to deduct or withhold income or similar taxes imposed by the
United States (or any political subdivision or taxing authority thereof or
therein) from interest, Fees or other amounts payable by it hereunder for the
account of any Lender which is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes
to the extent that such Lender has not provided to the U.S. Borrower the
Internal Revenue Service Forms that establish a complete exemption from such
deduction or withholding and (y) except in the case of a U.S. Credit Party’s
payments pursuant to any Guaranty of Obligations of the Canadian Borrower, the
Credit Agreement Parties shall not be obligated pursuant to Section 4.04(a) to
gross-up payments to be made to a Lender in respect of income or similar taxes
imposed by the United States if (I) such Lender has not provided to the U.S.
Borrower the Internal Revenue Service Forms required to be provided to the U.S.
Borrower pursuant to this Section 4.04(b) or (II) in the case of a payment,
other than interest, to a Lender described in clause (ii) above, to the extent
that such forms do not establish a complete exemption from withholding of such
taxes. Notwithstanding anything to the contrary contained in the preceding
sentence or elsewhere in this Section 4.04 and except as set forth in
Section 13.04(b), the Credit Agreement Parties (other than, with respect to any
Loans or Obligations of the U.S. Borrower, the Canadian Credit Parties) jointly
and severally agree to pay any additional amounts and to indemnify each Lender
in the manner set forth in Section 4.04(a) (without regard to the identity of
the jurisdiction requiring the deduction or withholding) in respect of any
amounts deducted or withheld by them as described in the immediately preceding
sentence as a result of any changes that are effective after the Effective Date
in any applicable law, treaty, governmental rule, regulation, guideline or
order, or in the interpretation thereof, relating to the deducting or
withholding of such Taxes.

 

-48-



--------------------------------------------------------------------------------

(c) Notwithstanding the provisions of this Section 4.04, unless an Event of
Default shall have occurred and be continuing, no amounts shall be payable
pursuant to this Section 4.04 in respect of any payment made by the Canadian
Borrower in respect of a Canadian Borrower Revolving Loan or Canadian Borrower
Letter of Credit to a Lender that is not a Canadian Resident at the time of the
payment.

(d) Each Canadian Borrower RL Lender that ceases to be a Canadian Resident shall
use commercially reasonable efforts to promptly (and in any event within 30 days
thereof) notify the Canadian Borrower in writing that it is not a Canadian
Resident.

Section 5. Conditions Precedent to Credit Events on the Initial Borrowing Date.
The obligation of each Lender to make Loans, and the obligation of each Issuing
Lender to issue Letters of Credit, on the Initial Bowing Date, is subject at the
time of the making of such Loans or the issuance of such Letters of Credit to
the satisfaction of the following conditions:

5.01 Effective Date; Notes. On or prior to the Initial Borrowing Date, (i) the
Effective Date shall have occurred and (ii) there shall have been delivered to
the Administrative Agent for the account of each of the Lenders that has
requested same the appropriate B Term Note, C Term Note, U.S. Borrower Revolving
Note and/or Canadian Borrower Revolving Note and to the Swingline Lender, if so
requested by it, the Swingline Note, in each case executed by the relevant
Borrower and in the amount and maturity and as otherwise provided herein.

5.02 Officer’s Certificate. On the Initial Borrowing Date, the Administrative
Agent shall have received a certificate, dated the Initial Borrowing Date and
signed on behalf of the U.S. Borrower by the Chairman of the Board, the Chief
Executive Officer, the President or any Vice President of the U.S. Borrower,
certifying on behalf of the U.S. Borrower that all of the conditions in Sections
5.06, 5.07, 5.08, 5.09 and 6.01 have been satisfied on such date.

5.03 Opinions of Counsel. On the Initial Borrowing Date, the Administrative
Agent shall have received (i) from Debevoise & Plimpton LLP, special New York
counsel to the U.S. Borrower, Richards, Layton & Finger, special Delaware
counsel to the U.S. Borrower and Morris, Manning & Martin, LLP, special Georgia
counsel to the U.S. Borrower, opinions addressed to the Administrative Agent and
each of the Lenders and dated the Initial Borrowing Date covering the matters
set forth in Exhibits E-1, E-2 and E-3, respectively, (ii) from Torys LLP,
special Canadian counsel to the Canadian Borrower, opinions addressed to the
Administrative Agent and each of the Lenders and dated the Initial Borrowing
Date covering the matters set forth in Exhibit E-4 and (iii) from local counsel
to the Credit Parties reasonably satisfactory to the Administrative Agent
practicing in those jurisdictions in which Mortgaged Properties are located
and/or Credit Parties are organized (if organized other than under the laws of
Delaware or New York), which opinions shall be addressed to the Administrative
Agent and each of the Lenders and be dated as of the Initial Borrowing Date and
shall cover the perfection of the security interests and/or liens granted
pursuant to the relevant Security Documents and such other opinions as the
Administrative Agent or either Joint Lead Arranger may reasonably request and
shall be in form and substance reasonably satisfactory to the Administrative
Agent and the Joint Lead Arrangers.

 

-49-



--------------------------------------------------------------------------------

5.04 Corporate Documents; Proceedings; etc. (a) On the Initial Borrowing Date,
the Administrative Agent shall have received a certificate from each Credit
Party, dated the Initial Borrowing Date, signed by the Chairman of the Board,
the Chief Executive Officer, the President or any Vice President of such Credit
Party, and attested to by the Secretary or any Assistant Secretary of such
Credit Party, in the form of Exhibit F (or, in respect of each Canadian Credit
Party, with such modification thereto as may be reasonably acceptable to the
Administrative Agent) with appropriate insertions, together with copies of the
certificate or articles of incorporation and by-laws (or equivalent
organizational documents), as applicable, of such Credit Party and the
resolutions of such Credit Party referred to in such certificate, and each of
the foregoing shall be in form and substance reasonably acceptable to the
Administrative Agent and the Joint Lead Arrangers.

(b) On the Initial Borrowing Date, all corporate and legal proceedings and all
instruments and agreements in connection with the transactions contemplated by
this Agreement and the other Documents shall be reasonably satisfactory in form
and substance to the Administrative Agent and the Joint Lead Arrangers, and the
Administrative Agent shall have received all information and copies of all
documents and papers, including records of corporate proceedings, governmental
approvals, good standing certificates and bring-down telegrams or facsimiles, if
any, which the Administrative Agent or either Joint Lead Arranger reasonably may
have requested in connection therewith, such documents and papers where
appropriate to be certified by proper corporate, limited liability company or
governmental authorities.

5.05 Employee Benefit Plans; Shareholders’ Agreements; Management Agreements;
Employment Agreements; Non-Compete Agreements; Collective Bargaining Agreements;
Tax Sharing Agreements; Existing Indebtedness Agreements. On or prior to the
Initial Borrowing Date, there shall have been delivered or made available to the
Administrative Agent by Holdings true and correct copies of the following
documents:

(i) all Plans (and for each Plan that is required to file an annual report on
Internal Revenue Service Form 5500-series, a copy of the most recent such report
(including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information), and for each Plan that is a “single-employer plan,”
as defined in Section 4001(a)(15) of ERISA, the most recently prepared actuarial
valuation therefor) and any other “employee benefit plans,” as defined in
Section 3(3) of ERISA, and any other material agreements, plans or arrangements,
with or for the benefit of current or former employees of Holdings or any of its
Subsidiaries or ERISA Affiliates (provided that the foregoing shall apply in the
case of any multiemployer plan, as defined in Section 4001(a)(3) of ERISA, but
only to the extent that any document described herein is in the possession of
Holdings, any Subsidiary of Holdings or any ERISA Affiliate, or reasonably
available thereto from the sponsor or trustee of any such Plan);

(ii) all agreements entered into by Holdings or any of its Subsidiaries
governing the terms and relative rights of its Equity Interests and any
agreements entered into by its shareholders relating to any such entity with
respect to its Equity Interests (collectively, the “Shareholders’ Agreements”);

 

-50-



--------------------------------------------------------------------------------

(iii) all material agreements with members of, or with respect to, the
management of Holdings or any of its Subsidiaries (collectively, the “Management
Agreements”);

(iv) all material employment agreements entered into by Holdings or any of its
Subsidiaries (collectively, the “Employment Agreements”);

(v) all non-compete agreements entered into by Holdings or any of its
Subsidiaries which restrict the activities of Holdings or any of its
Subsidiaries (collectively, the “Non-Compete Agreements”);

(vi) all collective bargaining agreements together with all applicable letters
of undertaking and memorandums of agreement applying or relating to any employee
of Holdings or any of any of its Subsidiaries (collectively, the “Collective
Bargaining Agreements”);

(vii) all tax sharing, tax allocation and other similar agreements entered into
by Holdings or any of its Subsidiaries (collectively, the “Tax Sharing
Agreements”); and

(viii) all agreements evidencing or relating to Indebtedness of Holdings or any
of its Subsidiaries, to the extent each such agreement evidences Indebtedness in
excess of $500,000 and is to remain outstanding after giving effect to the
Transaction (the “Existing Indebtedness Agreements”);

in each case to the extent such employee benefit plans, Shareholders’
Agreements, Management Agreements, Employment Agreements, Non-Compete
Agreements, Collective Bargaining Agreements, Tax Sharing Agreements and
Existing Indebtedness Agreements are in effect on the Initial Borrowing Date.

5.06 Existing Indebtedness. (a) On the Initial Borrowing Date and after giving
effect to the Transaction, neither Holdings nor any of its Subsidiaries shall
have any preferred Equity Interests (including preferred stock) or Indebtedness
outstanding except for (i) the Loans and Letters of Credit, (ii) the Existing
Senior Subordinated Notes and (iii) certain other indebtedness of the Borrower
and its Subsidiaries as is listed on Schedule VII in an aggregate outstanding
principal amount not to exceed $750,000 (with the Indebtedness described in this
clause (iii) being herein called the “Existing Other Indebtedness” and, together
with the Existing Senior Subordinated Notes, the “Existing Indebtedness”). On
and as of the Initial Borrowing Date, any Existing Indebtedness outstanding
after giving effect to the Transaction and the other transactions contemplated
hereby shall be without any default or event of default existing thereunder (or
requirement that any offer to purchase or mandatory redemption be made with
respect thereto) or arising as a result of the Transaction and the other
transactions contemplated hereby (except to the extent amended or waived by the
parties thereto on terms and conditions reasonably satisfactory to the Agents
and the Required Lenders), and the Existing Indebtedness Agreements shall in
form and substance be reasonably satisfactory to the Administrative Agent and
the Joint Lead Arrangers, it being understood that the Existing Senior
Subordinated Notes Indenture is so satisfactory.

 

-51-



--------------------------------------------------------------------------------

(b) On the Initial Borrowing Date (x) the Administrative Agent shall receive an
officer’s certificate of the U.S. Borrower (in form and substance, and with
supporting calculations, and executed by an officer of the U.S. Borrower,
satisfactory to the Administrative Agent and the Joint Lead Arrangers) setting
forth the calculations showing compliance (after giving effect to the
Transaction and all incurrences of Indebtedness hereunder) with the covenant set
forth in Section 4.04 of the Existing Senior Subordinated Note Indenture and
(y) the Administrative Agent, on behalf of the Lenders, shall have received an
Officer’s Certificate (as defined in the Existing Senior Subordinated Notes
Indenture), in form and substance reasonably satisfactory to the Agents to the
effect that the Incurrence of Indebtedness (each as defined in the Existing
Senior Subordinated Notes Indenture) on the Initial Borrowing Date pursuant to
this Agreement does not (and that the Incurrence of the entire committed amount
hereunder on the Initial Borrowing Date would not) violate the covenant
contained in Section 4.04 of the Existing Senior Subordinated Notes Indenture.

5.07 Consummation of the Acquisition; Refinancing, etc. (a) Substantially
concurrently with the initial funding of Loans on the Initial Borrowing Date,
the Acquisition shall have been consummated pursuant to, and in accordance with
the terms of, the Acquisition Agreement.

(ii) On the Initial Borrowing Date, (x) the Administrative Agent shall have
received true and correct copies of all Acquisition Documents, certified as such
by an appropriate officer of the U.S. Borrower, (y) all such Acquisition
Documents shall be in form and substance reasonably satisfactory to the
Administrative Agent, the Joint Lead Arrangers and the Required Lenders (it
being understood and agreed that the Acquisition Agreement dated as of June 16,
2006 is acceptable) and (z) all such Acquisition Documents shall be in full
force and effect. All conditions precedent to the consummation of the
Acquisition as set forth in the Acquisition Documents shall have been satisfied
in all material respects, and not waived unless consented to by the
Administrative Agent, the Joint Lead Arrangers and the Required Lenders, to the
reasonable satisfaction of the Administrative Agent, the Joint Lead Arrangers
and the Required Lenders. Substantially concurrently with the initial funding of
Loans on the Initial Borrowing Date, the Acquisition shall have been consummated
in accordance with the terms and conditions of the Acquisition Documents and all
applicable law.

(iii) On the Initial Borrowing Date (and after giving effect to the
Transaction), there shall be no conflict with, or default under, any material
agreement of Holdings and its Subsidiaries (including any such agreements
(a) acquired pursuant to the Acquisition, (b) entered into pursuant to the
Transaction and (c) in respect of Existing Indebtedness) except, other than in
the case of any conflict with, or default under, any Credit Document, as would
not reasonably be expected to have a Material Adverse Effect; provided that an
event of default would arise under the Existing Senior Subordinated Notes
Indenture in the event that a “change of control” under, and as defined in, the
Existing Senior Subordinated Notes Indenture occurs and the Borrowers are unable
to repay in full the Loans outstanding hereunder and terminate the Commitments
pursuant hereto or obtain the requisite consents hereunder to permit it to offer
to purchase the then outstanding Existing Senior Subordinated Notes (which offer
to purchase is prohibited by clause (a) of Section 9.10 hereof) in accordance
with the requirements of Section 4.12 of the Existing Senior Subordinated Notes
Indenture.

 

-52-



--------------------------------------------------------------------------------

(iv) Substantially concurrently with the initial funding of Loans on the Initial
Borrowing Date, the total commitments pursuant to the Existing Credit Agreement
shall be terminated, and all loans and notes with respect thereto shall have
been repaid in full (together with interest thereon), all letters of credit
issued thereunder shall have been terminated and all other amounts owing
pursuant to the Existing Credit Agreement shall have been repaid in full.
Substantially concurrently with the initial funding of Loans on the Initial
Borrowing Date, the creditors in respect of the Existing Credit Agreement shall
have terminated and released all security interests in and Liens on the assets
of Holdings and its Subsidiaries created pursuant to the security documentation
relating to the Existing Credit Agreement.

5.08 Adverse Change, Approvals. (a) On or prior to the Initial Borrowing Date,
nothing shall have occurred (and none of the Administrative Agent, either Joint
Lead Arranger nor any Lender shall have become aware of any fact or condition
not previously known) which has had, or would reasonably be expected to have, a
material adverse effect on (x) the Transaction, (y) the property, assets, nature
of assets, business, operations, liabilities or condition (financial or
otherwise) of the U.S. Borrower and its Subsidiaries taken as a whole, since
December 31, 2005 (after giving effect to the Transaction as if same had
occurred prior to such date), or (z) the rights or remedies of the Lenders, or
the ability of Holdings, either Borrower, the Acquired Canadian Business or
their respective Subsidiaries to perform their obligations to the Lenders under
the Credit Documents.

(b) On or prior to the Initial Borrowing Date, all necessary material
governmental (domestic and foreign) and third party approvals and/or consents in
connection with the Transaction, the other transactions contemplated hereby and
the granting of Liens under the Credit Documents shall have been obtained and
remain in effect (other than with respect to air emissions permits at the
Ontario facilities of the Acquired Canadian Business), and all applicable
waiting periods with respect thereto shall have expired without any action being
taken by any competent authority which restrains, prevents or imposes materially
adverse conditions upon the consummation of the Transaction or the other
transactions contemplated by the Documents or otherwise referred to herein or
therein. On the Initial Borrowing Date, there shall not exist any judgment,
order, injunction or other restraint issued or filed or a hearing seeking
injunctive relief or other restraint pending or notified prohibiting or imposing
materially adverse conditions upon the Transaction or the other transactions
contemplated by the Documents or otherwise referred to herein or therein.

5.09 Litigation. On the Initial Borrowing Date, there shall be no actions, suits
or proceedings pending or threatened (i) with respect to the Transaction, this
Agreement or any other Document or (ii) which has had, or would reasonably be
expected to have, a material adverse effect as described in preceding
Section 5.08(a).

5.10 Pledge Agreement. On the Initial Borrowing Date, each U.S. Credit Party
shall have duly authorized, executed and delivered the Pledge Agreement in the
form of Exhibit G (as amended, modified, restated and/or supplemented from time
to time, the “Pledge Agreement”) and shall have delivered to the Collateral
Agent, as Pledgee thereunder, all of the Pledge Agreement Collateral, if any,
referred to therein and then owned by such U.S. Credit Party, (x) endorsed in
blank in the case of promissory notes constituting Pledge Agreement Collateral
and (y) together with executed and undated endorsements for transfer in the case
of

 

-53-



--------------------------------------------------------------------------------

Equity Interests constituting certificated Pledge Agreement Collateral, along
with evidence that all other actions necessary or, in the reasonable opinion of
the Administrative Agent or either Joint Lead Arranger, desirable, to perfect
(to the extent provided in the Pledge Agreement) the security interests
purported to be created by the Pledge Agreement have been taken and the Pledge
Agreement shall be in full force and effect.

5.11 Security Agreements. (a) On the Initial Borrowing Date, each U.S. Credit
Party shall have duly authorized, executed and delivered the U.S. Security
Agreement in the form of Exhibit H-1 (as amended, modified, restated and/or
supplemented from time to time, the “U.S. Security Agreement”) covering all of
such Credit Party’s present and future Collateral referred to therein, and shall
have delivered:

(i) proper financing statements (Form UCC-1 or the equivalent) authorized for
filing under the UCC or other appropriate filing offices of each jurisdiction as
may be necessary or, in the reasonable opinion of the Administrative Agent or
either Joint Lead Arranger, desirable, to perfect the security interests
purported to be created by the U.S. Security Agreement;

(ii) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name Holdings or any of its Subsidiaries as debtor and that are
filed in the jurisdictions referred to in clause (i) above, together with copies
of such other financing statements that name Holdings or any of its Subsidiaries
as debtor (none of which shall cover any of the Collateral except (x) to the
extent evidencing Permitted Liens or (y) those in respect of which the
Collateral Agent shall have received termination statements (Form UCC-3) or such
other termination statements as shall be required by local law fully executed
for filing);

(iii) evidence of the completion of all other recordings and filings of, or with
respect to, the U.S. Security Agreement as may be necessary or, in the
reasonable opinion of the Administrative Agent or either Joint Lead Arranger,
desirable, to perfect (to the extent provided in the U.S. Security Agreement)
the security interests purported to be created by the U.S. Security Agreement,
or evidence that the same shall be ready to be completed promptly following the
Initial Borrowing Date; and

(iv) evidence that all other actions necessary or, in the reasonable opinion of
the Administrative Agent or either Joint Lead Arranger, desirable (including the
receipt of the respective control agreements referred to in the U.S. Security
Agreement) to perfect (to the extent provided in the U.S. Security Agreement)
and protect the security interests purported to be created by the U.S. Security
Agreement have been taken (to the extent required to be taken on or prior to the
Initial Borrowing Date pursuant to the provisions of the U.S. Security
Agreement);

and the U.S. Security Agreement shall be in full force and effect.

 

-54-



--------------------------------------------------------------------------------

(b) On the Initial Borrowing Date, each Canadian Credit Party shall have duly
authorized, executed and delivered a Canadian Security Agreement in the form of
Exhibit H-2 and, where applicable, Quebec Security (collectively, as amended,
amended and restated, modified and/or supplemented from time to time, the
“Canadian Security Agreement”) covering all of such Canadian Credit Party’s
present and future Collateral referred to therein, together with:

(i) proper financing statements (PPSA Form 1-C or such other financing
statements or similar notices as shall be required by local law), registered
under the PPSA in Ontario and each other jurisdiction as may be necessary or, in
the reasonable opinion of the Collateral Agent, advisable to perfect the
security interests purported to be created by the Canadian Security Agreement;

(ii) PPSA inquiry response certificates certified by the Ontario Registrar of
Personal Property or any other equivalent certificate or search report in any
other province or territory, listing all effective financing statements that
name Holdings or any of its Subsidiaries, or a division or other operating unit
of any such Person, as debtor and that are filed in the jurisdictions referred
to in said clause (i), together with evidence of the discharge (by a PPSA Form
2-C or such other termination statements as shall be required by local law) of
all Liens other than Permitted Liens and acknowledgments and confirmations from
secured creditors of such Canadian Credit Party as reasonably requested by the
Collateral Agent;

(iii) all Securities and Instruments (in each case, as defined in the Canadian
Security Agreement) then owned by such Canadian Credit Party and evidenced by
certificates or notes (x) endorsed in blank in the case of promissory notes
constituting such Instruments, and (y) together with executed and undated
endorsements for transfer in the case of Equity Interests constituting
certificated Securities; and

(iv) evidence of the completion of all other recordings and filings of, or with
respect to, the Canadian Security Agreement as may be necessary or, in the
reasonable opinion of the Collateral Agent, advisable to perfect the security
interests intended to be created by the Canadian Security Agreement;

and the Canadian Security Agreement shall be in full force and effect.

5.12 Mortgage; Title Insurance; Survey; Landlord Waivers; etc. On the Initial
Borrowing Date, the Collateral Agent shall have received:

(i) fully executed counterparts of a Mortgage, in form and substance reasonably
satisfactory to the Administrative Agent, which Mortgage shall cover the Real
Property owned by such Credit Party and designated as a “Mortgaged Property” on
Schedule IV, together with evidence that counterparts of such Mortgage have been
delivered to the title insurance company insuring the Lien of such Mortgage for
recording in all places to the extent necessary or, in the reasonable opinion of
the Collateral Agent desirable, to effectively create a valid and enforceable
first priority mortgage lien, subject only to Permitted Encumbrances, on the
Mortgaged Property described therein in favor of the Collateral Agent (or such
other trustee as may be required or desired under local law) for the benefit of
the Secured Creditors;

 

-55-



--------------------------------------------------------------------------------

(ii) such consents, approvals, amendments, supplements, estoppels, tenant
subordination agreements or other instruments as shall be reasonably deemed
necessary by the Administrative Agent in order for the owner or holder of the
fee interest constituting such Mortgaged Property to grant the Lien contemplated
by the Mortgage with respect to such Mortgaged Property;

(iii) a Mortgage Policy relating to the Mortgage on the Mortgaged Property
referred to above issued by First American Title Insurance Company and in
amounts satisfactory to the Joint Lead Arrangers and assuring the Collateral
Agent that the Mortgage on such Mortgaged Property is a valid and enforceable
first priority mortgage lien on such Mortgaged Property, free and clear of all
defects and encumbrances except Permitted Encumbrances, and such Mortgage Policy
shall otherwise be in form and substance reasonably satisfactory to the
Collateral Agent and the Joint Lead Arranger and shall include, as appropriate,
an endorsement for future advances under this Agreement and the Notes and for
any other matter that the Collateral Agent or either Joint Lead Arranger in its
discretion may reasonably request, shall not include a survey exception or an
exception for mechanics’ liens, and shall provide for affirmative insurance (to
the extent available in the relevant state) and such reinsurance as the
Collateral Agent or either Joint Lead Arranger in its discretion may reasonably
request;

(iv) such affidavits, certificates, information (including financial data) and
instruments of indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be required to induce the title company to issue the
Mortgage Policies referred to in subsection (iii) above;

(v) evidence reasonably acceptable to the Collateral Agent of payment by the
Borrowers of all Mortgage Policy premiums in respect of such Mortgage Property,
search and examination charges, and related charges, mortgage recording taxes,
fees, charges, costs and expenses required for the recording of such Mortgages
and issuance of such Mortgage Policies;

(vi) a copy of the existing survey of the Mortgaged Property;

(vii) to the extent obtainable on or prior to the Initial Borrowing Date, fully
executed landlord waivers in respect of those Leaseholds of the Borrowers
designated as “Leaseholds Subject to Landlord Waivers” on Schedule IV, each of
which landlord waivers shall be in form and substance reasonably satisfactory to
the Collateral Agent and the Joint Lead Arrangers;

(viii) to the extent requested by the Collateral Agent or either Joint Lead
Arranger, copies of all leases in which the Borrowers hold the lessor’s interest
or other agreements relating to possessory interests, if any; provided that, to
the extent any of the foregoing affect such Mortgaged Property, such agreements
shall be subordinate to the Liens of the Mortgage to be recorded against such
Mortgaged Property, either expressly by its terms or pursuant to a
subordination, non-disturbance and attornment agreement (with any such agreement
being reasonably acceptable to the Administrative Agent); and

 

-56-



--------------------------------------------------------------------------------

(ix) flood certificates covering each Mortgaged Property located in the United
States or any State thereof in form and substance acceptable to the
Administrative Agent, and certifying whether or not each such Mortgaged Property
is located in a flood hazard area, as determined by reference to the applicable
FEMA map.

5.13 Subsidiaries Guaranties. On the Initial Borrowing Date, each U.S.
Subsidiary Guarantor shall have duly authorized, executed and delivered the U.S.
Subsidiaries Guaranty in the form of Exhibit I-1 (as amended, modified or
supplemented from time to time, the “U.S. Subsidiaries Guaranty”), guaranteeing
all of the obligations of the Borrowers as more fully provided therein, and the
U.S. Subsidiaries Guaranty shall be in full force and effect.

5.14 Financial Statements; Pro forma Balance Sheets; Projections. On or prior to
the Initial Borrowing Date, the Agents and the Lenders shall have received and
the Administrative Agent, the Joint Lead Arrangers and the Required Lenders
shall be reasonably satisfied with (i) audited consolidated financial statements
of the Acquired Canadian Business for the three fiscal years of the Acquired
Canadian Business ended prior to the Initial Borrowing Date, (ii) unaudited
consolidated financial statements of the Acquired Canadian Business for each
fiscal quarter of the Acquired Canadian Business ended after the close of its
most recent fiscal year and at least 45 days prior to the Initial Borrowing
Date, (iii) unaudited consolidated financial statements of the U.S. Borrower for
each fiscal quarter of the U.S. Borrower ended after the close of its most
recent fiscal year and at least 45 days before the Initial Borrowing Date,
(iv) pro forma income statement and balance sheet of Holdings and its
Subsidiaries (including the Acquired Canadian Business), which pro forma
statements shall demonstrate, to the Administrative Agent’s, each Joint Lead
Arranger’s and the Required Lenders’ reasonable satisfaction, that the financial
covenants described herein shall be satisfied on the Initial Borrowing Date (on
a pro forma basis after giving effect to the Transaction) and (v) detailed
projected consolidated financial statements of Holdings and its Subsidiaries for
the seven fiscal years ended after the Initial Borrowing Date, which projections
(the “Projections”) shall (x) reflect the forecasted consolidated financial
condition of Holdings and its Subsidiaries after giving effect to the
Transaction and the related financing thereof, and (y) be prepared and approved
by Holdings.

5.15 Solvency Certificate; Insurance Certificates, etc. On the Initial Borrowing
Date, the Administrative Agent shall have received:

(i) a solvency certificate from the chief financial officer of Holdings in the
form of Exhibit J hereto; and

(ii) certificates of insurance complying with the requirements of Section 8.03
for the business and properties of Holdings and its Subsidiaries, in form and
substance reasonably satisfactory to the Administrative Agent and naming the
Collateral Agent as an additional insured and/or as loss payee, and stating that
such insurance shall not be canceled without at least 30 days’ prior written
notice by the insurer to the Collateral Agent.

 

-57-



--------------------------------------------------------------------------------

5.16 Fees, etc. On the Initial Borrowing Date, the Borrowers shall have paid to
the Agents and each Lender all costs, fees and expenses (including, without
limitation, legal fees and expenses) and other compensation payable to the
Agents or such Lender to the extent then due.

5.17 Credit Facility Rating. S&P and Moody’s shall each have provided a credit
rating for the Indebtedness to be incurred pursuant to this Agreement.

Section 6. Conditions Precedent to All Credit Events. The obligation of each
Lender to make Loans (including Loans made on the Initial Borrowing Date and on
each Incremental Loan Borrowing Date), and the obligation of each Issuing Lender
to issue Letters of Credit (including Letters of Credit issued on the Initial
Borrowing Date), is subject, at the time of each such Credit Event (except as
hereinafter indicated), to the satisfaction of the following conditions:

6.01 No Default; Representations and Warranties. At the time of each such Credit
Event and also after giving effect thereto (i) no Default or Event of Default
shall have occurred and be continuing and (ii) all representations and
warranties contained herein and in the other Credit Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on the date of such Credit Event
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date).

6.02 Notice of Borrowing; Letter of Credit Request. (a) Prior to the making of
each Loan (other than a Swingline Loan or a U.S. Borrower Revolving Loan made
pursuant to a Mandatory U.S. RL Borrowing), the Administrative Agent shall have
received a Notice of Borrowing meeting the requirements of Section 1.03(a).
Prior to the making of each Swingline Loan, the Swingline Lender shall have
received the notice referred to in Section 1.03(b)(i).

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the respective Issuing Lender shall have received a Letter of Credit Request
meeting the requirements of Section 2.03(a).

6.03 Incremental Term Loans. Prior to the incurrence of any Incremental Term
Loans on a given Incremental Term Loan Borrowing Date, Holdings shall have
satisfied (or caused to be satisfied) all of the applicable conditions set forth
in Section 1.15.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the respective Borrower to the Administrative
Agent and each of the Lenders that all the conditions specified in Section 5
(with respect to Credit Events on the Initial Borrowing Date) and in this
Section 6 (with respect to Credit Events on or after the Initial Borrowing Date)
and applicable to such Credit Event are satisfied as of that time; provided that
in determining the satisfaction of the conditions specified in Section 5, (x) to
the extent any item is required to be satisfactory to any Agent or Lender, such
item shall be deemed satisfactory to each Agent or Lender, as the case may be,
which has not notified the Administrative Agent in writing prior to the
occurrence of the Initial Borrowing Date that the respective item or matter

 

-58-



--------------------------------------------------------------------------------

does not meet its satisfaction and (y) in determining whether any Agent or
Lender is aware of any fact, condition or event that has occurred and which
would reasonably be expected to have a Material Adverse Effect or a material
adverse effect of the type described in Section 5.08(a), each Agent or Lender,
as the case may be, which has not notified the Administrative Agent in writing
prior to the occurrence of the Initial Borrowing Date of such fact, condition or
event shall be deemed not to be aware of any such fact, condition or event on
the Initial Borrowing Date. All of the Notes, certificates, legal opinions and
other documents and papers referred to in Section 5 and in this Section 6,
unless otherwise specified, shall be delivered to the Administrative Agent at
the Notice Office for the account of each of the Lenders and, except for the
Notes, in sufficient counterparts or copies for each of the Lenders.

Section 7. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans, and issue (or
participate in) the Letters of Credit as provided herein, each Credit Agreement
Party makes the following representations, warranties and agreements, in each
case after giving effect to the Transaction, all of which shall survive the
execution and delivery of this Agreement and the Notes and the making of the
Loans and the issuance of the Letters of Credit, with the occurrence of each
Credit Event on or after the Initial Borrowing Date being deemed to constitute a
representation and warranty by each Credit Agreement Party that the matters
specified in this Section 7 are true and correct in all material respects on and
as of the Initial Borrowing Date and on the date of each such other Credit Event
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date).

7.01 Organizational Status. Each of Holdings and each of its Subsidiaries (i) is
a duly organized and validly existing corporation, partnership, limited
liability company or unlimited liability company, as the case may be, in good
standing under the laws of the jurisdiction of its organization, (ii) has the
corporate, partnership, limited liability company or unlimited holding company
power and authority, as the case may be, to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage
and (iii) is, to the extent such concepts are applicable under the laws of the
relevant jurisdiction, duly qualified and is authorized to do business and is in
good standing in each jurisdiction where the ownership, leasing or operation of
its property or the conduct of its business requires such qualifications except
for failures to be so qualified which, individually and in the aggregate, have
not had, and would not reasonably be expected to have, a Material Adverse
Effect.

7.02 Power and Authority. Each Credit Party and each Subsidiary thereof has the
corporate, partnership, limited liability company or unlimited liability company
power and authority, as the case may be, to execute, deliver and perform the
terms and provisions of each of the Documents to which it is party and has taken
all necessary corporate, partnership, limited liability company or unlimited
liability company action, as the case may be, to authorize the execution,
delivery and performance by it of each of such Documents. Each Credit Party and
each Subsidiary thereof has duly executed and delivered each of the Documents to
which it is party, and each of such Documents constitutes its legal, valid and
binding obligation enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

 

-59-



--------------------------------------------------------------------------------

7.03 No Violation. Neither the execution, delivery or performance by any Credit
Party or any Subsidiary thereof of the Documents to which it is a party, nor
compliance by it with the terms and provisions thereof, (i) will contravene any
provision of any law, statute, rule or regulation or any order, writ, injunction
or decree of any court or governmental instrumentality, (ii) will conflict with
or result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (except pursuant to the
Security Documents) upon any of the property or assets of any Credit Party or
any of its respective Subsidiaries pursuant to the terms of, any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, in each case to which any Credit
Party or any of its respective Subsidiaries is a party or by which it or any of
its property or assets is bound or to which it may be subject (except, in the
case of preceding clauses (i) and (ii), other than in the case of any
contravention or conflict as a result of the execution, delivery or performance
of any Credit Document, if such contraventions, breaches, defaults and/or
conflicts, individually and in the aggregate, would not reasonably be expected
to have a Material Adverse Effect; provided that an event of default would arise
under the Existing Senior Subordinated Notes Indenture in the event that a
“change of control” under, and as defined in, the Existing Senior Subordinated
Notes Indenture occurs and the Borrowers are unable to repay in full the Loans
outstanding hereunder and terminate the Commitments pursuant hereto or obtain
the requisite consents hereunder to permit it to offer to purchase the then
outstanding Existing Senior Subordinated Notes (which offer to purchase is
prohibited by clause (a) of Section 9.10 hereof) in accordance with the
requirements of Section 4.12 of the Existing Senior Subordinated Notes
Indenture, or (iii) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any of its respective Subsidiaries.

7.04 Approvals. No material order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Initial Borrowing
Date and which remain in full force and effect on the Initial Borrowing Date and
(y) filings which are necessary to perfect the security interests created under
the Security Documents, which filings will be made within five Business Days
following the Initial Borrowing Date), or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to be obtained
or made by, or on behalf of, any Credit Party to authorize, or is required to be
obtained or made by, or on behalf of, any Credit Party in connection with, the
execution, delivery and performance of any Document.

7.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections. (a) (i) The consolidated balance sheets of the U.S. Borrower and
its consolidated Subsidiaries for each of the fiscal years ended September 28,
2003, October 3, 2004 and October 2, 2005, respectively, and the related
consolidated statements of income, cash flows and retained earnings of the U.S.
Borrower and its consolidated Subsidiaries for each such fiscal year ended on
such dates, copies of which have been furnished to the Lenders prior to the
Initial Borrowing Date, present fairly in all material respects the consolidated
financial position of the U.S.

 

-60-



--------------------------------------------------------------------------------

Borrower and its consolidated Subsidiaries at the dates of such balance sheets
and the consolidated results of the operations of the U.S. Borrower and its
consolidated Subsidiaries for the periods covered thereby. All of the foregoing
historical financial statements have been audited by Deloitte & Touche LLP and
prepared in accordance with generally accepted accounting principles
consistently applied by the Borrower.

(ii) The consolidated balance sheets of the Acquired Canadian Business for each
of the fiscal years ended December 31, 2003, December 31, 2004 and December 31,
2005, respectively, and the related consolidated statements of income, cash
flows and retained earnings of the Acquired Canadian Business for each such
period ended on such dates, copies of which have been furnished to the Lenders
prior to the Initial Borrowing Date present fairly in all material respects the
consolidated financial condition of the Acquired Canadian Business at the dates
of such balance sheets and the consolidated results of the operations of the
Acquired Canadian Business for the periods covered thereby. All of the foregoing
historical financial statements have been audited by RSM Richter LLP and
prepared in accordance with generally accepted accounting principles
consistently applied by the Acquired Canadian Business except as otherwise noted
therein.

(iii) All unaudited financial statements of the U.S. Borrower and its
Subsidiaries and of the Acquired Canadian Business, furnished to the Lenders on
or prior to the Initial Borrowing Date pursuant to clauses (ii) and (iii) of
Section 5.14, have been prepared in accordance with generally accepted
accounting principles consistently applied by the U.S. Borrower or the Acquired
Canadian Business, as the case may be, except as otherwise noted therein,
subject to normal year-end audit adjustments (all of which are of a recurring
nature and none of which, individually or in the aggregate, would be material)
and the absence of footnotes.

(iv) The pro forma consolidated balance sheet of Holdings furnished to the
Lenders pursuant to clause (iv) of Section 5.14 has been prepared as of
March 31, 2006 (except that the information with respect to the Acquired
Canadian Business included therein is as of December 31, 2005), as if the
Transaction and the financing therefor had occurred on the date first referenced
in this sentence. Such pro forma consolidated balance sheet presents fairly in
all material respects the pro forma consolidated financial position of Holdings
as of the date first referenced in the preceding sentence (except that the
information with respect to the Acquired Canadian Business is as of the second
date referenced in the preceding sentence). The pro forma consolidated income
statement of Holdings furnished to the Lenders pursuant to clause (iv) of
Section 5.14 has been prepared for the year ended October 2, 2005 (except that
the information with respect to the Acquired Canadian Business included therein
is for the year ended December 31, 2005), as if the Transaction and the
financing therefor had occurred on the first day of the year first referenced in
this sentence. Such pro forma consolidated income statement presents fairly in
all material respects the pro forma consolidated income statement of Holdings as
if the Transaction and the financing therefor had occurred on the first day of
the year first referenced in this sentence.

(b) On and as of the Initial Borrowing Date and after giving effect to the
Transaction and to all Indebtedness (including the Loans) being incurred or
assumed and Liens created by the Credit Parties in connection therewith (i) the
sum of the assets, at a fair valuation, of each Borrower on a stand-alone basis
and of Holdings and its Subsidiaries taken as a whole

 

-61-



--------------------------------------------------------------------------------

will exceed their respective debts, (ii) each Borrower on a stand-alone basis
and Holdings and its Subsidiaries taken as a whole have not incurred and do not
intend to incur, and do not believe that they will incur, debts beyond their
respective ability to pay such debts as such debts mature, and (iii) each
Borrower on a stand-alone basis and Holdings and its Subsidiaries taken as a
whole will have sufficient capital with which to conduct their respective
businesses. For purposes of this Section 7.05(b), “debt” means any liability on
a claim, and “claim” means (a) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured, or unsecured or
(b) right to an equitable remedy for breach of performance if such breach gives
rise to a payment, whether or not such right to an equitable remedy is reduced
to judgment, fixed, contingent, matured, unmatured, disputed, undisputed,
secured or unsecured. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

(c) Except as disclosed in the financial statements delivered pursuant to
Section 7.05(a) and the confidential memorandum, dated June 22, 2006 prepared in
connection with the syndication of the credit facilities provided hereby, and
except as disclosed in Schedule V, no Credit Agreement Party nor its respective
Subsidiaries has, as of the Initial Borrowing Date, any material contingent
liabilities, unusual long-term commitments or unrealized losses.

(d) The Projections delivered to the Administrative Agent and the Lenders prior
to the Initial Borrowing Date have been prepared in good faith and are based on
reasonable assumptions.

(e) After giving effect to the Transaction (but for this purpose assuming that
the Transaction and the related financing had occurred prior to the respective
dates set forth below), since December 31, 2005 there has been no Material
Adverse Effect, and there has been no change, event or occurrence that would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

7.06 Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of any Credit Agreement Party, threatened (i) with respect to the
Transaction or any Document or (ii) that either individually or in the
aggregate, have had, or would reasonably be expected to have, a Material Adverse
Effect.

7.07 True and Complete Disclosure. (a) All factual information (taken as a
whole) furnished by or on behalf of any Credit Agreement Party in writing to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Documents) for purposes of or in connection with
this Agreement, the other Credit Documents or any transaction contemplated
herein or therein does not, and all other such factual information (taken as a
whole) hereafter furnished by or on behalf of any Credit Agreement Party in
writing to the Administrative Agent or any Lender will not, on the date as of
which such information is dated or certified, contain any material misstatement
of fact or omit to state any material fact necessary to make such information
(taken as a whole) not misleading at such time in light of the circumstances
under which such information was provided.

 

-62-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in the foregoing clause (a) of this
Section 7.07, none of the Credit Parties makes any representation, warranty or
covenant with respect to any information consisting of statements, estimates and
projections regarding the future performance of Holdings or any of its
Subsidiaries, or regarding the future condition of the industries in which they
operate other than that such information has been (and in the case of such
information furnished after the date hereof, will be) prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation
thereof.

7.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the Term Loans
will be used by the U.S. Borrower or the Canadian Borrower, as the case may be,
to finance, in part, the Acquisition, the Distribution and the Refinancing and
to pay the fees and expenses relating to the Transaction.

(b) All proceeds of the Revolving Loans and the Swingline Loans will be used for
the working capital, capital expenditures and general corporate purposes of the
Borrower and its Subsidiaries, provided that no more than $10,000,000 of such
proceeds may be used by the Borrowers to finance, in part, the Acquisition, the
Distribution and the Refinancing and to pay fees and expenses relating to the
Transaction.

(c) All proceeds of Incremental Term Loans will be used for the purpose set
forth is Section 1.15.

(d) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.

7.09 Tax Returns and Payments. Each of Holdings and each of its Subsidiaries has
timely filed or caused to be timely filed with the appropriate taxing authority
all material tax returns, statements, forms and reports for taxes (the
“Returns”) required to be filed by, or with respect to the income, properties or
operations of, Holdings and/or any of its Subsidiaries. The Returns accurately
reflect in all material respects all liability for taxes of Holdings and its
Subsidiaries for the periods covered thereby. Each of Holdings and each of its
Subsidiaries has paid all material taxes and assessments payable by them, other
than those that are being contested in good faith and adequately disclosed and
fully provided for as a reserve on the financial statements of Holdings and its
Subsidiaries in accordance with generally accepted accounting principles. There
is no material action, suit, proceeding, investigation, audit or claim now
pending or, to the best knowledge of Holdings or any of its Subsidiaries,
threatened by any authority regarding any taxes relating to Holdings or any of
its Subsidiaries. As of the Initial Borrowing Date, neither Holdings nor any of
its Subsidiaries has entered into an agreement or waiver or been requested to
enter into an agreement or waiver extending any statute of limitations relating
to the payment or collection of taxes of Holdings or any of its Subsidiaries, or
is aware of any circumstances that would cause the taxable years or other
taxable periods of Holdings or any of its Subsidiaries not to be subject to the
normally applicable statute of limitations. Neither Holdings nor any of its
Subsidiaries has incurred, nor will any of them incur, any material tax
liability in connection with the Transaction or any other transactions

 

-63-



--------------------------------------------------------------------------------

contemplated hereby (it being understood that the representation contained in
this sentence does not cover any future tax liabilities of Holdings or any of
its Subsidiaries arising as a result of the operation of their businesses in the
ordinary course of business).

7.10 ERISA; Canadian Welfare and Pension Plans. (a) Schedule VI sets forth, as
of the Initial Borrowing Date, the name of each Plan. Each Plan (and each
related trust, insurance contract or fund) is in substantial compliance with its
terms and with all applicable laws, including, without limitation, ERISA and the
Code; except as disclosed on Schedule VI each Plan (and each related trust, if
any) which is intended to be qualified under Section 401(a) of the Code has
received a determination letter from the Internal Revenue Service to the effect
that it meets the requirements of Sections 401(a) and 501(a) of the Code; no
Reportable Event has occurred; no Plan which is a multiemployer plan (as defined
in Section 4001(a)(3) of ERISA) is insolvent or in reorganization; except as
disclosed on Schedule VI no Plan has an Unfunded Current Liability; no Plan
which is subject to Section 412 of the Code or Section 302 of ERISA has an
accumulated funding deficiency, within the meaning of such sections of the Code
or ERISA, or has applied for or received a waiver of an accumulated funding
deficiency or an extension of any amortization period, within the meaning of
Section 412 of the Code or Section 303 or 304 of ERISA; all contributions
required to be made with respect to a Plan have been timely made; neither
Holdings nor any Subsidiary of Holdings nor any ERISA Affiliate has incurred any
material liability (including any indirect, contingent or secondary liability)
to or on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(2g), 4971 or
4975 of the Code or reasonably expects to incur any such liability under any of
the foregoing sections with respect to any Plan; no condition exists to the
knowledge of Holdings or the Borrower which presents a material risk to Holdings
or any Subsidiary of Holdings or any ERISA Affiliate of incurring a liability to
or on account of a Plan pursuant to the foregoing provisions of ERISA and the
Code; no proceedings have been instituted to terminate or appoint a trustee to
administer any Plan; no action, suit, proceeding, hearing, audit or
investigation with respect to the administration, operation or the investment of
assets of any Plan (other than routine claims for benefits) is pending, or is,
to the knowledge of Holdings or the Borrower, expected or threatened; using
actuarial assumptions and computation methods consistent with Part 1 of subtitle
E of Title IV of ERISA, the aggregate liabilities of Holdings and its
Subsidiaries and its ERISA Affiliates to all Plans which are multiemployer plans
(as defined in Section 4001(a)(3) of ERISA) in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Plan ended prior to the date of the most recent Credit Event, would not
exceed $1,000,000; each group health plan (as defined in Section 607(1) of ERISA
or Section 4980B(g)(2) of the Code) which covers or has covered employees or
former employees of Holdings, any Subsidiary of Holdings, or any ERISA Affiliate
has at all times been operated in compliance with the provisions of Part 6 of
subtitle B of Title I of ERISA and Section 4980B of the Code, except to the
extent any such failure will not result in a material liability, and each group
health plan (as defined in 45 Code of Federal Regulations Section 160.103) which
covers or has covered employees or former employees of Holdings, any Subsidiary
of Holdings or any ERISA Affiliate has at all times been operated in compliance
with the provisions of the Health Insurance Portability and Accountability Act
of 1996 and the regulations promulgated thereunder, except to the extent any
such non-compliance will not result in a material liability; no lien imposed
under the Code or ERISA on the assets of Holdings or any Subsidiary of Holdings
or any ERISA Affiliate exists or is likely to arise on account of any Plan and
Holdings and its Subsidiaries do not maintain or contribute to any

 

-64-



--------------------------------------------------------------------------------

employee welfare benefit plan (as defined in Section 3(1) of ERISA) which
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or any Plan the obligations with respect to
which would reasonably be expected to have a Material Adverse Effect. The
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Plans by an amount that, when combined with the amount
of the total unfunded liability (whether on a going concern or wind-up basis of
each Canadian Pension Plan) using the actuarial methods and assumptions employed
in the most recent actuarial reports prepared in respect of each such Canadian
Pension Plan that had a deficiency on that basis, could reasonably be expected
to result in a Material Adverse Effect.

(b) Each Foreign Pension Plan has been maintained in substantial compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities. All contributions required to
be made with respect to a Foreign Pension Plan have been timely made. Neither
Holdings nor any of its Subsidiaries has incurred any obligation in connection
with the termination of, or withdrawal from, any Foreign Pension Plan, except to
the extent any such obligation could not reasonably be expected to result in a
material liability. The present value of the accrued benefit liabilities
(whether or not vested) under each Foreign Pension Plan, determined as of the
end of Holding’ most recently ended fiscal year on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the assets of such Foreign Pension Plan allocable to such benefit liabilities by
an amount that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(c) Except to the extent that a breach of any of the representations, warranties
or agreements in this Section 7.10(c) could not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect, (x) each
Canadian Welfare Plan has been maintained and is in compliance with the terms
thereof and all applicable Requirements of Law including, without limitation,
all requirements relating to employee participation, funding, investment of
funds, benefits and transactions with the Credit Parties and persons related to
them and (y) with respect to Canadian Pension Plans: (i) no steps have been
taken to terminate any Canadian Pension Plan (wholly or in part) which could
result in any Credit Party being required to make any additional contribution to
the Canadian Pension Plan; (ii) no contribution failure has occurred with
respect to any Canadian Pension Plan sufficient to give rise to a Lien under any
applicable pension benefits laws of any other jurisdiction; (iii) no condition
exists and no event or transaction has occurred with respect to any Canadian
Pension Plan which is reasonably likely to result in any Credit Party incurring
any material liability, fine or penalty; (iv) no Credit Party has a material
contingent liability with respect to any post-retirement benefit under a
Canadian Welfare Plan; (v) each Canadian Pension Plan is in compliance in all
material respects with all applicable pension benefits and laws in respect to
Taxes; (vi) all contributions (including, employee contributions made by
authorized payroll deductions or other withholdings) required to be made in
respect of each Canadian Pension Plan as determined in the most recently
completed and filed actuarial valuation report have been made in accordance with
all Requirements of Law and the terms of each Canadian Pension Plan; (vii) all
required special

 

-65-



--------------------------------------------------------------------------------

payments, if any, have been made in accordance with Requirements of Law and the
most recent actuarial report filed therefor; and (viii) no event has occurred
and no conditions exist with respect to any Canadian Pension Plan that has
resulted or could reasonably be expected to result in any Canadian Pension Plan
(A) having its registration revoked or refused or (B) being subject of an
involuntary winding-up (either in whole or in part) by any relevant pension
benefits regulatory authority and no Taxes or penalties under any applicable
pension benefits or laws in respect to Taxes are owing or exigible.

7.11 The Security Documents. (a) The provisions of the Security Agreements are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Creditors a legal, valid and enforceable security interest in all right,
title and interest of the Credit Parties in the Collateral (as described in each
such Security Document), and the Collateral Agent, for the benefit of the
Secured Creditors, has (to the extent provided in the respective Security
Agreement) a fully perfected security interest in all right, title and interest
in all of the Collateral (as described in each such Security Document), subject
to no other Liens other than Permitted Liens. The recordation of (x) the Grant
of Security Interest in U.S. Patents, if applicable, and (y) the Grant of
Security Interest in U.S. Trademarks, if applicable, in the respective form
attached to the U.S. Security Agreement, in each case in the United States
Patent and Trademark Office, together with filings on Form UCC-1 made pursuant
to the U.S. Security Agreement, will create, as may be perfected by such filings
and recordation, a perfected security interest in the United States trademarks
and patents covered by the U.S. Security Agreement, and the recordation of the
Grant of Security Interest in U.S. Copyrights, if applicable, in the form
attached to the U.S. Security Agreement with the United States Copyright Office,
together with filings on Form UCC-1 made pursuant to the U.S. Security
Agreement, will create, as may be perfected by such filings and recordation, a
perfected security interest in the United States copyrights covered by the U.S.
Security Agreement. The recordation of the Confirmation of Security Interest in
the form attached to the Canadian Security Agreement in the Canadian
Intellectual Property Office, together with the PPSA filings made pursuant to
the Canadian Security Agreement, will create, as may be perfected by such
filings and recordation, a perfected security interest in the Canadian
trademarks, patents and copyrights covered by the Canadian Security Agreement.

(b) The security interests created under the Pledge Agreement in favor of the
Collateral Agent, as Pledgee, for the benefit of the Secured Creditors,
constitute perfected (to the extent provided in the Pledge Agreement) security
interests in the Collateral (as described in the Pledge Agreement), subject to
no security interests of any other Person. No filings or recordings are required
in order to perfect (or maintain the perfection or priority of) the security
interests created in the Collateral under the Pledge Agreement other than with
respect to that portion of the Collateral constituting a “general intangible”
under the UCC.

(c) Each Mortgage creates, as security for the obligations purported to be
secured thereby, a valid and enforceable and, upon recordation, perfected
security interest in and mortgage lien on the respective Mortgaged Property in
favor of the Collateral Agent (or such other trustee as may be required or
desired under local law) for the benefit of the Secured Creditors, superior and
prior to the rights of all third Persons (except as may exist pursuant to the
Permitted Encumbrances related thereto) and subject to no other Liens (other
than Permitted Liens related thereto).

 

-66-



--------------------------------------------------------------------------------

7.12 Properties. All Real Property owned or leased by Holdings or any of its
Subsidiaries as of the Initial Borrowing Date, and the nature of the interest
therein, is correctly set forth in Schedule IV. Each of Holdings and each of its
Subsidiaries has good and marketable title in the case of Real Property, and
good and valid title in the case of personal property, to all material
properties owned by it, including all material property reflected in the most
recent historical balance sheets referred to in Section 7.05(a) (except as sold
or otherwise disposed of since the date of such balance sheet in the ordinary
course of business or as permitted by the terms of this Agreement), free and
clear of all Liens, other than Permitted Liens.

7.13 Capitalization. (a) On the Initial Borrowing Date, the authorized capital
stock of Holdings consists of 11,016,484 shares of common stock, $0.01 par
value, of which 8,538,658 shares are issued and outstanding and owned by Kelso
Investment Advisors VI, L.P., KEP VI, LLC, Marylou Hayford and Magnetite Asset
Investors III, L.L.C. All outstanding shares of capital stock of Holdings have
been duly and validly issued and are fully paid and non-assessable.

(b) On the Initial Borrowing Date, the authorized capital stock of the U.S.
Borrower consists of (i) 24,000,000 shares of common stock, $0.01 par value per
share, and (ii) the Existing Preferred Stock (none of which is then
outstanding). All outstanding shares of capital stock of the U.S. Borrower have
been duly and validly issued and are fully paid and non-assessable (other than
any assessment on the shareholders of the U.S. Borrower that may be imposed as a
matter of law) and are owned by Holdings. The U.S. Borrower does not have
outstanding any capital stock or other securities convertible into or
exchangeable for its capital stock or any rights to subscribe for or to
purchase, or any options for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of, or any calls, commitments or claims of
any character relating to, its capital stock.

(c) On the Initial Borrowing Date, the authorized capital stock of the Canadian
Borrower consists of 100,000,000 common shares without par value. All
outstanding Equity Interests in the Canadian Borrower have been duly and validly
issued and are fully paid and non-assessable (other than any assessment on the
shareholders of the Canadian Borrower that may be imposed as a matter of law)
and are owned by Armstrong Containers, Inc., a Delaware corporation, which is a
Wholly-Owned Subsidiary of the U.S. Borrower. The Canadian Borrower does not
have outstanding any Equity Interests or other securities convertible into or
exchangeable for its Equity Interests or any rights to subscribe for or to
purchase, or any options for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of, or any calls, commitments or claims of
any character relating to, its Equity Interests.

7.14 Subsidiaries. On and as of the Initial Borrowing Date and after giving
effect to the consummation of the Transaction, (i) Holdings has no direct
Subsidiaries other than the U.S. Borrower and (ii) the U.S. Borrower and the
Canadian Borrower have no Subsidiaries other than those Subsidiaries listed on
Schedule VIII. Schedule VIII correctly sets forth, as of the Initial Borrowing
Date and after giving effect to the Transaction, the percentage ownership
(direct and indirect) of the U.S. Borrower and the Canadian Borrower in each
class of capital stock of each of its Subsidiaries and also identifies the
direct owner thereof.

 

-67-



--------------------------------------------------------------------------------

7.15 Compliance with Statutes, etc. Each of Holdings and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such noncompliances as, individually and in the aggregate,
have not had, and would not reasonably be expected to have, a Material Adverse
Effect.

7.16 Investment Company Act. Neither Holdings nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

7.17 [Reserved.]

7.18 Environmental Matters. (a) Each of Holdings and each of its Subsidiaries is
in compliance with all applicable Environmental Laws and the requirements of any
permits issued under such Environmental Laws. There are no pending or, to the
knowledge of any Credit Agreement Party, threatened Environmental Claims against
Holdings or any of its Subsidiaries or any Real Property owned, leased or
operated by Holdings or any of its Subsidiaries (including any such claim
arising out of the ownership, lease or operation by Holdings or any of its
Subsidiaries of any Real Property formerly owned, leased or operated by Holdings
or any of its Subsidiaries but no longer owned, leased or operated by Holdings
or any of its Subsidiaries). To the best knowledge of the Credit Agreement
Parties, there are no facts, circumstances, conditions or occurrences with
respect to the business or operations of Holdings or any of its Subsidiaries, or
any Real Property owned, leased or operated by Holdings or any of its
Subsidiaries (including any Real Property formerly owned, leased or operated by
Holdings or any of its Subsidiaries but no longer owned, leased or operated by
Holdings or any of its Subsidiaries) that would be reasonably expected (i) to
form the basis of an Environmental Claim against Holdings or any of its
Subsidiaries or (ii) to cause any Real Property owned, leased or operated by
Holdings or any of its Subsidiaries to be subject to any restrictions on the
ownership, lease, occupancy or transferability of such Real Property by Holdings
or any of its Subsidiaries under any applicable Environmental Law.

(b) Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Real Property
owned, leased or operated by Holdings or any of its Subsidiaries where such
generation, use, treatment, storage, transportation or Release has (i) violated
or would be reasonably expected to violate any applicable Environmental Law,
(ii) give rise to an Environmental Claim or (iii) give rise to liability under
any applicable Environmental Law.

(c) Notwithstanding anything to the contrary in this Section 7.18, the
representations and warranties made in this Section 7.18 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above would, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

-68-



--------------------------------------------------------------------------------

7.19 Labor Relations. Neither Holdings nor any of its Subsidiaries are engaged
in any unfair labor practice or practices that, individually or in the
aggregate, have had, or would reasonably be expected to have, a Material Adverse
Effect. There is (i) no unfair labor practice complaint pending against Holdings
or any of its Subsidiaries or, to the knowledge of Holdings or the Borrower,
threatened against any of them, before the National Labor Relations Board or
other Governmental Authority, and no grievance or arbitration proceeding arising
out of or under any collective bargaining agreement is so pending against
Holdings or any of its Subsidiaries or, to the knowledge of any Credit Agreement
Party, threatened against any of them, (ii) no strike, labor dispute, slowdown
or stoppage pending against Holdings or any of its Subsidiaries or, to the
knowledge of any Credit Agreement Party, threatened against Holdings or any of
its Subsidiaries and (iii) no union representation question exists with respect
to the employees of Holdings or any of its Subsidiaries; except (with respect to
any matter specified in clause (i), (ii) or (iii) above, either individually or
in the aggregate) such as have not had, and would not reasonably be expected to
have, a Material Adverse Effect. Neither Holdings nor any of its Subsidiaries
has any Equal Employment Opportunity Commission charges or other claim of
employment discrimination pending or, to the knowledge of any Credit Agreement
Party, currently threatened against them that would reasonably be expected to
have a Material Adverse Effect; no wage and hour department investigation has
been made of Holdings or any of its Subsidiaries that would reasonably be
expected to have a Material Adverse Effect; there are no occupational health and
safety claims or orders against Holdings or any of its Subsidiaries that would
reasonably be expected to have a Material Adverse Effect; and there are no
outstanding assessments, penalties, fines, liens, charges, surcharges or other
amounts due or owing pursuant to applicable workers’ compensation legislation in
respect of Holdings or any of its Subsidiaries that would reasonably be expected
to have a Material Adverse Effect. Neither Holdings nor any of its Subsidiaries
has incurred any material liability under the Worker Adjustment and Retraining
Notification Act of 1998 or under any similar state or local law relating to
plant closings or worker separations; and Holdings and its Subsidiaries are in
compliance in all material respects with the terms and provisions of the
Immigration Reform and Control Act of 1986, as amended, and all related
regulations promulgated thereunder.

7.20 Intellectual Property. (a) Each Borrower and each of its Subsidiaries owns
or has the right to use all the patents, trademarks, permits, domain names,
service marks, trade names, copyrights, licenses, franchises, inventions, trade
secrets, proprietary information and know-how of any type, whether or not
written (including, but not limited to, rights in computer programs and
databases) and formulas, or rights with respect to the foregoing (collectively,
“Intellectual Property”), necessary for the present conduct of its business,
without any known conflict with the rights of others, except for such failures
to own or have the right to use and/or conflicts as have not had, and would not
reasonably be expected to have, a Material Adverse Effect.

7.21 Indebtedness. Schedule VII sets forth a true and complete list of all
Existing Other Indebtedness of each Borrower and its Subsidiaries as of the
Initial Borrowing Date and which is to remain outstanding after giving effect to
the Transaction, in each case showing the aggregate principal amount thereof and
the name of the respective borrower and any Credit Party or any of its
Subsidiaries which directly or indirectly guarantees such debt.

 

-69-



--------------------------------------------------------------------------------

7.22 Insurance. Schedule IX sets forth a true and complete listing of all
insurance maintained by each Borrower and its Subsidiaries as of the Initial
Borrowing Date, with the amounts insured (and any deductibles) set forth
therein.

7.23 Representations and Warranties in Other Documents. On the Initial Borrowing
Date (and after giving effect to the Transaction), all representations and
warranties of (x) Holdings and its Subsidiaries, and (y) to the knowledge of
Holdings and its Subsidiaries, all other parties to the Documents, in each case,
as set forth in the Documents (other than the Credit Documents) are (or were)
true and correct in all material respects except as otherwise disclosed to the
Administrative Agent in writing prior to the Initial Borrowing Date.

7.24 Subordination. All monetary Obligations hereunder and under the other
Credit Documents and all obligations arising pursuant to the Interest Rate
Protection Agreements (to the extent such obligations under such Interest Rate
Protection Agreements constitute Indebtedness or “Interest Swap Obligations” as
defined in the Existing Senior Subordinated Notes Indenture) are within the
definition of “Senior Debt” included in the Existing Senior Subordinated Notes
Indenture. This Agreement (and only this Agreement) constitutes the “Credit
Facility” under, and as defined in, the Existing Senior Subordinated Notes
Indenture after giving effect to the Transaction, and the Indebtedness pursuant
to this Agreement constitutes “Designated Senior Debt” under, and as defined in,
the Existing Senior Subordinated Notes Indenture. On the Initial Borrowing Date
after giving effect to the Transaction, no Indebtedness other than that pursuant
to this Agreement constitutes “Designated Senior Debt” under, and as defined in,
the Existing Senior Subordinated Notes Indenture.

7.25 Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc.Schedule X attached hereto contains for each
Credit Party, as of the Initial Borrowing Date, (i) the exact legal name of such
Credit Party, (ii) the type of organization of such Credit Party, (iii) whether
or not such Credit Party is a registered organization, (iv) the jurisdiction of
organization of such Credit Party, (v) such Credit Party’s Location, (vi) in the
case of any U.S. Credit Party, the organizational identification number (if any)
of such U.S. Credit Party and in the case of any Canadian Credit Party, the
chief executive office or principal place of business of such Canadian Credit
Party and any jurisdiction (country, state or province) where such Canadian
Credit Party stores or maintains tangible personal property or has interests in
real Property (owned or leased). To the extent that such U.S. Credit Party does
not have an organizational identification number on the date hereof and later
obtains one, such U.S. Credit Party shall promptly thereafter notify the
Collateral Agent of such organizational identification number and shall take all
actions reasonably satisfactory to the Collateral Agent to the extent necessary
to maintain the security interest of the Collateral Agent in the Collateral
intended to be granted pursuant to the Security Documents fully perfected and in
full force and effect.

Section 8. Affirmative Covenants. Each Borrower hereby covenants and agrees, and
with respect to Sections 8.04, 8.05, 8.07, 8.10, 8.12 and 8.13 (a) Holdings
hereby covenants and agrees, that on and after the Effective Date and until the
Total Commitment and all Letters of Credit have terminated and the Loans, Notes
and Unpaid Drawings (in each case together with interest thereon), Fees and all
other Obligations (other than indemnities described in Section 13.13 which are
not then due and payable) incurred hereunder and thereunder, are paid in full:

 

-70-



--------------------------------------------------------------------------------

8.01 Information Covenants. The U.S. Borrower will furnish to each Lender:

(a) Monthly Reports. Within 30 days after the end of each fiscal month (or,
(x) in the case of the first six fiscal months ended after the Initial Borrowing
Date, 60 days after the end of such fiscal month, (y) in the case of the last
fiscal month of any fiscal quarter (excluding any fiscal month expressly covered
by preceding clause (x) or following clause (z)), within 45 days after the end
of such fiscal month and (z) in the case of the last fiscal month of any fiscal
year, 90 days after the end of such fiscal month) of Holdings (commencing with
its fiscal month ended in July, 2006), the consolidated balance sheet of the
U.S. Borrower and its Subsidiaries as at the end of such fiscal month and the
related consolidated statements of income and retained earnings and statement of
cash flows for such fiscal month and for the elapsed portion of the fiscal year
ended with the last day of such fiscal month, in each case setting forth
comparative figures for the corresponding fiscal month in the prior fiscal year
and comparable forecasted figures for such fiscal month as set forth in the
respective forecast delivered pursuant to Section 8.01(e), all of which shall
fairly present in all material respects in accordance with generally accepted
accounting principles the financial condition of the U.S. Borrower and its
Subsidiaries as of the dates indicated and the results of their operations for
the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes.

(b) Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each fiscal year of the U.S.
Borrower, (i) the consolidated balance sheet of the U.S. Borrower and its
Subsidiaries as at the end of such quarterly accounting period and the related
consolidated statements of income and retained earnings and statement of cash
flows for such quarterly accounting period and for the elapsed portion of the
fiscal year ended with the last day of such quarterly accounting period, in each
case setting forth comparative figures for the corresponding quarterly
accounting period in the prior fiscal year, all of which shall be certified by
the chief financial officer of the U.S. Borrower that they fairly present in all
material respects in accordance with generally accepted accounting principles
the financial condition of the U.S. Borrower and its Subsidiaries as of the
dates indicated and the results of their operations for the periods indicated,
subject to normal year-end audit adjustments and the absence of footnotes, and
(ii) management’s discussion and analysis of the important operational and
financial developments during such quarterly accounting period. If the U.S.
Borrower has filed (within the time period required above) a Form 10-Q with the
SEC for any fiscal quarter described above, then to the extent that such
quarterly report on Form 10-Q contains any of the foregoing items, the Lenders
will accept such Form 10-Q in lieu of such items.

(c) Annual Financial Statements. Within 90 days after the close of each fiscal
year of the U.S. Borrower, (i) the consolidated balance sheet of the U.S.
Borrower and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and statement of cash
flows for such fiscal year setting forth (commencing with the U.S. Borrower’s
fiscal year ending September 30, 2006) comparative figures for the preceding
fiscal year and certified in the case of consolidated financial statements, by
Deloitte & Touche LLP or other independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative

 

-71-



--------------------------------------------------------------------------------

Agent, together with an unqualified opinion of such accounting firm which
demonstrates that (I) in the course of its regular audit of the financial
statements of the U.S. Borrower and its Subsidiaries, which audit was conducted
in accordance with generally accepted auditing standards, such accounting firm
obtained no knowledge of any Default or an Event of Default relating to
financial or accounting matters which has occurred and is continuing or, if in
the opinion of such accounting firm such a Default or an Event of Default has
occurred and is continuing, a statement as to the nature thereof, and (II) such
statements fairly present in all material respects in accordance with generally
accepted accounting principles the financial condition of the U.S. Borrower and
its Subsidiaries as of the date indicated and the results of their operations
and changes in their cash flows for the periods indicated, and (ii) management’s
discussion and analysis of the important operational and financial developments
during such fiscal year. If the U.S. Borrower has filed (within the time period
required above) a Form 10-K with the SEC for any fiscal year described above,
then to the extent that such annual report on Form 10-K contains any of the
foregoing items, the Lenders will accept such Form 10-K in lieu of such items.

(d) Management Letters. Promptly after the U.S. Borrower’s or any of its
Subsidiaries’ receipt thereof, a copy of all significant reports submitted to
the U.S. Borrower or any of its Subsidiaries by independent public accountants
in connection with each annual, interim or special audit of the financial
statements of the U.S. Borrower made by such accountants, including any
“management letter” received from its certified public accountants and
management’s response thereto.

(e) Forecasts. No later than 45 days following the first day of each fiscal year
of the U.S. Borrower, a forecast in form reasonably satisfactory to the
Administrative Agent (including projected statements of income, sources and uses
of cash and balance sheets for the U.S. Borrower and its Subsidiaries on a
consolidated basis) (i) for each of the twelve months of such fiscal year
prepared in detail and (ii) for the two immediately succeeding fiscal years
prepared in summary form (on a quarter-by-quarter basis), in each case setting
forth, with appropriate discussion, the principal assumptions upon which such
forecast is based.

(f) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 8.01(b) and (c), a compliance certificate
from the chief financial officer of the U.S. Borrower in the form of Exhibit K
certifying on behalf of the U.S. Borrower that, to such officer’s knowledge
after due inquiry, no Default or Event of Default has occurred and is continuing
or, if any Default or Event of Default has occurred and is continuing,
specifying the nature and extent thereof, which certificate shall (i) set forth
in reasonable detail the calculations required to establish whether the U.S.
Borrower and its Subsidiaries were in compliance with the provisions of Sections
4.02(g), 4.02(h), 4.02(i), 4.02(j) and 4.02(k), in each case to the extent
applicable, and of Sections 9.01(xx), 9.02(iii), 9.02(xi), 9.03(iii), 9.04(iii),
9.04(v), 9.04(viii), 9.04(ix), 9.04(xiv), 9.07, 9.08 and 9.09, at the end of
such fiscal quarter or year, as the case may be, (ii) set forth the Consolidated
Total Leverage Ratio as at the last day of the fiscal quarter or fiscal year, as
the case may be, of the U.S. Borrower to which such financial statements relate,
together with the calculations (in reasonable detail) required to establish such
Consolidated Total Leverage Ratio, (iii) if delivered with the financial

 

-72-



--------------------------------------------------------------------------------

statements required by Section 8.01(c), set forth in reasonable detail the
amount of (and the calculations required to establish the amount of) Excess Cash
Flow for the respective Excess Cash Flow Payment Period, and (iv) certify that
there have been no changes to Annexes A through D, Annex F and Annexes H through
K, in each case of the U.S. Security Agreement, Annexes A through G of the
Pledge Agreement and Schedules A through E of the Canadian Security Agreement,
in each case since the Initial Borrowing Date or, if later, since the date of
the most recent certificate delivered pursuant to this Section 8.01(f), or if
there have been any such changes, a list in reasonable detail of such changes
(but, in each case with respect to this clause (iv), only to the extent that
such changes are required to be reported to the Collateral Agent pursuant to the
terms of such Security Documents) and whether Holdings and the other Credit
Parties have otherwise taken all actions required to be taken by them pursuant
to such Security Documents in connections with any such changes.

(g) Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within three Business Days after any officer of Holdings or any of its
Subsidiaries obtains knowledge thereof, notice of (i) the occurrence of any
event which constitutes a Default or an Event of Default, (ii) any litigation or
governmental investigation or proceeding pending against Holdings or any of its
Subsidiaries (x) which, either individually or in the aggregate, has had, or
would reasonably be expected to have, a Material Adverse Effect or (y) with
respect to any Document, or (iii) any other event, change or circumstance that
has had, or would reasonably be expected to have, a Material Adverse Effect.

(h) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
Holdings or any of its Subsidiaries shall publicly file with the Securities and
Exchange Commission or any successor thereto (the “SEC”) or deliver to holders
(or any trustee, agent or other representative therefor) of the Subordinated
Notes pursuant to the terms of the documentation governing the Subordinated
Notes.

(i) Environmental Matters. Promptly after any officer of the U.S. Borrower or
any of its Subsidiaries obtains knowledge thereof, notice of one or more of the
following environmental matters to the extent that such environmental matters,
either individually or when aggregated with all other such environmental
matters, would reasonably be expected to have a Material Adverse Effect:

(i) any pending or threatened Environmental Claim against the U.S. Borrower or
any of its Subsidiaries or any Real Property owned, leased or operated by the
U.S. Borrower or any of its Subsidiaries;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the U.S. Borrower or any of its Subsidiaries that
(a) results in noncompliance by the U.S. Borrower or any of its Subsidiaries
with any applicable Environmental Law or (b) would reasonably be expected to
form the basis of an Environmental Claim against the U.S. Borrower or any of its
Subsidiaries or any such Real Property;

 

-73-



--------------------------------------------------------------------------------

(iii) any condition or occurrence on any Real Property owned, leased or operated
by the U.S. Borrower or any of its Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the U.S. Borrower or any
of its Subsidiaries of such Real Property under any Environmental Law; and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the U.S. Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency; provided
that the U.S. Borrower shall deliver to each Lender all notices received by the
Borrower or any of its Subsidiaries from any government or governmental agency
under, or pursuant to, CERCLA which identify the U.S. Borrower or any of its
Subsidiaries as potentially responsible parties for remediation costs or which
otherwise notify the U.S. Borrower or any of its Subsidiaries of potential
liability under CERCLA.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the U.S.
Borrower’s or such Subsidiary’s response thereto. Notwithstanding anything to
the contrary contained above, notice shall not be required to be given of the
matters disclosed in the Acquisition Documents (including the “Specified
Corrective Action” as defined therein), except that if there are any adverse
developments with respect to matters so disclosed which would rise to the
standards set forth above, then a subsequent notice shall be required.

(j) Notices to Holders of Subordinated Notes. Contemporaneously with the sending
or filing thereof, the U.S. Borrower will provide to the Administrative Agent
for distribution to each of the Lenders, any notices provided to, or received
from, holders of Subordinated Notes.

(k) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to Holdings or any of its Subsidiaries as
the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

8.02 Books, Records and Inspections; Annual Meetings. (a) Each Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
accounts in which full, true and correct entries in conformity with generally
accepted accounting principles and all requirements of law shall be made of all
dealings and transactions in relation to its business and activities. Each
Borrower will, and will cause each of its Subsidiaries to, permit officers and
designated representatives of the Administrative Agent or any Lender to visit
and inspect, under guidance of officers of such Borrower or such Subsidiary, any
of the properties of such Borrower or such Subsidiary, and to examine the books
of account of such Borrower or such Subsidiary and discuss the affairs, finances
and accounts of such Borrower or such Subsidiary with, and be advised as to the
same by, its and their officers and independent accountants, all upon reasonable
prior notice and at such reasonable times and intervals and to such reasonable
extent as the Administrative Agent or any such Lender may reasonably request.

 

-74-



--------------------------------------------------------------------------------

(b) At a date to be mutually agreed upon between the Administrative Agent and
the respective Borrower occurring on or prior to the 120th day after the close
of each fiscal year of such Borrower, such Borrower will, at the request of the
Administrative Agent or the Required Lenders, hold a meeting with all of the
Lenders at which meeting will be reviewed the financial results of such Borrower
and its Subsidiaries for the previous fiscal year and the forecasts presented
for the current fiscal year of such Borrower.

8.03 Maintenance of Property; Insurance. (a) Each Borrower will, and will cause
each of its Subsidiaries to, (i) keep all property necessary to the business of
such Borrower and its Subsidiaries in good working order and condition, ordinary
wear and tear excepted, (ii) maintain with financially sound and reputable
insurance companies insurance on all such property and against all such risks as
is consistent and in accordance with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses as the U.S.
Borrower and its Subsidiaries, and (iii) furnish to the Administrative Agent,
upon its request therefor, full information as to the insurance carried. The
provisions of this Section 8.03 shall be deemed supplemental to, but not
duplicative of, the provisions of any Security Documents that require the
maintenance of insurance.

(b) Each Borrower will, and will cause each of its Subsidiaries to, at all times
keep its property insured in favor of the Collateral Agent, and all policies or
certificates (or certified copies thereof) with respect to such insurance (and
any other insurance maintained by such Borrower and/or such Subsidiaries)
(i) shall be endorsed to the Collateral Agent’s reasonable satisfaction for the
benefit of the Collateral Agent (including, without limitation, by naming the
Collateral Agent as loss payee and/or additional insured), (ii) shall state that
such insurance policies shall not be canceled without at least 30 days’ prior
written notice thereof by the respective insurer to the Collateral Agent,
(iii) shall provide that the respective insurers irrevocably waive any and all
rights of subrogation with respect to the Collateral Agent and the other Secured
Creditors, and (iv) shall be deposited with the Collateral Agent.

(c) If either Borrower or any of its respective Subsidiaries shall fail to
maintain insurance in accordance with this Section 8.03, or if either Borrower
or any of its respective Subsidiaries shall fail to so endorse and deposit all
policies or certificates with respect thereto, the Administrative Agent shall
have the right (but shall be under no obligation) to procure such insurance and
such Borrower agrees to reimburse the Administrative Agent for all reasonable
costs and expenses of procuring such insurance.

8.04 Existence; Franchises. Each Credit Agreement Party will, and will cause
each of its Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence and, in the case of
each Borrower and its respective Subsidiaries, its material rights, franchises,
licenses, permits, copyrights, trademarks and patents (and other Intellectual
Property); provided, however, that nothing in this Section 8.04 shall prevent
(i) sales of assets and other transactions by either Borrower or any of its
respective Subsidiaries in accordance with Section 9.02, (ii) the abandonment by
either Borrower or any of its respective Subsidiaries of any rights, franchises,
licenses, permits, copyrights, trademarks or patents (or other Intellectual
Property) which such Borrower reasonably determines are no longer material to
the operations of such Borrower and its respective Subsidiaries taken as a whole
or (iii) the withdrawal by either Borrower or any of its respective Subsidiaries
of its qualification as

 

-75-



--------------------------------------------------------------------------------

a foreign corporation, partnership, limited liability company or unlimited
liability company, as the case may be, in any jurisdiction if such withdrawal
would not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

8.05 Compliance with Statutes, etc. Each Credit Agreement Party will, and will
cause each of its Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such noncompliances as would not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

8.06 Compliance with Environmental Laws. (a) Each Borrower will comply, and will
cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or use of Real
Property now or hereafter owned, leased or operated by such Borrower or any of
its Subsidiaries, except such noncompliances as would not, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
and will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental
Laws. Except as have not had, and would not reasonably be expected to have, a
Material Adverse Effect, no Borrower nor any of its Subsidiaries will generate,
use, treat, store, Release or dispose of, or permit the generation, use,
treatment, storage, Release or disposal of Hazardous Materials on any Real
Property now or hereafter owned, leased or operated by such Borrower or any of
its Subsidiaries, or transport or permit the transportation of Hazardous
Materials to or from any such Real Property, except for Hazardous Materials
generated, used, treated, stored, Released or disposed of at any such Real
Properties or transported to or from such Real Properties in compliance with all
applicable Environmental Laws and as required in connection with the normal
operation, use and maintenance of the business or operations of Holdings or any
of its Subsidiaries.

(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 8.01(i), (ii) at any time that either
Borrower or any of its Subsidiaries are not in compliance with Section 8.06(a)
or (iii) at any time when an Event of Default is in existence, the Credit
Agreement Parties will (in each case) jointly and severally provide, at the
request of the Administrative Agent, an environmental site assessment report
concerning any Real Property owned, leased or operated by such Borrower or any
of its Subsidiaries, prepared by an environmental consulting firm reasonably
approved by the Administrative Agent, indicating the presence or absence of
Hazardous Materials and the reasonable worst case cost of any removal or
remedial action in connection with such Hazardous Materials on such Real
Property. If the Credit Agreement Parties fail to provide the same within 30
days after such request was made, the Administrative Agent may order the same,
the cost of which shall be borne (jointly and severally) by the Borrowers, and
the Credit Agreement Parties shall grant and hereby grant to the Administrative
Agent and the Lenders and their respective agents access to such Real Property
and specifically grant the Administrative Agent and the Lenders an irrevocable
non-exclusive license to undertake such an assessment at any reasonable time
upon reasonable notice to the U.S. Borrower, all at the sole expense of the
Borrowers (who shall be jointly and severally liable therefor).

 

-76-



--------------------------------------------------------------------------------

8.07 ERISA. (a) As soon as possible and, in any event, within ten (10) Business
Days after Holdings, any Subsidiary of Holdings or any ERISA Affiliate knows or
has reason to know of the occurrence of any of the following, Holdings will
deliver to the Administrative Agent a certificate of the chief financial officer
of Holdings setting forth the full details as to such occurrence and the action,
if any, that Holdings, such Subsidiary or such ERISA Affiliate is required or
proposes to take, together with any notices required or proposed to be given or
filed by Holdings, such Subsidiary, the Plan administrator or such ERISA
Affiliate to or with the PBGC or any other governmental agency, or a Plan
participant and any notices received by Holdings, such Subsidiary or such ERISA
Affiliate from the PBGC or any other government agency, or a Plan participant
with respect thereto: that a Reportable Event has occurred (except to the extent
that Holdings has previously delivered to the Administrative Agent a certificate
and notices (if any) concerning such event pursuant to the next clause hereof);
that a contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a
Plan subject to Title IV of ERISA is subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof, but only to the extent such disclosure could not be expected to
result in a violation of applicable securities laws), and an event described in
subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043
is reasonably expected to occur with respect to such Plan within the following
30 days; that an accumulated funding deficiency, within the meaning of
Section 412 of the Code or Section 302 of ERISA, has been incurred or an
application may be or has been made for a waiver or modification of the minimum
funding standard (including any required installment payments) or an extension
of any amortization period under Section 412 of the Code or Section 303 or 304
of ERISA with respect to a Plan; that a contribution required to be made with
respect to a Plan or Foreign Pension Plan has not been timely made which failure
is reasonably likely to result in a material liability; that a Plan has been or
is reasonably expected to be terminated, reorganized, partitioned or declared
insolvent; that a Plan has an Unfunded Current Liability other than as disclosed
on Schedule VI; that proceedings have been or are reasonably expected to be
instituted to terminate or appoint a trustee to administer a Plan; that a
proceeding has been instituted pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan; that Holdings, any Subsidiary of Holdings or
any ERISA Affiliate has incurred or is reasonably expected to incur any material
liability (including any indirect, contingent, or secondary liability) to or on
account of the termination of or withdrawal from a Plan under Section 4062,
4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan under
Section 401(a)(29), 4971, 4975 or 4980 of the Code or Section 409, 502(i) or
502(l) of ERISA or with respect to a group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under Section 4980B
of the Code; or that Holdings or any Subsidiary of Holdings has incurred or is
reasonably expected to incur any material liability pursuant to any employee
welfare benefit plan (as defined in Section 3(1) of ERISA) that provides
benefits to retired employees or other former employees (other than as required
by Section 601 of ERISA) or any Plan or any Foreign Pension Plan in addition to
the liability that existed on the Initial Borrowing Date pursuant to any such
plan or plans. Holdings will deliver to the Administrative Agent copies of any
records, documents or other information that must be furnished to the PBGC with
respect to any Plan pursuant to Section 4010 of ERISA. Holdings will also
deliver to the Administrative Agent a complete copy of the annual report (on
Internal Revenue Service Form 5500-series) of each Plan (including, to

 

-77-



--------------------------------------------------------------------------------

the extent required, the related financial and actuarial statements and opinions
and other supporting statements, certifications, schedules and information)
required to be filed with the Internal Revenue Service or other Governmental
Authority. In addition to any certificates or notices delivered to the Lenders
pursuant to the first sentence hereof, copies of annual reports and any records,
documents or other information required to be furnished to the PBGC or any other
Governmental Authority and any material notices received by Holdings, any
Subsidiary of Holdings or any ERISA Affiliate with respect to any Plan or
Foreign Pension Plan, shall be delivered to the Lenders no later than ten
(10) days after the date such annual report has been filed with the Internal
Revenue Service or other Governmental Authority; such records, documents and/or
information has been furnished to the PBGC or any other governmental agency or
such notice has been received by Holdings, the respective Subsidiary or the
ERISA Affiliate, as applicable.

(b) If, at any time after the Initial Borrowing Date, Holdings, any Subsidiary
of Holdings or any ERISA Affiliate maintains, or contributes to (or incurs an
obligation to contribute to), a pension plan that is subject to Title IV of
ERISA as defined in Section 3(2) of ERISA or Canadian Pension Plan which is not
set forth in Schedule VI, as may be updated from time to time, then Holdings
shall deliver to the Administrative Agent an updated Schedule VI as soon as
possible and, in any event, within ten (10) Business Days after Holdings, such
Subsidiary or such ERISA Affiliate maintains, or contributes to (or incurs an
obligation to contribute to) such pension plan. Such updated Schedule VI shall
supersede and replace the existing Schedule VI.

(c) Holdings will ensure, and cause each of its applicable Subsidiaries to
ensure, that all Foreign Pension Plans administered by it or into which it makes
payments obtains or retains (as applicable) registered status under and as
required by applicable law and is administered in a timely manner in all
respects in compliance with all applicable laws except where the failure to do
any of the foregoing, individually and in the aggregate, has not had, and would
not reasonably be expected to have, a Material Adverse Effect.

8.08 End of Fiscal Years; Fiscal Quarters. Each Borrower will cause (i) each of
its, and each of its Subsidiaries’, fiscal years to end on the Sunday closest to
September 30 of each year and (ii) each of its, and each of its Subsidiaries’,
fiscal quarters to end on the Sunday closest to
September 30, December 31, March 31 and June 30 of each year.

8.09 Performance of Obligations. Each Borrower will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as, individually and in the aggregate, have not had, and would
not reasonably be expected to have, a Material Adverse Effect.

8.10 Payment of Taxes. Each Credit Agreement Party will pay and discharge, and
will cause each of its Subsidiaries to pay and discharge, all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, prior to the date on which penalties
attach thereto, and all material lawful claims which, if unpaid, might become a
Lien or charge upon any properties of either

 

-78-



--------------------------------------------------------------------------------

Borrower or any of its respective Subsidiaries not otherwise permitted under
Section 9.01(i); provided that neither Holdings nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with generally accepted
accounting principles.

8.11 Use of Proceeds. Each Borrower will use the proceeds of the Loans only as
provided in Section 7.08.

8.12 Additional Security; Further Assurances; etc. (a) Holdings will, and will
cause each of the other Credit Parties that are Subsidiaries of Holdings to,
grant to the Collateral Agent for the benefit of the Secured Creditors security
interests and Mortgages in such assets and properties of Holdings and such other
Credit Parties that are Subsidiaries of Holdings as are not covered by the
original Security Documents and as may be reasonably requested from time to time
by the Administrative Agent or the Required Lenders (collectively, as may be
amended, modified or supplemented from time to time, the “Additional Security
Documents”); provided that the pledge of the outstanding capital stock of any
Foreign Subsidiary directly owned by the U.S. Borrower or a Domestic Subsidiary,
(other than a Canadian Subsidiary, although any pledge of outstanding capital
stock of the Canadian Subsidiary in excess of the amount specified below shall
be limited to securing guarantees of obligations of the Canadian Borrower as
more fully provided in the Pledge Agreement) shall be limited to (x) no more
than sixty-five percent (65%) of the total combined voting power for all classes
of the voting Equity Interests of such Foreign Subsidiary and (y) one-hundred
percent (100%) of the non-voting Equity Interests of such Foreign Subsidiary;
provided further that the pledge of the outstanding capital stock of any other
Foreign Subsidiary shall be limited to securing the obligations of the Canadian
Borrowers. All such security interests and Mortgages shall be granted pursuant
to documentation reasonably satisfactory in form and substance to the
Administrative Agent and (subject to exceptions as are reasonably acceptable to
the Administrative Agent) shall constitute valid and enforceable perfected
security interests and Mortgages superior to and prior to the rights of all
third Persons and subject to no other Liens except for Permitted Liens. The
Additional Security Documents or instruments related thereto shall be duly
recorded or filed in such manner and in such places as are required by law to
establish, perfect, preserve and protect (subject to exceptions as are
reasonably acceptable to the Administrative Agent) the Liens in favor of the
Collateral Agent required to be granted pursuant to the Additional Security
Documents and all taxes, fees and other charges payable in connection therewith
shall be paid in full. Notwithstanding any other provision in the Credit
Agreement or any other Credit Document, no Foreign Subsidiary shall be required
to pledge any of its assets to secure any obligations of the U.S. Borrower
(other than as guarantor of the Canadian Borrower).

(b) Holdings will, and will cause each of the other Credit Parties that are
Subsidiaries of Holdings to, at the expense of the respective Borrower, make,
execute, endorse, acknowledge, file and/or deliver to the Collateral Agent from
time to time such vouchers, invoices, schedules, confirmatory assignments,
conveyances, financing statements, transfer endorsements, powers of attorney,
certificates, real property surveys, reports, landlord waivers, bailee
agreements, control agreements and other assurances or instruments and take such
further steps relating to the Collateral covered by any of the Security
Documents as the Collateral Agent may reasonably require. Furthermore, Holdings
will, and will cause the other Credit Parties that

 

-79-



--------------------------------------------------------------------------------

are Subsidiaries of Holdings to, deliver to the Collateral Agent such opinions
of counsel, title insurance and other related documents as may be reasonably
requested by the Administrative Agent to assure itself that this Section 8.12
has been complied with.

(c) If the Administrative Agent reasonably determines that it or the Lenders are
required by law or regulation to have appraisals prepared in respect of any Real
Property of Holdings and its Subsidiaries constituting Collateral, the relevant
Borrower will, at its own expense, provide to the Administrative Agent
appraisals which satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of the Financial Institution Reform, Recovery and
Enforcement Act of 1989, as amended, and which shall otherwise be in form and
substance reasonably satisfactory to the Administrative Agent.

(d) Holdings agrees that each action required by clauses (a) through (c) of this
Section 8.12 shall be completed as soon as reasonably practicable, but in no
event later than 90 days after such action is requested to be taken by the
Administrative Agent or the Required Lenders, as the case may be; provided that,
in no event will Holdings or any of its Subsidiaries be required to take any
action, other than using its commercially reasonable efforts, to obtain consents
from third parties with respect to its compliance with this Section 8.12.

8.13 Ownership of Subsidiaries; etc. (a) Notwithstanding anything to the
contrary contained in this Agreement, (i) Holdings will at all times own 100% of
the Equity Interests of the U.S. Borrower, (ii) the U.S. Borrower will at all
times own 100% of the Equity Interests of Armstrong Containers, Inc., a Delaware
corporation, and (iii) Armstrong Containers, Inc. will at all times own 100% of
the Equity Interests of the Canadian Borrower.

(b) The U.S. Borrower will at all times cause each of its Subsidiaries to
constitute Wholly-Owned Subsidiaries of the U.S. Borrower, except that (i) the
U.S. Borrower may acquire (and thereafter own) one or more non-Wholly-Owned
Subsidiaries if, and to the extent, acquired pursuant to one or more Permitted
Acquisitions effected in accordance with the relevant requirements of
Section 8.15 and the definition of Permitted Acquisition contained herein;
provided that if any non-Wholly-Owned Subsidiary is acquired pursuant to a
Two-Step Permitted Acquisition, the respective Subsidiary shall be required to
become (and thereafter be) a Wholly-Owned Subsidiary on the earlier to occur of
(1) the date of the consummation of the subsequent merger or share acquisition
or acquisitions or (2) the date occurring 180 days after the consummation of the
initial acquisition of shares in connection therewith, (ii) in addition to
non-Wholly-Owned Subsidiaries acquired pursuant to preceding clause (i), after
the Initial Borrowing Date, the U.S. Borrower may create, establish or acquire
one or more Subsidiaries which do not constitute Wholly-Owned Subsidiaries of
the U.S. Borrower so long as all Investments therein (as well as any “deemed”
Investments pursuant to following clause (z)) are made, and are permitted to be
made, pursuant to clause (xiii) of Section 9.05, and (z) the U.S. Borrower may
permit any Wholly-Owned Subsidiary to become a non-Wholly-Owned Subsidiary, so
long as, at the time of such occurrence, no Default under Section 10.01 or 10.05
and no Event of Default then exists, no inter-company Indebtedness is owed to or
from such Person which would not be permitted if incurred on such date pursuant
to the relevant provisions of this Agreement, and the fair market value (as
determined by the U.S. Borrower in good faith) of the residual Equity Interests
of the U.S. Borrower and its other Subsidiaries therein (as of such date, and
net of any subsequent cash equity returns) are on such date (and at all time
thereafter)

 

-80-



--------------------------------------------------------------------------------

deemed to constitute an Investment made pursuant to clause (xiii) of
Section 9.05 and are permitted under clause (xiii) of Section 9.05. It is
understood and agreed that the foregoing shall not prevent (x) the sale,
transfer or other disposition by the U.S. Borrower and its Subsidiaries of all
Equity Interests owned by them in any Subsidiary in accordance with the relevant
requirements of Section 9.02 or (y) any liquidation or dissolution of a
Subsidiary otherwise permitted in accordance with the relevant requirements of
this Agreement.

8.14 Interest Rate Protection. For the period from the Initial Borrowing Date
until the second anniversary thereof, the U.S. Borrower shall cause at least 40%
of Consolidated Indebtedness to bear interest at fixed rates of interest or, to
the extent less than 40% of Consolidated Indebtedness bears interest at fixed
rates, to cause such shortfall to be covered by Interest Rate Protection
Agreements which establish a fixed or maximum interest rate reasonably
acceptable to the Administrative Agent.

8.15 Permitted Acquisitions. (a) Subject to the provisions of this Section 8.15
and the requirements contained in the definition of Permitted Acquisition, the
U.S. Borrower, the Canadian Borrower and each Wholly-Owned Subsidiary of the
U.S. Borrower which is a Credit Party may from time to time after the Effective
Date effect Permitted Acquisitions, so long as (in each case except to the
extent the Required Lenders otherwise specifically agree in writing in the case
of a specific Permitted Acquisition): (i) no Default or Event of Default shall
have occurred and be continuing at the time of the consummation of the proposed
Permitted Acquisition or immediately after giving effect thereto; (ii) the U.S.
Borrower shall have given to the Administrative Agent and the Lenders at least
10 Business Days’ prior written notice of any Permitted Acquisition (or such
shorter period of time as may be reasonably acceptable to the Administrative
Agent), which notice shall describe in reasonable detail the principal terms and
conditions of such Permitted Acquisition; (iii) calculations are made by the
U.S. Borrower with respect to the financial covenants contained in Sections 9.08
and 9.09 for the respective Calculation Period on a Pro forma Basis as if the
respective Permitted Acquisition (as well as all other Permitted Acquisitions
theretofore consummated after the first day of such Calculation Period) had
occurred on the first day of such Calculation Period, and such calculations
shall show that such financial covenants would have been complied with if the
Permitted Acquisition had occurred on the first day of such Calculation Period;
provided that, if the respective Permitted Acquisition is a Two-Step Permitted
Acquisition, the calculations required pursuant to this clause (iii) shall be
required to be made on a Pro forma Basis as otherwise required above, but both
after giving effect to (x) first, the acquisition of shares of the Target
actually acquired pursuant to the initial acquisition of shares (but not giving
effect to any subsequent merger or share acquisition or acquisitions to be
effected as part of the Two-Step Permitted Acquisition) and (y) second, to the
actions described in preceding clause (x) and the subsequent merger or share
acquisition or acquisitions which will conclude the respective Two-Step
Permitted Acquisition, and both sets of calculations shall show that the
financial covenants referenced above would have been complied with in both
scenarios described in preceding clauses (x) and (y) of this proviso (i.e.,
whether or not the subsequent merger or share acquisition or acquisitions is or
are ever effected); (iv) all representations and warranties contained herein and
in the other Credit Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date of such Permitted Acquisition (both before and after
giving effect thereto), unless stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all

 

-81-



--------------------------------------------------------------------------------

material respects as of such earlier date; (v) the aggregate consideration
(including, without limitation, (I) the aggregate principal amount of any
Indebtedness assumed, refinanced, incurred or issued in connection therewith and
(II) the aggregate amount of any deferred compensation or deferred purchase
price (including any earn-outs) at any time paid or payable in connection
therewith) paid or payable for the proposed Permitted Acquisition, when added to
the aggregate consideration paid or payable for all other Permitted Acquisitions
theretofore consummated from the Effective Date, shall not exceed $75,000,000 in
the aggregate; provided that, if the U.S. Borrower, the Canadian Borrower or any
Wholly-Owned Subsidiary which is a Credit Party utilizes (1) any Available
Retained ECF Amount, (2) the proceeds of any equity contribution made to
Holdings by an investment fund managed by Kelso & Company or other stockholders
of Holdings which were stockholders of Holdings on the Initial Borrowing Date
(including management to the extent the same constituted stockholders on the
Initial Borrowing Date) or (3) the proceeds of any other equity contribution
made to Holdings, and, in each case, contributed by Holdings to the U.S.
Borrower, the Canadian Borrower or the respective Wholly-Owned Subsidiary which
is a Credit Party, to effect, in whole or in part, any Permitted Acquisition,
the amount so utilized pursuant to this proviso shall not be included in
determining compliance with this clause (v); (vi) after giving effect to such
Permitted Acquisition and the payment of all post-closing purchase price
adjustments required (in the good faith determination of the U.S. Borrower) in
connection with such Permitted Acquisition (and all other Permitted Acquisitions
for which such purchase price adjustments may be required to be made) and all
Capital Expenditures (and the financing thereof) reasonably anticipated by the
U.S. Borrower to be made in the business acquired pursuant to such Permitted
Acquisition within the 90-day period (such period for any Permitted Acquisition,
a “Post-Closing Period”) following such Permitted Acquisition (and in the
businesses acquired pursuant to all other Permitted Acquisitions with
Post-Closing Periods ended during the Post-Closing Period of such Permitted
Acquisition), the Total Unutilized Revolving Loan Commitment shall equal or
exceed $15,000,000; and (vii) the U.S. Borrower shall have delivered to the
Administrative Agent and each Lender a certificate executed by its chief
financial officer, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (vi),
inclusive, and containing the calculations (in reasonable detail) required by
preceding clauses (iii), (v) and (vi).

(b) At the time of each Permitted Acquisition involving the creation or
acquisition of a Subsidiary, or the acquisition of Equity Interests of any
Person, the Equity Interests thereof created or acquired in connection with such
Permitted Acquisition shall be pledged for the benefit of the Secured Creditors
pursuant to (and to the extent required by) the Pledge Agreement; provided that
the pledge of the outstanding capital stock of any Foreign Subsidiary (other
than a Canadian Subsidiary, although any pledge of outstanding capital stock of
the Canadian Subsidiary in excess of the amount specified below shall be limited
to securing guarantees of obligations of the Canadian Borrower as more fully
provided in the Pledge Agreement) directly owned by the U.S. Borrower or a
Domestic Subsidiary shall be limited to (x) no more than sixty-five percent
(65%) of the total combined voting power for all classes of the voting Equity
Interests of such Foreign Subsidiary and (y) one-hundred percent (100%) of the
non-voting Equity Interest of such Foreign Subsidiary; provided further that the
pledge of the outstanding capital stock of any Foreign Subsidiary shall be
limited to securing the obligations of the Canadian Borrower.

 

-82-



--------------------------------------------------------------------------------

(c) Each Borrower will cause each Subsidiary which is formed to effect, or is
acquired pursuant to, a Permitted Acquisition to comply with, and to execute and
deliver all of the documentation as and to the extent required by, Sections 8.12
and 9.14, to the reasonable satisfaction of the Administrative Agent.

(d) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the respective Borrower that the certifications
pursuant to this Section 8.15 are true and correct and that all conditions
thereto have been satisfied and that same is permitted in accordance with the
terms of this Agreement, which representation and warranty shall be deemed to be
a representation and warranty for all purposes hereunder, including, without
limitation, Sections 7 and 10.

Section 9. Negative Covenants. Each Borrower hereby covenants and agrees, and
with respect to Sections 9.12, 9.13, 9.16 and 9.17 Holdings covenants and
agrees, that on and after the Effective Date and until the Total Commitment and
all Letters of Credit have terminated and the Loans, Notes and Unpaid Drawings
(in each case, together with interest thereon), Fees and all other Obligations
(other than any indemnities described in Section 13.13 which are not then due
and payable) incurred hereunder and thereunder, are paid in full:

9.01 Liens. The U.S. Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the U.S. Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets
(including sales of accounts receivable with recourse to the U.S. Borrower or
any of its Subsidiaries), or assign any right to receive income or permit the
filing of any financing statement under the UCC with respect to any Lien, or any
other similar notice of any Lien under any similar recording or notice statute;
provided that the provisions of this Section 9.01 shall not prevent the
creation, incurrence, assumption or existence of, or any filing in respect of,
the following (Liens described below are herein referred to as “Permitted
Liens”):

(i) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with generally accepted accounting
principles;

(ii) Liens in respect of property or assets of the U.S. Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, contractors’, materialmen’s and mechanics’ liens and other
similar Liens arising in the ordinary course of business, and (x) which do not
in the aggregate materially detract from the value of the U.S. Borrower’s or
such Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the U.S. Borrower or such Subsidiary or (y) which
are being contested in good faith by appropriate proceedings, which proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;

 

-83-



--------------------------------------------------------------------------------

(iii) Liens in existence on the Initial Borrowing Date which are listed, and the
property subject thereto described, in Schedule XI, plus renewals, replacements
and extensions of such Liens, provided that (x) the aggregate principal amount
of the Indebtedness, if any, secured by such Liens does not increase from that
amount outstanding at the time of any such renewal, replacement or extension and
(y) any such renewal, replacement or extension does not encumber any additional
assets or properties of the U.S. Borrower or any of its Subsidiaries;

(iv) Liens created pursuant to the Security Documents;

(v) licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of the U.S. Borrower or
any of its Subsidiaries;

(vi) Liens upon assets of the U.S. Borrower or any of its Subsidiaries subject
to Capitalized Lease Obligations to the extent such Capitalized Lease
Obligations are permitted by Section 9.04(iii), provided that (x) such Liens
only serve to secure the payment of Indebtedness and/or other monetary
obligations arising under such Capitalized Lease Obligation and (y) the Lien
encumbering the asset or assets giving rise to the Capitalized Lease Obligation
does not encumber any other asset of the U.S. Borrower or any Subsidiary of the
U.S. Borrower;

(vii) Liens placed upon equipment, machinery or other fixed assets acquired or
constructed after the Initial Borrowing Date and used in the ordinary course of
business of the U.S. Borrower or any of its Subsidiaries and placed at the time
of the acquisition or construction thereof by the U.S. Borrower or such
Subsidiary or within 90 days thereafter to secure Indebtedness incurred to pay
all or a portion of the purchase or construction price thereof or to secure
Indebtedness incurred solely for the purpose of financing the acquisition or
construction of any such equipment, machinery or other fixed assets or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount, provided that (x) the Indebtedness secured by such Liens is
permitted by Section 9.04(iii) and (y) in all events, the Lien encumbering the
equipment, machinery or other fixed assets so acquired or constructed does not
encumber any other asset of the U.S. Borrower or such Subsidiary;

(viii) easements, rights-of-way, restrictions, encroachments, Canadian municipal
by-laws, municipal regulations or municipal agreements, and other similar
charges or encumbrances, minor title deficiencies and minor adverse interests on
property in Canada, in each case not securing Indebtedness and not materially
interfering with the conduct of the business of the U.S. Borrower or any of its
Subsidiaries and the reservations, limitations, provisos and conditions, if any,
expressed in any original grant from the Crown of any Canadian real property or
interest therein;

(ix) Liens arising from precautionary UCC and PPSA financing statement filings
regarding operating leases entered into in the ordinary course of business;

 

-84-



--------------------------------------------------------------------------------

(x) attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 10.09;

(xi) statutory and common law landlords’ liens under leases to which the U.S.
Borrower or any of its Subsidiaries is a party;

(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
past practice (exclusive of obligations in respect of the payment for borrowed
money);

(xiii) Permitted Encumbrances;

(xiv) Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of a Subsidiary of the U.S. Borrower in existence at
the time such Subsidiary is acquired pursuant to a Permitted Acquisition,
provided that (x) any Indebtedness that is secured by such Liens is permitted to
exist under Section 9.04(v) or Section 9.04(xiv), and (y) such Liens are not
incurred in connection with, or in contemplation or anticipation of, such
Permitted Acquisition and do not attach to any other asset of the U.S. Borrower
or any of its Subsidiaries; and any extensions, renewals and replacements
thereof so long as the aggregate principal amount of the Indebtedness secured by
such Liens is not increased and any such extension, renewal or replacement does
not encumber any additional assets or properties of the U.S. Borrower or any of
its Subsidiaries;

(xv) deposits or pledges to secure bids, tenders, contracts (other than
contracts for the repayment of money), leases, statutory obligations, surety and
appeal bonds and other obligations of like nature arising in the ordinary course
of business;

(xvi) Liens on assets of Foreign Subsidiaries (other than a Canadian Credit
Party) securing Indebtedness permitted pursuant to Section 9.04(viii);

(xvii) Liens on intellectual property to the extent such Liens arise from the
granting of licenses to use such intellectual property to any Person in the
ordinary course of business;

(xviii) Liens on property subject to Sale-Leaseback Transactions to the extent
such Sale-Leaseback Transactions are permitted by Section 9.02(xiii);

(xix) Any encumbrances or restrictions (including, without limitation, put and
call agreements) with respect to the Equity Interests of any Joint Venture
expressly permitted by the terms of this Agreement arising pursuant to the
agreement evidencing such Joint Venture with respect to such Joint Venture;

 

-85-



--------------------------------------------------------------------------------

(xx) Liens not otherwise permitted by the foregoing clauses (i) through (xix),
or by following clause (xxi), to the extent attaching to properties and assets
with an aggregate fair market value not in excess of, and securing liabilities
not in excess of, $5,000,000 in the aggregate at any time outstanding; and

(xxi) so long as all proceeds deposited as described in this clause (xxi) (other
than amounts needed to pay regularly accruing interest on the Existing Senior
Subordinated Notes, which may be furnished by the U.S. Borrower from its own
funds (including proceeds of U.S. Borrower Revolving Loans)) have been obtained
from the issuance of Refinancing Subordinated Notes issued as contemplated by
Section 9.04(iv) and/or proceeds of issuances of equity by Holdings which are
permitted to be used for such purpose, proceeds of issuances of Refinancing
Subordinated Notes and/or issuances of equity by Holdings may, so long as in
accordance with the requirements of clause (a) of Section 9.10 hereof, be
delivered to the Existing Senior Subordinated Notes Trustee pursuant to
Section 8.01 of the Existing Senior Subordinated Notes Indenture, so long as a
notice of redemption has been delivered in respect of all then outstanding
Existing Senior Subordinated Notes and the aggregate proceeds so deposited are
sufficient to effect the repayment in full of all then outstanding Existing
Senior Subordinated Notes and the relevant requirements contained in
Section 8.01 of the Existing Senior Subordinated Notes Indenture are otherwise
satisfied.

In connection with the granting of Liens of the type described in clauses (iii),
(vi), (vii) and (xiv) of this Section 9.01 by the U.S. Borrower or any of its
Subsidiaries, the Administrative Agent and the Collateral Agent shall, and shall
be authorized to, take any actions deemed appropriate by it in connection
therewith (including, without limitation, by executing appropriate lien releases
or lien subordination agreements in favor of the holder or holders of such
Liens, in either case solely with respect to the item or items of equipment or
other assets subject to such Liens).

9.02 Consolidation, Merger, Purchase or Sale of Assets, etc. The U.S. Borrower
will not, and will not permit any of its Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any partnership, joint venture, or
transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets, or enter into any
sale-leaseback transactions, or purchase or otherwise acquire (in one or a
series of related transactions) any part of the property or assets (other than
purchases or other acquisitions of inventory, materials and equipment in the
ordinary course of business) of any Person (or agree to do any of the foregoing
at any future time), except that:

(i) Capital Expenditures by the U.S. Borrower and its Subsidiaries shall be
permitted to the extent not in violation of Section 9.07;

(ii) Investments may be made to the extent permitted by Section 9.05;

(iii) the U.S. Borrower and its Subsidiaries may sell assets, so long as (u) no
Default or Event of Default then exists or would result therefrom, (w) each such
sale is in an arm’s-length transaction and the U.S. Borrower or the respective
Subsidiary receives at least fair market value (as determined in good faith by
the U.S. Borrower or such

 

-86-



--------------------------------------------------------------------------------

Subsidiary, as the case may be), (x) at least 75% of the consideration received
by the U.S. Borrower or such Subsidiary shall be in the form of cash (taking
into account the amount of cash, the principal amount of any promissory notes
and the fair market value, as determined by the U.S. Borrower or such
Subsidiary, as the case may be, in good faith, of any other consideration) and
is paid at the time of the closing of such sale, (y) the Net Sale Proceeds
therefrom are applied as (and to the extent) required by Section 4.02(h) and
(z) the aggregate amount of the proceeds received from all assets sold pursuant
to this clause (iii) shall not exceed $5,000,000 in any fiscal year of the U.S.
Borrower;

(iv) each of the U.S. Borrower and its Subsidiaries may lease (as lessee) or
license (as licensee) real or personal property (so long as any such lease or
license does not create a Capitalized Lease Obligation except to the extent
permitted by Section 9.04(iii));

(v) each of the U.S. Borrower and its Subsidiaries may sell or discount, in each
case in the ordinary course of business, accounts receivable arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof and not as part of any financing transaction;

(vi) each of the U.S. Borrower and its Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the U.S. Borrower or any of its
Subsidiaries, in each case so long as no such grant otherwise affects the
Collateral Agent’s security interest in the asset or property subject thereto;

(vii) (w) any Domestic Subsidiary of the U.S. Borrower may be merged,
consolidated or liquidated with or into the U.S. Borrower (so long as the
surviving Person of such merger, consolidation or liquidation is a corporation,
limited liability company or limited partnership organized or existing under the
laws of the United States of America, any State thereof or the District of
Columbia and, if such surviving Person is not the U.S. Borrower, such Person
expressly assumes, in writing, all the obligations of the U.S. Borrower under
the Credit Documents pursuant to an assumption agreement in form and substance
reasonably satisfactory to the Administrative Agent) or any U.S. Subsidiary
Guarantor (so long as the surviving Person of such merger, consolidation or
liquidation is a Wholly-Owned Domestic Subsidiary of the U.S. Borrower, is a
corporation, limited liability company or limited partnership and is or becomes
a U.S. Subsidiary Guarantor concurrently with such merger, consolidation or
liquidation), (x) any Canadian Subsidiary of the U.S. Borrower (other than the
Canadian Borrower) may be merged, consolidated, amalgamated or liquidated with
or into the Canadian Borrower (so long as the Canadian Borrower is the surviving
corporation of such merger, consolidation, amalgamation or liquidation) or any
Canadian Subsidiary Guarantor (so long as the surviving Person of such merger,
consolidation, amalgamation or liquidation is a Wholly-Owned Subsidiary of the
U.S. Borrower organized or existing under the laws of Canada or any province
thereof, is not an unlimited liability company and is or becomes a Canadian
Subsidiary Guarantor concurrently with such merger, consolidation or
liquidation), (y) any Foreign Subsidiary of the U.S. Borrower (other than a
Canadian Credit Party) may be merged, consolidated, amalgamated or liquidated
with or into any

 

-87-



--------------------------------------------------------------------------------

Wholly-Owned Foreign Subsidiary of the U.S. Borrower, so long as such
Wholly-Owned Foreign Subsidiary is the surviving corporation of such merger,
consolidation, amalgamation or liquidation and (z) any Foreign Subsidiary (other
than a Canadian Credit Party) of the U.S. Borrower may be merged, consolidated
or liquidated with or into any U.S. Credit Party (so long as such U.S. Credit
Party is the surviving corporation of such merger, consolidation or
liquidation); provided that any such merger, consolidation, amalgamation or
liquidation shall only be permitted pursuant to this clause (vii), so long as
(I) no Default and no Event of Default then exists or would exist immediately
after giving effect thereto and (II) any security interests granted to the
Collateral Agent for the benefit of the Secured Creditors in the assets (and
Equity Interests) of any such Person subject to any such transaction shall
remain in full force and effect and perfected and enforceable (to at least the
same extent as in effect immediately prior to such merger, consolidation,
amalgamation or liquidation);

(viii) Permitted Acquisitions may be made to the extent permitted by
Section 8.15, and either Borrower or a Subsidiary Guarantor may permit another
Person to merge into or consolidate with it in order to effect a Permitted
Acquisition;

(ix) each of the U.S. Borrower and its Subsidiaries may make sales of inventory
in the ordinary course of business;

(x) each of the U.S. Borrower and its Subsidiaries may sell or otherwise dispose
of outdated, surplus or worn out property (other than Real Property), so long
as, in each case, disposed of in the ordinary course of business;

(xi) sales, transfers or dispositions by the U.S. Borrower or any of its
Subsidiaries of non-strategic assets purchased as part of a Permitted
Acquisition, so long as (t) no Default or Event of Default then exists or would
result therefrom, (u) each such sale, transfer or disposition is in an
arm’s-length transaction and the U.S. Borrower or the respective Subsidiary
receives at least fair market value (as determined in good faith by the U.S.
Borrower or such Subsidiary, as the case may be), (v) at least 85% of the
consideration received by the U.S. Borrower and its Subsidiaries shall be in the
form of cash (taking into account the amount of cash, the principal amount of
any promissory note and the fair market value, as determined by the U.S.
Borrower or such Subsidiary, as the case may be, in good faith, of any other
consideration and is paid at the time of closing of such sale, (w) the Net Sale
Proceeds therefrom are applied as (and to the extent) required by
Section 4.02(h), (x) the aggregate proceeds (determined in a manner consistent
with clause (v) above) received by the U.S. Borrower or such Subsidiary) from
all such sales, transfers or dispositions relating to a given Permitted
Acquisition shall not exceed 30% of the aggregate consideration paid for such
Permitted Acquisition, (y) calculations are made by the U.S. Borrower with
respect to the financial covenants contained in Sections 9.08 and 9.09 for the
respective Calculation Period on a Pro forma Basis as if the respective
Permitted Acquisition (as well as all other Permitted Acquisitions thereto
consummated after the first day of such Calculation Period), in each case after
giving effect to all sales, transfers or dispositions of assets consummated
pursuant to this clause (xi), had occurred on the first day of such Calculation
Period, and such calculation shall show that such financial covenants would have
been complied with

 

-88-



--------------------------------------------------------------------------------

if the Permitted Acquisition and the subsequent sale, transfer or disposition of
assets consummated pursuant to this clause (xi) had each occurred on the first
day of such Calculation Period, and (z) such non-strategic assets are sold,
transferred or disposed of on or prior to the first anniversary of the
respective Permitted Acquisition;

(xii) in order to effect a sale, transfer or disposition otherwise permitted by
this Section 9.02, a Subsidiary (other than the Canadian Borrower) of the U.S.
Borrower may be merged or consolidated with or into another Person, or may be
dissolved or liquidated;

(xiii) each of the U.S. Borrower and its Subsidiaries may effect Sale-Leaseback
Transactions; provided that (x) the aggregate amount of all proceeds received by
the U.S. Borrower and its Subsidiaries from all Sale-Leaseback Transactions
consummated on and after the Effective Date shall not exceed $2,000,000 and
(y) the Net Sale Proceeds therefrom are applied to repay Term Loans as provided
in Section 4.02(e) or reinvested or retained to the extent permitted by
Section 4.02(e);

(xiv) the U.S. Borrower and its Subsidiaries may consummate the Acquisition; and

(xv) the Canadian Borrower may terminate the lease for the Canadian leased
property located at 120 Walker Drive, Brampton, Ontario, in connection with the
exercise of the expansion option in the lease for the Canadian leased property
located at 27 Hanson Road, Brampton, Ontario.

Notwithstanding anything to the contrary contained above in this Section 9.02,
in no event shall the U.S. Borrower or any of its Subsidiaries (x) sell any
Equity Interests in any Subsidiary of the U.S. Borrower unless 100% of the
Equity Interests of such Subsidiary (and any of its Subsidiaries) owned by the
U.S. Borrower and its other Subsidiaries are sold or otherwise transferred
pursuant thereto (in a transaction otherwise meeting the foregoing requirements
of this Section 9.02) and, after giving effect thereto, the U.S. Borrower and
its Subsidiaries shall owe no Indebtedness to such Person or any of such
Person’s Subsidiaries (unless the amount thereof would be permitted pursuant to
Section 9.04 after giving effect to the change in status of such Person from a
Subsidiary to a non-Subsidiary) and any remaining Investments by the U.S.
Borrower and its Subsidiaries and such Person and its Subsidiaries after the
sale of all Equity Interests therein shall be required to be justified on such
date pursuant to clause (xiii) of Section 9.05 after giving effect to the change
in status of such Person from a Subsidiary to a non-Subsidiary (to the extent
the same were not previously justified pursuant to said clause) or (y) enter
into any sale-lease back transactions other than as permitted pursuant to
Section 9.02(xiii). To the extent the Required Lenders waive the provisions of
this Section 9.02 with respect to the sale of any Collateral, or any Collateral
is sold as permitted by this Section 9.02 (other than to Holdings or a
Subsidiary thereof), such Collateral shall be sold free and clear of the Liens
created by the Security Documents, and the Administrative Agent and the
Collateral Agent shall, and shall be authorized to, take any actions deemed
appropriate in order to effect the foregoing.

 

-89-



--------------------------------------------------------------------------------

9.03 Dividends. The U.S. Borrower will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
U.S. Borrower or any of its Subsidiaries, except that:

(i) any Subsidiary of the U.S. Borrower may pay Dividends or return capital or
make distributions and other similar payments with regard to its Equity
Interests to the U.S. Borrower or to a Wholly-Owned Subsidiary of the U.S.
Borrower which owns equity therein;

(ii) any non-Wholly-Owned Subsidiary of the U.S. Borrower may declare and pay
cash Dividends to its shareholders generally so long as the U.S. Borrower or its
respective Subsidiary which owns the Equity Interests in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);

(iii) so long as no Default or Event of Default exists at the time of the
respective Dividend, redemption or repurchase or would exist immediately after
giving effect thereto, the U.S. Borrower may pay cash Dividends to Holdings to
allow Holdings to redeem or repurchase (and Holdings may redeem or repurchase),
contemporaneously with such Dividend, Equity Interests of Holdings from
officers, employees and directors (or their estates) after the death,
disability, retirement or termination of employment or service as a director of
any such Person, or otherwise in accordance with any stock option plan or any
employee stock ownership plan that has been approved by the Board of Directors
of Holdings, provided that the aggregate principal amount of Dividends made by
the U.S. Borrower to Holdings pursuant to this clause (iii), and the aggregate
amount paid by Holdings in respect of all such Equity Interests so redeemed or
repurchased shall not (net of any proceeds received by Holdings from issuances
of its Equity Interests and contributed to the U.S. Borrower in connection with
such redemption or repurchase), in either case, exceed either (x) during any
fiscal year of the U.S. Borrower, $10,000,000 or (y) for all periods after the
Initial Borrowing Date (taken as a single period), $30,000,000;

(iv) the U.S. Borrower may pay cash Dividends to Holdings so long as the
proceeds thereof are promptly used by Holdings to pay expenses incurred by
Holdings in connection with offerings, registrations, or exchange listings of
equity securities and maintenance of same (A) where the net proceeds of such
offering are to be received by or contributed to the U.S. Borrower, or (B) in a
prorated amount of such expenses in proportion to the amount of such net
proceeds intended to be so received or contributed or loaned, or (C) otherwise
on an interim basis prior to completion of such offering so long as Holdings
shall cause the amount of such expenses to be repaid to the U.S. Borrower or the
relevant Subsidiary of the U.S. Borrower out of the proceeds of such offering
promptly if such offering is completed;

(v) the U.S. Borrower may pay cash Dividends to Holdings so long as the proceeds
thereof are promptly used by Holdings to pay costs (including all professional
fees and expenses) incurred by Holdings in connection with reporting obligations
under or otherwise incurred in connection with compliance with applicable laws,
applicable rules or regulations of any governmental, regulatory or
self-regulatory body or stock exchange, including in respect of any reports
filed with respect to the Securities Act, the Securities Exchange Act or the
respective rules and regulations promulgated thereunder;

 

-90-



--------------------------------------------------------------------------------

(vi) the U.S. Borrower may pay cash Dividends to Holdings so long as the
proceeds thereof are promptly used by Holdings to pay operating expenses in the
ordinary course of business (including, without limitation, professional fees
and expenses) and other similar corporate overhead costs and expenses, provided
that the aggregate amount of cash Dividends paid pursuant to this clause
(vi) during any fiscal year of Holdings shall not exceed $1,000,000;

(vii) the U.S. Borrower may pay cash Dividends to Holdings so long as the
proceeds thereof are promptly used by Holdings to pay (x) obligations under or
in respect of director and officer insurance policies or (y) indemnification
obligations owing to directors, officers, employees and other Persons under its
organizational documents, under the Employment Agreements and/or under the Kelso
Agreements (in the case of all such agreements and documents, as in effect on
the date hereof) or any other written agreements with or for the benefit of
directors, officers or employees entered into after the Effective Date by
Holdings in the ordinary course of business;

(viii) the U.S. Borrower may pay cash Dividends to Holdings in the amounts and
at the times of any payment by Holdings in respect of taxes, provided that
(x) the amount of cash Dividends paid pursuant to this clause (viii) to enable
Holdings to pay Federal and state income taxes at any time shall not exceed the
amount of such Federal and state income taxes actually owing by Holdings at such
time for the respective period and (y) any refunds received by Holdings shall
promptly be returned by Holdings to the U.S. Borrower; and

(ix) on the Initial Borrowing Date or promptly thereafter, the U.S. Borrower may
consummate the Distribution.

In determining compliance with this Section 9.03 (and in determining amounts
paid as Dividends pursuant hereto for purposes of the definition of Consolidated
EBITDA), amounts loaned or advanced to Holdings pursuant to Section 9.05(vi)
hereof shall be deemed to be cash Dividends paid to Holdings to the extent
provided in said Section 9.05(vi).

9.04 Indebtedness. The U.S. Borrower will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

(ii) Indebtedness under Interest Rate Protection Agreements entered into with
respect to other Indebtedness permitted under this Section 9.04 so long as the
entering into of such Interest Rate Protection Agreements are bona fide hedging
activities and are not for speculative purposes;

(iii) Indebtedness of the U.S. Borrower and its Subsidiaries evidenced by
Capitalized Lease Obligations (to the extent permitted pursuant to Section 9.07)
and

 

-91-



--------------------------------------------------------------------------------

purchase money Indebtedness described in Section 9.01(vii); provided that in no
event shall the aggregate principal amount of Capitalized Lease Obligations and
the principal amount of all such Indebtedness incurred or assumed in each case
after the Effective Date permitted by this clause (iii), when added to the
aggregate principal amount of all Indebtedness incurred pursuant to
Section 9.04(v) and (xiv), exceed $10,000,000 at any one time outstanding;

(iv) subordinated Indebtedness of the U.S. Borrower evidenced by the Existing
Senior Subordinated Notes (which may be guaranteed on a subordinated basis by
U.S. Subsidiary Guarantors as provided in the Existing Senior Subordinated Notes
Indenture) in an aggregate principal amount not to exceed $200,000,000 (as
(x) increased by the aggregate principal amount of Additional Existing Senior
Subordinated Notes issued pursuant to the immediately succeeding proviso after
the Initial Borrowing Date and (y) reduced by the amount of any prepayments of
principal of Existing Senior Subordinated Notes made after the Initial Borrowing
Date); provided that the U.S. Borrower may from time to time after the Initial
Borrowing Date and prior to the date of its initial issuance of Refinancing
Subordinated Notes issue Additional Existing Senior Subordinated Notes so long
as (1) the aggregate principal amount so issued after the Initial Borrowing Date
does not exceed $100,000,000, (2) an amount equal to the Net Debt Proceeds from
each such issuance shall be used, within 120 days after the date of such
issuance, to pay amounts in connection with Permitted Acquisitions made
substantially concurrently with the respective issuance of Additional Existing
Senior Subordinated Notes or within 120 days thereafter and, to the extent the
Net Debt Proceeds have not been so used, on or prior to the 120th day after the
issuance thereof, to repay Loans outstanding hereunder pursuant to the
requirements of Section 4.02(g) (determined as if the incurrence of the
Indebtedness represented by such Additional Existing Senior Subordinated Notes
was not permitted under this Section 9.04) and (3) at the time of each issuance
of any Additional Existing Senior Subordinated Notes and immediately after
giving effect thereto, no Default or Event of Default shall be in existence and
the U.S. Borrower shall be in compliance with the requirements of the Existing
Senior Subordinated Notes Indenture applicable to such issuance of Additional
Existing Senior Subordinated Notes and demonstrate that, as of last day of the
fiscal quarter most recently ended for which financial statements are then
available, it would be in compliance on a pro forma basis with Sections 9.08 (as
if the issuance of Additional Existing Senior Subordinated Notes and anticipated
use of proceeds thereof had occurred on the first day of the Test Period ended
on the last day of such fiscal quarter) and 9.09 (calculated as if the issuance
of Additional Existing Senior Subordinated Notes and the anticipated use of
proceeds thereof had occurred on the last day of such fiscal quarter) after
giving effect thereto; provided, further, that the then outstanding Existing
Senior Subordinated Notes may be refinanced in full, or at least a majority of
the then outstanding aggregate principal amount of Existing Senior Subordinated
Notes may be refinanced in part through a tender offer for then outstanding
Existing Senior Subordinated Notes, at any time through the issuance by the U.S.
Borrower of Refinancing Subordinated Notes (which may be guaranteed on a
subordinated basis by the U.S. Subsidiary Guarantors on substantially the same
terms as their guarantees of the theretofore outstanding Existing Senior
Subordinated Notes), and after the initial issuance of Refinancing Subordinated
Notes as described above in this proviso, Additional

 

-92-



--------------------------------------------------------------------------------

Refinancing Subordinated Notes may be issued from time to time, in the case of
each issuance of Refinancing Subordinated Notes (including the initial issuance
of Refinancing Subordinated Notes and each subsequent issuance) so long as
(w) the aggregate principal amount of outstanding Refinancing Subordinated
Notes, when added to the aggregate principal amount of Existing Senior
Subordinated Notes then outstanding (for this purpose disregarding (1) any
Existing Senior Subordinated Notes which will be repaid with proceeds of the
respective issuance of Refinancing Subordinated Notes substantially concurrently
therewith and (2) all Existing Senior Subordinated Notes, if the U.S. Borrower
has given to the Existing Senior Subordinated Notes Trustee a notice of
redemption of all outstanding Existing Senior Subordinated Notes (with the
respective redemption to occur within forty days of the giving of the respective
notice of redemption) in accordance with the provisions of the Existing Senior
Subordinated Notes Indenture and has taken all actions necessary to terminate
its obligations with respect to the Existing Senior Subordinated Notes and under
the Existing Senior Subordinated Notes Indenture, except those obligations
otherwise referred to in the penultimate paragraph of Section 8.01 of the
Existing Senior Subordinated Notes Indenture, in accordance with the
requirements of Section 8.01 of the Existing Senior Subordinated Notes
Indenture, as if same were not outstanding, in each case so long as same are
actually repaid substantially concurrently with the respective issuance of
Refinancing Subordinated Notes (in the case of preceding clause (1)) or redeemed
and discharged in accordance with the respective notice of redemption and, in
any event, within 40 days after the date of the respective issuance of
Refinancing Subordinated Notes (in the case of preceding clause (2)), does not
at any time exceed $300,000,000, (x) the aggregate amount of Net Debt Proceeds
from each issuance of Refinancing Subordinated Notes in excess of the amount of
such Net Debt Proceeds to be used to retire then outstanding Existing Senior
Subordinated Notes (and make payments of premium, if any, in respect thereof)
shall be used, within 120 days after the date of issuance thereof, to make
payments in connection with one or more Permitted Acquisitions made
substantially concurrently with such issuance of Refinancing Subordinated Notes
or within 120 days thereafter, and to the extent not so used shall be used to
make mandatory repayments of Loans pursuant to Section 4.02(g) (determined as if
the incurrence of the Indebtedness represented by such Additional Existing
Senior Subordinated Notes was not permitted under this Section 9.04), (y) at the
time of issuance of any Refinancing Subordinated Notes and immediately after
giving effect thereto, no Default or Event of Default shall be in existence and
the U.S. Borrower shall be in compliance with the requirements of the Existing
Senior Subordinated Notes Indenture (if any Existing Senior Subordinated Notes
are to remain outstanding) and the Refinancing Subordinated Notes Indenture
(unless it is the initial issuance of Refinancing Subordinated Notes), in each
case applicable to the respective issuance of Refinancing Subordinated Notes and
demonstrate that, as at the last day of the fiscal quarter most recently ended
for which financial statements are then available, it would be in compliance on
a pro forma basis with Sections 9.08 (as if the issuance of Refinancing
Subordinated Notes and the anticipated use of the proceeds thereof had occurred
on the first day of the Test Period ended on the last day of such fiscal
quarter) and 9.09 (calculated as if the issuance of Refinancing Subordinated
Notes and the anticipated use of the proceeds thereof had occurred on the last
day of such fiscal quarter) after giving effect thereto and (z) the Refinancing
Subordinated Notes meet the requirements contained in definition of “Refinancing
Subordinated Notes” contained herein;

 

-93-



--------------------------------------------------------------------------------

(v) Indebtedness of a Subsidiary of the U.S. Borrower acquired pursuant to a
Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness), provided that (x) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition, (y) such Indebtedness does not
constitute revolving credit or working capital Indebtedness and (z) in no event
shall the aggregate principal amount of Indebtedness incurred or assumed in each
case after the Effective Date permitted by this clause (v), when added to the
aggregate principal amount of all Indebtedness incurred pursuant to
Section 9.04(iii) and Section 9.04(xiv), exceed $10,000,000 at any one time
outstanding;

(vi) intercompany Indebtedness among the Borrowers and their Subsidiaries to the
extent permitted by Section 9.05(vi);

(vii) Existing Other Indebtedness outstanding on the Initial Borrowing Date and
listed on Schedule VII and any subsequent extension, renewal or refinancing
thereof, provided that the aggregate principal amount of the Indebtedness to be
extended, renewed or refinanced does not increase from that amount outstanding
at the time of any such extension, renewal or refinancing;

(viii) Indebtedness of Foreign Subsidiaries (other than a Canadian Credit Party)
incurred solely for working capital purposes in an aggregate principal amount
not to exceed $5,000,000 outstanding at any time;

(ix) unsecured Indebtedness evidenced by Management Notes in an aggregate
principal amount not to exceed $2,000,000 incurred in any fiscal year;

(x) unsecured Indebtedness incurred in the ordinary course of business to
finance insurance premiums;

(xi) Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections and other similar services in connection
with deposit accounts and Indebtedness in connection with drafts payable for
payroll and other ordinary course expense items;

(xii) Indebtedness in respect of Other Hedging Agreements so long as the
entering into of such Other Hedging Agreements are bona fide hedging activities
and are not for speculative purposes;

(xiii) unsecured Indebtedness of the U.S. Borrower (which may be guaranteed on a
subordinated basis by any or all U.S. Guarantors), in an aggregate outstanding
principal amount not to exceed $20,000,000 at any time, assumed or incurred in
connection with any Permitted Acquisition permitted under Section 8.15, which
was incurred in contemplation of or in connection with such Permitted
Acquisition, so long as such Indebtedness (and any guarantees thereof) are
subordinated to the Obligations upon terms and conditions at least as favorable
to the Lenders as the Existing Senior Subordinated Notes (and guarantees
thereof);

 

-94-



--------------------------------------------------------------------------------

(xiv) refinancings, renewals or extensions of any Indebtedness incurred pursuant
to clause (v) above, provided that (x) the aggregate principal amount of the
Indebtedness to be refinanced, renewed or extended does not increase from that
amount outstanding at the time of any such refinancing, renewal or extension and
is on terms not less favorable in any material respect to the Lenders and (y) in
no event shall the aggregate principal amount of Indebtedness outstanding
pursuant to this clause (xiv), when added to the aggregate principal amount of
all Indebtedness then outstanding pursuant to Sections 9.04(iii) and (v), exceed
$10,000,000 at any time;

(xv) additional Indebtedness of the U.S. Borrower and its Subsidiaries not to
exceed $10,000,000 in aggregate principal amount outstanding at any time;

(xvi) Contingent Obligations for performance, appeal, judgment, replevin and
similar bonds and suretyship arrangements, all in the ordinary course of
business;

(xvii) Contingent Obligations to insurers required in connection with worker’s
compensation and other insurance coverage incurred in the ordinary course of
business;

(xviii) guarantees made by the U.S. Borrower or any of its Subsidiaries of
Indebtedness of the U.S. Borrower or any of its Subsidiaries permitted to be
outstanding under clauses (ii), (x), (xi) or (xii) of this Section 9.04;
provided that Canadian Subsidiaries shall not be permitted to guarantee
obligations of the U.S. Borrower or its Domestic Subsidiaries pursuant to this
clause (xviii);

(xix) guarantees made by any Foreign Subsidiary (other than a Canadian Credit
Party) of Indebtedness of any other Foreign Subsidiary (other than a Canadian
Credit Party) permitted to be outstanding under clause (viii) of this
Section 9.04;

(xx) guarantees made by Subsidiaries acquired pursuant to a Permitted
Acquisition of Indebtedness acquired or assumed pursuant thereto in accordance
with Section 9.04(v), or any refinancing thereof pursuant to Section 9.04(xiv);
provided that such guarantees may only be made by Subsidiaries who were
guarantors of the Indebtedness originally acquired or assumed pursuant to
Section 9.04(v) at the time of the consummation of the Permitted Acquisition to
which such Indebtedness relates;

(xxi) customary Contingent Obligations in connection with sales, other
dispositions and leases permitted under Section 9.02 (but not in respect of
Indebtedness for borrowed money or Capitalized Lease Obligations) including
indemnification obligations with respect to leases, and guarantees of
collectability in respect of accounts receivable or notes receivable for up to
face value;

(xxii) guarantees of Indebtedness of directors, officers and employees of
Holdings or any of its Subsidiaries in respect of expenses of such Persons in
connection with relocations and other ordinary course of business purposes,
provided that the aggregate amount of Indebtedness so guaranteed, when added to
the aggregate amount of

 

-95-



--------------------------------------------------------------------------------

unreimbursed payments theretofore made in respect of such guarantees and the
amount of Investments then outstanding under clause (viii) of Section 9.05,
shall not at any time exceed $4,000,000;

(xxiii) guarantees of Indebtedness of a Person in connection with a Joint
Venture, provided, that the aggregate principal amount of any Indebtedness so
guaranteed, when added to the aggregate amount of unreimbursed payments
theretofore made in respect of such guarantees and the amount of Investments
then outstanding (and deemed outstanding) under clause (xiii) of Section 9.05,
shall not exceed $7,500,000; and

(xxiv) guarantees made by the U.S. Borrower or any of its Subsidiaries of
obligations (not constituting debt for borrowed money) of the U.S. Borrower or
any of its Subsidiaries owing to vendors and suppliers incurred in the ordinary
course of business; provided that Canadian Subsidiaries shall not be permitted
to guarantee obligations of the U.S. Borrower or its Domestic Subsidiaries
pursuant to this clause (xxiv).

9.05 Advances, Investments and Loans. The U.S. Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, lend money or credit
or make advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or hold any cash or Cash Equivalents
(each of the foregoing, an “Investment” and, collectively, “Investments”),
except that the following shall be permitted:

(i) the U.S. Borrower and its Subsidiaries may acquire and hold accounts
receivables owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms of the U.S. Borrower or such Subsidiary;

(ii) the U.S. Borrower and its Subsidiaries may acquire and hold cash and Cash
Equivalents;

(iii) the U.S. Borrower and its Subsidiaries may hold the Investments held by
them on the Initial Borrowing Date and described on Schedule XII, provided that
any additional Investments made with respect thereto shall be permitted only if
permitted under the other provisions of this Section 9.05;

(iv) the U.S. Borrower and its Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(v) the U.S. Borrower and its Subsidiaries may enter into Interest Rate
Protection Agreements to the extent permitted by Section 9.04(ii), and Other
Hedging Arrangements to the extent permitted by Section 9.04(xii);

 

-96-



--------------------------------------------------------------------------------

(vi) (w) the U.S. Credit Parties (other than Holdings) may make intercompany
loans to other U.S. Credit Parties, (x) the Canadian Credit Parties may make
intercompany loans to any other Canadian Credit Party, (y) the Canadian Credit
Parties may make intercompany loans to any U.S. Credit Party (other than
Holdings) so long as all payment obligations of the respective U.S. Credit
Parties are subordinated to their obligations under the Credit Documents on
terms reasonably satisfactory to the Administrative Agent and (z) U.S. Credit
Parties (other than Holdings) may make intercompany loans to Canadian Credit
Parties so long as the aggregate amount of outstanding loans made pursuant to
this sub-clause (z), when added to the aggregate amount invested pursuant to
sub-clause (y) of Section 9.05(xii) (net of any return on such investments not
in excess of the amount invested), in each case without giving effect to any
write-downs or write-offs on the amount loans or invested, does not exceed
$7,500,000, (collectively, “Intercompany Loans”), so long as any note held by a
Credit Party and evidencing any such Intercompany Loan is pledged to the
Collateral Agent pursuant to, and to the extent required by, the Pledge
Agreement; provided if, and to the extent that any such Intercompany Loan is
made to Holdings, the amount so loaned or advanced would be permitted to be paid
by the U.S. Borrower to Holdings at such time as a cash Dividend pursuant to
Section 9.03 (and which loan or advance shall not be in duplication of any
amounts permitted to be so paid as cash Dividends pursuant to said
Section 9.03); provided that all amounts advanced or loaned to Holdings pursuant
to this Section 9.05(vi) shall be deemed to constitute cash Dividends paid by
the U.S. Borrower to Holdings pursuant to the relevant clause(s) of Section 9.03
for purposes of determining compliance with Section 9.03 and for purposes of the
definition of Consolidated EBITDA contained herein;

(vii) Permitted Acquisitions shall be permitted in accordance with Section 8.15;

(viii) loans and advances by the U.S. Borrower and its Subsidiaries to employees
of the U.S. Borrower and its Subsidiaries in connection with relocations and
other ordinary course of business purposes (including travel and entertainment
expenses) shall be permitted, so long as the aggregate principal amount thereof
at any time outstanding (determined without regard to any write-downs or
write-offs of such loans and advances), when added to the aggregate amount of
all Indebtedness then guaranteed under clause (xxii) of Section 9.04 and all
unreimbursed payments theretofore made in respect of guarantees pursuant to
clause (xxii) of Section 9.04, shall not exceed $4,000,000;

(ix) Investments received in connection with bankruptcy or reorganization of
suppliers and customers, and Investments received in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(x) Investments consisting of payments made by the U.S. Borrower and its
Subsidiaries in respect of indemnification obligations then due and payable to
directors, officers, employees and other Persons under the U.S. Borrower’s or
its Subsidiaries’ organizational documents, any Employment Agreements or any
other written agreements with any such Person entered into after the Effective
Date by the U.S. Borrower or such Subsidiary in the ordinary course of business;

 

-97-



--------------------------------------------------------------------------------

(xi) non-cash consideration received in connection with any Asset Sale permitted
pursuant to Section 9.02(iii) or (xi);

(xii) investments in Equity Interests of (x) the U.S. Borrower or any
Wholly-Owned Domestic Subsidiary of the U.S. Borrower which is a Subsidiary
Guarantor and (y) the Canadian Credit Parties so long as the aggregate amount of
investments made pursuant to this clause (xii), when added to the aggregate
amount invested pursuant to sub-clause (z) of Section 9.05(vi) (net of any
return on such investments not in excess of the amount invested), in each case
without giving effect to any write-downs or write-offs on the amount loans or
invested, does not exceed $7,500,000,; and

(xiii) in addition to investments permitted by clauses (i) through (xii) of this
Section 9.05, the U.S. Borrower and its Subsidiaries may make additional loans,
advances and other Investments to or in a Person (including a Joint Venture) in
an aggregate amount for all loans, advances and other Investments made pursuant
to this clause (xiii) (including without any limitation any Investments deemed
made pursuant to this Section 9.05(xiii)) pursuant to Section 8.13(b) or the
penultimate sentence of Section 9.02) (in each case, determined without regard
to any write-downs or write-offs thereof), net of cash repayments and sale
proceeds in the case of Investments in the form of Indebtedness and cash equity
returns (whether as a distribution, dividend, redemption or sale) in the case of
equity investments, not to exceed, when added to the aggregate amount then
guaranteed under clause (xxiii) of Section 9.04 and all unreimbursed payments
theretofore made in respect of guarantees pursuant to clause (xxiii) of
Section 9.04, $7,500,000 at any time outstanding.

9.06 Transactions with Affiliates. The U.S. Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
related transactions with any Affiliate of the U.S. Borrower or any of its
Subsidiaries, other than in the ordinary course of business and on terms and
conditions substantially as favorable to the U.S. Borrower or such Subsidiary as
would reasonably be obtained by the U.S. Borrower or such Subsidiary at that
time in a comparable arm’s-length transaction with a Person other than an
Affiliate, except:

(i) Dividends may be paid to the extent provided in Section 9.03;

(ii) loans may be made and other transactions may be entered into by the U.S.
Borrower and its Subsidiaries to the extent permitted by Sections 9.02, 9.04 and
9.05;

(iii) customary fees and indemnifications may be paid to directors of Holdings,
the U.S. Borrower and its Subsidiaries;

(iv) the U.S. Borrower and its Subsidiaries may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions and other similar compensatory arrangements
with officers, employees and directors of Holdings, the U.S. Borrower and its
Subsidiaries in the ordinary course of business;

 

-98-



--------------------------------------------------------------------------------

(v) so long as no Default under Section 10.01 or 10.05 and no Event of Default
shall exist (both before and immediately after giving effect thereto), Holdings
and/or the U.S. Borrower may pay fees to Kelso and perform its other obligations
pursuant to the terms of the Kelso Agreements as in effect on the Effective
Date;

(vi) the Transactions (including the payment of fees and expenses in connection
therewith) shall be permitted;

(vii) transactions between or among the U.S. Borrower, the Canadian Borrower and
any of the U.S. Borrower’s Wholly-Owned Subsidiaries which are Subsidiary
Guarantors shall be permitted; and

(viii) the U.S. Borrower may reimburse Kelso for its reasonable out-of-pocket
expenses, and indemnify it, pursuant to the terms of the Kelso Agreements as in
effect on the Effective Date.

Notwithstanding anything to the contrary contained above in this Section 9.06,
in no event shall the U.S. Borrower or any of its Subsidiaries pay any
management, consulting or similar fee to Kelso or any Affiliate of Kelso except
as specifically provided in clauses (v) and (viii) of this Section 9.06.

9.07 Capital Expenditures. (a) The U.S. Borrower will not, and will not permit
any of its Subsidiaries to, make any Capital Expenditures, except that during
any fiscal year of the U.S. Borrower (beginning with its fiscal year ended
September 30, 2006), the U.S. Borrower and its Subsidiaries may make Capital
Expenditures so long as the aggregate amount of all such Capital Expenditures
does not exceed $30,000,000 in any fiscal year of the U.S. Borrower.

(b) In addition to the foregoing, in the event that the amount of Capital
Expenditures permitted to be made by the U.S. Borrower and its Subsidiaries
pursuant to clause (a) above in any fiscal year of the U.S. Borrower (beginning
with the fiscal year of the U.S. Borrower ended closest to September 30, 2007)
(before giving effect to any increase in such permitted Capital Expenditure
amount pursuant to this clause (b)) is greater than the amount of Capital
Expenditures actually made by the U.S. Borrower and its Subsidiaries during such
fiscal year (or such period, as the case may be), such excess may be carried
forward and utilized to make Capital Expenditures in the immediately succeeding
fiscal year, provided that in no event shall the amount permitted to be carried
over pursuant to this Section 9.07(b) exceed $5,000,000 in any fiscal year and
no amounts once carried forward pursuant to this Section 9.07(b) may be carried
forward to any fiscal year of the U.S. Borrower thereafter.

(c) In addition to the foregoing, the U.S. Borrower or any of its Subsidiaries
may make Capital Expenditures with the amount of Net Insurance Proceeds received
by the U.S. Borrower or any of its Subsidiaries from any Recovery Event, or
received in reimbursement for Capital Expenditures previously paid by the U.S.
Borrower or such Subsidiary in respect of such event, so long as such Net
Insurance Proceeds (other than amounts so received in reimbursement of Capital
Expenditures previously made) are reinvested as described in Section 4.02(j),
but only to the extent that such Net Insurance Proceeds are not otherwise
required to be applied to repay Term Loans pursuant to Section 4.02(j).

 

-99-



--------------------------------------------------------------------------------

(d) In addition to the foregoing, the U.S. Borrower or any of its Subsidiaries
may make Capital Expenditures not otherwise permitted under this Section 9.05 in
an amount not to exceed the then Available Retained ECF Amount.

(e) In addition to the foregoing, the U.S. Borrower, the Canadian Borrower and
their respective Wholly-Owned Subsidiaries that are Subsidiary Guarantors may
make additional Capital Expenditures (which Capital Expenditures will not be
included in any determination under Section 9.07(a) or (b)) constituting
Permitted Acquisitions effected in accordance with the requirements of
Section 8.15.

(f) In addition to the foregoing, the U.S. Borrower and its Subsidiaries may
consummate the Acquisition, and the purchase consideration payable in connection
therewith shall not be included as Capital Expenditures.

9.08 Consolidated Interest Coverage Ratio. The U.S. Borrower will not permit the
Consolidated Interest Coverage Ratio for any Test Period ending on the last day
of a fiscal quarter of the U.S. Borrower described below to be less than the
ratio set forth opposite such fiscal quarter below:

 

Fiscal Quarter Ending Closest to

   Ratio

September 30, 2006

   2.60:1.00

December 31, 2006

   2.60:1.00

March 31, 2007

   2.60:1.00

June 30, 2007

   2.70:1.00

September 30, 2007

   2.70:1.00

December 31, 2007

   2.80:1.00

March 31, 2008

   2.80:1.00

June 30, 2008

   2.95:1.00

September 30, 2008

   2.95:1.00

December 31, 2008

   3.05:1.00

and at all times thereafter

  

9.09 Maximum Consolidated Total Leverage Ratio. Holdings will not permit the
Consolidated Total Leverage Ratio for any Test Period ending on the last day of
a fiscal quarter of the U.S. Borrower described below to be greater than the
ratio set forth opposite such fiscal quarter below:

 

-100-



--------------------------------------------------------------------------------

Fiscal Quarter Ending Closest to

   Ratio

September 30, 2006

   4.80:1.00

December 31, 2006

   4.80:1.00

March 31, 2007

   4.80:1.00

June 30, 2007

   4.80:1.00

September 30, 2007

   4.55:1.00

December 31, 2007

   4.55:1.00

March 31, 2008

   4.30:1.00

June 30, 2008

   4.30:1.00

September 30, 2008

   4.05:1.00

December 31, 2008

   4.05:1.00

March 31, 2009

   3.80:1.00

June 30, 2009

   3.80:1.00

September 30, 2009 and

   3.55:1.00

at all times thereafter

  

9.10 Limitations on Payments of Subordinated Notes; Modifications of
Subordinated Note Documents, Certificate of Incorporation, By-Laws and Certain
Other Agreements, etc. The U.S. Borrower will not, and will not permit any of
its Subsidiaries to:

(a) make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or redemption or acquisition for value of, or any prepayment or
redemption as a result of any asset sale, Change of Control or similar event of
(including, in each case without limitation, by way of depositing with the
trustee with respect thereto money or securities before due for the purpose of
paying when due), any Subordinated Notes, except that so long as no Default
under Section 10.01 or 10.05 and no Event of Default then exists or would exist
immediately after giving effect to the respective repayment, redemption or
repurchase (or, if the proceeds described below are deposited with the Existing
Senior Subordinated Notes Trustee pursuant to Section 8.01 of the Existing
Senior Subordinated Notes Indenture substantially concurrently with the giving
of a notice of redemption by the U.S. Borrower for all then outstanding Existing
Senior Subordinated Notes, at the time of and immediately after giving effect to
the respective deposit of funds with the Existing Senior Subordinated Notes
Trustee), Existing Senior Subordinated Notes may be repaid, redeemed or
repurchased (so long as then retired), or the Existing Senior Subordinated Notes
Indenture discharged as described in Section 8.01 thereof (so long as the
Existing Senior Subordinated Notes will be repaid in full within 40 days of such
discharge) with proceeds of issuances of equity by Holdings which are permitted
to be used for such purpose and/or with proceeds of Refinancing Subordinated
Notes issued as contemplated by Section 9.04(iv) (and, in connection therewith,
amounts needed to pay regularly accruing interest on the Existing Senior
Subordinated Notes may be paid by the U.S. Borrower from its own funds
(including proceeds of U.S. Borrower Revolving Loans);

(b) amend or modify, or permit the amendment or modification of any provision
of, any Subordinated Note Document (after the entering into thereof, in the case
of any Subordinated Note Document described in clause (y) of the definition of
Subordinated Note Documents contained herein):

 

-101-



--------------------------------------------------------------------------------

(i) which amends, supplements, waives, or otherwise modifies the subordination
provisions contained therein;

(ii) except as permitted pursuant to Section 9.10(a) or 9.04 (in the case of an
increase in principal amount), which shortens the fixed maturity or increases
the principal amount of, or increases the rate or shortens the time of payment
of interest on, or increases the amount or shortens the time of payment of any
principal or premium payable whether at maturity, at a date fixed for prepayment
or by acceleration or otherwise of the Indebtedness evidenced by any
Subordinated Notes, or increases the amount of, or accelerates the time of
payment of, any fees or other amounts payable in connection therewith;

(iii) which relates to any material affirmative or negative covenants or any
events of default or remedies thereunder and the effect of which is to subject
Holdings, the U.S. Borrower or any of its Subsidiaries to any more onerous or
more restrictive provisions; or

(iv) which otherwise adversely affects the interests of the Lenders or Secured
Creditors with respect to the Subordinated Notes or the interests of the Lenders
under this Agreement or any other Credit Document in any material respect;

(c) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its Equity
Interests (including any Shareholders’ Agreement), or enter into any new
agreement with respect to its Equity Interests, unless such amendment,
modification, change or other action contemplated by this clause (iii) could not
reasonably be expected to be adverse in any material respect to the interests of
the Lenders; or

(d) amend, modify or change any provision of (x) any Management Agreement or any
Kelso Agreement, unless such amendment, modification or change could not
reasonably be expected to be adverse to the interests of the Lenders (although
no amendment, modification or change may be made to any monetary term thereof)
or (y) any Tax Sharing Agreement or enter into any new tax sharing agreement,
tax allocation agreement or similar agreement without the prior written consent
of the Administrative Agent.

 

-102-



--------------------------------------------------------------------------------

9.11 Limitation on Certain Restrictions on Subsidiaries. The U.S. Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by the U.S. Borrower or any of
its Subsidiaries, or pay any Indebtedness owed to the U.S. Borrower or any of
its Subsidiaries, (b) make loans or advances to the U.S. Borrower or any of its
Subsidiaries or (c) transfer any of its properties or assets to the U.S.
Borrower or any of its Subsidiaries, except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Credit Documents, (iii) the Subordinated Note Documents,
(iv) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of the U.S. Borrower or any of its
Subsidiaries, (v) customary provisions restricting assignment of any licensing
agreement (in which the U.S. Borrower or any of its Subsidiaries is the
licensee) or other contract entered into by the U.S. Borrower or any of its
Subsidiaries in the ordinary course of business, (vi) restrictions on the
transfer of any asset pending the close of the sale of such asset, (vii) any
agreement or instrument governing Indebtedness assumed in connection with a
Permitted Acquisition, to the extent the relevant encumbrance or restriction was
not agreed to or adopted in connection with, or in anticipation of, the
respective Permitted Acquisition and does not apply to the U.S. Borrower or any
Subsidiary of the U.S. Borrower, or the properties of any such Person, other
than the Persons or the properties acquired in such Permitted Acquisition,
(viii) encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business, (ix) any agreement or instrument relating to Indebtedness of a Foreign
Subsidiary incurred pursuant to clause (viii) of Section 9.04 to the extent such
encumbrance or restriction only applies to such Foreign Subsidiary, (x) an
agreement effecting a refinancing, replacement or substitution of Indebtedness
issued, assumed or incurred pursuant to an agreement or instrument referred to
in clause (vii) above, provided, that the provisions relating to such
encumbrance or restriction contained in any such refinancing, replacement or
substitution agreement are no less favorable to the U.S. Borrower or the Lenders
in any material respect than the provisions relating to such encumbrance or
restriction contained in the agreements or instruments referred to in such
clause (vii), and (xi) restrictions on the transfer of any asset subject to a
Lien permitted by Section 9.01.

9.12 Limitation on Issuance of Capital Stock. (a) Holdings will not issue
(i) any preferred stock or other preferred Equity Interests (other than
Qualified Preferred Stock) or (ii) any redeemable common stock or other
redeemable common Equity Interests other than common stock or other redeemable
common Equity Interests that is redeemable at the sole option of Holdings.

(b) Holdings will not permit any of its Subsidiaries to issue any Equity
Interests (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, Equity Interests, except
(i) for transfers and replacements of then outstanding shares of Equity
Interests, (ii) for stock splits, stock dividends and issuances which do not
decrease the percentage ownership of Holdings or any of its Subsidiaries in any
class of the Equity Interests of such Subsidiary, (iii) to qualify directors to
the extent required by applicable law, (iv) issuances to the U.S. Borrower or
any Wholly-Owned Subsidiary that is a Subsidiary Guarantor, to the extent any
additional Equity Interests are pledged pursuant to and in accordance with the
Pledge Agreement to the extent required by the terms thereof or (v) for
issuances by Subsidiaries of Holdings which are newly created or acquired in
accordance with the terms of this Agreement.

 

-103-



--------------------------------------------------------------------------------

9.13 Business. (a) Holdings will not permit at any time the business activities
taken as a whole conducted by the U.S. Borrower and its Subsidiaries to be
materially different from the business activities taken as a whole (including
incidental activities) conducted by the U.S. Borrower and its Subsidiaries on
the Initial Borrowing Date (after giving effect to the Transaction) and
businesses reasonably related thereto and reasonable extensions thereof.

(b) Holdings will not engage in any business other than its ownership of the
capital stock of, and the management of, the U.S. Borrower, provided that
Holdings may engage in those activities that are incidental to (i) the
maintenance of its corporate existence in compliance with applicable law,
(ii) legal, tax and accounting matters in connection with any of the foregoing
or following activities, (iii) the entering into, and performing its obligations
under, this Agreement, the other Documents, and the Management Agreements,
including the Kelso Agreements, to which it is a party, (iv) the issuance, sale
or repurchase of its Equity Interests to the extent permitted under this
Agreement, (v) dividends or distributions on its Equity Interests, (vi) the
filing of registration statements, and compliance with applicable reporting and
other obligations, under federal, state or other securities laws, (vii) the
listing of its equity securities and compliance with applicable reporting and
other obligations in connection therewith, (viii) the retention of (and the
entry into, and exercise of rights and performance of obligations in respect of,
contracts and agreements with) transfer agents, private placement agents,
underwriters, counsel, accountants and other advisors and consultants, (ix) the
performance of obligations under and compliance with its certificate of
incorporation and by-laws, or any applicable law, ordinance, regulation, rule,
order, judgment, decree or permit, including, without limitation, as a result of
or in connection with the activities of its Subsidiaries, (x) the incurrence and
payment of its operating and business expenses and any taxes for which it may be
liable, and (xi) making loans to or other Investments in, or incurrence of
Indebtedness from, the U.S. Borrower (or in the case of incurrence of
Indebtedness from any Wholly-Owned Domestic Subsidiary which is a Subsidiary
Guarantor) as and to the extent not prohibited by this Agreement.

9.14 Limitation on Creation of Subsidiaries. The U.S. Borrower will not, and
will not permit any of its Subsidiaries to, establish, create or acquire after
the Initial Borrowing Date any Subsidiary, provided that (A) the U.S. Borrower
and its Wholly-Owned Domestic Subsidiaries that are, or are to become, U.S.
Subsidiary Guarantors may create and/or acquire Wholly-Owned Domestic
Subsidiaries so long as (i) all of the Equity Interests of such new Subsidiary
are pledged to the Collateral Agent pursuant to the terms and conditions of the
Pledge Agreement, (ii) such new Subsidiary enters into the U.S. Subsidiaries
Guaranty and executes and delivers to the Collateral Agent counterparts of the
U.S. Security Agreement and the Pledge Agreement, (iii) such new Subsidiary
enters into such Additional Security Documents as the Administrative Agent or
the Required Lenders may require pursuant to Section 8.12 and (iv) such new
Subsidiary executes and delivers all other relevant documentation (including
opinions of counsel) of the type described in Section 5 as (x) such new
Subsidiary would have had to deliver if it were a Credit Party on the Initial
Borrowing Date or (y) as reasonably requested by the Administrative Agent,
(B) the Canadian Borrower and its Wholly-Owned Subsidiaries that are, or are to
become, Canadian Subsidiary Guarantors may create and/or acquire new Canadian
Subsidiaries that are Wholly-Owned Subsidiaries so long as such new

 

-104-



--------------------------------------------------------------------------------

Canadian Subsidiary executes a counterpart of (or joinder agreement for) the
Canadian Subsidiaries Guaranty and the Canadian Security Agreement (and, if such
Subsidiary is organized under the laws of the Province of Quebec, has its chief
executive office or principal place of business in the province of Quebec, or
has at any time tangible or intangible personal or real property in Quebec the
fair market value of which exceeds $5,000,000, execute a hypothec in form and
substance reasonably satisfactory to the Collateral Agent), and (C) Subsidiaries
which are not Wholly-Owned Subsidiaries as described in preceding clauses
(A) and (B) may be created, established and acquired in accordance with the
requirements set forth in Section 8.13(b), so long as any Equity Interests
therein owned by one or more Credit Parties are pledged pursuant to the Pledge
Agreement to the extent required by the terms thereof and Section 8.12.

9.15 Negative Pledges. Holdings shall not, and shall not permit any of its
Subsidiaries to, agree or covenant with any Person to restrict in any way its
ability to grant any Lien on its assets in favor of the Lenders or grant a Lien
on its assets (whether now owned or hereafter acquired) to any Person other than
the Lenders, except that this Section 9.15 shall not apply to (i) any covenants
contained in this Agreement or the Security Documents, (ii) the covenants
contained in the Subordinated Note Documents (so long as same do not restrict
the granting of Liens to secure Indebtedness pursuant to this Agreement), and
(iii) covenants and agreements made in connection with Liens described in
Section 9.01(iii), (vi), (vii) (xiv), (xvi), (xviii) or (xx) but only if such
covenant or agreement applies solely to the specific asset or assets to which
such Lien relates.

9.16 No Designation of Other Indebtedness as “Designated Senior Debt”. The
Credit Agreement Parties will not, and will not permit any of their Subsidiaries
to, designate any Indebtedness (other than the Obligations) of Holdings or any
of its Subsidiaries as “Designated Senior Debt” (or any substantially similar
term or designation) for the purposes of any Subordinated Note Document.

9.17 Additional Holdings Covenants

(a) Liens. Holdings will not create, incur assume or suffer to exist any
consensual Lien upon any of its assets, except Liens created pursuant to the
Security Documents;

(b) Consolidation or Merger. Holdings will not merge or consolidate with or into
any other Person;

(c) Indebtedness. Holdings will not contract, create, incur, assume or suffer to
exist any Indebtedness, except (i) Indebtedness of Holdings incurred pursuant to
this Agreement and the other Credit Documents, (ii) Holdings may guarantee, on a
subordinated basis, any Refinancing Subordinated Notes and Indebtedness incurred
pursuant to Section 9.04(xiii), so long as all such guarantees are subordinated
to Holdings’ guarantees of the Obligations to at least the same extent as the
subordinated guarantees (by the Subsidiary Guarantors) of the Existing Senior
Subordinated Notes are subordinated to the Obligations (and guarantees thereof)
pursuant to the terms of the Existing Senior Subordinated Notes Indenture and
(iii) Indebtedness owed to the U.S. Borrower or any of its Wholly-Owned Domestic
Subsidiaries which is a U.S. Subsidiary Guarantor, so long as the respective
loan or advance was made in accordance with the requirements of clause (vi) of
Section 9.05; and

 

-105-



--------------------------------------------------------------------------------

(d) Investments. Holdings will not, directly or indirectly, lend money or credit
or make advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person, except for capital contributions to, and purchases of Equity
Interests in, the U.S. Borrower.

Section 10. Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

10.01 Payments. Either Borrower shall (i) default in the payment when due of any
principal of (or Face Amount of in the case of any B/A Instrument) any Loan or
any Note or (ii) default, and such default shall continue unremedied for three
or more Business Days, in the payment when due of any interest on any Loan or
Note, any Unpaid Drawing or any Fees or any other amounts owing hereunder or
under any other Credit Document; or

10.02 Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or

10.03 Covenants. Holdings or any of its Subsidiaries shall (i) default in the
due performance or observance by it of any term, covenant or agreement contained
in Section 8.01(g), 8.08, 8.11, 8.13 or 8.15 or Section 9 or (ii) default in the
due performance or observance by it of any other term, covenant or agreement
contained in this Agreement or in any other Credit Document (other than those
set forth in Sections 10.01 and 10.02) and such default shall continue
unremedied for a period of 30 days after written notice thereof to the
defaulting party by the Administrative Agent or the Required Lenders; or

10.04 Default Under Other Agreements. (i) Holdings or any of its Subsidiaries
shall (x) default in any payment of any Indebtedness (other than the
Obligations) beyond the period of grace, if any, provided in an instrument or
agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity, or (ii) any Indebtedness (other than
the Obligations) of Holdings or any of its Subsidiaries shall be declared to be
(or shall become) due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment, prior to the stated maturity thereof,
provided that it shall not be a Default or an Event of Default under this
Section 10.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) and (ii) is at least $7,500,000; or

10.05 Bankruptcy, etc. Holdings or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,”

 

-106-



--------------------------------------------------------------------------------

as now or hereafter in effect, or any successor thereto (the “Bankruptcy Code”);
or an involuntary case is commenced against Holdings or any of its Subsidiaries,
and the petition is not controverted within 30 days, or is not dismissed within
60 days, after commencement of the case; or a custodian (as defined in the
Bankruptcy Code), receiver, receiver-manager, trustee, monitor is appointed for,
or takes charge of, all or substantially all of the property of Holdings or any
of its Subsidiaries, or Holdings or any of its Subsidiaries commences any other
proceeding under any reorganization, bankruptcy, insolvency, arrangement,
winding-up, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Holdings or any of its Subsidiaries (including without
limitation with respect to the Canadian Borrower under the Companies’ Creditors
Arrangement Act (Canada) or the Bankruptcy and Insolvency Act (Canada)), or
there is commenced against Holdings or any of its Subsidiaries any such
proceeding which remains undismissed for a period of 60 days, or Holdings or any
of its Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief
or other order approving any such case or proceeding is entered; or Holdings or
any of its Subsidiaries suffers any appointment of any custodian, receiver,
receiver-manager, trustee, monitor or the like for it or any substantial part of
its property to continue undischarged or unstayed for a period of 60 days; or
Holdings or any of its Subsidiaries makes a general assignment for the benefit
of creditors; or any corporate, limited liability company or similar action is
taken by any Credit Agreement Party or any of their Subsidiaries for the purpose
of effecting any of the foregoing; or

10.06 ERISA. (a) Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof under Section 412 of the Code or
Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof, but only to the extent such disclosure is required under
Section 8.07(a) hereof) and an event described in subsection .62, .63, .64, .65,
.66, .67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to
occur with respect to such Plan within the following 30 days, any Plan which is
subject to Title IV of ERISA shall have had or is likely to have a trustee
appointed to administer such Plan, any Plan which is subject to Title IV of
ERISA is, shall have been or is likely to be terminated or to be the subject of
termination proceedings under ERISA, any Plan shall have an Unfunded Current
Liability, a contribution required to be made with respect to a Plan or a
Foreign Pension Plan has not been timely made, Holdings or any Subsidiary of
Holdings or any ERISA Affiliate has incurred or is likely to incur any liability
to or on account of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971 or 4975 of
the Code or on account of a group health plan (as defined in Section 607(1) of
ERISA, Section 4980B(g)(2) of the Code or 45 Code of Federal Regulations
Section 160.103) under Section 4980B of the Code and/or the Health Insurance
Portability and Accountability Acts of 1996, or Holdings or any Subsidiary of
Holdings has incurred or is likely to incur liabilities pursuant to one or more
employee welfare benefit plans (as defined in Section 3(1) of ERISA) that
provide benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or Plans or Foreign Pension Plans, a “default”
within the meaning of Section 4219(c)(5) of ERISA shall occur with respect to
any Plan, any applicable law, rule or regulation is adopted, changed or
interpreted, or the interpretation or administration

 

-107-



--------------------------------------------------------------------------------

thereof is changed, in each case after the date hereof, by any Governmental
Authority or agency or by any court (a “Change of Law”), or, as a result of a
Change of Law, an event occurs following a Change in Law, with respect to or
otherwise affecting any Plan; (b) there shall result from any such event or
events the imposition of a lien, the granting of a security interest, or a
liability or a material risk of incurring a liability; and (c) such lien,
security interest or liability, either individually and/or in the aggregate, has
had, or would reasonably be expected to have, in the reasonable opinion of the
Required Lenders, a Material Adverse Effect; or

10.07 Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, (to the extent
provided therein) a perfected security interest in, and Lien on, all of the
Collateral (other than Collateral with an aggregate fair market value not in
excess of $1,000,000), in favor of the Collateral Agent, superior to and prior
to the rights of all third Persons (except as permitted by Section 9.01), and
subject to no other Liens (except as permitted by Section 9.01)); or

10.08 Guaranties. Any Guaranty or any provision thereof shall cease to be in
full force or effect as to any Guarantor, or any Guarantor or any Person acting
for or on behalf of such Guarantor shall deny or disaffirm such Guarantor’s
obligations under the Guaranty to which it is a party or any Guarantor shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to the Guaranty to which it is
a party; or

10.09 Judgments. One or more judgments or decrees shall be entered against
Holdings or any Subsidiary of Holdings involving in the aggregate for Holdings
and its Subsidiaries a liability or liabilities (not paid or fully covered by a
reputable and solvent insurance company) and such judgments and decrees either
shall be final and non-appealable or shall not be vacated, discharged or stayed
or bonded pending appeal for any period of 30 consecutive days, and the
aggregate amount of all such judgments (to the extent not so covered or paid by
such insurance company) equals or exceeds $7,500,000; or

10.10 Change of Control. A Change of Control shall occur; or

10.11 Refinancing of Existing Senior Subordinated Notes. The Existing Senior
Subordinated Notes have not been refinanced and repaid in full (through one or
more equity issuances by Holdings and/or the proceeds of Refinancing
Subordinated Notes pursuant to Section 9.04(iv)) prior to April 15, 2010;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the U.S. Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent, any Lender or the holder of any Note to enforce its claims
against any Credit Party (provided that, if an Event of Default specified in
Section 10.05 shall occur with respect to any Credit Agreement Party, the result
which would occur upon the giving of written notice by the Administrative Agent
as specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice): (i) declare the Total Commitment

 

-108-



--------------------------------------------------------------------------------

terminated, whereupon all Commitments of each Lender shall forthwith terminate
immediately and any Commitment Commission shall forthwith become due and payable
without any other notice of any kind; (ii) declare the principal of and any
accrued interest in respect of all Loans and the Notes and all Obligations owing
hereunder and thereunder (including the Face Amount of all outstanding Bankers
Acceptance Loans and Unpaid Drawings) to be, whereupon the same shall become,
forthwith due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Credit Party;
(iii) terminate any Letter of Credit which may be terminated in accordance with
its terms; (iv) direct the U.S. Borrower or the Canadian Borrower, as the case
may be, to pay (and each of the U.S. Borrower and the Canadian Borrower agrees
that upon receipt of such notice, or upon the occurrence of an Event of Default
specified in Section 10.05 with respect to Holdings or either Borrower, it will
pay) to the Collateral Agent at the Payment Office such additional amount of
cash or Cash Equivalents, to be held as security by the Collateral Agent, as is
equal to the aggregate Stated Amount of all Letters of Credit issued for the
account of the U.S. Borrower or the Canadian Borrower, as the case may be, and
then outstanding; (v) enforce, as Collateral Agent, all of the Liens and
security interests created pursuant to the Security Documents; and (vi) apply
any cash collateral held by the Administrative Agent pursuant to Section 4.02 to
the repayment of the Obligations.

Section 11. Definitions and Accounting Terms

11.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Acquired Canadian Business” shall mean certain assets from Industrial
Containers Ltd. and Arshinoff & Company Ltd.

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of the
U.S. Borrower or the Canadian Borrower or (y) 100% of the Equity Interests of
any such Person, which Person shall, as a result of the respective acquisition,
become a Wholly-Owned Domestic Subsidiary of the U.S. Borrower or a Wholly-Owned
Canadian Subsidiary of the Canadian Borrower, as the case may be (or shall be
merged with and into a Borrower or a Subsidiary Guarantor, with such Borrower or
such Subsidiary Guarantor being the surviving Person).

“Acquisition” shall mean the purchase of the Acquired Canadian Business pursuant
to the Acquisition Documents.

“Acquisition Agreement” shall mean the Asset Purchase Agreement, dated as of
June 16, 2006, by and among the Canadian Borrower, the U.S. Borrower, 6045995
Canada Inc., 4095138 Canada Inc., Industrial Containers Ltd. and Arshinoff & Co.
Ltd.

“Acquisition Documents” shall mean the collective reference to the Acquisition
Agreement and all other agreements and documents relating to the Acquisition, as
same may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof.

 

-109-



--------------------------------------------------------------------------------

“Additional Existing Senior Subordinated Notes” shall mean up to $100,000,000
aggregate principal amount of “Additional Notes” (as such term is defined in the
Existing Senior Subordinated Notes Indenture) as may be issued from time to time
after the Initial Borrowing Date.

“Additional Refinancing Subordinated Notes” shall mean “additional notes” issued
pursuant to the Refinancing Subordinated Notes Indenture, which notes shall be
in substantially the same form as the Refinancing Subordinated Notes originally
issued pursuant to the Refinancing Subordinated Notes Indenture, and all Net
Debt Proceeds of which shall be used for the purposes provided in
Section 9.04(iv).

“Additional Security Documents” shall have the meaning provided in Section 8.12.

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus the sum of the amount of all net non-cash charges
(including, without limitation, depreciation, amortization, deferred tax expense
and non-cash interest expense) and net non-cash losses which were included in
arriving at Consolidated Net Income for such period, less the amount of all net
non-cash gains and non-cash credits which were included in arriving at
Consolidated Net Income for such period.

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets (but excluding therefrom all cash and Cash Equivalents) less
Consolidated Current Liabilities at such time.

“Administrative Agent” shall mean Deutsche Bank Trust Company Americas, in its
capacity as Administrative Agent for the Lenders hereunder, and shall include
any successor to the Administrative Agent appointed pursuant to Section 12.10;
provided that as used herein and in the other Credit Documents, for purposes of
actions to be taken hereunder, notices to be received or given and payments to
be received or made in respect of C Term Loans or Canadian Borrower Incremental
Term Loans, the term “Administrative Agent” shall mean the Canadian Sub-Agent.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the securities having ordinary voting power for the election of directors
(or equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of the Borrower or any Subsidiary thereof as a
result of this Agreement, the extensions of credit hereunder or its actions in
connection therewith.

 

-110-



--------------------------------------------------------------------------------

“Agents” shall mean the Administrative Agent and any other agent with respect to
the Credit Documents, including, without limitation, the Joint Lead Arrangers
and the Documentation Agent.

“Aggregate Canadian Borrower RL Exposure” shall mean, at any time, the sum of
(i) the aggregate principal amount, or Face Amount, as applicable, of all
Canadian Borrower Revolving Loans outstanding at such time (for this purpose,
using the U.S. Dollar Equivalent of the principal amount or Face Amount, as the
case may be, of any Canadian Dollar Denominated Revolving Loans), and (ii) the
aggregate amount of all Canadian Borrower Letter of Credit Outstandings (using
the U.S. Dollar Equivalent of all amounts expressed in Canadian Dollars) at such
time.

“Aggregate U.S. RL Exposure” shall mean, at any time, the sum of (i) the
aggregate principal amount of all U.S. Borrower Revolving Loans then
outstanding, (ii) the aggregate amount of all U.S. Borrower Letter of Credit
Outstandings at such time and (iii) the aggregate principal amount of all
Swingline Loans then outstanding.

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

“Applicable Currency” shall mean (i) with respect to any Loan, the Available
Currency in which such Loan was incurred and (ii) with respect to any Letter of
Credit, the Available Currency in which such Letter of Credit was denominated.

“Applicable Margin” in respect of (i) B Term Loans maintained as (A) Base Rate
Loans, 0.75% and (b) Eurodollar Loans, 1.75%; (ii) in the case of C Term Loans
maintained as (A) Canadian Prime Rate Loans, 1.00% and (B) B/A Discount Rate
Loans, 2.00%; and (iii) Revolving Loans and Swingline Loans for any Margin
Reduction Period shall mean, from and after any Start Date to and including the
corresponding End Date, the respective percentage per annum set forth below
under the respective Type and Tranche of Loans and opposite the respective Level
(i.e., Level 1, Level 2, Level 3 or Level 4, as the case may be) indicated to
have been achieved on the applicable Test Date for such Start Date (as shown in
the respective officer’s certificate delivered pursuant to Section 8.01(f) or
the first proviso below):

 

-111-



--------------------------------------------------------------------------------

Level

  

Consolidated Total

Leverage Ratio

   Swingline Loans and Revolving
Loans maintained
as Base Rate Loans or Canadian Prime
Rate Loans   Revolving Loans maintained as
Eurodollar Loans or as Bankers’
Acceptance Loans

1

   Less than 2.50:1.00    0.25%   1.25%

2

   Greater than or equal to 2.50:1.00 but less than 3.00:1.00    0.50%   1.50%

3

   Greater than or equal to 3.00:1.00 but less than 3.50:1.00    0.75%   1.75%

4

   Greater than or equal to 3.50:1.00    100%   2.00%

; provided, however, that if the U.S. Borrower fails to deliver the financial
statements required to be delivered pursuant to Section 8.01(b) or
(c) (accompanied by the officer’s certificate required to be delivered pursuant
to Section 8.01(f) showing the applicable Consolidated Total Leverage Ratio on
the relevant Test Date) on or prior to the respective date required by such
Sections, then Level 4 pricing shall apply until such time, if any, as the
financial statements required as set forth above and the accompanying officer’s
certificate have been delivered showing the pricing for the respective Margin
Reduction Period is at a Level below Level 4 (it being understood that, in the
case of any late delivery of the financial statements and officer’s certificate
as so required, any reduction in the Applicable Margin shall apply only from and
after the date of the delivery of the complying financial statements and
officer’s certificate); provided, further, (i) at all times when any Default or
Event of Default is in existence, Level 4 pricing shall apply to all Revolving
Loans and Swingline Loans and (ii) that for the period from the Initial
Borrowing Date to the date of the delivery of the U.S. Borrower’s financial
statements (and related officer’s certificate) in respect of its fiscal quarter
ending closest to September 30, 2006, Level 4 pricing shall apply to all
Revolving Loans and Swingline Loans. The Applicable Margins for any Tranche of
Incremental Term Loans shall be (x) in the case of Incremental Term Loans added
to an existing Tranche, the same as the Applicable Margins for such existing
Tranche, and (y) otherwise, as specified in the respective Incremental Term Loan
Commitment Agreement.

“Applicable Prepayment Percentage” shall mean, at any time, 50%; provided that
if at any time the Consolidated Total Leverage Ratio is (i) less than 2.75:1.00
(as set forth in an officer’s certificate delivered pursuant to Section 8.01(f)
for the fiscal quarter or fiscal year then last ended), the Applicable
Prepayment Percentage shall instead be 25% and (ii) less than 2.00:1.00 (as set
forth in an officer’s certificate delivered pursuant to Section 8.01(f) for the
fiscal quarter or fiscal year then last ended), the Applicable Prepayment
Percentage shall instead be 0%.

“Asset Sale” shall mean any sale, transfer or other disposition by the U.S.
Borrower or any of its Subsidiaries to any Person (including by way of
redemption by such Person) other than to the U.S. Borrower or a Wholly-Owned
Subsidiary of the U.S. Borrower of any asset (including, without limitation, any
capital stock or other securities of, or Equity Interests in, another Person)
other than sales or liquidations of Cash Equivalents and sales of assets
pursuant to Sections 9.02(v), (vi), (vii) and (ix).

 

-112-



--------------------------------------------------------------------------------

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit L (appropriately completed).

“Available Currency” shall mean (i) with respect to C Term Loans, Canadian
Dollar Denominated Revolving Loans, Canadian Borrower Incremental Term Loans and
Canadian Dollar Denominated Letters of Credit, Canadian Dollars, (ii) with
respect to B Term Loans, Incremental Term Loans (other than Canadian Borrower
Incremental Term Loans), Revolving Loans (other than Canadian Dollar Denominated
Revolving Loans) and Swingline Loans and Letters of Credit (other than Canadian
Dollar Denominated Letters of Credit), U.S. Dollars.

“Available Retained ECF Amount” shall mean (i) an amount which is initially
equal to zero, plus (ii) the cumulative amount for all then-completed Excess
Cash Flow Payment Periods of the sum of (A) an amount of Excess Cash Flow
permitted to be retained by the U.S. Borrower in any Excess Cash Flow Payment
Period (commencing with the U.S. Borrower’s 2007 fiscal year) after giving
effect to the calculation of Excess Cash Flow for the previous Excess Cash Flow
Payment Period and the payment of Loans required pursuant to Section 4.02(i) in
respect of such Excess Cash Flow Payment Period and (B) an amount equal to 50%
of the aggregate amount of Excess Voluntary Prepayments made during such period
(except to the extent same were applied in direct order of maturity to Scheduled
Repayments due and payable within 12 months after the date of the respective
payment), minus (iii) the amount of Excess Cash Flow (expressed as a positive
amount) for any Excess Cash Flow Payment Period in which Excess Cash Flow was a
negative number, minus (iv) any amount of the Available Retained ECF Amount used
to make Capital Expenditures as permitted by Section 9.07(d), minus (v) the
amount of the Available Retained ECF Amount utilized to effectuate one or more
Permitted Acquisitions pursuant to clause (b) of the proviso to
Section 8.15(a)(vi). Notwithstanding anything to the contrary contained above,
the Available Retained ECF Amount shall be zero until the occurrence of the
first Excess Cash Flow Payment Date.

“B Term Loan” shall have the meaning provided in Section 1.01(a).

“B Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled “B
Term Loan Commitment,” as the same may be terminated pursuant to Sections 3.03
and/or 10.

“B Term Loan Maturity Date” shall mean July 17, 2013; provided that if all the
Existing Senior Subordinated Notes shall not have been refinanced (on terms and
conditions to be mutually agreed) and repaid in full (through one or more equity
issuances by Holdings and/or the proceeds of Refinancing Subordinated Notes
pursuant to Section 9.04(iv)), prior to April 15, 2010, then the B Term Loan
Maturity Date shall instead be April 15, 2010.

“B Term Note” shall have the meaning provided in Section 1.05(a).

“B/A Discount Proceeds” shall mean, in respect of any Bankers’ Acceptance or
Draft to be purchased by a Canadian Borrower RL Lender on any date pursuant to
Section 1.01(e) and Schedule XIII hereto, the difference between (i) the result
(rounded to the nearest whole Canadian cent, and with one-half of one Canadian
cent being rounded up)

 

-113-



--------------------------------------------------------------------------------

calculated on such day by dividing the aggregate Face Amount of such Bankers’
Acceptance or Draft by the sum of one plus the product of (x) the Reference
Discount Rate (expressed as a decimal) applicable to such Bankers’ Acceptance or
Draft multiplied by (y) a fraction, the numerator of which is the number of days
in the term of such Bankers’ Acceptance or Draft and the denominator of which is
365; and (ii) the aggregate applicable Drawing Fee with such product being
rounded up or down to the fifth decimal place and .000005 being rounded up.

“B/A Discount Rate” shall mean:

(i) with respect to B/A Discount Rate Loans advanced by a C Term Loan Lender
that is a Schedule I Bank and with respect to Bankers’ Acceptances to be
purchased by a Canadian Borrower RL Lender that is a Schedule I Bank, the CDOR
Rate; and

(ii) with respect to B/A Discount Rate Loans advanced by a C Term Loan Lender
that is not a Schedule I Bank and with respect to Bankers’ Acceptances or
completed Drafts to be purchased by a Canadian Borrower RL Lender that is not a
Schedule I Bank, the CDOR Rate plus ten (10) basis points (0.10%).

“B/A Discount Rate Loan” shall mean any Canadian Borrower Term Loan during the
period at which it bears interest at a rate determined by reference to the B/A
Discount Rate.

“B/A Equivalent Note” shall have the meaning provided in Schedule XIII hereto.

“B/A Instruments” shall mean, collectively, Bankers’ Acceptances, Drafts and B/A
Equivalent Notes, and, in the singular, any one of them.

“B/A Lender” shall mean any Canadian Borrower RL Lender which is not a Non-B/A
Lender.

“Bankers’ Acceptance” means a Draft drawn by the Canadian Borrower and accepted
by a Canadian Borrower RL Lender pursuant to Section 1.01(e) and Schedule XIII
hereto.

“Bankers’ Acceptance Loans” shall mean (i) the creation of Bankers’ Acceptances
or (ii) the creation and purchase of completed Drafts and the exchange of such
Drafts for B/A Equivalent Notes, in each case as contemplated in Sections
1.01(e) and Schedule XIII hereto.

“Bankruptcy Code” shall have the meaning provided in Section 10.05.

“Base Rate” at any time shall mean the higher of (i) the rate which is 1/2 of 1%
in excess of the Federal Funds Rate at such time and (ii) the Prime Lending Rate
at such time.

“Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each other Dollar
Denominated Loan which is designated or deemed designated as a Base Rate Loan by
the respective Borrower at the time of the incurrence thereof or conversion
thereto.

 

-114-



--------------------------------------------------------------------------------

“Borrowers” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrowing” shall mean the borrowing of one Type of Loan pursuant to a single
Tranche by the Canadian Borrower or the U.S. Borrower, as the case may be, from
all the Lenders having Commitments with respect to such Tranche (or from the
Swingline Lender, in the case of Swingline Loans) on a given date (or resulting
from a conversion or conversions on such date), having (x) in the case of
Eurodollar Loans or B/A Discount Rate Loans the same Interest Period and (y) in
the case of Bankers’ Acceptance Loans, underlying Bankers’ Acceptances Drafts or
B/A Equivalent Notes with the same maturities; provided (x) that Base Rate Loans
incurred pursuant to Section 1.10(b) shall be considered part of the related
Borrowing of Eurodollar Loans, (y) any Incremental Term Loans incurred pursuant
to Section 1.01(c) shall be considered part of the related Borrowing of the then
outstanding Tranche of Term Loans (if any) to which such Incremental Term Loans
are added pursuant to, and in accordance with the requirements of,
Section 1.15(c) and (z) any U.S. Borrower Revolving Loans made pursuant to
Incremental RL Commitments and added to then outstanding Borrowings, in
accordance with requirements of Section 1.16(c), shall be considered part of the
related Borrowing of then outstanding U.S. Borrower Revolving Loans to which
same are added.

“Business Day” shall mean (i) for all purposes other than as covered by clauses
(ii) and (iii) below, any day except Saturday, Sunday and any day which shall be
in New York City a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in the New York or London interbank Eurodollar market and (iii) with
respect to all notices and determinations in connection with, and payments of
principal (or, Face Amount, as applicable), Unpaid Drawings and interest on, C
Term Loans, Canadian Borrower Incremental Term Loans, Canadian Borrower
Revolving Loans or any Canadian Borrower Letters of Credit, any day which is a
Business Day described in clauses (i) and, if relevant, (ii) above and which is
also a day which is not a legal holiday or a day on which banking institutions
are authorized or required by law or other government action to close in
Toronto, Ontario.

“C Term Loan” shall have the meaning provided in Section 1.01(b).

“C Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled “C
Term Loan Commitment,” as the same may be terminated pursuant to Sections 3.03
and/or 10.

“C Term Loan Lender” shall mean any Lender with a C Term Loan Commitment or
outstanding C Term Loans.

“C Term Loan Maturity Date” shall mean July 17, 2013; provided that if all the
Existing Senior Subordinated Notes shall not have been refinanced (on terms and
conditions to be mutually agreed) and repaid in full (through one or more equity
issuances by Holdings and/or the proceeds of Refinancing Subordinated Notes
pursuant to Section 9.04(iv), prior to April 15, 2010, then the C Term Loan
Maturity Date shall instead be July 18, 2011.

 

-115-



--------------------------------------------------------------------------------

“C Term Note” shall have the meaning provided in Section 1.05(a).

“Calculation Period” shall mean, in the case of any Permitted Acquisition, the
Test Period most recently ended prior to the date of any such Permitted
Acquisition for which financial statements are available.

“Canadian Borrower” shall have the meaning provided in the first paragraph of
this Agreement.

“Canadian Borrower Incremental Term Loans” shall mean Incremental Term Loans
incurred by the Canadian Borrower.

“Canadian Borrower Letter of Credit” shall mean each Letter of Credit (which may
be denominated in U.S. Dollars or Canadian Dollars) issued to the Canadian
Borrower pursuant to Section 2.01 and designated as such by the Canadian
Borrower in the respective Letter of Credit Request.

“Canadian Borrower Letter of Credit Outstandings” shall mean, at any time, the
sum of (i) the aggregate Stated Amount of all outstanding Canadian Borrower
Letters of Credit and (ii) the aggregate amount of all Unpaid Drawings (taking
the U.S. Dollar Equivalent of all amounts payable in Canadian Dollars) in
respect of all Canadian Borrower Letters of Credit.

“Canadian Borrower Revolving Loan” shall have the meaning provided in
Section 1.01(e).

“Canadian Borrower Revolving Loan Commitment” shall mean, for each Lender, the
amount set forth opposite such Lender’s name on Schedule I hereto directly below
the column entitled “Canadian Borrower Revolving Loan Commitment”, as same may
be (x) reduced from time to time and/or terminated pursuant to Sections 3.02,
3.03 and/or 10 or (y) adjusted from time to time as a result of assignments to
or from such Lender pursuant to Sections 1.13 or 13.04(b).

“Canadian Borrower Revolving Note” shall have the meaning provided in
Section 1.05(a).

“Canadian Borrower RL Lender” shall mean each Lender which has a Canadian
Borrower Revolving Loan Commitment (without giving effect to any termination of
the Total Canadian Borrower Revolving Loan Commitment if any Canadian Borrower
Letter of Credit Outstandings remain outstanding) or which has any outstanding
Canadian Borrower Revolving Loans (or any participation in any then outstanding
Canadian Borrower Letter of Credit Outstandings).

“Canadian Borrower RL Percentage” of any Canadian Borrower RL Lender at any time
shall mean that percentage which is equal to a fraction (expressed as a
percentage) the numerator of which is the Canadian Borrower Revolving Loan
Commitment of such Canadian Borrower RL Lender at such time and the denominator
of which is the Total Canadian Borrower Revolving Loan Commitment at such time,
provided that if any such determination is to be made after the Total Canadian
Borrower Revolving Loan Commitment (and the related Canadian

 

-116-



--------------------------------------------------------------------------------

Borrower Revolving Loan Commitments of the Lenders) has (or have) terminated,
the determination of such percentages shall be made immediately before giving
effect to such termination (but giving effect to assignments made thereafter in
accordance with the terms hereof).

“Canadian Borrower Term Loans” shall mean and include all C Term Loans and all
Canadian Borrower Incremental Term Loans.

“Canadian Credit Party” shall mean the Canadian Borrower and each Canadian
Subsidiary Guarantor.

“Canadian Dollar Denominated Letter of Credit” shall mean each Letter of Credit
denominated in Canadian Dollars.

“Canadian Dollar Denominated Loan” shall mean all Loans denominated in Canadian
Dollars, which shall include each C Term Loan, each Canadian Borrower
Incremental Term Loan and each Canadian Borrower Revolving Loan made in Canadian
Dollars.

“Canadian Dollar Denominated Revolving Loan” shall mean each Canadian Borrower
Revolving Loan denominated in Canadian Dollars at the time of the incurrence
thereof.

“Canadian Dollar Equivalent” shall mean, at any time for the determination
thereof, the amount of Canadian Dollars which could be purchased with the amount
of U.S. Dollars involved in such computation at the spot rate of exchange
therefor as quoted by the Administrative Agent as of 11:00 A.M. (New York time)
on the date two Business Days prior to the date of any determination thereof for
purchase on such date (or, in the case of any determination pursuant to
Section 13.22 or Section 19 of the U.S. Subsidiaries Guaranty (or any equivalent
provision in any other Subsidiaries Guaranty), on the date of determination).

“Canadian Dollar L/C Stated Amount” of each Canadian Dollar Denominated Letter
of Credit shall, at any time, mean the maximum amount available to be drawn
thereunder (expressed in Canadian Dollars) (in each case determined without
regard to whether any conditions to drawing could then be met, but after giving
effect to all previous drawings made thereunder).

“Canadian Dollars” and “CDN$” shall mean freely transferable lawful money of
Canada (expressed in Canadian Dollars).

“Canadian Five-Year Period” shall mean (x) with respect to C Term Loans, the
period beginning on the Initial Borrowing Date and ending on the five-year
anniversary thereof, and (y) with respect to any other Tranche of Term Loans
incurred by the Canadian Borrower, the period beginning on the last date of the
last advance under such Tranche and any other Tranche of Term Loans which is
treated as single debt issue and ending on the five-year anniversary thereof.

 

-117-



--------------------------------------------------------------------------------

“Canadian Lender” shall mean a C Term Loan Lender, a Canadian Borrower RL Lender
or any Lender holding Canadian Borrower Incremental Term Loans (or related
Incremental Term Loan Commitments).

“Canadian Pension Plan” shall mean any “registered pension plan” that is subject
to the funding requirements of the Pension Benefits Act (Ontario) or applicable
pension benefits legislation in any other Canadian jurisdiction and is
applicable to employees of any Subsidiary of Holdings resident in Canada or any
province or territory thereof.

“Canadian Prime Rate” means, for any day, the rate of interest per annum
expressed on the basis of a 365-day year equal to the greater of (i) the per
annum rate of interest quoted or established as the “prime rate” of DB Canada
which it quotes or establishes for such day as its reference rate of interest in
order to determine interest rates for commercial loans in Canadian Dollars in
Canada to its Canadian borrowers; and (ii) the average rate for Canadian Dollar
bankers’ acceptances having a term of 30 days that appears on Reuters Screen
CDOR Page (or such other page as may be selected by the Canadian Sub-Agent as a
replacement page for such bankers’ acceptances if such screen is not available)
at approximately 10:00 a.m. (Toronto time) on such day plus 75 basis points per
annum, adjusted automatically with each quoted or established change in such
rate, all without the necessity of any notice to either Borrower or any other
Person.

“Canadian Prime Rate Loans” shall mean any Canadian Dollar Denominated Loan
during the period which it bears interest at a rate determined by reference to
the Canadian Prime Rate.

“Canadian Resident” shall mean, at any time, a Person who at that time is
(a) not a non-resident of Canada for purposes of the Income Tax Act (Canada);
(b) an authorized foreign bank deemed to be resident in Canada for purposes of
Part XIII of the Income Tax Act (Canada) in respect of all amounts payable to
such Person pursuant to such Loans in respect of its Canadian banking business
or (c) a Canadian partnership, within the meaning of that term for the purposes
of paragraph 212(13.1)(b) of the Income Tax Act (Canada).

“Canadian Security Agreement” shall have the meaning provided in
Section 5.11(b).

“Canadian Sub-Agent” shall mean DB Canada, or any other affiliate of DBTCA
designated by DBTCA to act in such capacity.

“Canadian Subsidiaries Guaranty” shall mean a Canadian Subsidiaries Guaranty in
the form of Exhibit I-2 (with such modifications as may be reasonably requested,
or agreed to, by the Administrative Agent at the time of the entering thereof),
as amended, modified or supplemented from time to time. It is understood that
there shall be no Canadian Subsidiaries Guaranty in effect on the Initial
Borrowing Date, because the Canadian Borrower is the only Canadian Subsidiary in
existence on such date. The Canadian Subsidiary Guaranty may be required to be
entered into after the Initial Borrowing Date if one or more Canadian
Subsidiaries are acquired or established after the Initial Borrowing Date, and
the term “Canadian Subsidiary Guaranty” shall collectively refer to any separate
guaranties of the Obligations of the Canadian Borrower entered into or required
pursuant to this Agreement.

 

-118-



--------------------------------------------------------------------------------

“Canadian Subsidiary” shall mean each Subsidiary of Holdings incorporated or
organized or resident for the purposes of the Income Tax Act (Canada) in Canada
or any province or territory thereof.

“Canadian Subsidiary Guarantor” shall mean (i) each Wholly-Owned Subsidiary of
Holdings that is a Canadian Subsidiary as of the Initial Borrowing Date (other
than the Canadian Borrower) and (ii) each other Wholly-Owned Subsidiary of
Holdings that is a Canadian Subsidiary and is created, established or acquired
after the Initial Borrowing Date which executes and delivers a Canadian
Subsidiaries Guaranty, unless and until such time as the respective Canadian
Subsidiary is released from all of its obligations under its Canadian
Subsidiaries Guaranty in accordance with the terms and provisions thereof.

“Canadian Welfare Plan” shall mean any medical, health, hospitalization,
insurance or other employee benefit or welfare plan or arrangement (but
excluding any Canadian Pension Plan) applicable to employees of a Subsidiary of
the U.S. Borrower resident in Canada or any province or territory thereof.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with generally accepted
accounting principles and, without duplication, the amount of Capitalized Lease
Obligations incurred by such Person.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under U.S. GAAP, are or will be
required to be capitalized on the books of such Person, in each case taken at
the amount thereof accounted for as indebtedness in accordance with U.S. GAAP.

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) or, in the case of Cash Equivalents of any
Canadian Subsidiary, Canada or any agency or instrumentality thereof (provided
that the full faith and credit of Canada is pledged in support thereof), in such
case having maturities of not more than six months from the date of acquisition,
(ii) marketable direct obligations issued by any state of the United States any
political subdivision of any such state or any public instrumentality thereof
or, in the case of Cash Equivalents of any Canadian Subsidiary, any province of
Canada or any political subdivision of any such province or any public
instrumentality thereof, in each case maturing within six months from the date
of acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (iii) U.S. Dollar or, in
the case of Cash Equivalents of any Canadian Subsidiary, Canadian Dollar
denominated time deposits, certificates of deposit and bankers acceptances of
any Lender or any commercial bank or trust company having, or which is the
principal banking subsidiary of a bank holding company having, a long-term
unsecured debt rating of at least “A” or the equivalent thereof from S&P or “A2”
or the equivalent thereof from Moody’s with maturities of not more than six
months from the date of

 

-119-



--------------------------------------------------------------------------------

acquisition by such Person, (iv) repurchase obligations with a term of not more
than seven days for underlying securities of the types described in clause
(i) above entered into with any bank meeting the qualifications specified in
clause (iii) above, (v) commercial paper issued by any Person incorporated in
the United States or, in the case of Cash Equivalents of any Canadian
Subsidiary, Canada, rated at least A-1 or the equivalent thereof by S&P or at
least P 1 or the equivalent thereof by Moody’s and in each case maturing not
more than six months after the date of acquisition by such Person, and
(vi) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (i) through (v) above.

“CDOR Rate” shall mean, on any day, the per annum rate of interest which is the
rate determined as being the arithmetic average of the rates applicable to
Canadian Dollar bankers’ acceptances having identical issue and comparable
maturity dates as the B/A Discount Rate Loans or Bankers’ Acceptance Loans, as
the case may be, proposed to be incurred by the Canadian Borrower displayed and
identified as such on the display referred to as the “CDOR Page” (or any display
substituted therefor) of Reuters Monitor Money Rates Service as at approximately
10:00 A.M. (Local Time) on such day, or if such day is not a Business Day, then
on the immediately preceding Business Day (as adjusted by the Canadian Sub-Agent
in good faith after 10:00 A.M. (Local Time) to reflect any error in a posted
rate of interest or in the posted average annual rate of interest); provided,
however, if such a rate does not appear on such CDOR Page, then the CDOR Rate,
on any day, shall be the discount rate quoted the Canadian Sub-Agent (determined
as of 10:00 A.M. (Local Time)) on such day at which the Canadian Sub-Agent would
purchase its own bankers’ acceptances in a comparable face amount and with
comparable maturity dates to the B/A Discount Rate Loans or Bankers’ Acceptance
Loans, as the case may be, proposed to be incurred by the Canadian Borrower on
such day, or if such day is not a Business Day, then on the immediately
preceding Business Day.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“Change of Control” shall mean, at any time and for any reason whatsoever,
(a) Holdings shall fail to directly own 100% on a fully diluted basis of the
U.S. Borrower’s Equity Interests, (b) the U.S. Borrower shall fail to directly
or indirectly own 100% on a fully diluted basis of the Canadian Borrower’s
Equity Interests, (c) prior to any Qualified Public Offering, Permitted Holders
shall fail to have beneficial ownership (within the meaning of Rule 13d-3 of the
Securities Exchange Act) in the aggregate of at least 51% on a fully diluted
basis of either the economic or voting interests in Holdings’ Equity Interests,
(d) on and after a Qualified Public Offering, any “person” or “group” (as such
terms are used in Section 13(d) and 14(d) of the Securities Exchange Act), other
than one or more Permitted Holders, shall be the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act) of Equity Interests
having more than 20% of the total voting power of all outstanding Equity
Interests of Holdings in the election of directors, unless at such time the
Permitted Holders are “beneficial owners” (as so defined) of Equity Interests of
Holdings having a greater percentage of the total voting power of all
outstanding Equity Interests of Holdings in the election of directors than that
owned by each other “person” or “group” described above, (e) after a Qualified
Public Offering has occurred, the Board of Directors of Holdings shall cease to
consist of a majority of Continuing Directors or (f) a “change of control” or
similar event shall occur as provided in the Subordinated Note Documents with
respect to any Subordinated Notes then outstanding.

 

-120-



--------------------------------------------------------------------------------

“Change of Law” shall have the meaning provided in Section 10.06.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code as in effect at the date of this
Agreement and any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall mean all property (whether real, personal or otherwise) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Security Document (including any Additional Security
Documents), including, without limitation, all Pledge Agreement Collateral, all
collateral as described in the Security Agreements, all Mortgaged Properties and
all cash and Cash Equivalents delivered as collateral pursuant to Section 4.02
or 10.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents.

“Collective Bargaining Agreements” shall have the meaning provided in
Section 5.05.

“Commitment” shall mean any of the commitments of any Lender, i.e., whether a B
Term Loan Commitment, a C Term Loan Commitment, a U.S. Borrower Revolving Loan
Commitment, a Canadian Borrower Revolving Loan Commitment, an Incremental Term
Loan Commitment or an Incremental RL Commitment of such Lender.

“Commitment Commission” shall have the meaning provided in Section 3.01(a).

“Committed Financing” shall mean and include, at any time, (i) the Total
Unutilized Revolving Loan Commitment under this Agreement at such time and
(ii) other financings (including debt and common stock issuances by Holdings)
permitted under this Agreement, as then in effect, for which a binding
commitment to provide same, extending for at least 180 days, is then in place,
which commitment, and the terms and conditions and issuer thereof, shall be
reasonably satisfactory to the Administrative Agent.

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the U.S. Borrower and its Subsidiaries at such time.

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the U.S. Borrower and its Subsidiaries at such time, but
excluding the current portion of any Indebtedness under this Agreement and the
current portion of any other long-term Indebtedness which would otherwise be
included therein.

“Consolidated EBITDA” shall mean, for any period, (w) Consolidated Net Income
for such period; plus (x) all of the following, in each case as determined
without duplication in accordance with Section 13.07(a) and to the extent
deducted in calculating

 

-121-



--------------------------------------------------------------------------------

Consolidated Net Income for such period: (i) Interest Expense, income tax
expense, depreciation and amortization, including amortization of any goodwill
or other intangibles, (ii) any non-cash compensation expense resulting from the
issuance of Equity Interests of Holdings to employees, directors or consultants
of Holdings or any of its Subsidiaries, (iii) any other non-cash charges,
(iv) any compensation expense (whether cash or non-cash) resulting from the
repurchase of any Equity Interests of Holdings from employees, directors or
consultants of Holdings or any of its Subsidiaries, in each case pursuant to the
provisions of clause (iii) of Section 9.03, (v) any up-front fees, expenses or
charges related to any equity offering, permitted investment, acquisition,
disposal or incurrence of Indebtedness permitted by this Agreement (whether or
not successful) and up-front fees, expenses or charges related to the
Transaction (including fees paid to Kelso and/or its Affiliates in connection
with the Acquisition), (vi) cash restructuring charges in an amount not
exceeding either (x) $7,000,000 in any Test Period or (y) $15,000,000 in the
aggregate for all periods ending after the Effective Date combined, (vii) any
increase in cost of sales resulting from the step-up in inventory valuation
incurred as a result of purchase accounting for Permitted Acquisitions,
(viii) all payments of fees pursuant to the Kelso Management Agreement, and
(ix) payments required under any Management Change of Control Agreement; minus
(y) all of the following: (i) all non-cash gains to the extent included in
Consolidated Net Income for such period and (ii) all Dividends paid (or deemed
paid pursuant to the last sentence of Section 9.03) during such period pursuant
to clauses (v), (vi) and (vii) of Section 9.03 (except to the extent (x) the
amount paid with such Dividends by Holdings would not, if the respective expense
or other item had been incurred directly by the U.S. Borrower, have reduced
Consolidated EBITDA determined in accordance with the foregoing provisions of
this definition or (y) such Dividend is paid by the U.S. Borrower in respect of
an expense or other item that has resulted in, or will result in, a reduction of
Consolidated EBITDA, as calculated pursuant to the following provisions of this
definition; and plus or minus (as the case may be) (z) all of the following, in
each case as determined without duplication in accordance with Section 13.07(a)
and to the extent deducted or added in calculating Consolidated Net Income for
such period: (i) adjustments resulting from foreign currency translations and
(ii) gains and losses attributable to asset sales (other than sales of inventory
in the ordinary course of business); provided that, notwithstanding the
foregoing, (1) to the extent that any non-cash charge added back to Consolidated
Net Income pursuant to any of the foregoing provisions for any period (including
periods prior to the date hereof pursuant to the Existing Credit Agreement)
shall become a cash event during any subsequent period, the amount thereof shall
be deducted from Consolidated Net Income in determining Consolidated EBITDA for
such subsequent period, except, (x) in the case of compensation expense
resulting from the repurchase of any Equity Interests of Holdings from employees
of Holdings or any of its Subsidiaries, to the extent permitted to be added in
determining Consolidated EBITDA pursuant to the foregoing clause (x)(iv), and
(y) in the case of restructuring charges, to the extent permitted to be added in
determining Consolidated EBITDA pursuant to the foregoing clause (x)(vi); and
(2) in determining the Consolidated Total Leverage Ratio only, Consolidated
EBITDA for any period shall be calculated on a Pro forma Basis to give effect to
any Acquired Entity or Business acquired during such period pursuant to a
Permitted Acquisition and not subsequently sold or otherwise disposed of by
Holdings or any of its Subsidiaries during such period. Notwithstanding the
foregoing, determinations of Consolidated EBITDA for purposes of Sections 9.08
and 9.09 and the definition of “Applicable Margin” for any period ended on or
prior to the last day of the fiscal year ended closest to September 30, 2007
shall be made in accordance with the requirements of the definition of “Test
Period” contained herein.

 

-122-



--------------------------------------------------------------------------------

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (a) (i) all Indebtedness of the U.S. Borrower and its Subsidiaries
(on a consolidated basis) as would be required to be reflected as debt or
Capitalized Lease Obligations on the liability side of a consolidated balance
sheet of the U.S. Borrower and its consolidated Subsidiaries in accordance with
generally accepted accounting principles, (ii) all Indebtedness of the U.S.
Borrower and its Subsidiaries of the type described in clauses (ii), (vii) and
(viii) of the definition of Indebtedness and (iii) all Contingent Obligations of
the U.S. Borrower and its Subsidiaries in respect of Indebtedness of any third
Person of the type referred to in preceding clauses (i) and (ii) minus (b) the
aggregate amount of cash and Cash Equivalents (in each case, free and clear of
all Liens, other than non-consensual Liens permitted by Section 9.01 and other
Liens created under any Credit Document) of up to $30,000,000 included in the
consolidated balance sheet of the U.S. Borrower and its Subsidiaries as of such
date; provided that the aggregate amount available to be drawn (i.e., unfunded
amounts) under all letters of credit, bankers’ acceptances, bank guaranties,
surety bonds and similar obligations issued for the account of the U.S. Borrower
or any of its consolidated Subsidiaries (but excluding, for avoidance of doubt,
all unpaid drawings or other matured monetary obligations owing in respect of
such letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar obligations), shall not be included in any determination of
“Consolidated Indebtedness.”

“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
Consolidated EBITDA for such period to Consolidated Interest Expense for such
period.

“Consolidated Interest Expense” shall mean, for any period, the sum of the total
consolidated cash interest expense (net of any cash interest income) of the U.S.
Borrower and its Subsidiaries for such period plus, without duplication, that
portion of Capitalized Lease Obligations of the U.S. Borrower and its
Subsidiaries representing the interest factor for such period; provided that the
amortization of (i) deferred financing, legal and accounting costs with respect
to this Agreement and (ii) up front fees for any incurrence or issuance of
Indebtedness, in each case shall be excluded from Consolidated Interest Expense
to the extent same would otherwise have been included therein. As used in the
preceding sentence, the term “cash interest expense” shall include all regularly
accruing interest expense (whether or not actually paid in cash during the
respective period), unless the amount thereof has been or will be capitalized
(whether because of respective Indebtedness was issued with “original issue
discount”, has a pay-in-kind feature, or otherwise), and will not be payable in
cash on a current basis. Notwithstanding anything to the contrary in the
foregoing, determinations of Consolidated Interest Expense for purposes of
Section 9.08 for any period ended on or prior to September 30, 2006, shall be
made in accordance with the requirements of the definition of “Test Period”
contained herein.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the U.S. Borrower and its Subsidiaries for such period, determined on a
consolidated basis (after any deduction for minority interests), provided that
(i) in determining Consolidated Net Income, the net income (or loss) of any
other Person which is not a Subsidiary of the U.S. Borrower or is accounted for
by Holdings by the equity method of accounting shall be included (x) in the case

 

-123-



--------------------------------------------------------------------------------

of net income, only to the extent of the payment of cash dividends or cash
distributions by such other Person to the U.S. Borrower or a Subsidiary thereof
during such period, or (y) in the case of net loss, only to the extent of any
losses actually funded (through Investments or otherwise) by the U.S. Borrower
or a Subsidiary thereof during such period, and (ii) the net income of any
Subsidiary of the U.S. Borrower (other than any Subsidiary Guarantor) shall be
excluded to the extent that the declaration or payment of cash dividends or
similar cash distributions by that Subsidiary of that net income is not at the
date of determination permitted by operation of its charter or any agreement,
instrument or law applicable to such Subsidiary.

“Consolidated Total Leverage Ratio” shall mean, at any time, the ratio of
(x) Consolidated Indebtedness at such time to (y) Consolidated EBITDA for the
Test Period then most recently ended. If the Consolidated Total Leverage Ratio
is being determined for a given Test Period, Consolidated Indebtedness shall be
measured on the last day of such Test Period, with Consolidated EBITDA being
determined for such Test Period.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any such obligation of
such Person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (x) for the purchase or payment of any such
primary obligation or (y) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.

“Continuing Directors” shall mean the directors of Holdings on the Effective
Date, after giving effect to the Transaction and each other director if, in each
case, such other director’s nomination for election to the board of directors of
Holdings is recommended by at least a majority of the then Continuing Directors
or such other director receives the affirmative vote of Kelso, or those
Permitted Holders which then hold a majority of the voting Equity Interests in
Holdings then held by all Permitted Holders, in his or her election by the
shareholders of Holdings.

“Credit Agreement Party” shall mean each of Holdings, the U.S. Borrower and the
Canadian Borrower.

 

-124-



--------------------------------------------------------------------------------

“Credit Agreement Party Guaranty” shall mean the guaranty of each Credit
Agreement Party pursuant to Section 14.

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, each B/A
Instrument, each Subsidiaries Guaranty and each Security Document.

“Credit Event” shall mean the making of any Loan (other than a U.S. Borrower
Revolving Loan made pursuant to a Mandatory U.S. RL Borrowing) or the issuance
of any Letter of Credit.

“Credit Party” shall mean each U.S. Credit Party and each Canadian Credit Party.

“DB Canada” shall mean Deutsche Bank AG, Canada Branch, in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise acting in respect of its Canadian banking business.

“DBTCA” shall mean Deutsche Bank Trust Company Americas.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Designated Interest Rate Protection Agreement” shall mean each Interest Rate
Protection Agreement entered into by the U.S. Borrower, the Canadian Borrower or
their respective Subsidiaries secured by the Security Documents.

“Distribution” shall mean the repurchase by the U.S. Borrower of the Equity
Interests in Holdings held by its chief executive officer in an aggregate amount
of $10.0 million.

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common equity of such Person) or
cash to its stockholders, partners or members as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration any
shares of any class of its capital stock or any partnership or membership
interests outstanding on or after the Effective Date (or any options or warrants
issued by such Person with respect to its Equity Interests), or set aside any
funds for any of the foregoing purposes, or shall have permitted any of its
Subsidiaries to purchase or otherwise acquire for a consideration any shares of
any class of the capital stock or any partnership or membership interests of
such Person outstanding on or after the Effective Date (or any options or
warrants issued by such Person with respect to its Equity Interests).

“Dollar Denominated Letter of Credit” shall mean each Letter of Credit
denominated in U.S. Dollars.

 

-125-



--------------------------------------------------------------------------------

“Dollar Denominated Letter of Credit Outstandings” shall mean, at any time, the
sum of (i) the aggregate Stated Amount of all outstanding Dollar Denominated
Letters of Credit at such time and (ii) the aggregate amount of all Unpaid
Drawings with respect to Dollar Denominated Letters of Credit at such time.

“Dollar Denominated Loans” shall mean each Loan denominated in U.S. Dollars.

“Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person incorporated or organized in the United States or any State or territory
thereof or the District of Columbia.

“Draft” shall mean at any time either a depository bill within the meaning of
the Depository Bills and Notes Act (Canada), or a bill of exchange, within the
meaning of the Bills of Exchange Act (Canada), drawn by the Canadian Borrower on
a Canadian Borrower RL Lender and bearing such distinguishing letters and
numbers as such Canadian Borrower RL Lender may determine, but which at such
time has not been completed or accepted by such Canadian Borrower RL Lender.

“Drawing” shall have the meaning provided in Section 2.04(a).

“Drawing Date” shall mean any Business Day fixed pursuant to Schedule XIII for
the creation of Bankers’ Acceptances or the purchase of completed Drafts and the
exchange thereof for B/A Equivalent Notes, in each case by a Canadian Borrower
RL Lender pursuant to Schedule XIII.

“Drawing Fee” shall mean, in respect of a Draft drawn by the Canadian Borrower
hereunder and accepted by a B/A Lender or a Draft purchased by a Non-B/A Lender,
a fee calculated on the Face Amount of such Draft at a rate per annum equal to
the Applicable Margin on the Drawing Date of such Draft. Drawing Fees shall be
calculated on the basis of the term to maturity of the Draft and a year of 365
days.

“Effective Date” shall have the meaning provided in Section 13.10.

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act) (other than a natural person) but in any event excluding
Holdings and its Subsidiaries.

“Employment Agreements” shall have the meaning provided in Section 5.05.

“End Date” shall mean, for any Margin Reduction Period, the last day of such
Margin Reduction Period.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law (hereafter, “Claims”),
including, without limitation, (a) any and all Claims by governmental

 

-126-



--------------------------------------------------------------------------------

or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law, and
(b) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief in connection
with alleged injury or threat of injury to health, safety or the environment due
to the presence of Hazardous Materials.

“Environmental Law” shall mean any Federal, state, provincial, foreign or local
statute, law, rule, regulation, ordinance, code, binding guideline and rule of
common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
human health (but excluding occupational health) or Hazardous Materials,
including, without limitation, CERCLA; the Resource Conservation and Recovery
Act, 42 U.S.C § 6901 et seq.; the Federal Water Pollution Control Act, 33 U.S.C.
§ 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C.
§ 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq.; the Clean Water Act, 33 U.S.C. § 1251 et seq.; and any state, provincial
and local or foreign counterparts or equivalents, in each case as amended from
time to time.

“Equipment” shall have the meaning provided in the U.S. Security Agreement.

“Equity Interests” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, including any preferred stock,
any limited or general partnership interest and any limited liability company
membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with Holdings or a Subsidiary of Holdings would be deemed to be a
“single employer” within the meaning of Section 414(b) or (c) of the Code and
with respect to Section 412 of the Code, Sections 414(b), (c), (m) or (o) of the
Code.

“Eurodollar Loan” shall mean each Dollar Denominated Loan (other than a
Swingline Loan) designated as such by the Borrower at the time of the incurrence
thereof or conversion thereto.

“Eurodollar Rate” shall mean (a) the offered quotation to first-class banks in
the New York interbank Eurodollar market by the Administrative Agent for
U.S. Dollar deposits of amounts in immediately available funds comparable to the
outstanding principal amount of the Eurodollar Loan of the Administrative Agent
(in its capacity as a Lender) (or, if the Administrative Agent is not a Lender
with respect thereto, such other Lender as may be selected

 

-127-



--------------------------------------------------------------------------------

by it) with maturities comparable to the Interest Period applicable to such
Eurodollar Loan commencing two Business Days thereafter as of 10:00 A.M. (New
York time) on the applicable Interest Determination Date, divided (and rounded
upward to the nearest 1/16 of 1%) by (b) a percentage equal to 100% minus the
then stated maximum rate of all reserve requirements (including, without
limitation, any marginal, emergency, supplemental, special or other reserves
required by applicable law) applicable to any member bank of the Federal Reserve
System in respect of Eurocurrency funding or liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D).

“Event of Default” shall have the meaning provided in Section 10.

“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Adjusted Consolidated Net Income for such period and
(ii) the decrease, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, minus (b) the sum of, without
duplication, (i) the aggregate amount of all Capital Expenditures made by the
U.S. Borrower and its Subsidiaries during such period (other than Capital
Expenditures to the extent (x) financed with equity proceeds, Asset Sale
proceeds, insurance proceeds or Indebtedness or (y) made with the then Available
Retained ECF Amount), (ii) the aggregate amount of all cash payments made in
respect of all Permitted Acquisitions consummated by the U.S. Borrower and its
Subsidiaries during such period (other than any such payments to the extent
(x) financed with equity proceeds, Asset Sale proceeds, insurance proceeds or
Indebtedness or (y) made with the then Available Retained ECF Amount), (iii) the
aggregate amount of permanent principal payments of Indebtedness for borrowed
money of the Borrower and its Subsidiaries during such period (other than
(A) repayments to the extent made with Asset Sale proceeds, equity proceeds,
insurance proceeds or Indebtedness and (B) repayments of Loans, provided that
repayments of Loans shall be deducted in determining Excess Cash Flow to the
extent such repayments were (x) required as a result of a Scheduled Repayment or
(y) made as a voluntary prepayment with internally generated funds (but in the
case of a voluntary prepayment of Revolving Loans or Swingline Loans, only to
the extent accompanied by a voluntary reduction to the Total Revolving Loan
Commitment in an amount equal to such prepayment (any such voluntary prepayment
as described in this clause (y) to the extent not applied to reduce Scheduled
Repayments otherwise owing in the same fiscal year of the U.S. Borrower, an
“Excess Voluntary Prepayment”))), and (iv) the increase, if any, in Adjusted
Consolidated Working Capital from the first day to the last day of such period.

“Excess Cash Flow Payment Date” shall mean the date occurring 90 days after the
last day of each fiscal year of the Borrower (commencing with the fiscal year of
the Borrower ended September 29, 2007.

“Excess Cash Flow Payment Period” shall mean, with respect to any Excess Cash
Flow Payment Date, the immediately preceding fiscal year of the U.S. Borrower.

“Excess Voluntary Prepayment” shall have the meaning given to such term in the
definition of “Excess Cash Flow.”

 

-128-



--------------------------------------------------------------------------------

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of July 7,
2004, among Holdings, the U.S. Borrower, the Lenders Party thereto, DBTCA, as
administrative agent, as amended, modified or supplemented through the Initial
Borrowing Date.

“Existing Indebtedness” shall have the meaning provided in Section 5.06.

“Existing Indebtedness Agreements” shall have the meaning provided in
Section 5.05.

“Existing Letters of Credit” shall have the meaning provided in Section 2.01.

“Existing Other Indebtedness” shall have the meaning provided in Section 5.06.

“Existing Preferred Stock” shall mean 5,000,000 shares of preferred stock,
$0.1 par value, of the U.S. Borrower, of which none are outstanding.

“Existing Senior Subordinated Notes” shall mean the collective reference to
(i) the U.S. Borrower’s $200,000,000 of aggregate principal amount of 10% Senior
Subordinated Notes due 2010 issued pursuant to the Existing Senior Subordinated
Notes Indenture and (ii) any Additional Existing Senior Subordinated Notes.

“Existing Senior Subordinated Notes Indenture” shall mean the Indenture, dated
as of November 27, 2002, between the U.S. Borrower, as issuer, and The Bank of
New York, as trustee, as modified, amended or supplemented through the Initial
Borrowing Date and as the same may be modified, amended or supplemented from
time to time after the Initial Borrowing Date in accordance with the terms
hereof and thereof.

“Existing Senior Subordinated Notes Trustee” shall mean the trustee under the
Existing Senior Subordinated Notes Indenture.

“Face Amount” shall mean, in respect of a Draft, Bankers’ Acceptance or B/A
Equivalent Note, as the case may be, the amount payable to the holder thereof on
its maturity. The Face Amount of any Bankers’ Acceptance Loan shall be equal to
the aggregate Face Amounts of the underlying Bankers’ Acceptances, B/A
Equivalent Notes or Drafts, as the case may be.

“Facing Fee” shall have the meaning provided in Section 3.01(c).

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 3.01.

 

-129-



--------------------------------------------------------------------------------

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by Holdings or any one or more of its Subsidiaries
primarily for the benefit of employees of Holdings or such Subsidiaries residing
outside the United States, which plan, fund or other similar program provides,
or results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the Code but, excluding any Canadian Pension Plan.

“Foreign Security Document” shall mean each Security Document other than a U.S.
Security Document.

“Foreign Subsidiaries” shall mean each Subsidiary of the U.S. Borrower that is
not a Domestic Subsidiary.

“Governmental Authority” shall mean the government of the United States of
America, Canada, any other nation or any political subdivision thereof, whether
state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

“Guaranteed Creditors” shall mean and include (x) each of the Administrative
Agent, the Collateral Agent, each Issuing Lender and the Lenders and (y) any
Affiliate of any Lender (even if such Lender subsequently ceases to be a Lender
under this Agreement for any reason) so long as such Affiliate participates in
an Interest Rate Protection Agreement, and their subsequent assigns, if any,
whether now in existence or hereafter arising.

“Guarantor” shall mean and include Holdings, the U.S. Borrower, the Canadian
Borrower and each Subsidiary Guarantor.

“Guaranty” shall mean and include each of the Credit Agreement Party Guaranty
and the Subsidiaries Guaranty.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or Release of which is prohibited, limited or regulated by any
Governmental Authority under any Environmental Law.

“Holdings” shall have the meaning provided in the first paragraph of this
Agreement.

“Incremental Commitment Agreement” shall mean any Incremental Term Loan
Commitment Agreement and/or any Incremental RL Commitment Agreement, as the
context may require.

 

-130-



--------------------------------------------------------------------------------

“Incremental Lender” shall mean any Incremental Term Loan Lender and/or any
Incremental RL Lender, as the context may require.

“Incremental Loan Commitment” shall mean any Incremental Term Loan Commitment
and/or any Incremental RL Commitment, as the context may require.

“Incremental Loan Commitment Date” shall mean any Incremental Term Loan
Borrowing Date or any Incremental RL Commitment Date, as the context may
require.

“Incremental Loan Commitment Requirements” shall mean, with respect to any
provision of an Incremental Loan Commitment on a given Incremental Loan
Commitment Date, the satisfaction of each of the following conditions: (r) no
Default or Event of Default then exists or would result therefrom;
(s) calculations are made by the U.S. Borrower demonstrating compliance on a Pro
Forma Basis (determined as of the last day of the most recently ended fiscal
quarter for which financial statements are available) with the covenants
contained in Sections 9.08 and 9.09; (t) the delivery by the relevant Credit
Parties of such technical amendments, modifications and/or supplements to the
respective Security Documents as are reasonably requested by the Administrative
Agent to ensure that the additional Obligations to be incurred pursuant to the
Incremental Term Loan Commitments or Incremental RL Commitments, as the case may
be, are secured by, and entitled to the benefits of, the relevant Security
Documents; (u) the delivery by the U.S. Borrower to the Administrative Agent of
an officer’s certificate certifying as to compliance with preceding clauses
(s) and (t); (v) fully executed counterparts of amendments, in form and
substance reasonably satisfactory to the Administrative Agent, to each of the
Mortgages covering the Mortgaged Properties, together with evidence that
counterparts of each such amendment have been delivered to the title company
insuring the Lien on the Mortgages for recording in all places to the extent
necessary or desirable, in the judgment of the Collateral Agent, effectively to
maintain a valid and enforceable perfected mortgage lien superior to and prior
to the rights of all third parties (except Liens under Section 9.01) and subject
to no other Liens except as are permitted by Section 9.01 on the Mortgaged
Properties in favor of the Collateral Agent for the benefit of the Secured
Creditors securing all of the Obligations; (w) to the extent reasonably required
by the Collateral Agent, the Administrative Agent or the Required Lenders,
endorsements to each Mortgage Policy required pursuant to Section 5.12(iii)
reasonably satisfactory to the Collateral Agent, insuring the Collateral Agent
that each Mortgage is a valid and enforceable first priority mortgage lien on
the respective Mortgaged Properties, free and clear of all defects and
encumbrances except Permitted Encumbrances; (x) flood certificates covering each
Mortgaged Property, in form and substance acceptable to the Collateral Agent,
certified to the Collateral Agent in its capacity as such and certifying whether
or not each such Mortgaged Property is located in a flood hazard zone by
reference to the applicable FEMA map; (y) the satisfaction of all other
conditions precedent that may be set forth in the respective Incremental Term
Loan Commitment Agreement or Incremental RL Commitment Agreement, as the case
may be; and (z) the completion by the Credit Parties of such other actions as
the Administrative Agent may reasonably request in connection with the provision
of such Incremental Loan Commitment (including, without limitation, delivery of
officers’ certificates, resolutions, evidence of good standing and reasonably
satisfactory opinions of counsel).

 

-131-



--------------------------------------------------------------------------------

“Incremental RL Commitment” shall mean, for each Lender, any commitment to make
Revolving Loans provided by such Lender pursuant to Section 1.16 as agreed to by
such Lender in the respective Incremental RL Commitment Agreement delivered
pursuant to Section 1.16; it being understood, however, that on each date upon
which an Incremental RL Commitment of any Lender becomes effective, such
Incremental RL Commitment of such Lender shall be added to (and thereafter
become a part of) the Revolving Loan Commitment of such Lender for all purposes
of this Agreement as contemplated by Section 1.16.

“Incremental RL Commitment Agreement” shall mean each Incremental RL Commitment
Agreement in the form of Exhibit N (appropriately completed and with such
modification (not inconsistent with Section 1.16 or the other relevant
provisions of this Agreement) as may be approved by the Administrative Agent)
executed in accordance with Section 1.16.

“Incremental RL Commitment Date” shall mean each date upon which an Incremental
RL Commitment under an Incremental RL Commitment Agreement becomes effective as
provided in Section 1.16(b).

“Incremental RL Lender” shall have the meaning provided in Section 1.16(b).

“Incremental Term Loan” shall have the meaning provided in Section 1.01(c).

“Incremental Term Loan Borrower” shall mean (x) the U.S. Borrower, with respect
to U.S. Borrower Incremental Term Loans and (y) the Canadian Borrower, with
respect to Canadian Borrower Incremental Term Loans.

“Incremental Term Loan Borrowing Date” shall mean, with respect to each Tranche
of Incremental Term Loans, each date on which Incremental Term Loans of such
Tranche are incurred pursuant to Section 1.01(c), which date shall be the date
of the effectiveness of the respective Incremental Term Loan Commitment
Agreement pursuant to which such Incremental Term Loans are to be made.

“Incremental Term Loan Commitment” shall mean, for each Lender, any commitment
to make Incremental Term Loans provided by such Lender pursuant to Section 1.15
on a given Incremental Term Loan Borrowing Date, in such amount as agreed to by
such Lender in the respective Incremental Term Loan Commitment Agreement
delivered pursuant to Section 1.15, as the same may be terminated pursuant to
Sections 3.03 and/or 10.

“Incremental Term Loan Commitment Agreement” shall mean each Incremental Term
Loan Commitment Agreement in the form of Exhibit M (appropriately completed and
with such modifications (not inconsistent with Section 1.15 or the other
relevant provisions of this Agreement) as may be approved by the Administrative
Agent) executed in accordance with Section 1.15.

“Incremental Term Loan Lender” shall have the meaning provided in
Section 1.15(b).

 

-132-



--------------------------------------------------------------------------------

“Incremental Term Loan Maturity Date” shall mean, for any Tranche of Incremental
Term Loans, the final maturity date set forth for such Tranche of Incremental
Term Loans in the respective Incremental Term Loan Commitment Agreement relating
thereto, provided that the final maturity date for all Incremental Term Loans of
a given Tranche shall be the same date.

“Incremental Term Note” shall have the meaning provided in Section 1.05(a).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to be drawn under all letters of credit,
bankers’ acceptances and similar obligations issued for the account of such
Person and all unpaid drawings in respect of such letters of credit, bankers’
acceptances and similar obligations, (iii) all Indebtedness of the types
described in clause (i), (ii), (iv), (v), (vi), (vii) or (viii) of this
definition secured by any Lien on any property owned by such Person, whether or
not such Indebtedness has been assumed by such Person (provided that, if the
Person has not assumed or otherwise become liable in respect of such
Indebtedness, such Indebtedness shall be deemed to be in an amount equal to the
fair market value of the property to which such Lien relates as determined in
good faith by such Person), (iv) the aggregate amount of all Capitalized Lease
Obligations of such Person, (v) all obligations of such Person to pay a
specified purchase price for goods or services, whether or not delivered or
accepted, i.e., take-or-pay and similar obligations, (vi) all Contingent
Obligations of such Person, (vii) all obligations under any Interest Rate
Protection Agreement, any Other Hedging Agreement or under any similar type of
agreement and (viii) all Off-Balance Sheet Liabilities of such Person.
Notwithstanding the foregoing, Indebtedness shall not include trade payables and
accrued expenses incurred by any Person in accordance with customary practices
and in the ordinary course of business of such Person.

“Indemnified Person” shall have the meaning provided in Section 13.01.

“Individual Canadian Borrower RL Exposure” of any Canadian Borrower RL Lender
shall mean, at any time, the sum of (I) the aggregate principal amount (or Face
Amount, as applicable) of all Canadian Borrower Revolving Loans made by such
Canadian Borrower RL Lender and then outstanding (for this purpose, using the
U.S. Dollar Equivalent of the principal amount or Face Amount, as the case may
be, of Canadian Dollar Denominated Revolving Loans) and (II) such Canadian
Borrower RL Lender’s L/C Participation Percentage in each then outstanding
Canadian Borrower Letter of Credit multiplied by the sum of the Stated Amount of
the respective Canadian Borrower Letter of Credit and any Unpaid Drawings
relating thereto (for this purpose, using the U.S. Dollar Equivalent of any
amounts expressed in Canadian Dollars).

“Individual RL Facility Exposures” of any Lender shall mean, at any time, the
sum of the Individual Canadian Borrower RL Exposure and the Individual U.S. RL
Exposure of such Lender at such time.

“Individual U.S. RL Exposure” of any U.S. Borrower RL Lender shall mean, at any
time, the sum of (I) the aggregate principal amount of all U.S. Borrower
Revolving Loans made by such U.S. Borrower RL Lender and then outstanding, (II)
such U.S. Borrower RL

 

-133-



--------------------------------------------------------------------------------

Lender’s L/C Participation Percentage in each then outstanding U.S. Borrower
Letter of Credit multiplied by the sum of the Stated Amount of the respective
U.S. Borrower Letter of Credit and any Unpaid Drawings relating thereto and
(III) such U.S. Borrower RL Lender’s U.S. Borrower RL Percentage multiplied by
the aggregate principal amount of all outstanding Swingline Loans.

“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Loans occurs.

“Intellectual Property” shall have the meaning provided in Section 7.20.

“Intercompany Loan” shall have the meaning provided in Section 9.05.

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of July _, 2006, by and among the Lenders (as same may be amended or modified
from time to time in accordance with the terms thereof).

“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.

“Interest Expense” shall mean the aggregate consolidated interest expense (net
of interest income) of the U.S. Borrower and each Subsidiary of the U.S.
Borrower in respect of Indebtedness determined on a consolidated basis in
accordance with U.S. GAAP, including amortization or original issue discount on
any Indebtedness and amortization of all fees payable in connection with the
incurrence of such Indebtedness, including, without limitation, aggregate fees
payable in respect of Letters of Credit pursuant to Sections 3.01(b), (c) and
(d) (in each case, to the extent included in interest expense), the interest
portion of any deferred payment obligation and the interest component of any
Capitalized Lease Obligations.

“Interest Period” shall have the meaning provided in Section 1.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Investments” shall have the meaning provided in Section 9.05.

“Issuing Lender” shall mean (i) for purposes of any U.S. Borrower Letter of
Credit, DBTCA, any affiliate of DBTCA and any U.S. Borrower RL Lender (or
affiliate of any U.S. Borrower RL Lender) which at the request of the U.S.
Borrower and with the consent of the Administrative Agent agrees, in such U.S.
Borrower RL Lender’s (or U.S. Borrower RL Lender affiliate’s) sole discretion,
to become an Issuing Lender for the purpose of issuing U.S. Borrower Letters of
Credit pursuant to Section 2, and (ii) for purposes of any Canadian Borrower
Letter of Credit, DB Canada, any of its affiliates which is a Canadian Resident
and any Canadian Borrower RL Lender which is a Canadian Resident (or affiliate
of any Canadian Borrower RL Lender which is a Canadian Resident) which at the
request of the Canadian Borrower and with the consent of the Administrative
Agent agrees, in such Canadian Borrower RL Lender’s (or Canadian Borrower RL
Lender affiliate’s) sole discretion, to become an Issuing Lender for the purpose
of issuing Canadian Borrower Letters of Credit pursuant to Section 2.

 

-134-



--------------------------------------------------------------------------------

“Joint Lead Arrangers” shall have the meaning provided in the first paragraph to
this Agreement.

“Joint Venture” shall mean any Person other than an individual or a Subsidiary
of the U.S. Borrower (i) in which the U.S. Borrower or any of its Subsidiaries
holds or acquires an ownership interest (by way of ownership of Equity Interests
or other evidence of ownership) and (ii) which is engaged in a business
permitted by Section 9.13.

“Judgment Currency” shall have the meaning provided in Section 13.22(a).

“Judgment Currency Conversion Date” shall have the meaning provided in
Section 13.22(a).

“Kelso” shall mean Kelso & Company, a Delaware limited partnership.

“Kelso Affiliates” shall mean the collective reference to any entities
controlled directly or indirectly by Kelso.

“Kelso Agreements” means the collective reference to the Kelso Management
Agreement and the Security holders Agreement, dated as of February 7, 2003,
among Holdings, Kelso Investment Associates VI, L.P., KEP VI, LLC, Magnetite
Asset Investors III, L.L.C. and the individuals named therein.

“Kelso Management Agreement” shall mean that certain Financial Advisory
Agreement, dated as of February 7, 2003, between the Borrower and Kelso.

“L/C Participation Percentages” shall have the meaning provided in
Section 2.04(a).

“L/C Supportable Obligations” shall mean (i) obligations of the U.S. Borrower or
any of its Subsidiaries with respect to workers compensation, surety bonds and
other similar statutory obligations and (ii) any other ordinary course
obligations of the U.S. Borrower or any of its Subsidiaries not prohibited
pursuant to the terms of this Agreement (other than obligations in respect of
the Subordinated Notes).

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” shall mean each financial institution listed on Schedule I, as well as
any Person that becomes a “Lender” hereunder pursuant to Section 1.13, 1.15,
1.16 or 13.04(b).

“Lender Default” shall mean (i) the refusal (which has not been retracted) or
the failure of a Lender to make available its portion of any Borrowing
(including any Mandatory U.S. RL Borrowing) required to be made by it pursuant
to the terms of this Agreement or to fund

 

-135-



--------------------------------------------------------------------------------

its portion of any unreimbursed payment under Section 2.04(c) or (ii) a Lender
having notified in writing the Borrower and/or the Administrative Agent that
such Lender does not intend to comply with its obligations under Section 1.01 or
2.

“Letter of Credit” shall have the meaning provided in Section 2.01(a).

“Letter of Credit Fee” shall have the meaning provided in Section 3.01(b).

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit and (ii) the aggregate amount
of all Unpaid Drawings (taking the U.S. Dollar Equivalent of any amount owed in
Canadian Dollars) in respect of all Letters of Credit.

“Letter of Credit Request” shall have the meaning provided in Section 2.03(a).

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, deemed or statutory trust, security conveyance, lien
(statutory or other), preference, priority or other security agreement of any
kind or nature whatsoever (including, without limitation, any conditional sale
or other title retention agreement, and any lease having substantially the same
effect as any of the foregoing).

“Loan” shall mean each Term Loan, each Revolving Loan and each Swingline Loan.

“Location” of any Person means such Person’s “location” as determined pursuant
to Section 9-307 of the Uniform Commercial Code of the State of New York.

“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranches under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

“Management Agreements” shall have the meaning provided in Section 5.05.

“Management Change of Control Agreement” shall mean those certain Change of
Control Agreements (a) dated as of August 30, 2001, between the Borrower and
Jean-Pierre M. Ergas, as the same may be modified, amended, extended, restated,
amended and restated or supplemented from time to time, (b) dated as of
August 9, 2001, between the Borrower and Messrs. Kevin C. Kern, Thomas N.
Eagleson, Kenneth M. Roessler and Jeffrey M. O’Connell, respectively, and
(c) dated as of May 28, 2004, between the Borrower and Thomas Linton, as the
same may be modified, amended, extended, restated, amended and restated or
supplemented from time to time, to the extent permitted hereunder.

“Management Investors” means the collective reference to Jean-Pierre Ergas, Ken
Roessler, Kevin Kern, Tom Eagleson, Jeff O’Connell and Thomas Linton.

“Management Note” shall mean a promissory note issued by the U.S. Borrower to a
holder of the capital stock of Holdings in accordance with the Securityholders’
Agreement to

 

-136-



--------------------------------------------------------------------------------

fund all or a portion of the purchase price paid in connection with the
repurchase by Holdings of its capital stock from such holder; provided that
(x) at no time shall the U.S. Borrower hold for its own account Equity Interests
in Holdings and (y) each such promissory note (a) shall not require any payment
of principal to be made thereunder prior to one hundred eighty (180) days after
the then latest Maturity Date and (b) shall be subordinated at all times in
right to and time of payment to the prior payment and performance in full of all
Obligations (other than contingent indemnification Obligations to the extent
that no claim giving rise thereto has been asserted and remains unresolved or
unsatisfied) and termination of the Commitments and this Agreement, in each case
pursuant to respective terms hereof, pursuant to subordination provisions no
less favorable to the Administrative Agent and the Lenders than the
subordination provisions set forth in the Existing Senior Subordinated Notes
Indenture or, at the request of the U.S. Borrower, such other subordination
provisions as shall be acceptable to the Administrative Agent; and, provided,
further, that each such repurchase is occasioned by the death, disability,
retirement or termination of employment or services as a director of such holder
(or any predecessor in interest of such holder).

“Mandatory U.S. RL Borrowing” shall have the meaning provided in
Section 1.01(g).

“Margin Reduction Period” shall mean each period which shall commence on the
date upon which the respective officer’s certificate is delivered pursuant to
Section 8.01(f) (together with the related financial statements pursuant to
Section 8.01(b) or (c), as the case may be) and which shall end on the date of
actual delivery of the next officer’s certificate pursuant to Section 8.01(f)
(and related financial statements) or the latest date on which such next
officer’s certificate (and related financial statements) is required to be so
delivered; it being understood that the first Margin Reduction Period shall
commence with the delivery of Holdings’ financial statements (and related
officer’s certificate) in respect of its fiscal quarter of Holdings ended
closest to September 30, 2006.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
property, assets, nature of assets, business, operations, liabilities or
condition (financial or otherwise) of the U.S. Borrower and its Subsidiaries
taken as a whole or (ii) a material adverse effect (x) on the rights or remedies
of the Lenders or the Administrative Agent hereunder or under any other Credit
Document or (y) on the ability of any Credit Party to perform its obligations to
the Lenders or the Administrative Agent hereunder or under any other Credit
Document.

“Maturity Date” shall mean, with respect to the relevant Tranche of Loans, the B
Term Loan Maturity Date, the C Term Loan Maturity Date, the Revolving Loan
Maturity Date, the respective Incremental Term Loan Maturity Date or the
Swingline Expiry Date, as the case may be.

“Maximum Swingline Amount” shall mean $15,000,000.

“Minimum Borrowing Amount” shall mean (i) in the case of Dollar Denominated
Loans (excluding Swingline Loans and Revolving Loans maintained in U.S. Dollars
as Base

 

-137-



--------------------------------------------------------------------------------

Rate Loans), U.S. $1,000,000, (ii) in the case of Revolving Loans maintained
from time to time as Base Rate Loans, U.S. $250,000, (iii) in the case of
Canadian Dollar Denominated Loans (excluding Canadian Borrower Revolving Loans
maintained in Canadian Dollars as Canadian Prime Rate Loans), CDN $1,000,000,
(iv) in the case of Canadian Borrower Revolving Loans maintained in Canadian
Dollars as Canadian Prime Rate Loans, CDN $250,000, and (v) in the case of
Swingline Loans, U.S. $250,000.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, debenture, leasehold mortgage, deed of trust,
deed of immovable hypothec, leasehold deed of trust, deed to secure debt,
leasehold deed to secure debt or similar security instrument.

“Mortgage Policy” shall mean a mortgage title insurance policy or a binding
commitment with respect thereto.

“Mortgaged Property” shall mean any Real Property owned or leased by the U.S.
Borrower or any of its Subsidiaries which is encumbered (or required to be
encumbered) by a Mortgage in favor of the Collateral Agent.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Debt Proceeds” shall mean, with respect to any incurrence of Indebtedness
for borrowed money, the cash proceeds (net of underwriting discounts and
commissions and other reasonable costs associated therewith) received by the
respective Person from the respective incurrence of such Indebtedness for
borrowed money.

“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, an
amount in cash equal to the cash proceeds (net of reasonable costs and any taxes
incurred in connection with such Recovery Event) received by the respective
Person in connection with such Recovery Event.

“Net Sale Proceeds” shall mean, for any Asset Sale, an amount in cash equal to
the gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received from such sale of assets, net of the reasonable costs of such
sale (including fees and commissions, payments of unassumed liabilities relating
to the assets sold and required payments of any Indebtedness (other than
Indebtedness secured pursuant to the Security Documents) which is secured by the
respective assets which were sold), and the incremental taxes paid or payable as
a result of such Asset Sale.

“Non-B/A Lender” shall mean any Canadian Borrower RL Lender which is unwilling
or unable to create Bankers’ Acceptances by accepting Drafts and which has
identified itself as a “Non-B/A Lender” by written notice to the Canadian
Borrower.

“Non-Compete Agreements” shall have the meaning provided in Section 5.05.

 

-138-



--------------------------------------------------------------------------------

“Non-Defaulting Lender” and “Non-Defaulting RL Lender” shall mean and include
each Lender or RL Lender, as the case may be, other than a Defaulting Lender.

“Note” shall mean each B Term Note, each C Term Note, each U.S. Borrower
Revolving Note, each Canadian Borrower Revolving Note, each Incremental Term
Note and the Swingline Note.

“Notice of Borrowing” shall have the meaning provided in Section 1.03(a).

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 1.06.

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 222 South Riverside Plaza, MS-CH 105-2600,
Chicago, Illinois, 60606, Attention: Marla Heller, Telephone No.:
(312) 537-4231, and Telecopier No.: (312) 537-1324, and (ii) for operational
notices, the office of the Administrative Agent located at 90 Hudson Street,
Jersey City, New Jersey 07302, Attention: Nelson Lugaro, Telephone No.:
(201) 593-2225, and Telecopier No.: (201) 593-2309, or such other office or
person as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto; provided that in the case of all borrowings of C Term
Loans, Canadian Borrower Incremental Term Loans and Canadian Borrower Revolving
Loans and all issuances of Canadian Borrower Letters of Credit and all notices
relating thereto, the “Notice Office” shall also include the office of the
Canadian Sub-Agent located at 222 Bay Street, Suite 1100, P.O. Box 64, Toronto,
Ontario, Canada M5K 1E7.

“Obligation Currency” shall have the meaning provided in Section 13.22.

“Obligations” shall mean all Obligations (as defined in the Security Agreements)
owing by any Credit Party to any Secured Creditor and shall include, without
limitation, all now existing or hereafter arising debts, obligations, covenants,
and duties of payment or performance of every kind, matured or unmatured, direct
or contingent, owing, arising, due, or payable to any Secured Creditor by any
Credit Party arising out of this Agreement or any other Credit Document,
including, without limitation, all obligations to repay principal or interest on
the Loans and all obligations related to Letters of Credit, and to pay interest,
fees, costs, charges, expenses, professional fees, and all sums chargeable to
either Borrower or for which such Borrower is liable as indemnitor under the
Credit Documents, whether or not evidenced by any note or other instrument.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any
Sale-Leaseback Transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

“Offer to Prepay Canadian Term Loans” shall have the meaning provided in
Section 4.02(k)(III).

 

-139-



--------------------------------------------------------------------------------

“Offer to Prepay Notice” shall have the meaning provided in
Section 4.02(k)(III).

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

“Participant” shall have the meaning provided in Section 2.04(a).

“Patriot Act” shall have the meaning provided in Section 13.17.

“Payment Office” shall mean the office of the Administrative Agent located at 90
Hudson Street, Jersey City, New Jersey 07302 or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto; provided that in the case of all payments of principal (or Face
Amount, as applicable), interest and/or other amounts owing with respect to C
Term Loans, Canadian Borrower Incremental Term Loans and Canadian Borrower
Revolving Loans and all issuances of Canadian Borrower Letters of Credit,
“Payment Office” shall mean the office of the Canadian Sub-Agent located at 222
Bay Street, Suite 1100, P.O. Box 64, Toronto, Ontario, Canada M5K 1E7.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Permitted Acquisition” shall mean the acquisition by (x) the U.S. Borrower or a
Wholly-Owned Domestic Subsidiary of the U.S. Borrower which is a U.S. Subsidiary
Guarantor or (y) the acquisition by a Canadian Credit Party, of an Acquired
Entity or Business (including by way of merger of such Acquired Entity or
Business with and into a Borrower (so long as such Borrower is the surviving
corporation) or a Wholly-Owned Subsidiary of the U.S. Borrower which is a Credit
Party (so long as the Credit Party is the surviving corporation)), provided that
(in each case) (A) the consideration paid or to be paid by any Borrower or such
Wholly-Owned Subsidiary consists solely of cash (including proceeds of Revolving
Loans or Swingline Loans), the issuance or incurrence of Indebtedness otherwise
permitted by Section 9.04 and the assumption/acquisition of any Indebtedness
(calculated at face value) which is permitted to remain outstanding in
accordance with the requirements of Section 9.04, (B) in the case of the
acquisition of 100% of the Equity Interests of any Person (including by way of
merger), such Person shall own no Equity Interests of any other Person unless
(x) such Person owns 100% of the Equity Interests of such other Person, (y)(1)
such Person and/or its Wholly-Owned Subsidiaries own 80% of the consolidated
assets of such Person and its Subsidiaries and (2) any non-Wholly-Owned
Subsidiary of such Person was a non-Wholly-Owned Subsidiary of such Person prior
to the date of such Permitted Acquisition of such Person or (z) such Equity
Interests constitute a de minimis holding of such Person in such other Person,
(C) all of the business, division or product line acquired pursuant to the
respective Permitted Acquisition, and the material business of the Person
acquired pursuant to the respective Permitted Acquisition and its Subsidiaries
taken as a whole, is in the United States or Canada, except that not more than
15% of the consolidated assets or business of the Acquired Entity or Business
acquired pursuant to the respective Permitted Acquisition, as reasonably
determined by the U.S. Borrower in good faith, may be located outside the United
States or Canada, (D) the Acquired Entity or Business acquired pursuant to the
respective Permitted Acquisition is in a business permitted by Section

 

-140-



--------------------------------------------------------------------------------

9.13 and (E) all applicable requirements of Sections 8.15, 9.02 and 9.14
applicable to Permitted Acquisitions are satisfied. Notwithstanding anything to
the contrary contained above, (x) a Permitted Acquisition of 100% of the Equity
Interests of a Person may be effected by means of a multiple-step transaction,
but only so long as such acquisition is effected by means of a Two-Step
Permitted Acquisition (complying with all requirements of the definition
thereof) and, in any event, all requirements set forth above in this definition
of Permitted Acquisition shall in any event be satisfied, except that the
requirement of 100% ownership of Equity Interests of the Target need not be
satisfied until the earlier to occur of the consummation of the subsequent
merger or share acquisition or acquisitions referenced in the definition of
Two-Step Permitted Acquisition or the date which occurs 180 days after the
consummation of the first step of the Two-Step Permitted Acquisition, and (y) an
acquisition which does not otherwise meet the requirements set forth above in
the definition of “Permitted Acquisition” shall constitute a Permitted
Acquisition if, and to the extent, the Required Lenders agree in writing, prior
to the consummation thereof, that such acquisition shall constitute a Permitted
Acquisition for purposes of this Agreement.

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion.

“Permitted Holders” shall mean (i) Kelso, (ii) any Kelso Affiliates,
(iii) Magnetite Asset Investors LLC and (iv) any Management Investors, and their
respective Permitted Transferees.

“Permitted Liens” shall have the meaning provided in Section 9.01.

“Permitted Transferees” shall mean (a) in the case of Kelso, (i) any Kelso
Affiliate, (ii) any managing director, general partner, limited partner,
director, officer or employee of Kelso or any Kelso Affiliate (collectively, the
“Kelso Associates”), (iii) the heirs, executors, administrators, testamentary
trustees, legatees or beneficiaries of any Kelso Associate and (iv) any trust,
the beneficiaries of which, or a corporation or partnership, the stockholders or
partners of which, include only a Kelso Associate, his or her spouse, parents,
siblings, members of his or her immediate family (including adopted children)
and/or direct lineal descendants; and (b) in the case of any Management
Investors, (i) his or her executor, administrator, testamentary trustee, legatee
or beneficiaries, (ii) his or her spouse, parents, siblings, members of his or
her immediate family (including adopted children) and/or direct lineal
descendants or (iii) a trust, the beneficiaries of which, or a corporation or
partnership, the stockholders or partners of which, include only the Management
Investor, as the case may be, and his or her spouse, parents, siblings, members
of his or her immediate family (including adopted children) and/or direct lineal
descendants.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA other
than a Foreign Plan, which is maintained or contributed to by (or to which there
is an obligation

 

-141-



--------------------------------------------------------------------------------

to contribute of) Holdings or a Subsidiary of Holdings or an ERISA Affiliate or
with respect to which Holdings, a Subsidiary of Holdings or an ERISA Affiliate
may have any liability, including, for greater certainty, a Canadian Pension
Plan.

“Pledge Agreement” shall have the meaning provided in Section 5.10.

“Pledge Agreement Collateral” shall mean all of the “Collateral” as defined in
the Pledge Agreement and all other Equity Interests or other property similar to
that is pledged (or purported to have been pledged) pursuant to the Pledge
Agreement and which is pledged (or purported to be pledged) pursuant to one or
more Foreign Security Documents or Additional Security Documents.

“Pledgee” shall have the meaning provided in the Pledge Agreement.

“Post-Closing Period” shall have the meaning provided in Section 8.15(a).

“PPSA” shall mean the Personal Property Security Act (Ontario) and the
regulations thereunder and any other personal property security legislation and
applicable regulations of any other province or territory of Canada (including
the Civil Code (Quebec) and the regulation respecting the register of personal
and movable real rights promulgated thereunder) where a Canadian Credit Party
has, from time to time, its chief executive office or tangible personal
property, in each case, as may be amended from time to time and includes any
successor legislation.

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

“Pro forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (x) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness or to finance a Permitted Acquisition)
after the first day of the relevant Calculation Period as if such Indebtedness
had been incurred (and the proceeds thereof applied) on the first day of the
relevant Calculation Period, (y) the permanent repayment of any Indebtedness
(other than revolving Indebtedness except to the extent accompanied by a
corresponding permanent commitment reduction) after the first day of the
relevant Calculation Period as if such Indebtedness had been retired or redeemed
on the first day of the relevant Calculation Period and/or (z) the Permitted
Acquisition, if any, then being consummated as well as any other Permitted
Acquisition consummated after the first day of the relevant Calculation Period
and on or prior to the date of the respective Permitted Acquisition then being
effected, as the case may be, with the following rules to apply in connection
therewith:

(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance a

 

-142-



--------------------------------------------------------------------------------

Permitted Acquisition) incurred or issued after the first day of the relevant
Calculation Period (whether incurred to finance a Permitted Acquisition, to
refinance Indebtedness or otherwise) shall be deemed to have been incurred or
issued (and the proceeds thereof applied) on the first day of the respective
Calculation Period and remain outstanding through the date of determination and
(y) (other than revolving Indebtedness except to the extent accompanied by a
corresponding permanent commitment reduction) permanently retired or redeemed
after the first day of the relevant Calculation Period shall be deemed to have
been retired or redeemed on the first day of the respective Calculation Period
and remain retired through the date of determination;

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) at the rate which would have been
applicable thereto on the last day of the respective Calculation Period, in the
case of floating rate Indebtedness (although interest expense with respect to
any Indebtedness for periods while same was actually outstanding during the
respective period shall be calculated using the actual rates applicable thereto
while same was actually outstanding); and

(iii) in making any determination of Consolidated EBITDA, pro forma effect shall
be given to any Permitted Acquisition consummated during the periods described
above (excluding that portion of the assets or business acquired pursuant to any
Permitted Acquisition which has been sold or disposed of thereafter and prior to
the date of the respective determination), with such Consolidated EBITDA to be
determined as if such Permitted Acquisition (or the relevant portion thereof)
was consummated on the first day of the relevant Calculation Period. Pro forma
calculations for any fiscal period ending on or prior to the first anniversary
of a Permitted Acquisition may include adjustments to reflect operating expense
reductions reasonably expected to result from such Permitted Acquisition, less
the amount of costs reasonably expected to be incurred by the U.S. Borrower and
its Subsidiaries to achieve such cost savings, to the extent that the U.S.
Borrower delivers to the Administrative Agent, (i) a certificate of the Chief
Financial Officer of the U.S. Borrower setting forth such operating expense
reductions and the costs to achieve such reductions and (ii) information and
calculations supporting in reasonable detail such estimated operating expense
reductions and the costs to achieve such reductions; provided that the aggregate
amount of such adjustments shall not exceed, with respect to any Permitted
Acquisition, 20% of the EBITDA (determined on a consolidated basis and
consistent with the definition of “Consolidated EBITDA”) of the Acquired Entity
or Business to be acquired in connection therewith for the four consecutive
fiscal quarters of such Acquired Entity or Business ended on the last day of the
most recently ended fiscal quarter of such Acquired Entity or Business for which
financial statements are available.

“Projections” shall have the meaning provided in Section 5.14.

“Qualified Preferred Stock” means any preferred capital stock of Holdings so
long as the terms of any such preferred capital stock (x) do not contain any
mandatory put, redemption, repayment, sinking fund or other similar provision
prior to July 17, 2014, or, if later, the first anniversary of the then latest
Maturity Date then in effect (determined without regard to

 

-143-



--------------------------------------------------------------------------------

the proviso to the definition of “B Term Loan Maturity Date” or any similar
provision of any other defined term which is a component of the definition of
“Maturity Date” contained herein) and (y) do not require the cash payment of
dividends or distributions at any time that such cash payment is not permitted
under this Agreement or would result in a Default or Event of Default hereunder.

“Qualified Public Offering” shall mean an underwritten public offering of the
common stock of Holdings which generates cash proceeds of at least $50,000,000.

“Quarterly Payment Date” shall mean the last Business Day of each September,
December, March and June occurring after the Initial Borrowing Date, commencing
on the last Business Day of September, 2006.

“Quebec Security” shall mean a hypothec over all movable property in form
registrable under the Civil Code (Quebec), and related bond and bond pledge
agreement, in each case in form and substance satisfactory to the Administrative
Agent.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Recovery Event” shall mean the receipt by the U.S. Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable
(i) by reason of theft, loss, physical destruction, damage, taking or any other
similar event with respect to any property or assets of the U.S. Borrower or any
of its Subsidiaries (but not by reason of any loss of revenues or interruption
of business or operations caused thereby) and (ii) under any policy of insurance
required to be maintained under Section 8.03, in each case to the extent such
proceeds or awards do not constitute reimbursement or compensation for amounts
previously paid by the U.S. Borrower or any of its Subsidiaries in respect of
any such event.

“Refinancing” shall mean the repayment of all outstanding loans and all other
obligations (and the termination of all commitments) under the Existing Credit
Agreement as described in Section 5.07.

“Refinancing Subordinated Notes” shall mean unsecured subordinated notes issued
pursuant to the Refinancing Subordinated Notes Indenture (including any
Additional Refinancing Subordinated Notes issued after the original date of
issuance of Refinancing Subordinated Notes) issued for the purposes described in
Section 9.04(iv) (with the original such issue of Refinancing Subordinated Notes
to be used to refinance, in whole (or at least a majority of the then
outstanding aggregate principal amount if the refinancing is pursuant to a
tender offer for Existing Senior Subordinated Notes), the Existing Senior
Subordinated Notes then outstanding), as such Refinancing Subordinated Notes may
be exchanged for substantially similar unsecured subordinated notes that have
been registered under the Securities Act; provided that such notes (w) shall be
on market terms and conditions (including as to covenants and events of default)
as in effect at the time of initial issuance thereof, (x) shall not have a
maturity date earlier than December 30, 2013 (or, if later, the six-month
anniversary of the then latest Maturity Date then in effect (determined without
regard to the provisos to the definitions of “B Term Loan Maturity Date” or any
similar provision in any other defined term which is a

 

-144-



--------------------------------------------------------------------------------

component of the definition of “Maturity Date” contained herein)), (y) shall be
subordinated to the Indebtedness incurred pursuant to the Credit Agreement on
market terms and conditions as in effect at the time of initial issuance
thereof, which, in any event are not less favorable to the Lenders in any
respect than those contained in the Existing Senior Subordinated Notes Indenture
and (z) shall have no required amortization, sinking fund payments, mandatory
prepayments or redemptions, or mandatory offers to purchase, in each case prior
to the maturity date thereof except that the Refinancing Subordinated Notes may
have mandatory offers to purchase based upon “changes of control” and/or “asset
dispositions” on terms substantially similar to those contained in the Existing
Senior Subordinated Notes Indenture (and which, in the case of asset
dispositions, permit repayment of Indebtedness pursuant to this Agreement before
requiring a mandatory offer to purchase the Refinancing Subordinated Notes).

“Refinancing Subordinated Notes Indenture” shall mean the indenture entered into
with respect to the Refinancing Subordinated Notes, and pursuant to which same
shall be issued.

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the outdoor environment.

“Relevant Guaranteed Obligations” shall mean (i) in the case of Holdings,
(x) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of the unpaid principal (or, Face Amount, as
applicable) and interest on each Note issued by, and all Loans made to, the
Borrowers under this Agreement and all reimbursement obligations and Unpaid
Drawings with respect to Letters of Credit, together with all the other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities (including, without limitation, indemnities, fees and interest
(including any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for herein,
whether or not such interest is an allowed claim in any such proceeding)
thereon) of the

 

-145-



--------------------------------------------------------------------------------

Borrowers (or either of them) to the Lenders, each Issuing Lender, the
Administrative Agent and the Collateral Agent now existing or hereafter incurred
under, arising out of or in connection with this Agreement and each other Credit
Document to which either Borrower is a party and the due performance and
compliance by the Borrowers with all the terms, conditions and agreements
contained in the Credit Agreement and in each such other Credit Document and
(y) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed
claim in any such proceeding) of the U.S. Borrower or any of its Subsidiaries
owing under any Interest Rate Protection Agreement entered into by the U.S.
Borrower or any of its Subsidiaries with any Lender or any affiliate thereof
(even if such Lender subsequently ceases to be a Lender under this Agreement for
any reason) so long as such Lender or affiliate participates in such Interest
Rate Protection Agreement and their subsequent assigns, if any, whether now in
existence or hereafter arising, and the due performance and compliance with all
terms, conditions and agreements contained therein, (ii) in the case of the U.S.
Borrower, (x) the principal (or Face Amount, as applicable) and interest on each
C Term Note, each Incremental Term Note and each Canadian Borrower Revolving
Note issued by the Canadian Borrower to each Lender, and each C Term Loan,
Canadian Borrower Incremental Term Loan and Canadian Borrower Revolving Loan
made under this Agreement, all reimbursement obligations and Unpaid Drawings
with respect to each Canadian Borrower Letter of Credit issued for the account
of the Canadian Borrower, together with all the other obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) and liabilities (including, without
limitation, indemnities, fees and interest thereon) of the Canadian Borrower to
each Lender, each Agent and the Collateral Agent now existing or hereafter
incurred under, arising out of or in connection with this Agreement or any other
Credit Document and the due performance and compliance by the Canadian Borrower
with all the terms, conditions and agreements contained in the Credit Documents
to which it is a party; and (y) the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), liabilities and indebtedness (including any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or
not such interest is an allowed claim in any such proceeding) of the
Subsidiaries of the U.S. Borrower owing under any Interest Rate Protection
Agreement entered into by such Subsidiaries of the U.S. Borrower with any Lender
or any affiliate thereof (even if such Lender subsequently ceases to be a Lender
under this Agreement for any reason) so long as such Lender or affiliate
participates in such Interest Rate Protection Agreement and their subsequent
assigns, if any, whether now in existence or hereafter arising, and the due
performance and compliance with all terms, conditions and agreements contained
therein and (iii) in the case of the Canadian Borrower, the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of all obligations (including obligations which, but for the automatic stay
under Section 362(a) of the Bankruptcy Code, would become due), liabilities and
indebtedness (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for herein, whether or not such interest is an allowed claim in any such
proceeding) of

 

-146-



--------------------------------------------------------------------------------

any Canadian Subsidiary owing under any Interest Rate Protection Agreement
entered into by such Canadian Subsidiary with any Lender or any affiliate
thereof (even if such Lender subsequently ceases to be a Lender under this
Agreement for any reason) so long as such Lender or affiliate participates in
such Interest Rate Protection Agreement and their subsequent assigns, if any,
whether now in existence or hereafter arising, and the due performance and
compliance with all terms, conditions and agreements contained therein.

“Relevant Guaranteed Party” shall mean (i) with respect to Holdings, each
Borrower and its Subsidiaries, (ii) with respect to the U.S. Borrower, the
Canadian Borrower and its Subsidiaries and (iii) with respect to the Canadian
Borrower, the Canadian Subsidiaries.

“Replaced Lender” shall have the meaning provided in Section 1.13.

“Replacement Lender” shall have the meaning provided in Section 1.13.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.

“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding principal of Term Loans (or, if prior to the occurrence of the
Credit Events on the Initial Borrowing Date, whose B Term Loan Commitments and C
Term Loan Commitments) and Revolving Loan Commitments (or after the termination
thereof, outstanding Individual RL Facility Exposures) as of any date of
determination represent greater than 50% of the sum of all outstanding principal
(or, Face Amount, as applicable) of Term Loans (or if prior to the occurrence of
the Credit Events on the Initial Borrowing Date, the sum of all B Term Loan
Commitments and C Term Loan Commitments) of Non-Defaulting Lenders at such time
and the sum of all Revolving Loan Commitments of all Non-Defaulting Lenders at
such time (or, after the termination thereof, the sum of the then total
Individual RL Facility Exposures of all Non-Defaulting Lenders at such time).
For purposes of this definition, the calculation of the outstanding principal
amount (or, Face Amount, as the case may be) of all Commitments and Term Loans
denominated in Canadian Dollars shall be determined by taking the U.S. Dollar
Equivalent thereof at the time of any such calculation.

“Requirement of Law” shall mean, with respect to any Person, (i) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (ii) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Returns” shall have the meaning provided in Section 7.09.

“Revolving Loan” shall have the meaning provided in Section 1.01(e).

 

-147-



--------------------------------------------------------------------------------

“Revolving Loan Commitment” shall mean, for each RL Lender, its Canadian
Borrower Revolving Loan Commitment (if any) and its U.S. Borrower Revolving Loan
Commitment (if any).

“Revolving Loan Maturity Date” shall mean July 17, 2012; provided that if all of
the Existing Senior Subordinated Notes shall not have been refinanced (on terms
and conditions to be mutually agreed) and repaid in full (through one or more
equity issuances by Holdings and/or the proceeds of Refinancing Subordinated
Notes pursuant to Section 9.04(iv)), prior to April 15, 2010, then the Revolving
Loan Maturity Date shall instead be April 15, 2010.

“RL Lender” shall mean each Canadian Borrower RL Lender and each U.S. Borrower
RL Lender.

“RL Percentage” of any RL Lender at any time shall mean a fraction (expressed as
a percentage) the numerator of which is the Revolving Loan Commitment of such RL
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the RL Percentage of any RL Lender is
to be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentages of such RL Lender shall be determined immediately prior
(and without giving effect) to such termination (but giving effect to
assignments made thereafter in accordance with the terms hereof).

“S&P” shall mean Standard & Poor’s Ratings Services, a division of the McGraw
Hill Company, Inc., and any successor owner of such division.

“Sale-Leaseback Transaction” means any arrangements with any Person providing
for the leasing by the Borrower or any of its Subsidiaries of real or personal
property which has been or is to be sold or transferred by the Borrower or such
Subsidiary to such Person or to any other Person to whom funds have been or are
to be advanced by such Person in connection therewith.

“Schedule I Bank” shall mean a bank that is a Canadian chartered bank listed on
Schedule I to the Bank Act (Canada).

“Scheduled B Repayment” shall have the meaning provided in Section 4.02(c).

“Scheduled B Repayment Date” shall have the meaning provided in Section 4.02(c).

“Scheduled C Repayment” shall have the meaning provided in Section 4.02(d).

“Scheduled C Repayment Date” shall have the meaning provided in Section 4.02(d).

“Scheduled Incremental TL Repayment” shall have the meaning provided in
Section 4.02(e).

“Scheduled Repayment” shall mean any Scheduled B Repayment, Scheduled C
Repayment and/or Scheduled Incremental TL Repayment, as applicable.

 

-148-



--------------------------------------------------------------------------------

“SEC” shall have the meaning provided in Section 8.01(h).

“Section 4.04(b)(ii) Certificate” shall have the meaning provided in
Section 4.04(b)(ii).

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Security Agreements” shall mean the U.S. Security Agreement and the Canadian
Security Agreement.

“Security Document” shall mean and include each of the Security Agreements, the
Pledge Agreement, each Mortgage and, after the execution and delivery thereof,
each Additional Security Document.

“Securityholders’ Agreement” shall mean the Securityholders’ Agreement dated as
of February 7, 2003 among Holdings and the other parties thereto, as the same
may be amended, amended and restated, modified or supplemented from time to
time.

“Shareholders’ Agreements” shall have the meaning provided in Section 5.05.

“Start Date” shall mean, with respect to any Margin Reduction Period, the first
day of such Margin Reduction Period.

“Stated Amount” of each Letter of Credit shall, at any time, mean the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met, but after giving effect
to all previous drawings made thereunder), provided that except as such term is
used in Section 2.02 and except as provided in the definition of “Canadian
Dollar L/C Stated Amount”, the “Stated Amount” of each Canadian Dollar
Denominated Letter of Credit shall be, on any date of calculation, the
U.S. Dollar Equivalent of the maximum amount available to be drawn in Canadian
Dollars thereunder (determined without regard to whether any conditions to
drawing could then be met but after giving effect to all previous drawings made
thereunder).

“Subordinated Note Documents” shall mean (x) in the case of the Existing Senior
Subordinated Notes, the Existing Senior Subordinated Notes and the Existing
Senior Subordinated Notes Indenture, and (y) in the case of any Refinancing
Subordinated Notes, such Refinancing Subordinated Notes and any indenture or
other agreement relating thereto.

“Subordinated Notes” shall mean the Existing Senior Subordinated Notes and,
after any issuance thereof, the Refinancing Subordinated Notes.

 

-149-



--------------------------------------------------------------------------------

“Subsidiaries Guaranty” shall mean and include the U.S. Subsidiaries Guaranty
and any other guaranty (including the Canadian Subsidiaries Guaranty) executed
and delivered by any Subsidiary of the U.S. Borrower pursuant to Section 8.12
and/or Section 9.14.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% Equity Interest at the time.

“Subsidiary Guarantor” shall mean each Subsidiary of Holdings that executes and
delivers any Subsidiaries Guaranty, unless and until such time as the respective
Subsidiary is released from all of its obligations under any relevant
Subsidiaries Guaranty in accordance with the terms and provisions thereof.

“Supermajority Lenders” of any Tranche shall mean those Non-Defaulting Lenders
which would constitute the Required Lenders under, and as defined in, this
Agreement if (x) all outstanding Obligations of the other Tranches under this
Agreement were repaid in full and all Commitments with respect thereto were
terminated and (y) the percentage “50%” contained therein were changed to
“66-2/3%.”

“Swingline Expiry Date” shall mean that date which is five Business Days prior
to the Revolving Loan Maturity Date.

“Swingline Lender” shall mean DBTCA for so long as DBTCA is the Administrative
Agent hereunder and thereafter shall mean the successor Administrative Agent in
its individual capacity; provided that any resigning Administrative Agent shall
retain all of its rights with respect to any Swingline Loans made by it prior to
such resignation.

“Swingline Loan” shall have the meaning provided in Section 1.01(f).

“Swingline Note” shall have the meaning provided in Section 1.05(a).

“Syndication Date” shall mean that date upon which the Administrative Agent
reasonably determines (and notifies the Borrower) that the primary syndication
(and resultant addition of Persons as Lenders pursuant to Section 13.04(b)) has
been completed.

“Synthetic Lease” means a lease transaction under which the parties intend that
(i) the lease will be treated as an “operating lease” by the lessee and (ii) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property.

“Target” shall have the meaning provided such term in the definition of Two-Step
Permitted Acquisition.

 

-150-



--------------------------------------------------------------------------------

“Tax Sharing Agreements” shall have the meaning provided in Section 5.05.

“Taxes” shall have the meaning provided in Section 4.04(a).

“Term Loans” shall mean the B Term Loans, the C Term Loans and each Incremental
Term Loan.

“Term Loan Percentage” of a Tranche of Term Loans shall mean, at any time, a
fraction (expressed as a percentage), the numerator of which is equal to the
aggregate outstanding principal amount of all Term Loans of such Tranche (which,
in the case of Canadian Borrower Incremental Term Loans, shall be the
U.S. Dollar Equivalent of such aggregate outstanding principal amount) at such
time and the denominator of which is equal to the aggregate outstanding
principal amount of all Term Loans of all Tranches (which, in the case of
Canadian Borrower Incremental Term Loans, shall be the U.S. Dollar Equivalent of
such aggregate principal amount) at such time.

“Test Date” shall mean, with respect to any Start Date, the last day of the most
recent fiscal quarter of the U.S. Borrower ended immediately prior to such Start
Date.

“Test Period” shall mean each period of four consecutive fiscal quarters of the
U.S. Borrower then last ended (in each case taken as one accounting period).
Notwithstanding anything to the contrary contained above or in Section 13.07 or
otherwise required by U.S. GAAP, for purposes of any calculation of Consolidated
Interest Expense pursuant to Section 9.08 and Consolidated EBITDA required in
determining the Consolidated Total Leverage Ratio for any Test Period (as
defined in the preceding sentence) ending on or prior to the last day of the
fiscal quarter ended closest to June 30, 2007, any calculations of
(x) Consolidated Interest Expense required in determining compliance with
Section 9.08 to be made, with respect to any fiscal quarter ended on or prior to
the last day of the fiscal quarter ended closest to September 30, 2006, using
the deemed (or pro forma) Consolidated Interest Expense for such fiscal quarter
set forth in the immediately succeeding sentence and (y) Consolidated EBITDA
required in determining the Consolidated Total Leverage Ratio (including for
purposes of the Applicable Margin) to be made, with respect to any fiscal
quarter ended on or prior to the last day of the fiscal quarter ended closest to
September 30, 2006, using the deemed (or pro forma) Consolidated EBITDA for such
fiscal quarter set forth in the second succeeding sentence. To the extent the
respective Test Period (i) includes the fiscal quarter of the U.S. Borrower
ended closest to December 31, 2005, Consolidated Interest Expense for such
fiscal quarter shall be deemed to be $9.0 million, (ii) includes the fiscal
quarter of the U.S. Borrower ended closest March 31, 2006, Consolidated Interest
Expense for such fiscal quarter shall be deemed to be $9.0 million,
(iii) includes the fiscal quarter of the U.S. Borrower ended closest to June 30,
2006, Consolidated Interest Expense for such fiscal quarter shall be deemed to
be $9.0 million, (iv) includes the fiscal quarter of Holdings ended
September 30, 2006, actual Consolidated Interest Expense for such fiscal quarter
shall be used; provided that if the Initial Borrowing Date occurs after the
first day of such fiscal quarter, then Consolidated Interest Expense shall be
adjusted (as agreed by the U.S. Borrower and the Administrative Agent in good
faith) to equal the amount that Consolidated Interest Expense would have been
had the Initial Borrowing Date occurred, and the Acquisition been consummated,
on the first day of such fiscal quarter. To the extent the respective Test
Period (i) includes the fiscal quarter of Holdings ended closest to December 31,

 

-151-



--------------------------------------------------------------------------------

2005, Consolidated EBITDA for such fiscal quarter shall be deemed to be $30.6
million, (ii) includes the fiscal quarter of Holdings ended closest to March 31,
2006, Consolidated EBITDA for such fiscal quarter shall be deemed to be $22.2
million, (iii) includes the fiscal quarter of Holdings ended closest to June 30,
2006, Consolidated EBITDA for such fiscal quarter shall be deemed to be $26.5
million, or (iv) includes the fiscal quarter of the U.S. Borrower ended closest
to September 30, 2006 actual Consolidated EBITDA for such fiscal quarter shall
be used; provided that if the Initial Borrowing Date occurs after the first day
of such fiscal quarter, then Consolidated EBITDA for such fiscal quarter shall
be determined on a pro forma basis as if the Acquisition had occurred on the
first day of such fiscal quarter (with the adjustments to be used in determining
said pro forma Consolidated EBITDA for such fiscal quarter to be consistent with
the adjustments shown in the Projections and to be reasonably satisfactory to
the U.S. Borrower and the Administrative Agent); provided, further, that with
respect to the foregoing, that any additional adjustments required by the
definition of Pro forma Basis for occurrences after the Initial Borrowing Date
shall also be made.

“Total B Term Loan Commitment” shall mean, at any time, the sum of the B Term
Loan Commitments of each of the Lenders at such time.

“Total C Term Loan Commitment” shall mean, at any time, the sum of the C Term
Loan Commitments of each of the Lenders at such time.

“Total Canadian Borrower Revolving Loan Commitment” shall mean, at any time, the
sum of the Canadian Borrower Revolving Loan Commitments of each of the Lenders
with such a Commitment at such time.

“Total Commitment” shall mean, at any time, the sum of the Total B Term Loan
Commitment, the Total C Term Loan Commitment, the Total Incremental Term Loan
Commitment and the Total Revolving Loan Commitment.

“Total Incremental Term Loan Commitment” shall mean, at any time, the sum of the
Incremental Term Loan Commitments of each of the Lenders with such a Commitment
at such time.

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the Total
U.S. Borrower Revolving Loan Commitment and the Total Canadian Borrower
Revolving Loan Commitment, in each case in effect at such time.

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Revolving Loan Commitment then in effect
less (y) the sum of the Aggregate Canadian Borrower RL Exposure at such time and
the Aggregate U.S. RL Exposure at such time.

“Total U.S. Borrower Revolving Loan Commitment” shall mean, at any time, the sum
of the U.S. Borrower Revolving Loan Commitments of each of the Lenders with such
a Commitment at such time.

“Tranche” shall mean the respective facilities and commitments utilized in
making Loans and issuing Letters of Credit hereunder (i.e., whether B Term
Loans; C Term

 

-152-



--------------------------------------------------------------------------------

Loans; U.S. Borrower Revolving Loans (and Swingline Loans and issuances of U.S.
Borrower Letters of Credit); Canadian Borrower Revolving Loans (and issuances of
Canadian Borrower Letters of Credit); or Incremental Term Loans made pursuant to
one or more tranches designated pursuant to the respective Incremental Term Loan
Commitment Agreements in accordance with the relevant requirements specified in
Section 1.15); provided that (x) only in the circumstances contemplated by
Section 1.15(c), Incremental Term Loans may be made part of a then existing
Tranche of Term Loans and (y) for purposes of the definition of “Supermajority
Lenders”, “Majority Lenders” and Section 13.12(a), U.S. Revolving Loans and
Swingline Loans shall collectively be deemed to represent a single “Tranche”.

“Transaction” shall mean, collectively, (i) the consummation of the Acquisition,
(ii) the consummation of the Refinancing, (iii) the consummation of the
Distribution, (iv) the entering into of the Credit Documents and the incurrence
of Loans on the Initial Borrowing Date and (v) the payment of all fees and
expenses in connection with the foregoing.

“Two-Step Permitted Acquisition” shall mean the acquisition by the U.S. Borrower
or any Wholly-Owned Subsidiary of the U.S. Borrower of 100% of the Equity
Interests of any Person (a “Target”) not already a Subsidiary of the U.S.
Borrower by way of (x) an initial acquisition of not less than 51% of the voting
Equity Interests of such Target and (y) a subsequent merger of the Target with
and into the U.S. Borrower or a Wholly-Owned Subsidiary of the U.S. Borrower or
a subsequent acquisition or acquisitions of all remaining outstanding Equity
Interests of the Target; provided, that (i) any such Two-Step Permitted
Acquisition shall be effected in accordance with the definition of Permitted
Acquisition and (ii) the subsequent merger or share acquisition or acquisitions
to be effected as part of such Two-Step Permitted Acquisition shall be
consummated as soon as practicable after the consummation of the initial
acquisition of Equity Interests, but in any event within 180 days thereafter and
(iii) prior to the consummation of the initial acquisition of Equity Interests
in any Two-Step Permitted Acquisition, the U.S. Borrower or its respective
Subsidiary shall have available to it sufficient Committed Financing to effect
such Two-Step Permitted Acquisition (and to make all payments owing in
connection with all steps thereof).

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan, a Eurodollar Loan, a
Canadian Prime Rate Loan, a B/A Discount Rate Loan, or a Bankers’ Acceptance
Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contribution); and with respect to a Canadian Pension Plan shall mean the
amount, if any, by which a Canadian Pension Plan’s liabilities, calculated on a
wind-up basis, exceed the market value of such Canadian Pension Plan’s assets.

 

-153-



--------------------------------------------------------------------------------

“United States” and “U.S.” shall each mean the United States of America.

“Unpaid Drawing” shall have the meaning provided in Section 2.05(a).

“Unutilized Canadian Borrower Revolving Loan Commitment” with respect to any
Canadian Borrower RL Lender, at any time, shall mean such Canadian Borrower RL
Lender’s Canadian Borrower Revolving Loan Commitment at such time, if any, less
the sum of (i) the aggregate outstanding principal amount of all Canadian
Borrower Revolving Loans made by such Canadian Borrower RL Lender and then
outstanding and (ii) the sum of such Canadian Borrower RL Lender’s L/C
Participation Percentage of the Stated Amount of each Canadian Borrower of
Credit and any Unpaid Drawings relating thereto.

“Unutilized U.S. Borrower Revolving Loan Commitment” with respect to any U.S.
Borrower RL Lender, at any time, shall mean such U.S. Borrower RL Lender’s U.S.
Borrower Revolving Loan Commitment at such time, if any, less the sum of (i) the
aggregate outstanding principal amount of all U.S. Borrower Revolving Loans made
by such U.S. Borrower RL Lender and then outstanding and (ii) the sum of such
U.S. Borrower RL Lender’s L/C Participation Percentage of the Stated Amount of
each U.S. Borrower Letter of Credit and any Unpaid Drawings relating thereto.

“U.S. Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“U.S. Borrower Incremental Term Loans” shall mean Incremental Term Loans
incurred by the U.S. Borrower.

“U.S. Borrower Letter of Credit” shall mean each Letter of Credit issued to the
U.S. Borrower pursuant to Section 2.01 and designated as such by the U.S.
Borrower in the respective Letter of Credit Request.

“U.S. Borrower Letter of Credit Outstandings” shall mean, at any time, the sum
of (i) the aggregate Stated Amount of all outstanding U.S. Borrower Letters of
Credit and (ii) the aggregate amount of all Unpaid Drawings in respect of all
U.S. Borrower Letters of Credit.

“U.S. Borrower Revolving Loan” shall have the meaning provided in
Section 1.01(d).

“U.S. Borrower Revolving Loan Commitment” shall mean, for each Lender, the
amount set forth opposite such Lender’s name in Schedule I directly below the
column entitled “U.S. Borrower Revolving Loan Commitment”, as same may be
(x) reduced from time to time or terminated pursuant to Sections 3.02, 3.03
and/or 10, as applicable, or (y) adjusted from time to time as a result of
assignments to or from such Lender pursuant to Section 1.13 or 13.04(b).

“U.S. Borrower Revolving Note” shall have the meaning provided in
Section 1.05(a).

“U.S. Borrower RL Lender” shall mean any Lender with a U.S. Borrower Revolving
Loan Commitment (without giving effect to any termination of the Total U.S.
Borrower

 

-154-



--------------------------------------------------------------------------------

Revolving Loan Commitment if any Swingline Loans or U.S. Borrower Letter of
Credit Outstandings remain outstanding) or outstanding U.S. Borrower Revolving
Loans (or any participation in any Swingline Loans or U.S. Borrower Letter of
Credit Outstandings).

“U.S. Borrower RL Percentage” of any U.S. Borrower RL Lender at any time shall
mean that percentage which is equal to a fraction (expressed as a percentage)
the numerator of which is the U.S. Borrower Revolving Loan Commitment of such
U.S. Borrower RL Lender at such time and the denominator of which is the Total
U.S. Borrower Revolving Loan Commitment at such time, provided that if any such
determination is to be made after the Total U.S. Borrower Revolving Loan
Commitment (and the related U.S. Borrower Revolving Loan Commitments of the
Lenders) has (or have) terminated, the determination of such percentages shall
be made immediately before giving effect to such termination (but giving effect
to assignments made thereafter in accordance with the terms hereof).

“U.S. Borrower Term Loans” shall mean the B Term Loans and each Tranche (if any)
of U.S. Borrower Incremental Term Loans.

“U.S. Credit Party” shall mean Holdings, the U.S. Borrower and each U.S.
Subsidiary Guarantor.

“U.S. Dollar Equivalent” of an amount denominated in a currency other than U.S.
Dollars shall mean, at any time for the determination thereof, the amount of
U.S. Dollars which could be purchased with the amount of such currency involved
in such computation at the spot exchange rate therefor as quoted by the
Administrative Agent as of 11:00 A.M. (New York time) on the date two Business
Days prior to the date of any determination thereof for purchase on such date
(or, in the case of any determination pursuant to the definitions of “Required
Lenders” or Section 13.22 or Section 19 (or any analogous provision) of any
Subsidiaries Guaranty, on the date of determination); provided that, for
purposes of (x) determining compliance with Sections 1.01(e), 2.01(c) and
4.02(a)(i) and (y) calculating Fees pursuant to Section 3.01 (except Fees which
are expressly required to be paid in Canadian Dollars pursuant to Section 3.01),
the U.S. Dollar Equivalent of any amounts denominated in a currency other than
U.S. Dollars shall be revalued on a monthly basis using the spot exchange rates
therefor as quoted in Reuters ECB Page 37 (or, if same does not provide such
exchange rates, on such other basis as is reasonably satisfactory to the
Administrative Agent) on the last Business Day of each calendar month.
Notwithstanding anything to the contrary contained in this definition, at any
time that a Default or an Event of Default then exists, the Administrative Agent
may revalue the U.S. Dollar Equivalent of any amounts outstanding under the
Credit Documents in a currency other than U.S. Dollars in its sole discretion.

“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
(expressed in dollars) of the United States.

“U.S. GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; provided that determinations
made pursuant to this Agreement in accordance with U.S. GAAP are subject (to the
extent provided therein) to Section 13.07(a).

 

-155-



--------------------------------------------------------------------------------

“U.S. Security Agreement” shall have the meaning provided in Section 5.11(a).

“U.S. Security Documents” shall mean and include the U.S. Security Agreement,
the Pledge Agreement, each Mortgage covering a Mortgaged Property located in the
United States or any State or territory thereof and each other Security Document
covering assets of a U.S. Credit Party situated in the United States or any
State or territory thereof.

“U.S. Subsidiaries Guaranty” shall have the meaning provided in Section 5.13(a).

“U.S. Subsidiary Guarantor” shall mean each Domestic Subsidiary of Holdings
(other than the U.S. Borrower) in existence on the Initial Borrowing Date (after
giving effect to the Transaction), as well as each Domestic Subsidiary of
Holdings established, created or acquired after the Initial Borrowing Date which
becomes a party to the U.S. Subsidiaries Guaranty in accordance with the
requirements of this Agreement or the provisions of the U.S. Subsidiaries
Guaranty.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

“Wholly-Owned Canadian Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is incorporated or organized in
Canada or any territory thereof.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is incorporated or organized in the
United States or any State or territory thereof.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time.

Section 12. The Administrative Agent.

12.01 Appointment. (a) Each Lender hereby irrevocably designates and appoints
(w) DB Canada as Canadian Sub-Agent, (x) DBTCA as Administrative Agent for such
Lender (for purposes of this Section 12, the term “Administrative Agent” shall
mean DBTCA in its capacities as Administrative Agent and as Collateral Agent
hereunder and pursuant to the Security Documents and DB Canada as the Canadian
Sub-Agent), (y) Deutsche Bank Securities Inc. and J.P. Morgan Securities Inc. as
Joint Lead Arrangers for such Lender and (z) LaSalle Bank, N.A. as Documentation
Agent for such Lender, each to act as specified herein and in the other Credit
Documents, and each such Lender hereby irrevocably authorizes the Administrative
Agent and each Joint Lead Arranger to take such action on its behalf under the
provisions of this

 

-156-



--------------------------------------------------------------------------------

Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to or required of the Administrative
Agent or such Joint Lead Arranger, as the case may be, by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. Each of the Agents may perform any of their
respective duties under this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein by or through its
respective officers, directors, agents, employees or affiliates (it being
understood and agreed, for avoidance of doubt and without limiting the
generality of the foregoing, that the Administrative Agent and/or Collateral
Agent may perform any of its duties under the Security Documents by or through
one or more of its affiliates).

(b) The provisions of this Section 12 are solely for the benefit of the Agents
and the Lenders, and neither Holdings nor any of its Subsidiaries shall have any
rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, each Agent shall act
solely as agent for the Lenders, and each Agent assumes no (and shall not be
deemed to have assumed any) obligation or relationship of agency or trust with
or for Holdings or any of its Subsidiaries.

12.02 Nature of Duties. No Agent shall have any duties or responsibilities
except those expressly set forth in this Agreement and in the other Credit
Documents. Neither any Agent nor any of its officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it
hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by its or their gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision). The duties of the Agents shall be mechanical and
administrative in nature; no Agent shall have by reason of this Agreement or any
other Credit Document a fiduciary relationship in respect of any Lender or the
holder of any Note and nothing in this Agreement or in any other Credit
Document, expressed or implied, is intended to or shall be so construed as to
impose upon any Agent any obligations in respect of this Agreement or any other
Credit Document except as expressly set forth herein or therein, provided that
the Agents shall be deemed to be a trustee and stand in a fiduciary relationship
with respect to the Lenders and the holders of Notes for purposes of any
Security Document governed by the laws of a jurisdiction located outside the
United States where the Agents shall determine, based on advice of local
counsel, that same is necessary or desirable for purposes of realizing the
benefits intended to be conferred pursuant to such Security Document, and the
Lenders hereby irrevocably designate each of the Agents as their trustee for
such purpose and authorize each of the Agents to at any time and from time to
time take all actions (including, without limitation, making demand for all
amounts then due and payable and the exercise of other remedies) on their behalf
in accordance with the terms of such Security Document without the necessity of
any notice to or further consent from any Lender, and the Lenders hereby agree
to indemnify the Agents (and each of their respective officers, directors,
trustees, employees, representatives and agents) and hold each of them harmless
against any and all liabilities, obligations (including removal or remedial
actions), losses, damages, penalties, claims, actions, judgments, suits, costs,
expenses and disbursements (including reasonable attorneys’ and consultants’
fees and disbursements) incurred by, imposed on or assessed against any of them
as a result of, or arising out of, or in any way related to, or by reason of,
the taking of any action or any omission to take action under any such Security
Document unless such action is taken or omitted to be taken with gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

-157-



--------------------------------------------------------------------------------

12.03 Certain Rights of the Agents. The Agents shall have the right to request
instructions from the Required Lenders at any time. If any Agent shall request
instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, such Agent shall be entitled to refrain from such act or taking such
action unless and until such Agent shall have received instructions from the
Required Lenders; and such Agent shall not incur liability to any Lender by
reason of so refraining. Without limiting the foregoing, neither any Lender nor
the holder of any Note shall have any right of action whatsoever against any
Agent or any of its employees, directors, officers, agents or affiliates as a
result of such Agent or such other person acting or refraining from acting
hereunder or under any other Credit Document in accordance with the instructions
of the Required Lenders.

12.04 Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected (and shall have no liability to any Person) in relying, upon any
note, writing, resolution, notice, statement, certificate, telex, teletype or
telecopier message, cablegram, radiogram, order, telephone message or other
document or conversation that such Agent believed, in the absence of gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision), to be the proper Person,
and, with respect to all legal matters pertaining to this Agreement and any
other Credit Document and its duties hereunder and thereunder, upon advice of
counsel selected by such Agent (which may be counsel for the Credit Parties)
and, with respect to other matters, upon advice of independent public
accountants or other experts selected by it.

12.05 Notice of Default, etc. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless such Agent
has actually received written notice from a Lender or either Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that any Agent receives such
a notice, such Agent shall give prompt notice thereof to the Lenders. The Agents
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders; provided that, unless and until
any Agent shall have received such directions, such Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders (as determined by such Agent in its sole discretion).

12.06 Nonreliance on Agents and Other Lenders. Independently and without
reliance upon any Agent, each Lender and the holder of each Note, to the extent
it deems appropriate, has made and shall continue to make its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and, except as
expressly provided in this Agreement, no Agent shall have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter. No Agent or their

 

-158-



--------------------------------------------------------------------------------

respective affiliates nor any of their respective officers, directors, agents or
employees shall be responsible to any Lender or the holder of any Note for, or
be required or have any duty to ascertain, inquire or verify the accuracy of,
(i) any recitals, statements, information, representations or warranties herein
or in any document, certificate or other writing delivered in connection
herewith, (ii) the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Credit Document, (iii) the financial condition of
Holdings and any of its Subsidiaries, (iv) the performance or observance of any
of the terms, provisions or conditions of this Agreement or any other Credit
Document, (v) the satisfaction of any of the conditions precedent set forth in
Section 5 or 6, or (vi) the existence or possible existence of any Default or
Event of Default.

12.07 Indemnification. (a) To the extent any Agent (or any affiliate thereof) is
not reimbursed and indemnified by the Credit Agreement Parties, the Lenders will
reimburse and indemnify such Agent (and any affiliate thereof) in proportion to
their respective “percentages” as used in determining the Required Lenders
(determined as if there were no Defaulting Lenders), for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by such Agent (or any affiliate
thereof) in performing its respective duties hereunder or under any other Credit
Document or in any way relating to or arising out of this Agreement or any other
Credit Document, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

(b) Any Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Credit Document (except actions expressly required
to be taken by it hereunder or under the Credit Documents) unless it shall first
be indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

(c) The agreements in this Section 12.07 shall survive the payment of all
Obligations.

12.08 Agents in their Individual Capacities. With respect to its obligation to
make Loans, or issue or participate in Letters of Credit, under this Agreement,
each Agent shall have the rights and powers specified herein for a “Lender” and
may exercise the same rights and powers as though it were not performing the
duties specified herein; and the term “Lender,” “Required Lenders,”
“Supermajority Lenders,” “Majority Lenders,” “holders of Notes” or any similar
terms shall, unless the context clearly otherwise indicates, include each Agent
in its individual capacity. Each Agent and its affiliates may accept deposits
from, lend money to, and generally engage in any kind of banking, investment
banking, trust or other business with, or provide debt financing, equity capital
or other services (including financial advisory services) to, any Credit Party
or any Affiliate of any Credit Party (or any Person engaged in a similar
business with any Credit Party or any Affiliate thereof) as if they were not
performing the duties specified herein, and may accept fees and other
consideration from any Credit Party or any Affiliate of any Credit Party for
services in connection with this Agreement and otherwise without having to
account for the same to the Lenders.

 

-159-



--------------------------------------------------------------------------------

12.09 Holders. The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment, transfer or endorsement thereof, as the case may be, shall
have been filed with the Administrative Agent. Any request, authority or consent
of any Person or entity who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

12.10 Resignation of the Agents. (a) The Administrative Agent and Canadian
Sub-Agent may resign from the performance of all its functions and duties
hereunder and/or under the other Credit Documents (including, without
limitation, its functions and duties as Collateral Agent) at any time by giving
30 Business Days’ prior written notice to the Lenders and, unless a Default or
an Event of Default under Section 10.05 then exists, the U.S. Borrower. Any such
resignation by an Agent hereunder shall also constitute its resignation (if
applicable) as an Issuing Lender and Swingline Lender, in which case the
resigning Agent (x) shall not be required to issue any further Letters of Credit
or make any additional Swingline Loans hereunder and (y) shall maintain all of
its rights as Issuing Lender or Swingline Lender, as the case may be, with
respect to any Letter of Credit issued by it, or Swingline Loans made by it,
prior to the date of such resignation. Such resignation shall take effect upon
the appointment of a successor Administrative Agent pursuant to clauses (b) and
(c) below or as otherwise provided below.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent and Canadian
Sub-Agent hereunder and/or under the other Credit Documents who shall be a
commercial bank or trust company acceptable to the Borrower, which acceptance
shall not be unreasonably withheld or delayed (provided that the Borrower’s
approval shall not be required if an Event of Default then exists).

(c) If a successor Administrative Agent and Canadian Sub-Agent shall not have
been so appointed within such 30 Business Day period, the Administrative Agent,
with the consent of the U.S. Borrower (which consent shall not be unreasonably
withheld or delayed, provided that the consent of the U.S. Borrower shall not be
required if an Event of Default then exists), shall then appoint a successor
Administrative Agent and Canadian Sub-Agent who shall serve as Administrative
Agent and Canadian Sub-Agent, respectively, hereunder and/or under the other
Credit Documents until such time, if any, as the Required Lenders appoint a
successor Administrative Agent and Canadian Sub-Agent as provided above.

(d) If no successor Administrative Agent and Canadian Sub-Agent have been
appointed pursuant to clause (b) or (c) above by the 30th Business Day after the
date such notice of resignation was given by the Administrative Agent, the
Administrative Agent’s and Canadian Sub-Agent’s resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
the Administrative Agent and Canadian Sub-Agent hereunder and/or under any other
Credit Document until such time, if any, as the Lenders appoint a successor
Administrative Agent and Canadian Sub-Agent as provided above.

 

-160-



--------------------------------------------------------------------------------

(e) Upon a resignation of any Agent pursuant to this Section 12.10, such Agent
shall remain indemnified to the extent provided in this Agreement and the other
Credit Documents and the provisions of this Section 12 shall continue in effect
for the benefit of such Agent for all of its actions and inactions while serving
as such Agent.

12.11 Collateral Matters. (a) Each Lender authorizes and directs the Collateral
Agent to enter into the Security Documents for the benefit of the Lenders and
the other Secured Creditors. Each Lender hereby agrees, and each holder of any
Note or participant in Letters of Credit by the acceptance thereof will be
deemed to agree, that, except as otherwise set forth herein, any action taken by
the Required Lenders in accordance with the provisions of this Agreement or the
Security Documents, and the exercise by the Required Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders. The
Collateral Agent is hereby authorized on behalf of all of the Lenders, without
the necessity of any notice to or further consent from any Lender, from time to
time prior to an Event of Default, to take any action with respect to any
Collateral or Security Documents which may be necessary to perfect and maintain
perfected the security interest in and liens upon the Collateral granted
pursuant to the Security Documents.

(b) The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations at any time arising under or in respect
of this Agreement or the Credit Documents or the transactions contemplated
hereby or thereby, (ii) constituting property being sold or otherwise disposed
of (to Persons other than Holdings and its Subsidiaries) upon the sale or other
disposition thereof in compliance with Section 9.02, (iii) if approved,
authorized or ratified in writing by the Required Lenders (or all of the Lenders
hereunder, to the extent required by Section 13.12) or (iv) as otherwise may be
expressly provided in the relevant Security Documents. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Collateral Agent’s authority to release particular types or items of Collateral
pursuant to this Section 12.11.

(c) The Collateral Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by either
Borrower or any of its Subsidiaries or is cared for, protected or insured or
that the Liens granted to the Collateral Agent herein or pursuant hereto have
been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise or to
continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Collateral Agent in this Section 12.11 or in any of the
Security Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Collateral Agent
may act in any manner it may deem appropriate, in its sole discretion, given the
Collateral Agent’s own interest in the Collateral as one of the Lenders and that
the Collateral Agent shall have no duty or liability whatsoever to the Lenders,
except for its gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision).

 

-161-



--------------------------------------------------------------------------------

12.12 Delivery of Information. The Administrative Agent shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Agreement Party, any Subsidiary, the Required Lenders, any
Lender or any other Person under or in connection with this Agreement or any
other Credit Document except (i) as specifically provided in this Agreement or
any other Credit Document and (ii) as specifically requested from time to time
in writing by any Lender with respect to a specific document, instrument, notice
or other written communication received by and in the possession of the
Administrative Agent at the time of receipt of such request and then only in
accordance with such specific request.

12.13 Special Provisions Applicable to Joint Lead Arrangers and Documentation
Agent.

Notwithstanding anything to the contrary contained above in this Section 12, the
Lenders and Credit Agreement Parties hereby recognize and agree that the Joint
Lead Arrangers and the Documentation Agent are titles given for recognition
purposes only, and no Joint Lead Arranger or Documentation Agent shall have any
obligation, duty or responsibility under this Agreement or the other Credit
Documents. Furthermore, each Joint Lead Arranger or the Documentation Agent may
at any time resign hereunder by providing written notice of such resignation to
the Administrative Agent and the U.S. Borrower.

Section 13. Miscellaneous

13.01 Payment of Expenses, etc. The Credit Agreement Parties hereby jointly and
severally agree to: (i) whether or not the transactions herein contemplated are
consummated, pay all reasonable documented out-of-pocket costs and expenses of
the Agents (including, without limitation, the reasonable fees and disbursements
of White & Case LLP and the Agents’ other counsel and consultants) in connection
with the preparation, execution and delivery of this Agreement and the other
Credit Documents and the documents and instruments referred to herein and
therein, the administration hereof and thereof and any amendment, waiver or
consent relating hereto or thereto, of the Agents in connection with their
syndication efforts with respect to this Agreement and of the Agents and, after
the occurrence of an Event of Default, each of the Issuing Lenders and the
Lenders in connection with the enforcement of this Agreement and the other
Credit Documents and the documents and instruments referred to herein and
therein or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings (including, in each case
without limitation, the reasonable fees and disbursements of counsel and
consultants for the Agents and, after the occurrence of an Event of Default,
counsel for each of the Issuing Lenders and the Lenders); (ii) pay and hold each
of the Agents, each of the Issuing Lenders and each of the Lenders harmless from
and against any and all present and future stamp, excise and other similar
documentary taxes with respect to the foregoing matters and save each of the
Agents, each of the Issuing Lenders and each of the Lenders harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission (other than to the extent attributable to such Agent, such Issuing
Lender, such Lender or the Lead Arranger) to pay such taxes; and (iii) indemnify
each of the Agents, each Issuing Lender or each Lender, and each of their
respective officers, directors, employees, representatives, agents, affiliates,
trustees and investment advisors (each, an “Indemnified Person”) from and hold
each

 

-162-



--------------------------------------------------------------------------------

of them harmless against any and all liabilities, obligations (including removal
or remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) (but excluding Taxes to the extent governed
by Section 4.04) incurred by, imposed on or assessed against any of them as a
result of, or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not any Agent, any
Issuing Lender or any Lender is a party thereto and whether or not such
investigation, litigation or other proceeding is brought by or on behalf of any
Credit Party) related to the entering into and/or performance of this Agreement
or any other Credit Document or the use of any Letter of Credit or the proceeds
of any Loans hereunder or the consummation of the Transaction or any other
transactions contemplated herein or in any other Credit Document or the exercise
of any of their rights or remedies provided herein or in the other Credit
Documents, or (b) the actual or alleged presence of Hazardous Materials in the
air, surface water or groundwater or on the surface or subsurface of any Real
Property at any time owned, leased or operated by any Credit Agreement Party or
any of its Subsidiaries, the generation, storage, transportation, handling or
disposal of Hazardous Materials by any Credit Agreement Party or any of its
Subsidiaries at any location, whether or not owned, leased or operated by any
Credit Agreement Party or any of its Subsidiaries, the non-compliance by any
Credit Agreement Party or any of its Subsidiaries with any Environmental Law
(including applicable permits thereunder) applicable to any Real Property, or
any Environmental Claim asserted against any Credit Agreement Party, any of its
Subsidiaries or any Real Property at any time owned, leased or operated by any
Credit Agreement Party or any of its Subsidiaries, including, in each case,
without limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding in each case any losses, liabilities, claims,
damages or expenses to the extent incurred by reason of the gross negligence or
willful misconduct of the respective Indemnified Person, any Affiliate of such
Indemnified Person or any of their respective directors, officers, employees,
representatives, agents, Affiliates, trustees or investment advisors (as
determined by a court of competent jurisdiction in a final and non-appealable
decision)). To the extent that the undertaking to indemnify, pay or hold
harmless any Agent, any Issuing Lender or any Lender set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Credit Agreement Parties shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

13.02 Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, each Issuing Lender and each Lender is hereby authorized
at any time or from time to time, without presentment, demand, protest or other
notice of any kind to any Credit Party or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and apply any and
all deposits (general or special) and any other Indebtedness at any time held or
owing by the Administrative Agent, such Issuing Lender or such Lender
(including, without limitation, by branches and agencies of the Administrative
Agent, such Issuing Lender or such Lender wherever located) to or for the credit
or the account of either Borrower or any of its Subsidiaries against and on
account of the Obligations and liabilities of the Credit Parties to the
Administrative Agent, such Issuing Lender or such Lender under this Agreement or
under any of the other Credit Documents, including, without limitation, all
interests in Obligations purchased

 

-163-



--------------------------------------------------------------------------------

by such Lender pursuant to Section 13.06(b), and all other claims of any nature
or description arising out of or connected with this Agreement or any other
Credit Document, irrespective of whether or not the Administrative Agent, such
Issuing Lender or such Lender shall have made any demand hereunder and although
said Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured.

13.03 Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered: if to any Credit Party, at the address
specified opposite its signature below or in the other relevant Credit
Documents; if to any Lender, at its address specified on Schedule II; and if to
the Administrative Agent, at the Notice Office; or, as to any Credit Party or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties hereto and, as to each Lender, at
such other address as shall be designated by such Lender in a written notice to
the U.S. Borrower and the Administrative Agent. All such notices and
communications shall, when mailed, telegraphed, telexed, telecopied, or cabled
or sent by overnight courier, be effective when deposited in the mails,
delivered to the telegraph company, cable company or overnight courier, as the
case may be, or sent by telex or telecopier, except that notices and
communications to the Administrative Agent and the Borrowers shall not be
effective until received by the Administrative Agent or the U.S. Borrower (with
respect to the Borrowers), as the case may be.

13.04 Benefit of Agreement; Assignments; Participations, etc. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however,
neither Borrower may assign or transfer any of its rights, obligations or
interest hereunder without the prior written consent of the Lenders and,
provided, further, that, although any Lender may transfer, assign or grant
participations in its rights hereunder, such Lender shall remain a “Lender” for
all purposes hereunder (and may not transfer or assign all or any portion of its
Commitments hereunder except as provided in Sections 1.13 and 13.04(b)) and the
transferee, assignee or participant, as the case may be, shall not constitute a
“Lender” hereunder and, provided, further, that no Lender shall transfer or
grant any participation under which the participant shall have rights to approve
any amendment to or waiver of this Agreement or any other Credit Document except
to the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Revolving Loan Maturity Date) in which such participant
is participating (it being understood and agreed that any proviso to the
definition of any Maturity Date may be modified so long as the effect thereof is
not to extend the respective Maturity Date beyond the date set forth in the
respective definition (before giving effect to the proviso thereto) and that no
participant shall be granted any rights of approval in connection therewith), or
reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 13.07(a) shall not constitute a reduction in the
rate of interest or Fees payable hereunder), or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Total Commitment shall not constitute a change in the terms of
such participation, and that an increase in any

 

-164-



--------------------------------------------------------------------------------

Commitment (or the available portion thereof) or Loan shall be permitted without
the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
either Borrower of any of its rights and obligations under this Agreement or
(iii) except as otherwise expressly provided in the Security Documents, release
all or substantially all of the Collateral under all the Security Documents
supporting the Loans or Letters of Credit hereunder in which such participant is
participating. In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrowers hereunder
shall be determined as if such Lender had not sold such participation.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Obligations) hereunder to (i)(A)
its parent company and/or any affiliate of such Lender which is at least 50%
owned by such Lender or its parent company or (B) to one or more other Lenders
or any affiliate of any such other Lender which is at least 50% owned by such
other Lender or its parent company (provided that any fund that invests in loans
and is managed or advised by the same investment advisor of another fund which
is a Lender (or by an Affiliate of such investment advisor) shall be treated as
an affiliate of such other Lender for the purposes of this sub-clause
(x)(i)(B)), or (ii) in the case of any Lender that is a fund that invests in
loans, any other fund that invests in loans and is managed or advised by the
same investment advisor of any Lender or by an Affiliate of such investment
advisor or (y) assign all, or if less than all, a portion equal to at least
$1,000,000 (or, in the case of Commitments and Term Loans denominated in
Canadian Dollars, CDN $1,000,000) in the aggregate for the assigning Lender or
assigning Lenders, of such Commitments and related outstanding Obligations (or,
if the Commitments with respect to the relevant Tranche have terminated,
outstanding Obligations) hereunder to one or more Eligible Transferees (treating
any fund that invests in loans and any other fund that invests in loans and is
managed or advised by the same investment advisor of such fund or by an
Affiliate of such investment advisor as a single Eligible Transferee), each of
which assignees shall become a party to this Agreement as a Lender by execution
of an Assignment and Assumption Agreement (which Assignment and Assumption
Agreement shall contain an acknowledgement and agreement by the respective
assignee that, as Lender, it shall be subject to, and bound by the terms of the
Intercreditor Agreement), provided that (i) at such time, Schedule I shall be
deemed modified to reflect the Commitments and/or outstanding Loans, as the case
may be, of such new Lender and of the existing Lenders, (ii) upon the surrender
of the relevant Notes by the assigning Lender (or, upon such assigning Lender’s
indemnifying the respective Borrower for any lost Note pursuant to a customary
indemnification agreement) new Notes will be issued, at the respective
Borrower’s expense, to such new Lender and to the assigning Lender upon the
request of such new Lender or assigning Lender, such new Notes to be in
conformity with the requirements of Section 1.05 (with appropriate
modifications) to the extent needed to reflect the revised Commitments and/or
outstanding Loans, as the case may be, (iii) the consent of the Administrative
Agent and, so long as no Default or Event of Default under Section 10.01 or
10.05 then exists, the consent of the U.S. Borrower shall (in either case) be
required in connection with any such assignment pursuant to clause (y) above
(other than any such assignment by any Agent or any of its Affiliates prior to
the Syndication Date) (which

 

-165-



--------------------------------------------------------------------------------

consents, in any such case, shall not be unreasonably withheld or delayed),
(iv) (A) the consent of the Swingline Lender and each Issuing Lender set forth
in clause (i) of the definition thereof shall be required in connection with any
assignment of U.S. Borrower Revolving Loan Commitments and (B) the consent of
each Issuing Lender set forth in clause (ii) of the definition thereof shall be
required in connection with any assignment of Canadian Borrower Revolving Loan
Commitments, in each case, pursuant to this Section 13.04(b) (which consents, in
any such case, shall not be unreasonably withheld or delayed), (v) no Lender may
assign any portion of its Canadian Borrower Revolving Loan Commitment (or
related Obligations) to any Person who is not a Canadian Resident with respect
to such Canadian Borrower Revolving Loan Commitment (or related Obligations),
(vi) the Administrative Agent shall receive at the time of each such assignment,
from the assigning or assignee Lender, the payment of a non-refundable
assignment fee of $3,500 and (vii) no such transfer or assignment will be
effective until recorded by the Administrative Agent on the Register pursuant to
Section 13.15. To the extent of any assignment pursuant to this
Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Loans. At the
time of each assignment pursuant to this Section 13.04(b) to a Person which is
not already a Lender hereunder and which is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code) for Federal income tax
purposes, the respective assignee Lender shall, to the extent legally entitled
to do so, provide to the U.S. Borrower the appropriate Internal Revenue Service
Forms (and, if applicable, a Section 4.04(b)(ii) Certificate) described in
Section 4.04(b). To the extent that an assignment of all or any portion of a
Lender’s Commitments and related outstanding Obligations pursuant to
Section 1.13 or this Section 13.04(b) would, at the time of such assignment,
result in increased costs under Section 1.10, 2.06 or 4.04 from those being
charged by the respective assigning Lender prior to such assignment, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment). Notwithstanding anything to the contrary contained above, at any
time after the termination of the Total Revolving Loan Commitment, if any
Revolving Loans or Letters of Credit remain outstanding, assignments may be made
as provided above, except that the respective assignment shall be of a portion
of the outstanding Revolving Loans of the respective RL Lender and its
participation in Letters of Credit and its obligation to make Mandatory U.S. RL
Borrowing, although any such assignment effected after the termination of the
Total Revolving Loan Commitment shall not release the assigning RL Lender from
its obligations as a participant with respect to outstanding Letters of Credit
or to fund its share of any Mandatory U.S. RL Borrowing (although the respective
assignee may agree, as between itself and the respective assigning RL Lender,
that it shall be responsible for such amounts).

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and, with prior notification
to the Administrative Agent (but without the consent of the Administrative Agent
or the Borrowers), any Lender which is a fund may pledge all or any portion of
its Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this clause (c) shall release the transferor Lender from any
of its obligations hereunder.

 

-166-



--------------------------------------------------------------------------------

(d) At the time each Lender first becomes a Lender hereunder, it represents to
each other party hereto that it is an Eligible Transferee which makes or
acquires commercial loans in the ordinary course of its business, that it is
participating hereunder as a Lender for such commercial purposes, and that it
has knowledge and experience to be and is capable of evaluating the merits and
risks of being a Lender hereunder. Each Lender acknowledges and agrees to comply
with the provisions of Section 13.04 applicable to it as a Lender hereunder.

13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.

13.06 Payments Pro Rata. (a) The Administrative Agent agrees that promptly after
its receipt of each payment from or on behalf of any Credit Party in respect of
any Obligations of such Credit Party, it shall, except as otherwise provided in
this Agreement, distribute such payment to the Lenders (other than any Lender
that has consented in writing to waive its pro rata share of such payment) pro
rata based upon their respective shares, if any, of the Obligations with respect
to which such payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise) which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
Drawings or Fees, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all of the Lenders in such
amount; provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

 

-167-



--------------------------------------------------------------------------------

13.07 Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
U.S. GAAP consistently applied throughout the periods involved (except as set
forth in the notes thereto); provided that (i) except as otherwise specifically
provided herein, all computations of Excess Cash Flow and the Applicable Margin,
and all computations and all definitions (including accounting terms) used in
determining compliance with Sections 8.15 and 9.07 through 9.09, inclusive,
shall utilize generally accepted accounting principles and policies in
conformity with those used to prepare the audited financial statements of
Holdings referred to in Section 7.05(a)(i) for the fiscal year of Holdings ended
September 25, 2005 and (ii) to the extent expressly provided herein, certain
calculations shall be made on a Pro forma Basis.

(b) All computations of interest (other than interest based on the Canadian
Prime Rate), Commitment Commission and other Fees (other than Drawing Fees)
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first day but excluding the last day; except that in the
case of Letter of Credit Fees and Facing Fees, the last day shall be included)
occurring in the period for which such interest, Commitment Commission or Fees
are payable. All computations of interest based on the Canadian Prime Rate shall
be based on a year of 365 days.

(c) For purposes of the Interest Act (Canada), (i) whenever any interest or fee
under this Agreement is calculated using a rate based on a year of 360 days or
365 days, as the case may be, the rate determined pursuant to such calculation,
when expressed as an annual rate, is equivalent to (x) the applicable rate based
on a year of 360 days or 365 days, as the case may be, (y) multiplied by the
actual number of days in the calendar year in which such annual rate is to be
ascertained, and (z) divided by 360 or 365, as the case may be; (ii) the
principle of deemed reinvestment of interest does not apply to any interest
calculation under this Agreement; and (iii) the rates of interest stipulated in
this Agreement are intended to be nominal rates and not effective rates or
yields.

(d) If any provision of this Agreement or of any of the other Credit Documents
would obligate any Canadian Credit Party to make any payment of interest with
respect to the Obligations or other amount payable to any Lender in an amount or
calculated at a rate which would result in a receipt by that Lender of
“interest” with respect to the Obligations at a “criminal rate” (as such terms
are construed under the Criminal Code (Canada)) then, notwithstanding such
provision, such amount or rates shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not so result in a receipt by that Lender of interest with respect
to the Obligations at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (i) first, by reducing the amount or rates of
interest required to be paid to the affected Lender under Section 1.08; and
(ii) thereafter, by reducing any charges, fees, commissions, expenses, premiums
and other amounts required to be paid to the affected Lender which would
constitute “interest” with respect to the Obligations for purposes of
Section 347 of the Criminal Code (Canada). Notwithstanding the foregoing, and
after giving effect to all adjustments contemplated thereby, if any Lender shall
have received an amount in excess of the maximum permitted by that section of
the Criminal

 

-168-



--------------------------------------------------------------------------------

Code (Canada), then the Canadian Borrower shall be entitled, by notice in
writing to the affected Lender, to obtain reimbursement from that Lender in an
amount equal to such excess, and pending such reimbursement, such amount shall
be deemed to be an amount payable by that Lender to Canadian Borrower. Any
amount or rate of interest on the Obligations referred to in this
Section 13.07(d) shall be determined in accordance with generally accepted
actuarial practices and principles as an effective annual rate of interest over
the term that the applicable Loan or Loans remain outstanding on the assumption
that any charges, fees, commissions, expenses, premiums and other amounts that
fall within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be pro-rated over that
period of time and otherwise be pro-rated over the period from the Initial
Borrowing Date to the applicable Maturity Date and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent shall be conclusive for the purposes of such determination.

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
THE RELEVANT CREDIT DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH OF THE PARTIES
HERETO OR THERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. THE CANADIAN BORROWER HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND
EMPOWERS THE U.S. BORROWER AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE,
ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY,
SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY
BE SERVED IN ANY SUCH ACTION OR PROCEEDING. IF FOR ANY REASON SUCH DESIGNEE,
APPOINTEE AND AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, THE CANADIAN
BORROWER AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT IN NEW YORK
CITY ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT. EACH SUCH PARTY HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER IT, AND AGREE NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER IT. EACH
SUCH PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE

 

-169-



--------------------------------------------------------------------------------

PREPAID, SUCH PARTY, AS THE CASE MAY BE, AT ITS RESPECTIVE ADDRESS SET FORTH
OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH SUCH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF ANY SUCH PARTY TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST ANY OTHER SUCH PARTY IN ANY OTHER JURISDICTION.

(b) EACH SUCH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.

13.10 Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which each Credit Agreement Party, the Administrative Agent
and each of the Lenders shall have signed a counterpart hereof (whether the same
or different counterparts) and shall have delivered the same to the
Administrative Agent at the Notice Office or, in the case of the Lenders, shall
have given to the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such office that the same has
been signed and mailed to it. The Administrative Agent will give the Borrowers
and each Lender prompt written notice of the occurrence of the Effective Date.

13.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

 

-170-



--------------------------------------------------------------------------------

13.12 Amendment or Waiver; etc.(a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party hereto or thereto and the Required
Lenders (although additional parties may be added to (and annexes may be
modified to reflect such additions) the Subsidiaries Guaranty and the Security
Documents in accordance with the provisions hereof and thereof without the
consent of the other Credit Parties party thereto or the Required Lenders),
provided that no such change, waiver, discharge or termination shall, without
the consent of each Lender (other than a Defaulting Lender) (with Obligations
being directly modified in the case of following clause (i)), (i) extend the
final scheduled maturity of any Loan or Note or extend the stated expiration
date of any Letter of Credit beyond the Revolving Loan Maturity Date (it being
understood and agreed that any proviso to the definition of any Maturity Date
may be modified with the consent of the Supermajority Lenders of the respective
Tranche so long as the effect thereof is not to extend the respective Maturity
Date beyond the date set forth in the respective definition (before giving
effect to the proviso thereto)), or reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with the waiver of
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof (it being understood that any amendment or modification
to the financial definitions in this Agreement or to Section 13.07(a) shall not
constitute a reduction in the rate of interest or Fees for the purposes of this
clause (i)), (ii) except as otherwise expressly provided in the Security
Documents, release all or substantially all of the Collateral under all the
Security Documents, (iii) amend, modify or waive any provision of this
Section 13.12 (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the B Term Loans, C
Term Loans and/or the Revolving Loan Commitments on the Effective Date),
(iv) modify the percentage specified in the definition of Required Lenders (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
extensions of B Term Loans, C Term Loans and Revolving Loan Commitments are
included on the Effective Date) or (v) consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement,
provided, further, that no such change, waiver, discharge or termination shall
(1) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Total Commitment shall not constitute an
increase of the Commitment of any Lender, and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase of the
Commitment of such Lender), (2) without the consent of each Issuing Lender,
amend, modify or waive any provision of Section 2 or alter its rights or
obligations with respect to Letters of Credit, (3) without the consent of the
Swingline Lender, alter the Swingline Lender’s rights or obligations with
respect to Swingline Loans, (4) without the consent of each Agent adversely
affected thereby, amend, modify or waive any provision of Section 12 or any
other provision as same relates to the rights or obligations of such Agent,
(5) without the consent of Collateral Agent, amend, modify or waive any
provision relating to the rights or obligations of the Collateral Agent,
(6) except in cases where additional extensions of term loans and/or revolving
loans are being afforded substantially the same treatment afforded to the Term
Loans and Revolving Loans pursuant to this Agreement as originally in effect,
without the consent of

 

-171-



--------------------------------------------------------------------------------

the Majority Lenders of each Tranche which is being allocated a lesser
prepayment, repayment or commitment reduction as a result of the actions
described below, alter the required application of any prepayments or repayments
(or commitment reduction), as between the various Tranches, pursuant to
Section 4.01 or 4.02 (excluding Section 4.02(b)) (although the Required Lenders
may waive, in whole or in part, any such prepayment, repayment or commitment
reduction, so long as the application, as amongst the various Tranches, of any
such prepayment, repayment or commitment reduction which is still required to be
made is not altered), (7) without the consent of the Majority Lenders of the
respective Tranche affected thereby, amend the definition of Majority Lenders
(it being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Majority Lenders on substantially the same basis as the
extensions of Loans and Commitments are included on the Effective Date) or
(8) without the consent of the Supermajority Lenders of the respective Tranche,
reduce the amount of or extend the date of, any Scheduled B Repayment, Scheduled
C Repayment or Scheduled Incremental TL Repayment (except that, if additional
Loans are made pursuant to a given Tranche, the scheduled repayments of such
Tranche may be increased on a proportionate basis without the consent otherwise
required by this clause (8)), modify any proviso to the definition of the
respective Maturity Date applicable to such Tranche, or amend the definition of
Supermajority Lenders (it being understood that, with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Supermajority Lenders on substantially
the same basis as the extensions of Loans and Commitments are included on the
Effective Date). Notwithstanding anything to the contrary contained above, if
the Maturity Date applicable to the B Term Loans or any Revolving Loan
Commitments occurs prior to the date set forth in the respective definition of
Maturity Date applicable thereto by reason of the operation of the proviso to
such definition, then no changes, waivers, discharges or terminations to this
Agreement or any other Credit Document shall be effective after the occurrence
of the respective such Maturity Date unless same has been consented to by those
Lenders who would constitute the Required Lenders after the occurrence of the
respective such Maturity Date (and after giving effect to the repayment of all
Obligations required to be paid on such date).

(b) If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses
(i) through (v), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrower
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clauses (A) or (B) below,
to either (A) replace each such non-consenting Lender or Lenders with one or
more Replacement Lenders pursuant to Section 1.13 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Commitments and/or repay each Tranche of outstanding Loans of such Lender in
accordance with Sections 3.02(b) and/or 4.01(b), provided that, unless the
Commitments that are terminated, and Loans repaid, pursuant to preceding clause
(B) are immediately replaced in full at such time through the addition of new
Lenders or the increase of the Commitments and/or outstanding Loans of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding clause (B) the Required Lenders (determined
after giving effect to the proposed action) shall specifically consent thereto,
provided, further, that in any event the Borrower shall not have the right to

 

-172-



--------------------------------------------------------------------------------

replace a Lender, terminate its Commitments or repay its Loans solely as a
result of the exercise of such Lender’s rights (and the withholding of any
required consent by such Lender) pursuant to the second proviso to
Section 13.12(a).

(c) Notwithstanding anything to the contrary contained in clause (a) above of
this Section 13.12, the respective Borrower, the Administrative Agent and each
Incremental Term Loan Lender or Incremental RL Lender, as the case may be, may,
in accordance with the provisions of Sections 1.15 and 1.16, enter into an
Incremental Term Loan Commitment Agreement or Incremental RL Commitment
Agreement, as the case may be, provided that after the execution and delivery by
the respective Borrower, the Administrative Agent and each such Incremental Term
Loan Lender or Incremental RL Lender, as the case may be, of such Incremental
Term Loan Commitment Agreement or Incremental RL Commitment Agreement, as the
case may be, such Incremental Term Loan Commitment Agreement or Incremental RL
Commitment Agreement, as the case may be, may thereafter only be modified in
accordance with the requirements of clause (a) above of this Section 13.12.

13.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 1.10, 1.11, 2.06, 4.04, 12.07 and 13.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.

13.14 Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 1.10, 1.11, 2.06 or 4.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

13.15 Register. The Borrowers hereby designate the Administrative Agent to serve
as their agent, solely for purposes of this Section 13.15, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Loans made by each of the Lenders and each
repayment in respect of the principal amount of the Loans of each Lender.
Failure to make any such recordation, or any error in such recordation, shall
not affect the Borrower’s obligations in respect of such Loans. With respect to
any Lender, the transfer of the Commitments of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitments shall
not be effective until such transfer is recorded on the Register maintained by
the Administrative Agent with respect to ownership of such Commitments and Loans
and prior to such recordation all amounts owing to the transferor with respect
to such Commitments and Loans shall remain owing to the transferor. The
registration of assignment or transfer of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Register only upon
the acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 13.04(b). Coincident
with the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender the Note (if any) evidencing such Loan, and
thereupon one

 

-173-



--------------------------------------------------------------------------------

or more new Notes in the same aggregate principal amount shall be issued to the
assigning or transferor Lender and/or the new Lender at the request of any such
Lender. The registration of any provision of Incremental Term Loan Commitments
pursuant to Section 1.15 or Incremental RL Commitment pursuant to Section 1.16,
as the case may be, shall be recorded by the Administrative Agent on the
Register only upon the acceptance of the Administrative Agent of a properly
executed and delivered Incremental Commitment Agreement. Coincident with the
delivery of such Incremental Commitment Agreement for acceptance and
registration of the provision of an Incremental Term Loan Commitment or
Incremental RL Commitment, as the case may be, or as soon thereafter as
practicable, to the extent requested by such Incremental Lenders and Incremental
Term Notes or Revolving Notes, as the case may be, shall be issued, at the
respective Borrower’s expense, to such Incremental Lenders, to be in conformity
with Section 1.05 (with appropriate modification) to the extent needed to
reflect the Incremental Term Loan Commitments or Incremental RL Commitment, as
the case may be, and outstanding Incremental Term Loans or Revolving Loans made
by such Incremental Lender. The Borrowers agree to indemnify the Administrative
Agent from and against any and all losses, claims, damages and liabilities of
whatsoever nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.15.

13.16 Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.16, each Lender agrees that it will use its reasonable best efforts
not to disclose without the prior consent of the Borrowers (other than to its
employees, auditors, advisors or counsel or to another Lender if such Lender or
such Lender’s holding or parent company in its sole discretion determines that
any such party should have access to such information, provided such Persons
shall be subject to the provisions of this Section 13.16 to the same extent as
such Lender) any information with respect to the Borrowers or any of their
Subsidiaries which is now or in the future furnished pursuant to this Agreement
or any other Credit Document, provided that any Lender may disclose any such
information (i) as has become generally available to the public other than by
virtue of a breach of this Section 13.16(a) by the respective Lender, (ii) as
may be required or appropriate in any report, statement or testimony submitted
to any municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent or the Collateral
Agent, (vi) to any direct or indirect contractual counterparty in any swap,
hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this
Section 13.16, and (vii) to any prospective or actual transferee, pledgee or
participant in connection with any contemplated transfer, pledge or
participation of any of the Notes or Commitments or any interest therein by such
Lender, provided that such prospective transferee agrees to be bound by the
confidentiality provisions contained in this Section 13.16; provided, further
that, to the extent permitted pursuant to any applicable law, order, regulation
or ruling, and other than in connection with credit and other bank examinations
conducted in the ordinary course with respect to such Lender, in the case of any
disclosure pursuant to the foregoing clauses (ii), (iii) or (iv), such Lender
will use its commercially reasonable efforts to notify the Borrowers in advance
of such disclosure so as to afford the Borrowers the opportunity to protect the
confidentiality of the information proposed to be so disclosed.

 

-174-



--------------------------------------------------------------------------------

(b) The Borrowers hereby acknowledge and agree that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
information related to the Borrowers or any of their Subsidiaries (including,
without limitation, any non-public customer information regarding the
creditworthiness of the Borrowers and their Subsidiaries), provided such Persons
shall be subject to the provisions of this Section 13.16 to the same extent as
such Lender.

13.17 USA Patriot Act Notice. Each Lender hereby notifies each Credit Agreement
Party that pursuant to the requirements of the USA Patriot Act (Title III of
Pub.: 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify, and record information that identifies each Credit
Agreement Party, which information includes the name of each Credit Agreement
Party and other information that will allow such Lender to identify each
Borrower in accordance with the Patriot Act, and each Credit Agreement Party
agrees to provide such information from time to time to any Lender.

13.18 Designation as “Designated Senior Debt”. The parties hereto agree and
acknowledge that the Indebtedness pursuant to this Agreement and the guarantee
of such Indebtedness by the Subsidiary Guarantors pursuant to the Subsidiaries
Guaranty constitutes “Designated Senior Debt” under, as defined in, the Existing
Senior Subordinated Notes Indenture.

13.19 Special Provisions Regarding Pledges of Equity Interests in Persons Not
Organized in Qualified Jurisdictions. The parties hereto acknowledge and agree
that the provisions of the various Security Documents executed and delivered by
the Credit Parties require that, among other things, all Equity Interests in,
various Persons owned by the respective Credit Party be pledged, and delivered
for pledge, pursuant to the Security Documents. The parties hereto further
acknowledge and agree that each Credit Party shall be required to take all
actions under the laws of the jurisdiction in which such Credit Party is
organized to create and perfect all security interests granted pursuant to the
various Security Documents and to take all actions under the laws of the United
States and Canada to perfect the security interests in the Equity Interests of
any Person organized under the laws of said jurisdictions (to the extent said
Equity Interests are owned by any Credit Party). Except as provided in the
immediately preceding sentence, to the extent any Security Document requires or
provides for the pledge of Equity Interests in any Person organized under the
laws of a jurisdiction other than those specified in the immediately preceding
sentence, it is acknowledged that, as of the Initial Borrowing Date, no actions
have been required to be taken to perfect, under local law of the jurisdiction
of the Person who issued the respective promissory notes or whose Equity
Interests are pledged, under the Security Documents. The Credit Agreement
Parties hereby agree that, following any reasonable request by the
Administrative Agent or Required Lenders to do so, each Credit Agreement Party
shall, and shall cause its Subsidiaries to, take such actions (including,
without limitation, the execution of Additional Security Documents, the making
of any filings and the delivery of appropriate legal opinions) under the local
law of any jurisdiction with respect to which such actions have not already been
taken as are determined by the Administrative Agent or Required Lenders to be
necessary or, in the reasonable opinion of the

 

-175-



--------------------------------------------------------------------------------

Administrative Agent, advisable in order to fully perfect, preserve or protect
the security interests granted pursuant to the various Security Documents under
the laws of such jurisdictions. If requested to do so pursuant to this
Section 13.19, all such actions shall be taken in accordance with the provisions
of this Section 13.19 and Section 8.12 and within the time periods set forth
therein. All conditions and representations contained in this Agreement and the
other Credit Documents shall be deemed modified to the extent necessary to
effect the foregoing and so that same are not violated by reason of the failure
to take actions under local law (but only with respect to Equity Interests in
Persons organized under laws of jurisdictions other than the United States or
Canada) not required to be taken in accordance with the provisions of this
Section 13.19, provided that to the extent any representation or warranty would
not be true because the foregoing actions were not taken, the respective
representation of warranties shall be required to be true and correct in all
material respects at such time as the respective action is required to be taken
in accordance with the foregoing provisions of this Section 13.19 or pursuant to
Section 8.12.

13.20 Powers of Attorney; etc. Each of Holdings and the U.S. Borrower is hereby
authorized by, and on behalf of, the Canadian Borrower to (x) give Notices of
Borrowing, Notices of Conversion/Continuation and other notices and directions
in connection with the extensions of credit and repayments thereof to be made
pursuant to this Agreement to the Canadian Borrower (including without
limitation notices as to the application of proceeds of such extensions of
credit) and (y) receive any notices hereunder and under any other Credit
Document on its behalf. The Canadian Borrower hereby grants to each of Holdings
and the U.S. Borrower an irrevocable power-of attorney, in the Canadian
Borrower’s name, to take the actions contemplated above in this Section 13.20
and in the last sentence of Section 1.13 hereof. Furthermore, the Canadian
Borrower agrees that the Agents and the Lenders may at any time rely upon any
notices, instructions or other information furnished by Holdings or the U.S.
Borrower.

13.21 Waiver of Sovereign Immunity. Each of the Credit Agreement Parties, in
respect of itself, its Subsidiaries, its process agents, and its properties and
revenues, hereby irrevocably agrees that, to the extent that such Credit
Agreement Party, its Subsidiaries or any of its properties has or may hereafter
acquire any right of immunity, whether characterized as sovereign immunity or
otherwise, from any legal proceedings, whether in the United States, Canada or
elsewhere, to enforce or collect upon the Loans or any Credit Document or any
other liability or obligation of such Credit Agreement Party or any of its
Subsidiaries related to or arising from the transactions contemplated by any of
the Credit Documents, including, without limitation, immunity from service of
process, immunity from jurisdiction or judgment of any court or tribunal,
immunity from execution of a judgment, and immunity of any of its property from
attachment prior to any entry of judgment, or from attachment in aid of
execution upon a judgment, such Credit Agreement Party, for itself and on behalf
of its Subsidiaries, hereby expressly waives, to the fullest extent permissible
under applicable law, any such immunity, and agrees not to assert any such right
or claim in any such proceeding, whether in the United States, Canada or
elsewhere. Without limiting the generality of the foregoing, each Credit
Agreement Party further agrees that the waivers set forth in this Section 13.21
shall have the fullest extent permitted under the Foreign Sovereign Immunities
Act of 1976 of the United States and are intended to be irrevocable for purposes
of such Act.

 

-176-



--------------------------------------------------------------------------------

13.22 Judgment Currency. (a) The Credit Parties’ obligations hereunder and under
the other Credit Documents to make payments in the respective Applicable
Currency (the “Obligation Currency”) shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent,
the Collateral Agent, the respective Issuing Lender or the respective Lender of
the full amount of the Obligation Currency expressed to be payable to the
Administrative Agent, the Collateral Agent, such Issuing Lender or such Lender
under this Agreement or the other Credit Documents. If for the purpose of
obtaining or enforcing judgment against any Credit Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the Canadian Dollar Equivalent or the U.S. Dollar
Equivalent thereof, as the case may be, and, in the case of other currencies,
the rate of exchange (as quoted by the Administrative Agent or if the
Administrative Agent does not quote a rate of exchange on such currency, by a
known dealer in such currency designated by the Administrative Agent)
determined, in each case, as of the day on which the judgment is given (such day
being hereinafter referred to as the “Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due by any
Borrower, such Borrower covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate or exchange prevailing on the Judgment Currency Conversion
Date.

(c) For purposes of determining the U.S. Dollar Equivalent or the Canadian
Dollar Equivalent or any other rate of exchange for this Section, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency. If the amount of the Judgment Currency so purchased
exceeds the sum originally due to the Lenders in the Judgment Currency, the
Lenders shall, except during the occurrence and continuation of an Event of
Default under Sections 10.01 or 10.05 (in which case such excess shall be
applied by such Lender to any outstanding Obligations owed to such Lender by any
Credit Party), remit such excess to the relevant Borrower.

13.23 Absence of Financial Assistance by Canadian Borrower. The parties hereto
acknowledge and agree that notwithstanding anything to the contrary in this
Agreement (i) the Obligations of the U.S. Borrower and of Holdings under this
Agreement are solely those of the U.S. Borrower or Holdings, as the case may be,
and not the Canadian Borrower (which shall have no liability therefor), and
(ii) any indemnities or other amounts owing under Section 13.01 for which the
Credit Agreement Parties may be deemed to be jointly and severally liable shall
instead constitute the joint and several obligations of the U.S. Borrower and of
Holdings only and shall not be obligations of the Canadian Borrower under this
Agreement.

 

-177-



--------------------------------------------------------------------------------

13.24 INTERCREDITOR AGREEMENT. (a) EACH LENDER PARTY HERETO UNDERSTANDS,
ACKNOWLEDGES AND AGREES THAT IT (AND EACH OF ITS SUCCESSORS AND ASSIGNS) AND
EACH OTHER LENDER (AND EACH OF THEIR SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY
THE INTERCREDITOR AGREEMENT, WHICH IN CERTAIN CIRCUMSTANCES MAY REQUIRE (AS MORE
FULLY PROVIDED THEREIN) THE TAKING OF CERTAIN ACTIONS BY THE LENDERS, INCLUDING
THE PURCHASE AND SALE OF PARTICIPATIONS BY VARIOUS LENDERS (OTHER THAN CANADIAN
BORROWER RL LENDERS IN THEIR CAPACITIES AS SUCH) TO EACH OTHER IN ACCORDANCE
WITH THE TERMS THEREOF.

(b) THE PROVISIONS OF THIS SECTION 13.24 ARE NOT INTENDED TO SUMMARIZE OR FULLY
DESCRIBE THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE
TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT
OR ANY OF AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR
AGREEMENT. A COPY OF THE INTERCREDITOR AGREEMENT MAY BE OBTAINED FROM THE
ADMINISTRATIVE AGENT.

(c) THE INTERCREDITOR AGREEMENT IS AN AGREEMENT SOLELY AMONGST THE LENDERS (AND
THEIR SUCCESSORS AND ASSIGNS) AND IS NOT AN AGREEMENT TO WHICH HOLDINGS OR ANY
OF ITS SUBSIDIARIES IS PARTY. AS MORE FULLY PROVIDED THEREIN, THE INTERCREDITOR
AGREEMENT CAN ONLY BE AMENDED BY THE PARTIES THERETO IN ACCORDANCE WITH THE
PROVISIONS THEREOF.

Section 14. Credit Agreement Party Guaranty.

14.01 The Guaranty. In order to induce the Agents, the Collateral Agent, the
Issuing Lenders and the Lenders to enter into this Agreement and to extend
credit hereunder, and to induce the other Guaranteed Creditors to enter into
Designated Interest Rate Protection Agreements in recognition of the direct
benefits to be received by each Credit Agreement Party from the proceeds of the
Loans, the issuance of the Letters of Credit and the entering into of such
Designated Interest Rate Protection Agreements, each Credit Agreement Party
hereby agrees with the Guaranteed Creditors as follows: each Credit Agreement
Party hereby unconditionally and irrevocably guarantees as primary obligor and
not merely as surety the full and prompt payment when due, whether upon
maturity, acceleration or otherwise, of any and all of its Relevant Guaranteed
Obligations to the Guaranteed Creditors. If any or all of the Relevant
Guaranteed Obligations of any Credit Agreement Party to the Guaranteed Creditors
becomes due and payable hereunder, such Credit Agreement Party, unconditionally
and irrevocably, promises to pay such indebtedness to the Administrative Agent
and/or the other Guaranteed Creditors, or order, on demand, together with any
and all expenses which may be incurred by the Administrative Agent and the other
Guaranteed Creditors in collecting any of the Relevant

 

-178-



--------------------------------------------------------------------------------

Guaranteed Obligations. This Credit Agreement Party Guaranty is a guaranty of
payment and not of collection. This Credit Agreement Party Guaranty is a
continuing one and all liabilities to which it applies or may apply under the
terms hereof shall be conclusively presumed to have been created in reliance
hereon. If claim is ever made upon any Guaranteed Creditor for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Relevant Guaranteed Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including any Relevant Guaranteed Party), then and
in such event the respective Credit Agreement Party agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon such
Credit Agreement Party, notwithstanding any revocation of this Credit Agreement
Party Guaranty or any other instrument evidencing any liability of any Relevant
Guaranteed Party, and each Credit Agreement Party shall be and remain liable to
the aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.

14.02 Bankruptcy. Additionally, each Credit Agreement Party unconditionally and
irrevocably guarantees the payment of any and all of its Relevant Guaranteed
Obligations to the Guaranteed Creditors whether or not due or payable by any
Relevant Guaranteed Party upon the occurrence of any of the events specified in
Section 10.05, and irrevocably and unconditionally promises to pay such
indebtedness to the Guaranteed Creditors, or order, on demand, in lawful money
of the United States.

14.03 Nature of Liability. The liability of each Credit Agreement Party
hereunder is primary, absolute and unconditional, exclusive and independent of
any security for or other guaranty of the Relevant Guaranteed Obligations,
whether executed by any other guarantor or by any other party, and each Credit
Agreement Party understands and agrees, to the fullest extent permitted under
law, that the liability of such Credit Agreement Party hereunder shall not be
affected or impaired by (a) any direction as to application of payment by any
Relevant Guaranteed Party or by any other party, or (b) any other continuing or
other guaranty, undertaking or maximum liability of a guarantor or of any other
party as to the Relevant Guaranteed Obligations, or (c) any payment on or in
reduction of any such other guaranty or undertaking (other than payment in cash
of the Relevant Guaranteed Obligations), or (d) any dissolution, termination or
increase, decrease or change in personnel by any Relevant Guaranteed Party, or
(e) any payment made to any Guaranteed Creditor on the Relevant Guaranteed
Obligations which any such Guaranteed Creditor repays to any Relevant Guaranteed
Party pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Credit Agreement Party
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, or (f) any action or inaction by the Guaranteed
Creditors as contemplated in Section 14.05, or (g) any invalidity, irregularity
or enforceability of all or any part of the Relevant Guaranteed Obligations or
of any security therefor.

14.04 Independent Obligation. The obligations of each Credit Agreement Party
hereunder are independent of the obligations of any other guarantor, any other
party or any Relevant Guaranteed Party, and a separate action or actions may be
brought and prosecuted

 

-179-



--------------------------------------------------------------------------------

against any Credit Agreement Party whether or not action is brought against any
other guarantor, any other party or any Relevant Guaranteed Party and whether or
not any other guarantor, any other party or any Relevant Guaranteed Party be
joined in any such action or actions. Each Credit Agreement Party waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by any
Relevant Guaranteed Party or other circumstance which operates to toll any
statute of limitations as to such Relevant Guaranteed Party shall operate to
toll the statute of limitations as to the relevant Credit Agreement Party.

14.05 Authorization. To the fullest extent permitted under law, each Credit
Agreement Party authorizes the Guaranteed Creditors without notice or demand,
and without affecting or impairing its liability hereunder, from time to time
to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Relevant
Guaranteed Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon), any security therefor,
or any liability incurred directly or indirectly in respect thereof, and this
Credit Agreement Party Guaranty shall apply to the Relevant Guaranteed
Obligations as so changed, extended, renewed or altered;

(b) take and hold security for the payment of the Relevant Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Relevant
Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
there against;

(c) exercise or refrain from exercising any rights against any Relevant
Guaranteed Party, any other Credit Party or others or otherwise act or refrain
from acting;

(d) release or substitute any one or more endorsers, guarantors, any Relevant
Guaranteed Party, other Credit Parties or other obligors;

(e) settle or compromise any of the Relevant Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Relevant Guaranteed Party to its creditors other than the
Guaranteed Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Relevant Guaranteed Party to the Guaranteed Creditors
regardless of what liability or liabilities of such Relevant Guaranteed Party
remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document, any Designated Interest Rate
Protection Agreement or any of the instruments or agreements referred to herein
or therein, or otherwise amend, modify or supplement this Agreement, any other
Credit Document, any Designated Interest Rate Protection Agreement or any of
such other instruments or agreements; and/or

 

-180-



--------------------------------------------------------------------------------

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of such Credit Agreement
Party from its liabilities under this Credit Agreement Party Guaranty.

14.06 Reliance. It is not necessary for any Guaranteed Creditor to inquire into
the capacity or powers of any Relevant Guaranteed Party or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Relevant Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

14.07 Subordination. Any indebtedness of any Relevant Guaranteed Party now or
hereafter owing to any Credit Agreement Party is hereby subordinated to the
Relevant Guaranteed Obligations of such Relevant Guaranteed Party owing to the
Guaranteed Creditors; and if the Administrative Agent so requests at a time when
an Event of Default exists, all such indebtedness of such Relevant Guaranteed
Party to such Credit Agreement Party shall be collected, enforced and received
by such Credit Agreement Party for the benefit of the Guaranteed Creditors and
be paid over to the Administrative Agent on behalf of the Guaranteed Creditors
on account of the Relevant Guaranteed Obligations of such Relevant Guaranteed
Party to the Guaranteed Creditors, but without affecting or impairing in any
manner the liability of any Credit Agreement Party under the other provisions of
this Credit Agreement Party Guaranty. Prior to the transfer by any Credit
Agreement Party of any note or negotiable instrument evidencing any such
indebtedness of any Relevant Guaranteed Party to such Credit Agreement Party,
such Credit Agreement Party shall mark such note or negotiable instrument with a
legend that the same is subject to this subordination. Without limiting the
generality of the foregoing, each Credit Agreement Party hereby agrees with the
Guaranteed Creditors that it will not exercise any right of subrogation which it
may at any time otherwise have as a result of this Credit Agreement Party
Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all Relevant Guaranteed Obligations have been irrevocably paid
in full in cash.

14.08 Waiver. (a) Each Credit Agreement Party waives any right (except as shall
be required by applicable statute and cannot be waived) to require any
Guaranteed Creditor to (i) proceed against any Relevant Guaranteed Party, any
other guarantor or any other party, (ii) proceed against or exhaust any security
held from any Relevant Guaranteed Party, any other guarantor or any other party
or (iii) pursue any other remedy in any Guaranteed Creditor’s power whatsoever.
Each Credit Agreement Party waives any defense (except as shall be required by
applicable statute and cannot be waived) based on or arising out of any defense
of any Relevant Guaranteed Party, any other guarantor or any other party, other
than payment of the Relevant Guaranteed Obligations to the extent of such
payment, based on or arising out of the disability of any Relevant Guaranteed
Party, any other guarantor or any other party, or the validity, legality or
unenforceability of the Relevant Guaranteed Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of any Relevant
Guaranteed Party other than payment of the Relevant Guaranteed Obligations to
the extent of such payment. The Guaranteed Creditors may, at their election,
foreclose on any security held by the Administrative Agent, the Collateral Agent
or any other Guaranteed Creditor by one or more judicial or nonjudicial sales,

 

-181-



--------------------------------------------------------------------------------

whether or not every aspect of any such sale is commercially reasonable (to the
extent such sale is permitted by applicable law), or exercise any other right or
remedy the Guaranteed Creditors may have against any Relevant Guaranteed Party
or any other party, or any security, without affecting or impairing in any way
the liability of any Credit Agreement Party hereunder except to the extent the
Relevant Guaranteed Obligations have been paid. Each Credit Agreement Party
waives, to the fullest extent permitted under law, any defense arising out of
any such election by the Guaranteed Creditors, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of such Credit Agreement Party against any Relevant
Guaranteed Party or any other party or any security.

(b) Each Credit Agreement Party waives, to the fullest extent permitted under
law, all presentments, demands for performance, protests and notices, including,
without limitation, notices of nonperformance, notices of protest, notices of
dishonor, notices of acceptance of this Credit Agreement Party Guaranty, and
notices of the existence, creation or incurring of new or additional Relevant
Guaranteed Obligations. Each Credit Agreement Party assumes all responsibility
for being and keeping itself informed of each Relevant Guaranteed Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Relevant Guaranteed Obligations and the nature, scope
and extent of the risks which such Credit Agreement Party assumes and incurs
hereunder, and agrees that neither the Administrative Agent nor any of the other
Guaranteed Creditors shall have any duty to advise any Credit Agreement Party of
information known to them regarding such circumstances or risks.

14.09 Maximum Liability. It is the desire and intent of each Credit Agreement
Party and the Guaranteed Creditors that this Credit Agreement Party Guaranty
shall be enforced against such Credit Agreement Party to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. If, however, and to the extent that, the
obligations of any Credit Agreement Party under this Credit Agreement Party
Guaranty shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers), then the amount of such Credit
Agreement Party’s obligations under this Credit Agreement Party Guaranty shall
be deemed to be reduced and such Credit Agreement Party shall pay the maximum
amount of the Relevant Guaranteed Obligations which would be permissible under
applicable law.

14.10 Payments. All payments made by a Credit Agreement Party pursuant to this
Section 14 will be made without setoff, counterclaim or other defense, and shall
be subject to the provisions of Sections 4.03 and 4.04.

* * *

 

-182-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

Address:   BCO HOLDING COMPANY 8607 Roberts Drive, Suite 250   By:  

/s/ Jeffrey M. O’Connell

Atlanta, GA 30350   Name:   Jeffrey M. O’Connell

Tel: (770) 645-4800

Fax: (770) 645-4810

  Title:   Vice President, Treasurer and Secretary   BWAY CORPORATION   By:  

/s/ Jeffrey M. O’Connell

  Name:   Jeffrey M. O’Connell   Title:  

Vice President, Treasurer and Secretary

  ICL INDUSTRIAL CONTAINERS ULC   By:  

/s/ Jeffrey M. O’Connell

  Name:   Jeffrey M. O’Connell   Title:   Vice President and Secretary



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, Individually and as Administrative Agent
By:  

/s/ Evelyn Thierry

Name:   Evelyn Thierry Title:   Vice President

 

By:  

/s/ Omayra Laucella

Name:   Omayra Laucella Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF JULY 17, 2006, AMONG BCO
HOLDING COMPANY, BWAY CORPORATION, ICL INDUSTRIAL CONTAINERS ULC, THE LENDERS
PARTY HERETO FROM TIME TO TIME, DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT, DEUTSCHE BANK SECURITIES INC. AND J.P. MORGAN SECURITIES
INC., AS JOINT LEAD ARRANGERS AND LASALLE BANK, N.A., AS DOCUMENTATION AGENT
NAME OF INSTITUTION:

Bank of America, N.A.

By:  

/s/ Kirsten Carver

 

Name: Kirsten Carver

 

Title: Vice President

NAME OF INSTITUTION: Commerzbank AG, New York and Grand Cayman Branches By:  

/s/ Edward C. A. Forsberg, Jr.

 

Name: Edward C. A. Forsberg, Jr.

 

Title: Senior Vice President & Manager

By:  

/s/ Nivedita Persaud

 

Name: Nivedita Persaud

 

Title: Vice President

NAME OF INSTITUTION: Deutsche Bank AG, Canada Branch By:  

/s/ Robert A. Johnston

 

Name: Robert A. Johnston

 

Title: Vice President

By:  

/s/ David Gynn

 

Name: David Gynn

 

Title: Chief Financial Officer

NAME OF INSTITUTION: Israel Discount Bank of New York By:  

/s/ Ronald Bongiovanni

 

Name: Ronald Bongiovanni

 

Title: Senior Vice President

By:  

/s/ Andy Ballta

 

Name: Andy Ballta

 

Title: First Vice President



--------------------------------------------------------------------------------

NAME OF INSTITUTION: JPMorgan Chase Bank, N.A. By:  

/s/ Peter S. Predun

 

Name: Peter S. Predun

 

Title: Vice President

NAME OF INSTITUTION: LaSalle Bank National Association By:  

/s/ Zennie W. Lynch

 

Name: Zennie W. Lynch

 

Title: Vice President

 

NAME OF INSTITUTION: Mizuho Corporate Bank, Ltd. By:  

/s/ James Fayen

 

Name: James Fayen

 

Title: Deputy General Manager

NAME OF INSTITUTION: North Fork Business Capital Corporation By:  

/s/ Steve Goetschius

 

Name: Steve Goetschius

 

Title: Senior Vice President

 

NAME OF INSTITUTION: Webster Bank, National Association By:  

/s/ Hans Jung

 

Name: Hans Jung

 

Title: Vice President



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

    

B Term

Loan Commitment

   C Term Loan
Commitment   

U.S. Revolving

Loan Commitment

   Canadian
Borrower
Revolving Loan
Commitment

Deutsche Bank Trust Company Americas

   U.S.$ 190,000,000       U.S.$ 7,000,000    U.S.$ 3,000,000

JPMorgan Chase Bank, N.A.

         U.S.$ 7,000,000    U.S.$ 2,000,000

Deutsche Bank AG, Canada Branch

      Cdn$ 56,410,000      

Commerzbank AG, New York and Grand Cayman Branch

         U.S.$ 7,000,000   

LaSalle Bank, N.A.

         U.S.$ 7,000,000   

Bank of America, N.A.

         U.S.$ 6,000,000   

Mizuho Corporate Bank, Ltd.

         U.S.$ 6,000,000   

North Fork Business Capital Corporation

         U.S.$ 6,000,000   

Israel Discount Bank of New York

         U.S.$ 2,000,000   

Webster Bank, N.A.

         U.S.$ 2,000,000   

TOTAL:

   U.S.$ 190,000,000    Cdn$ 56,410,000    U.S.$ 50,000,000    U.S.$ 5,000,000